 
EXECUTION COPY
 

--------------------------------------------------------------------------------



$280,000,000




AMENDED AND RESTATED CREDIT AGREEMENT


among


GENCORP INC.,
as Borrower,


ITS MATERIAL DOMESTIC SUBSIDIARIES
FROM TIME TO TIME PARTIES HERETO,
as Guarantors,


THE LENDERS PARTIES HERETO,


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,








Dated as of June 21, 2007


and


WACHOVIA CAPITAL MARKETS, LLC


and


J.P. MORGAN SECURITIES INC.
as  Joint Lead Arrangers and Joint Book Runners
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 

 
Page
   
ARTICLE I DEFINITIONS
1
Section 1.1
Defined Terms.
1
Section 1.2
Other Definitional Provisions.
38
Section 1.3
Accounting Terms.
39
Section 1.4
Time References.
39
Section 1.5
Execution of Documents.
39
   
ARTICLE II THE LOANS; AMOUNT AND TERMS
40
Section 2.1
Revolving Loans.
40
Section 2.2
Revolving Letter of Credit Subfacility.
42
Section 2.3
Swingline Loan Subfacility
46
Section 2.4
Credit-Linked Facility—Term Loan Subfacility.
48
Section 2.5
Credit-Linked Facility – Letter of Credit Subfacility.
50
Section 2.6
Credit-Linked Deposits
55
Section 2.7
Fees.
56
Section 2.8
Commitment Reductions.
57
Section 2.9
Prepayments
58
Section 2.10
Default Rate and Payment Dates.
61
Section 2.11
Conversion Options.
62
Section 2.12
Computation of Interest and Fees.
62
Section 2.13
Pro Rata Treatment and Payments
64
Section 2.14
Non-Receipt of Funds by the Administrative Agent.
66
Section 2.15
Inability to Determine Interest Rate
67
Section 2.16
Illegality.
68
Section 2.17
Yield Protection.
68
Section 2.18
Indemnity.
70
Section 2.19
Taxes.
70
Section 2.20
Indemnification; Nature of Issuing Lender’s Duties.
73
Section 2.21
Replacement of Lenders.
74
Section 2.22
Incremental Term Loan.
75
   
ARTICLE III REPRESENTATIONS AND WARRANTIES
75
Section 3.1
Financial Condition.
75
Section 3.2
No Change.
76
Section 3.3
Corporate Existence.
76
Section 3.4
Corporate Power; Authorization; Enforceable Obligations
76
Section 3.5
Compliance with Laws; No Conflict; No Default.
77
Section 3.6
No Material Litigation.
78
Section 3.7
Investment Company Act.
78
Section 3.8
Margin Regulations
78
Section 3.9
ERISA.
78
Section 3.10
Environmental Matters.
79
Section 3.11
Use of Proceeds.
80
Section 3.12
Subsidiaries.
80

 
 
i

--------------------------------------------------------------------------------

 
 
Section 3.13
Ownership
80
Section 3.14
Indebtedness.
81
Section 3.15
Taxes
81
Section 3.16
Intellectual Property Rights.
81
Section 3.17
Solvency.
82
Section 3.18
Investments.
82
Section 3.19
Location of Collateral.
82
Section 3.20
No Burdensome Restrictions.
82
Section 3.21
Brokers’ Fees.
82
Section 3.22
Labor Matters.
83
Section 3.23
Accuracy and Completeness of Information.
83
Section 3.24
Material Contracts.
83
Section 3.25
Insurance
83
Section 3.26
Security Documents
83
Section 3.27
Regulation H.
84
Section 3.28
Classification of Senior Indebtedness
84
Section 3.29
Anti-Terrorism Laws.
84
Section 3.30
Compliance with OFAC Rules and Regulations.
84
Section 3.31
Compliance with FCPA.
84
   
ARTICLE IV CONDITIONS PRECEDENT
85
Section 4.1
Conditions to Closing Date
85
Section 4.2
Conditions to All Extensions of Credit
90
   
ARTICLE V AFFIRMATIVE COVENANTS
91
Section 5.1
Financial Statements.
91
Section 5.2
Certificates; Other Information.
93
Section 5.3
Payment of Taxes; Other Obligations; Performance of Certain Other
   
Agreements.
94
Section 5.4
Conduct of Business and Maintenance of Existence.
95
Section 5.5
Maintenance of Property; Insurance.
95
Section 5.6
Inspection of Property; Books and Records; Discussions.
96
Section 5.7
Notices.
96
Section 5.8
Environmental Laws.
97
Section 5.9
Financial Covenants.
98
Section 5.10
Additional Guarantors.
99
Section 5.11
Compliance with Law
99
Section 5.12
Pledged Assets.
99
Section 5.13
Covenants Regarding Patents, Trademarks and Copyrights
100
Section 5.14
Landlord Waivers.
102
Section 5.15
Further Assurances.
102
Section 5.16
Permitted Real Estate Entities.
103
   
ARTICLE VI NEGATIVE COVENANTS
104
Section 6.1
Indebtedness.
104
Section 6.2
Liens.
107
Section 6.3
Nature of Business.
107
Section 6.4
Consolidation, Merger, Sale or Purchase of Assets, etc.
107

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 6.5
Advances, Investments and Loans
109
Section 6.6
Transactions with Affiliates
109
Section 6.7
Ownership of Subsidiaries; Restrictions
109
Section 6.8
Fiscal Year; Organizational Documents; Material Contracts;
   
Accounting Policies.
110
Section 6.9
Limitation on Restricted Actions and Impediments to Foreclosure.
110
Section 6.10
Restricted Payments.
111
Section 6.11
Amendment of Subordinated Debt.
112
Section 6.12
Sale Leasebacks.
112
Section 6.13
No Further Negative Pledges
112
Section 6.14
Accounts.
112
   
ARTICLE VII EVENTS OF DEFAULT
113
Section 7.1
Events of Default.
113
Section 7.2
Acceleration; Remedies.
116
   
ARTICLE VIII THE ADMINISTRATIVE AGENT
117
Section 8.1
Appointment and Authority.
117
Section 8.2
Nature of Duties
117
Section 8.3
Exculpatory Provisions.
117
Section 8.4
Reliance by Administrative Agent.
118
Section 8.5
Notice of Default.
119
Section 8.6
Non-Reliance on Administrative Agent and Other Lenders.
119
Section 8.7
Indemnification
119
Section 8.8
Administrative Agent in Its Individual Capacity
120
Section 8.9
Successor Administrative Agent.
120
Section 8.10
Collateral and Guaranty Matters
121
   
ARTICLE IX MISCELLANEOUS
121
Section 9.1
Amendments, Waivers and Release of Collateral.
122
Section 9.2
Notices.
124
Section 9.3
No Waiver; Cumulative Remedies.
126
Section 9.4
Survival of Representations and Warranties.
126
Section 9.5
Payment of Expenses and Taxes; Indemnity.
126
Section 9.6
Successors and Assigns; Participations; Purchasing Lenders.
128
Section 9.7
Right of Set-off; Sharing of Payments.
131
Section 9.8
Table of Contents and Section Headings
133
Section 9.9
Counterparts
133
Section 9.10
Integration; Effectiveness; Continuing Agreement.
133
Section 9.11
Severability.
134
Section 9.12
Governing Law.
134
Section 9.13
Consent to Jurisdiction and Service of Process.
135
Section 9.14
Confidentiality.
135
Section 9.15
Acknowledgments
136
Section 9.16
Waivers of Jury Trial; Waiver of Consequential Damages.
137
Section 9.17
Patriot Act Notice.
137
   
ARTICLE X GUARANTY
137
Section 10.1
The Guaranty.
137

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 10.2
Bankruptcy
138
Section 10.3
Nature of Liability.
138
Section 10.4
Independent Obligation.
139
Section 10.5
Authorization.
139
Section 10.6
Reliance.
139
Section 10.7
Waiver.
139
Section 10.8
Limitation on Enforcement
141
Section 10.9
Confirmation of Payment.
141

 
 
iv

--------------------------------------------------------------------------------

 
 
Schedules
 
Schedule 1.1(a)
Account Designation Letter

Schedule 1.1(b)
Investments

Schedule 1.1(c)
Liens

Schedule 1.1(d)
Existing Letters of Credit

Schedule 1.1(e)
Mortgaged Properties

Schedule 1.1(f)
Contributed Real Properties

Schedule 1.1(g)
Litigation

Schedule 1.1(h)
Discontinued Operations

Schedule 2.1(b)(i)
Form of Notice of Borrowing

Schedule 2.1(e)
Form of Revolving Note

Schedule 2.2(d)
Form of Term Loan Note

Schedule 2.3(d)
Form of Swingline Note

Schedule 2.5(j)
Form of Credit-Linked Note

Schedule 2.11
Form of Notice of Conversion/Extension

Schedule 3.12
Subsidiaries

Schedule 3.16
Intellectual Property

Schedule 3.19(a)
Location of Real Property

Schedule 3.19(b)
Location of Collateral

Schedule 3.19(c)
Chief Executive Offices; Jurisdictions of Organization and Qualification

Schedule 3.22
Labor Matters

Schedule 3.24
Material Contracts

Schedule 3.25
Insurance

Schedule 4.1(b)
Form of Secretary’s Certificate

Schedule 4.1(g)
Form of Solvency Certificate

Schedule 4.1(s)
Form of Patriot Act Certificate

Schedule 5.2(b)
Form of Officer’s Compliance Certificate

Schedule 5.10
Form of Joinder Agreement

Schedule 6.1(b)
Indebtedness

Schedule 9.2
Lenders’ Lending Offices

Schedule 9.6(c)
Form of Assignment and Assumption

 
 
v

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 21, 2007, among GENCORP
INC., an Ohio corporation (the “Borrower”), each of those Material Domestic
Subsidiaries of the Borrower identified as a “Guarantor” on the signature pages
hereto and such other Material Domestic Subsidiaries of the Borrower as may from
time to time become a party hereto (collectively the “Guarantors” and
individually a “Guarantor”), the several banks and other financial institutions
from time to time parties to this Credit Agreement (collectively the “Lenders”
and individually a “Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders hereunder
(in such capacity, the “Administrative Agent” or the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the existing
lenders are parties to that certain Credit Agreement, dated December 6, 2004 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”); and

 
WHEREAS, the Borrower and the Guarantors desire to amend the Existing Credit
Agreement as set forth herein and to restate the Existing Credit Agreement in
its entirety to read as follows; and
 
WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower in the amount of up to $280,000,000, as
more particularly described herein; and

 
WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.

 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:




ARTICLE I


DEFINITIONS


Section 1.1                      Defined Terms.


As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:


“9.50% Senior Subordinated Notes” shall mean, collectively, those certain
9.50% unsecured senior subordinated notes due 2013 issued by the Borrower, as
the same may be amended, restated, supplemented or otherwise modified from time
to time as permitted hereunder.


 
 

--------------------------------------------------------------------------------

 


“4.00% Convertible Notes” shall mean, collectively, those certain
4.00% unsecured convertible subordinated notes due January 2024 issued by the
Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time as permitted hereunder.


“2.25% Convertible Notes” shall mean, collectively, those certain 2.25%
unsecured convertible subordinated notes due November 2024 issued by the
Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time as permitted hereunder.


“ABR Default Rate” shall mean, as of any date of determination, the Alternate
Base Rate plus the Applicable Percentage with respect to Alternate Base Rate
Loans on such date plus 2%.


“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).


“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement or other guaranty agreement in accordance with
Section 5.10.


“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Credit Agreement and any successors in such capacity.


“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.


“Aerojet” means Aerojet - General Corporation, an Ohio corporation.


“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” or “Credit Agreement” shall mean this Amended and Restated Credit
Agreement, as amended, restated, amended and restated, modified, supplemented,
extended, replaced or increased from time to time in accordance with its terms.


 
2

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wachovia at its principal
office in Charlotte, North Carolina as its prime rate.  The parties hereto
acknowledge that the rate announced publicly by Wachovia as its Prime Rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks; and “Federal Funds Effective Rate” shall mean,
for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.


“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.


“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect, it being understood that the
Applicable Percentage for (a) the Commitment Fee shall be the percentage set
forth under the column titled “Commitment Fee”, (b) Revolving Loans and Term
Loans that are Alternate Base Rate Loans shall be the percentage set forth under
the column titled “Base Rate Margin” as applicable, (c) Revolving Loans and Term
Loans that are LIBOR Rate Loans shall be the percentage set forth under the
column titled “LIBOR Margin” as applicable and (d) the Revolving LOC Commitment
Fee shall be the percentage set forth under the column titled “LIBOR Margin” and
“Revolving Loans and Revolving LOC Commitment Fee”:


Level
Leverage Ratio
Commitment Fee
LIBOR Margin
Base Rate Margin
Revolving Loans and Revolving LOC Commitment Fee
Term Loans
Revolving Loans
Term Loans
I
≥ 4.00 to 1.0
0.50%
2.25%
2.25%
1.25%
1.25%
II
< 4.00 to 1.0 but ≥ 3.50 to 1.0
0.375%
2.00%
2.25%
1.00%
1.25%
III
< 3.50 to 1.0 but ≥ 3.00 to 1.0
0.375%
1.75%
2.25%
0.75%
1.25%
IV
< 3.00 to 1.0
0.30%
1.50%
2.25%
0.50%
1.25%





 
3

--------------------------------------------------------------------------------

 


The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Credit Parties the quarterly
financial information (in the case of the first three fiscal quarters of the
Borrower), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower) and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest Determination
Date”).  Such Applicable Percentage shall be effective from such Interest
Determination Date until the next such Interest Determination Date.  After the
Closing Date, if the Credit Parties shall fail to provide any of the financial
information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b), in addition to the default rate of interest
that may be charged pursuant to Section 2.10(b), the Applicable Percentage
shall, on the date five (5) Business Days after the date by which the Credit
Parties were so required to provide such financial information or certifications
to the Administrative Agent and the Lenders, be based on Level I until such time
as such information or certifications are provided, whereupon the Level shall be
determined by the then current Leverage Ratio.  Notwithstanding the foregoing,
the Applicable Percentage shall be at Level I above for the first two fiscal
quarters ending after the Closing Date.  In the event that any financial
statement or certification delivered pursuant to Section 5.1 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (ii) determine the Applicable Percentage for such Applicable Period
based upon the corrected compliance certificate, and (iii) immediately pay to
the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Percentage for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
2.13.  It is acknowledged and agreed that nothing contained herein shall limit
the rights of the Administrative Agent and the Lenders under the Credit
Documents, including their rights under Sections 2.10 and 7.1 and other of their
respective rights under this Agreement.


“Appraised Value” shall mean, with respect to any real property of a Credit
Party, the appraised value of such real property set forth in the most recent
appraisal with respect to such real property that is prepared by an appraiser
reasonably acceptable to, and delivered to, the Administrative Agent (including
any new appraisal required by the Administrative Agent in its reasonable
discretion to determine compliance with the Loan to Value Test); provided that
the methodology used in such appraisal in determining the appraised value shall
be reasonably acceptable to the Administrative Agent.


“Approved Fund” shall mean, with respect to any Lender or other Person who
invests in commercial bank loans in the ordinary course, any other fund or trust
or entity that invests in commercial bank loans in the ordinary course and is
advised or managed by such Lender, by an Affiliate of such Lender or other
Persons or the same investment advisor as such Lender or by an Affiliate of such
Lender or investment advisor.


“Arrangers” shall mean Wachovia Capital Markets, LLC and J.P. Morgan Securities
Inc., together with their respective successors and assigns.
 
 
4

--------------------------------------------------------------------------------

 


“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a Joint Venture) of the Borrower or any Subsidiary (other
than a Permitted Real Estate Entity), whether by sale, lease, transfer or
otherwise.  The term “Asset Disposition” shall not include (i) the sale, lease
or transfer of assets permitted by subsections 6.4(a)(i) through (xiii), or (ii)
any Equity Issuance.


“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by the definition of Eligible Assignee and Section 9.6), and
accepted by the Administrative Agent, in substantially the form of Schedule
9.6(c) or any other form approved by the Administrative Agent.


“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
 
“Bankruptcy Event” shall mean any of the events described in Section 7.1(f),
after giving effect to any cure period described therein.


“Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.


“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.


“Business” shall have the meaning set forth in Section 3.10.


“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.


“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.


“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.


“Capital Stock” shall mean (a) in the case of a corporation, capital stock, (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
 
5

--------------------------------------------------------------------------------

 


“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated (or foreign currency fully hedged to the Dollar) time
deposits, certificates of deposit, Eurodollar time deposits and Eurodollar
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $250,000,000 or (ii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six (6)
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America, (e) obligations of any
State of the United States or any political subdivision thereof for the payment
of the principal and redemption price of and interest on which there shall have
been irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (f) auction
preferred stock rated in the highest short-term credit rating category by S&P or
Moody’s and (g) Investments in money market and tax-exempt mutual funds that (i)
comply with SEC Regulation 2a-7 and (ii) invest substantially all their assets
in securities of the types described in clauses (a) through (f) above.


“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Change of Control” shall mean at any time the occurrence of one or more of the
following events:  (a) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 30%
or more of the then outstanding Voting Securities of the Borrower; or (b) the
replacement of a majority of the Board of Directors of the Borrower over a
two-year period from the directors who constituted the Board of Directors at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the Board of Directors of the Borrower then still
in office who either were members of such Board of Directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved.
 
“Closing Date” shall mean the date of this Credit Agreement.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


 
6

--------------------------------------------------------------------------------

 


“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other collateral that may from time to time secure the Credit Party
Obligations.


“Commitment” shall mean the Revolving Commitment, the Revolving LOC Commitment,
the Swingline Commitment and the Credit-Linked Commitment, individually or
collectively, as appropriate.


“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the Credit-Linked Commitment Percentage, as appropriate.


“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower, a Subsidiary or a Permitted
Real Estate Entity within the meaning of Section 4001 of ERISA or is part of a
group which includes the Borrower, a Subsidiary or a Permitted Real Estate
Entity and which is treated as a single employer under Section 414 of the Code.


“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP; provided, however, with respect to financial
statement items of any Permitted Real Estate Entity that is a Guarantor that is
not consolidated with the Borrower for purposes of the Borrower’s financial
statements, only the Borrower’s direct or indirect percentage ownership interest
in such financial statement items of such Permitted Real Estate Entity or Person
shall be included.  For the avoidance of doubt, financial statement items of any
Permitted Real Estate Entity that is not a Guarantor shall not be included in
the Borrower’s Consolidated financial statements.


“Consolidated EBITDAP” shall mean, as of any date of determination for the four
quarter period ending on such date and without duplication,


(a)           the net income or net loss (excluding (i) extraordinary losses and
gains, (ii) gains or losses from any sale of a division or line of business,
(iii) all Non-Cash and Other Adjustments and (iv) all expenses reflected as a
restructuring item, an unusual item, or the cumulative effect of a change in
accounting principle in the public financial statements of the Borrower) of the
Borrower and its Subsidiaries on a Consolidated basis for such period (the
“Consolidated Net Income”), plus


(b)           the sum of the following (without duplication) to the extent
deducted in calculating Consolidated Net Income:


(i)           Consolidated Interest Expense for such period;


(ii)           tax expense (including, without limitation, any federal, state,
local and foreign income (or equivalent) taxes) of the Borrower and its
Subsidiaries for such period;


 
7

--------------------------------------------------------------------------------

 


(iii)           depreciation and amortization for such period;


(iv)           non-cash pension plan expenses for such period;


(v)           non-cash expenses related to contributions by the Borrower or any
Subsidiary to 401(k) employee retirement plans and non-cash expenses related to
Capital Stock grants by the Borrower or any Subsidiary to officers and employees
of the Borrower and its Subsidiaries;


(vi)           (i) financing fees and expenses paid or accrued in connection
with the Transactions or any other debt or equity issuance during such period
and (ii) charges associated with any unamortized fees and expenses associated
with prior financings now affected by the Transactions or any other debt or
equity issuance; and


(vii)           charges related to legal matters involving the Credit Parties
and their respective Subsidiaries with respect to pending or threatened
litigation described on Schedule 1.1(g) in an amount not to exceed $30,000,000,
minus


(c)           the following (without duplication): (i) cash charges described in
Non-Cash and Other Adjustments to the extent such cash charges were added back
to Consolidated Net Income in calculating Consolidated EBITDAP for a prior
period after the Closing Date, (ii) cash contributions to pension plans during
such period to the extent not already included in the calculation of
Consolidated Net Income and (iii) non-cash pension plan income for such period.


Further, (1) for any four-quarter period, Consolidated EBITDAP shall be
calculated on a pro forma basis to exclude the effects of any operations or line
of business discontinued as of the Closing Date and as described on Schedule
1.1(h) and (2) for any four-quarter period ending on or after the closing date
of any Permitted Acquisition, Consolidated EBITDAP shall be calculated on a pro
forma basis assuming the consummation of such Permitted Acquisition as of the
first day of such period.


“Consolidated Funded Debt” shall mean, on any date of calculation, Funded Debt
of the Borrower and its Subsidiaries on a Consolidated basis.


“Consolidated Interest Expense” shall mean, as of any date of determination for
the four quarter period ending on such date, all interest expense (excluding
amortization of debt discount and premium, but including the interest component
under Capital Leases) for such period of the Borrower and its Subsidiaries on a
Consolidated basis.  Notwithstanding the foregoing, for purposes of calculating
Consolidated Interest Expense for the fiscal quarters ending August 31, 2007,
November 30, 2007 and February 29, 2008, Consolidated Interest Expense shall be
annualized during such fiscal quarters such that (i) for the calculation of
Consolidated Interest Expense as of August 31, 2007, Consolidated Interest
Expense for the fiscal quarter then ending will be multiplied by four (4), (ii)
for the calculation of Consolidated Interest Expense as of November 30, 2007,
Consolidated Interest Expense for the two fiscal quarter period then ending will
be multiplied by two (2) and (iii) for the calculation of Consolidated Interest
Expense as of February 29, 2008, Consolidated Interest Expense for the three
fiscal quarter period then ending will be multiplied by one and one-third (1
1/3).


 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Scheduled Debt Payments” shall mean, as of any date of
determination for the four quarter period ending on such date, the sum of all
scheduled payments of principal on Consolidated Funded Debt for such period
(including the principal component of payments due on Capital Leases during the
applicable period ending on such date); it being understood that scheduled
payments of principal on Consolidated Funded Debt shall not include optional
prepayments or the mandatory prepayments required pursuant to Section
2.9.  Notwithstanding the foregoing, for purposes of calculating Consolidated
Scheduled Debt Payments for the fiscal quarters ending August 31, 2007, November
30, 2007 and February 29, 2008, Consolidated Scheduled Debt Payments shall be
annualized during such fiscal quarters such that (i) for the calculation of
Consolidated Scheduled Debt Payments as of August 31, 2007, Consolidated
Scheduled Debt Payments for the fiscal quarter then ending will be multiplied by
four (4), (ii) for the calculation of Consolidated Scheduled Debt Payments as of
November 30, 2007, Consolidated Scheduled Debt Payments for the two fiscal
quarter period then ending will be multiplied by two (2) and (iii) for the
calculation of Consolidated Scheduled Debt Payments as of February 29, 2008,
Consolidated Scheduled Debt Payments for the three fiscal quarter period then
ending will be multiplied by one and one-third (1 1/3).


“Consolidated Total Assets” shall mean, with respect to any Person, the book
value, determined on a consolidated basis in accordance with GAAP, of all assets
of such Person and its Subsidiaries.


“Consolidated Working Capital” shall mean, as of any date of determination, the
excess of (a) current assets (excluding cash and Cash Equivalents) of the
Borrower and its Subsidiaries on a Consolidated basis at such time less
(b) current liabilities (excluding current maturities of long term debt) of the
Borrower and its Subsidiaries on a Consolidated basis at such time, all as
determined in accordance with GAAP.


“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Copyright Act” shall have the meaning set forth in Section 3.16.


“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement.


 
9

--------------------------------------------------------------------------------

 


“Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Copyright Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof, or otherwise, including, without limitation,
any thereof referred to in Schedule 3.16 and all renewals thereof.


“Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, the LOC Documents and the Security
Documents and all other agreements, documents, certificates and instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection therewith (other than any agreement, document, certificate or
instrument related to a Hedging Agreement).


“Credit-Linked Account” shall mean the account established and maintained by the
Administrative Agent in its name and under its sole dominion and control,
designated as the “Wachovia Bank, National Association, as Administrative
Agent--GenCorp. Inc. Credit Linked Account” that shall be used solely for the
purposes set forth in Sections 2.6(b).


“Credit-Linked Commitment” shall mean, with respect to each Credit-Linked
Lender, the sum of such Credit-Linked Lender’s Credit-Linked LOC Commitment and
Term Loan Commitment.


“Credit-Linked Commitment Percentage” shall mean, for each Credit-Linked Lender,
the percentage identified as its Credit-Linked Commitment Percentage in its
Lender Commitment Letter or in the Register, as such percentage may be modified
in connection with any assignment made in accordance with the provisions of
Section 9.6(c).


“Credit-Linked Commitment Period” shall mean, with respect to Credit-Linked
Letters of Credit, the period from and including the Closing Date to but
excluding the date that is ten (10) days prior to the Credit-Linked Maturity
Date.


“Credit-Linked Committed Amount” shall mean the Term Loan Committed Amount plus
the Credit-Linked LOC Committed Amount.


“Credit-Linked Deposit” shall mean, with respect to any Credit-Linked Lender,
such Credit-Linked Lender’s funded Credit-Linked Participation in the
Credit-Linked LOC Committed Amount and all Credit-Linked Letters of Credit
issued thereunder, which funded Credit-Linked Participation shall be in an
amount equal to such Credit-Linked Lender’s Credit-Linked LOC Commitment and
shall be deposited into the Credit-Linked Account on the Closing Date (or on the
date such Person becomes a Credit-Linked Lender) in accordance with the terms of
Section 2.6(a).


“Credit-Linked Interest” shall have the meaning set forth in Section 2.5(k).
 
 
10

--------------------------------------------------------------------------------

 


“Credit-Linked Issuing Lender” shall mean, with respect to any Credit-Linked
Letter of Credit, the Administrative Agent or such other Lender as requested by
the Borrower and approved by the Administrative Agent, or any other Person that
was the Administrative Agent or a Lender at the time it issued such
Credit-Linked Letter of Credit but has ceased to be the Administrative Agent or
a Lender under this Credit Agreement.


“Credit-Linked Lenders” shall mean, as of any date of determination, the Lenders
that hold a Credit-Linked Commitment on such date.


“Credit-Linked Letters of Credit” shall mean (a) any letter of credit issued by
the Credit-Linked Issuing Lender from and after the Closing Date pursuant to
Section 2.5(a), and (b) any Existing Letter of Credit, in each case as such
letter of credit may be amended, modified, extended, renewed or replaced from
time to time.


“Credit-Linked LOC Commitment” shall mean the commitment of the Credit-Linked
Issuing Lender to issue Credit-Linked Letters of Credit and with respect to each
Credit-Linked Lender, the commitment of such Credit-Linked Lender to purchase
its Credit-Linked Participation in the Credit-Linked Letters of Credit up to
such Credit-Linked Lender’s Credit-Linked Commitment Percentage of the
Credit-Linked LOC Committed Amount as specified in its Lender Commitment Letter
or in the Register, as such amount may be reduced from time to time in
accordance with the provisions hereof.


“Credit-Linked LOC Committed Amount” shall have the meaning set forth in Section
2.5(a).


“Credit-Linked LOC Fronting Fee” shall have the meaning set forth in Section
2.7(c).


“Credit-Linked LOC Obligations” shall mean, at any time, the sum of (i) the
maximum amount which is, or at any time thereafter may become, available to be
drawn under Credit-Linked Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referred to in such Credit-Linked
Letters of Credit plus (ii) the aggregate amount of all drawings under
Credit-Linked Letters of Credit honored by the Credit-Linked Issuing Lender but
not theretofore reimbursed.


“Credit-Linked Maturity Date” shall mean April 30, 2013.


“Credit-Linked Note” shall mean the promissory notes of the Borrower in favor of
each Credit-Linked Issuing Lender evidencing the Borrower’s obligation to
reimburse such Credit-Linked Issuing Lender for draws under Credit-Linked
Letters of Credit provided by such Credit-Linked Issuing Lender pursuant to
Section 2.5, as such promissory note may be amended, modified, restated, amended
and restated, supplemented, extended, renewed or replaced from time to time.


“Credit-Linked Participation” shall have the meaning set forth in Section
2.5(c).


“Credit-Linked Purchase” shall have the meaning set forth in Section 2.5(d).


“Credit Party” shall mean any of the Borrower or the Guarantors.


 
11

--------------------------------------------------------------------------------

 
 
“Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
(including the Issuing Lenders) and the Administrative Agent, whenever arising,
under this Credit Agreement, the Notes or any of the other Credit Documents,
including principal, interest, fees, reimbursements and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code) and (b) solely for
purposes of the Security Documents and the Guaranty, all liabilities and
obligations, whenever arising, owing from any Credit Party or any of their
Subsidiaries to any Hedging Agreement Provider arising under any Secured Hedging
Agreement.


“Customary Permitted Liens” shall mean:


(a)           Liens for taxes not yet due and payable or which are being
contested in good faith by appropriate proceedings diligently pursued; provided
that (i) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and
(ii) provision for the payment of all such taxes known to such Person has been
made on the books of such Person to the extent required by GAAP;


(b)           mechanic’s, processor’s, materialman’s, carrier’s, warehousemen’s,
landlord’s and similar Liens (including statutory and common law landlord’s
liens under leases to which any Credit Party or any Subsidiary is a party)
arising by operation of law and arising in the ordinary course of business and
securing obligations of such Person that are not overdue for a period of more
than ninety (90) days or are being contested in good faith by appropriate
proceedings diligently pursued; provided that (i) any proceedings commenced for
the enforcement of such Liens shall have been stayed or suspended within thirty
(30) days of the commencement thereof and (ii) provision for the payment of such
Liens has been made on the books of such Person to the extent required by GAAP;


(c)           Liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits which are
not overdue or are being contested in good faith by appropriate proceedings
diligently pursued; provided that (i) any proceedings commenced for the
enforcement of such Liens shall have been stayed or suspended within 30 days of
the commencement thereof and (ii) provision for the payment of such Liens has
been made on the books of such Person to the extent required by GAAP;


(d)           Liens (i) incurred or deposits made in the ordinary course of
business to secure the performance of bids, tenders, statutory obligations, fee
and expense arrangements with trustees and fiscal agents (exclusive of
obligations incurred in connection with the borrowing of money or the payment of
the deferred purchase price of property) and customary deposits granted in the
ordinary course of business under operating leases and (ii) securing surety,
indemnity, performance, appeal and release bonds; provided that (A) full
provision for the payment of all such obligations has been made on the books of
such Person to the extent required by GAAP and (B) the aggregate amount of all
such obligations does not exceed $1,000,000 at any time outstanding;


 
12

--------------------------------------------------------------------------------

 
 
(e)           Permitted Real Property Encumbrances;


(f)           attachment, judgment or other similar Liens arising in connection
with court or arbitration proceedings involving individually and in the
aggregate liability of $1,000,000 or less at any one time; provided the same are
discharged, or that execution or enforcement thereof is stayed pending appeal,
within thirty (30) days or, in the case of any stay of execution or enforcement
pending appeal, within such lesser time during which such appeal may be taken;


(g)           leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries
and any interest or title of a lessor under any lease permitted by this Credit
Agreement or the Security Documents;


(h)           customary rights of set off, revocation, refund or chargeback
under deposit agreements or under the UCC of banks or other financial
institutions where the Borrower or any of its Subsidiaries maintains deposits in
the ordinary course of business permitted by this Credit Agreement;


(i)           landlord’s Liens arising by contract in the ordinary course of
business and secured by assets at the applicable leased property in an amount
not to exceed $500,000 in the aggregate; and


(j)           Environmental Liens, to the extent that (i) any proceedings
commenced for the enforcement of such Liens shall have been suspended or are
being contested in good faith, (ii) provision for all liability and damages that
are the subject of said Environmental Liens has been made on the books of such
Person to the extent required by GAAP and (iii) such Liens do not relate to
obligations exceeding $5,000,000 in the aggregate at any one time.


“Debt Issuance” shall mean the issuance of any Indebtedness by the Credit
Parties or any of their Subsidiaries (other than a Permitted Real Estate
Entity), but excluding any Equity Issuance or any Indebtedness of the Credit
Parties and their Subsidiaries permitted to be incurred pursuant to Section 6.1
hereof (other than Section 6.1(j)).


“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.


“Defaulting Lender” shall mean, at any time, any Lender that at such time (a)
has failed to make a Loan or fund its portion of the Credit-Linked Deposit
required pursuant to the terms of this Credit Agreement, including the funding
of a Revolving Participation Interest or a Credit-Linked Participation in
accordance with the terms hereof and such default remains uncured, (b) has
failed to pay to the Administrative Agent or any Lender an amount owed by such
Lender pursuant to the terms of this Credit Agreement and such default remains
uncured, or (c) has been deemed insolvent or has become subject to a bankruptcy
or insolvency proceeding or to a receiver, trustee or similar official.


 
13

--------------------------------------------------------------------------------

 


“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.


“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.


“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.


“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, (c)
an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender, and (iii) unless a Default or an
Event of Default has occurred and is continuing and so long as the
primary syndication of the Loans has been completed as determined by Wachovia,
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.


“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.


“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (a) any liability under Environmental Laws, or any limitations or
restrictions placed upon any real property owned, leased or operated by the
Borrower or any of its Subsidiaries by any Government Authority or court, or
(b) damages relating to, or costs incurred by such Governmental Authority in
response to, a release or threatened release of Materials of Environmental
Concern into the environment.


“Equity Issuance” shall mean any issuance by any Credit Party or any Subsidiary
(other than a Permitted Real Estate Entity) to any Person which is not a Credit
Party of (a) shares of its Capital Stock (including, without limitation, any
issuance of shares of its Capital Stock pursuant to the exercise of options or
warrants or pursuant to the conversion of any debt securities to equity) or (b)
warrants or options that are exercisable for shares of its Capital Stock.  The
term “Equity Issuance” shall not include (i) any Asset Disposition, (ii) any
Debt Issuance, (iii) any equity issuance as consideration for a Permitted
Acquisition, (iv) any equity issuance of a Permitted Real Estate Entity, (v) any
equity issuance the proceeds of which are used to refinance the Existing
Subordinated Notes as permitted by Section 6.10(c) or (vi) any stock grants to,
or exercise of stock options by, current and former employees or directors.


 
14

--------------------------------------------------------------------------------

 


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.


“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.


“Excess Cash Flow” shall mean, with respect to any fiscal year period of the
Borrower and its Subsidiaries on a Consolidated basis, an amount equal to
(without duplication) (a) cash flow of the Borrower and its Subsidiaries (other
than Permitted Real Estate Entities) provided by or used in operating activities
(as set forth in the Borrower’s audited financial statements for such fiscal
year) minus (b) consolidated capital expenditures made by the Borrower and its
Subsidiaries (other than a Permitted Real Estate Entity) during such period
minus (c) Consolidated Scheduled Debt Payments made during such period minus (d)
the sum of all optional prepayments and mandatory prepayments (to the extent the
proceeds of such mandatory prepayment events are included in cash flow from
operations) of principal on the Term Loan made during such period minus (e) the
sum of all redemptions and prepayments of principal on the Existing Subordinated
Notes (other than prepayments made with proceeds of Indebtedness) made during
such period to the extent permitted by this Credit Agreement minus (f) any cash
expense incurred in connection with any Permitted Acquisition minus (g) to the
extent such proceeds have been included in the determination of cash flow
pursuant to clause (a) above, (i) 50% of the cash proceeds from Permitted Real
Estate Sales during such period and (ii) 100% of the cash proceeds from the sale
of any owned real property of a Permitted Real Estate Entity during such period
(other than any such sale that constitutes a Permitted Real Estate Sale).


“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.19, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.19; provided that any withholding tax
imposed on amounts payable to a Foreign Lender attributable to such Foreign
Lender’s inability to qualify for an exemption from such withholding tax as a
result of the structure of the credit-linked facility set forth in Sections 2.4
and 2.5, the funding of Credit-Linked Participations with respect thereto or the
characterization of any amounts payable to such Foreign Lender with respect
thereto shall not constitute Excluded Taxes.


 
15

--------------------------------------------------------------------------------

 
 
“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
1.1(d).


“Existing Subordinated Notes” shall mean, collectively, the 9.50% Senior
Subordinated Notes, the 2.25% Convertible Notes and the 4.00% Convertible Notes,
as the same may be amended, restated, supplemented or otherwise modified from
time to time as permitted hereunder.


“Extension of Credit” shall mean, as to any Lender, (a) the making of a Loan by
such Lender or (b) the issuance of, or participation in, a Letter of Credit by
such Lender.


“Fair Market Value” shall mean, with respect to any asset or property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction.


“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.


“Fee Letter” shall mean one or more fee letter agreements addressed to the
Borrower from the Arrangers and their Affiliates, as amended, modified or
otherwise supplemented.


“Flood Hazard Property” shall have the meaning set forth in Section 4.1(e)(v).


“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.


“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.


“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
 
 
16

--------------------------------------------------------------------------------

 


“Funded Debt” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) the maximum amount of earnout
obligations to the extent such earnout obligations appear as liabilities on a
balance sheet of such Person, (d) the principal portion of all Capital Lease
Obligations of such Person, (e) all preferred Capital Stock issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof) subject to mandatory sinking fund payments, redemption or other
acceleration prior to the date that is 91 days after the Credit-Linked Maturity
Date, (f) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product, (g) all Indebtedness of others of the type described in
clauses (a) through (f) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (h) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person of the type described in clauses (a) through (f)
hereof, and (i) all Indebtedness of the type described in clauses (a) through
(f) hereof of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer (to the extent that such Person
is liable therefore) calculated based on the percentage of such Indebtedness for
which such Person is liable; provided, however, that Funded Debt shall not
include (i) Indebtedness among the Credit Parties and (ii) Indebtedness
permitted under Section 6.1(i).


“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.


“Government Acts” shall have the meaning set forth in Section 2.20.


“Governmental Approvals” shall mean all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.


“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Granite Agreement” shall have the meaning set forth in Section 6.4(a).


“Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement; provided that to the extent a Permitted Real Estate Entity is
not a guarantor under any of the Existing Subordinated Notes or any other
material Indebtedness (at any time prior to or after the Closing Date) of a
Credit Party then, at the Borrower’s election, such Permitted Real Estate Entity
shall not be required to be a Guarantor under this Credit Agreement.


“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.


 
17

--------------------------------------------------------------------------------

 


“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof.  The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.


“Hedging Agreement Provider” shall mean any Person that enters into a Secured
Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1 to the extent such Person is a Lender, an Affiliate of
a Lender or any other Person that was a Lender (or an Affiliate of a Lender) at
the time it entered into the Secured Hedging Agreement but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under this Credit
Agreement.


“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.


“Incremental Term Loan” shall have the meaning set forth in Section 2.22.


“Incurrence Test” shall mean, with respect to the incurrence of any Incremental
Term Loan, the requirement that the Senior Secured Leverage Ratio shall be less
than 2.25 to 1.0.
 
 
18

--------------------------------------------------------------------------------

 


“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, the maximum
amount of earnout obligations) of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
(6) months of the incurrence thereof) which would appear as liabilities on a
balance sheet of such Person, (e) the principal portion of all Capital Lease
Obligations of such Person, (f) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (g) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof) subject to
mandatory sinking fund payments, redemption or other acceleration prior to the
date that is 91 days after the Credit-Linked Maturity Date, (h) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (i)
payment obligations of such Person under non-compete agreements, (j) all
obligations of such Person under Hedging Agreements, excluding any portion
thereof which would be accounted for as interest expense under GAAP, (k) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (l) all Indebtedness of others of the type described in
clauses (a) through (k) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (m) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person of the type described in clauses (a) through (k)
hereof, and (n) all Indebtedness of the type described in clauses (a) through
(k) hereof of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer (to the extent that such Person
is liable therefore) calculated based on the percentage of such Indebtedness for
which such Person is liable.


“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.


“Indemnitee” shall have the meaning set forth in Section 9.5(b).


“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.


“Intellectual Property” shall mean the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses of the Credit Parties and
their Subsidiaries, all goodwill associated therewith and all rights to sue for
infringement thereof.


“Intercompany Note” means a demand promissory note (or a promissory note payable
on a date reasonably satisfactory to the Administrative Agent) issued by a
Subsidiary directly to the Borrower in form and substance that is satisfactory
to the Administrative Agent.


“Interest Coverage Ratio” shall mean the ratio of (a) Consolidated EBITDAP for
such period to (b) Consolidated Interest Expense net of interest income for such
period.


“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last day of each March, June, September and December and on the applicable
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
(3) months or less, the last day of such Interest Period, (c) as to any LIBOR
Rate Loan having an Interest Period longer than three (3) months, (i) each three
(3) month anniversary following the first day of such Interest Period and (ii)
the last day of such Interest Period and (d) as to any Loan which is the subject
of a mandatory prepayment required pursuant to Section 2.9(b), the date on which
such mandatory prepayment is due.


 
19

--------------------------------------------------------------------------------

 
 
“Interest Period” shall mean, with respect to any LIBOR Rate Loan,


(a)           initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three, six or twelve months thereafter, subject to availability
to all applicable Lenders, as selected by the Borrower in the Notice of
Borrowing or Notice of Conversion given with respect thereto; and


(b)           thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three, six or twelve months thereafter, subject to availability
to all applicable Lenders, as selected by the Borrower by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:
(i)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;


(ii)           any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;


(iii)           if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;


(iv)           no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date and, further with regard to any Term Loan, no Interest
Period shall extend beyond any principal amortization payment date with respect
to such Term Loan unless the portion of such Term Loan consisting of Alternate
Base Rate Loans together with the portion of such Term Loan consisting of LIBOR
Rate Loans with Interest Periods expiring prior to or concurrently with the date
such principal amortization payment date is due, is at least equal to the amount
of such principal amortization payment due on such date; and


(v)           no more than eight (8) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new LIBOR Rate Loan with a single Interest
Period.
 
 
20

--------------------------------------------------------------------------------

 
 
“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Capital Stock, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any Person
or (b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.


“Issuing Lenders” shall mean, as of any date of determination, the
Administrative Agent and any other Credit-Linked Issuing Lender or Revolving
Issuing Lender that has issued a Letter of Credit that is outstanding on such
date of determination.


“Issuing Lender Fees” shall have the meaning set forth in Section 2.7(d).


“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.


“Joint Venture” means any corporation, partnership, limited liability company,
joint venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Borrower or any of its Subsidiaries with another Person that is not the Borrower
or any Subsidiary in order to conduct a common venture or enterprise with such
Person.


“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement and shall include each Issuing Lender.


“Lender Commitment Letter” shall mean, with respect to any Credit-Linked Lender,
the letter (or other correspondence) to such Credit-Linked Lender from the
Administrative Agent notifying such Credit-Linked Lender of its Credit-Linked
LOC Commitment, Credit-Linked Commitment Percentage and/or Term Loan Commitment
Percentage.


“Letters of Credit” shall mean, collectively, the Revolving Letters of Credit
and the Credit-Linked Letters of Credit.


“Leverage Ratio” shall mean, as of any date of determination, the ratio of
(i) Consolidated Funded Debt on such date minus, so long as there are no
Revolving Loans outstanding, unrestricted cash, cash equivalents and restricted
cash earmarked for the permanent reduction of Consolidated Funded Debt in an
amount not to exceed $100,000,000 held by the Credit Parties on such date to
(ii) Consolidated EBITDAP.
 
 
21

--------------------------------------------------------------------------------

 


“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.  If for any reason such rate is
not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.


“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.


“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
 
LIBOR Rate =
LIBOR
 
1.00 - Eurodollar Reserve Percentage



“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.


“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).


“Litigation Award” shall mean the receipt by the Borrower or any of its
Subsidiaries (other than a Permitted Real Estate Entity) of cash or Cash
Equivalents from any arbitration award, settlement, court judgment or other
award, judgment or settlement received in any litigation-related proceeding.


“Loan” shall mean a Revolving Loan, a Swingline Loan and/or a Term Loan, as
appropriate.


“Loan to Value Test” shall mean, as of any date of determination, the aggregate
principal amount of the outstanding Term Loans plus the Credit-Linked LOC
Committed Amount is less than or equal to the Appraised Value of the Credit
Parties’ (other than a Permitted Real Estate Entity) owned real property subject
to a Lien in favor of the Administrative Agent, for the benefit of the Lenders.


 
22

--------------------------------------------------------------------------------

 


“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.


“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.2(e).


“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.3(b)(ii).


“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or financial condition of (i) the Credit
Parties taken as a whole, (ii) the Credit Parties and their Subsidiaries taken
as a whole or (iii) the Credit Parties, their Subsidiaries and the Permitted
Real Estate Entities taken as a whole, (b) the ability of the Borrower or any
Guarantor to perform its obligations, when such obligations are required to be
performed, under this Credit Agreement, any of the Notes or any other Credit
Document or (c) the validity or enforceability of this Credit Agreement, any of
the Notes or any of the other Credit Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.


“Material Contract” shall mean (a) any contract or other agreement, written or
oral, of the Credit Parties or any of their Subsidiaries representing at least
7.5% of the total consolidated revenues of the Credit Parties and their
Subsidiaries for any fiscal year and (b) any other contract, agreement, permit
or license, written or oral, of the Credit Parties or any of their Subsidiaries
as to which the breach, nonperformance, cancellation or failure to renew in
accordance with the terms thereof by any party thereto, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of any Credit
Party, (a) that guarantees any of the Existing Subordinated Notes, any other
Subordinated Debt, any senior notes or any other material Indebtedness of a
Credit Party of Subsidiary thereof (including Aerojet-General Corporation and
Aerojet Ordinance Tennessee, Inc. but excluding the other Subsidiaries listed on
Schedule 3.12) or (b) the Consolidated Total Assets of which were more than 7.5%
of the Consolidated Total Assets of the Borrower and its Subsidiaries as of the
end of the most recently completed fiscal year of the Borrower for which audited
financial statements are available; provided that, in the event the aggregate of
the Consolidated Total Assets of all Domestic Subsidiaries that do not
constitute Material Domestic Subsidiaries exceeds 7.5% of the Consolidated Total
Assets of the Borrower and its Subsidiaries as of such date, the Borrower (or
the Administrative Agent, in the event the Borrower has failed to do so within
ten (10) days of request therefor by the Administrative Agent) shall, to the
extent necessary, designate sufficient Domestic Subsidiaries to be deemed to be
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Domestic Subsidiaries shall thereafter constitute Material Domestic
Subsidiaries.  Assets of Foreign Subsidiaries shall be converted into Dollars at
the rates used for purposes of preparing the consolidated balance sheet of the
Borrower included in such audited financial statements.


 
23

--------------------------------------------------------------------------------

 


“Material Foreign Subsidiary” shall mean any Foreign Subsidiary of any Credit
Party, the Consolidated Total Assets of which were more than 7.5% of the
Consolidated Total Assets of the Borrower and its Subsidiaries as of the end of
the most recently completed fiscal year of the Borrower for which audited
financial statements are available; provided that, in the event the aggregate of
the Consolidated Total Assets of all Foreign Subsidiaries that do not constitute
Material Foreign Subsidiaries exceeds 7.5% of the Consolidated Total Assets of
the Borrower and its Subsidiaries as of such date, the Borrower (or the
Administrative Agent, in the event the Borrower has failed to do so within ten
(10) days of request therefor by the Administrative Agent) shall, to the extent
necessary, designate sufficient Foreign Subsidiaries to be deemed to be
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Foreign Subsidiaries shall thereafter constitute Material Foreign
Subsidiaries.  Assets of Foreign Subsidiaries shall be converted into Dollars at
the rates used for purposes of preparing the consolidated balance sheet of the
Borrower included in such audited financial statements.


“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.


“Maturity Date” shall mean the Credit-Linked Maturity Date or the Revolving
Commitment Termination Date, as applicable.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgage Instrument” shall mean any mortgage, deed of trust, deed to secure
debt or assignment of leases and rents executed by a Credit Party in favor of
the Administrative Agent pursuant to the terms of Section 4.1(e)(i), 5.10 or
5.12, as the same may be amended, modified, restated or supplemented from time
to time.


“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a Title Company in such amount as
reasonably approved by the Administrative Agent, assuring the Administrative
Agent that such Mortgage Instrument creates a valid and enforceable first
priority mortgage lien on the applicable Mortgaged Property, free and clear of
all defects and encumbrances except Permitted Liens, which Mortgage Policy shall
be in form and substance reasonably satisfactory to the Administrative Agent and
shall provide for affirmative insurance and such reinsurance as the
Administrative Agent may reasonably request.


“Mortgaged Property” shall mean any owned or leased real property of a Credit
Party with respect to which such Credit Party executes a Mortgage Instrument in
favor of the Administrative Agent, including, without limitation, each real
property set forth on Schedule 1.1(e).


“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.


 
24

--------------------------------------------------------------------------------

 


“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary (other than a Permitted Real Estate Entity) in
respect of any Asset Disposition, Equity Issuance, Debt Issuance, Recovery
Event, Permitted Real Estate Sales, Permitted Real Estate Transfer or Litigation
Award, net of (a) direct costs (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) associated therewith,
(b) amounts held in escrow to be applied as part of the purchase price of any
Asset Disposition, (c) taxes paid or payable as a result thereof, (d) with
respect to any Asset Disposition or Recovery Event, payment of the outstanding
principal amount of, premium (if any) and interest on any Indebtedness secured
by a Lien on the assets subject to such Asset Disposition or Recovery Event and
(e) with respect to any Recovery Event or Litigation Award, amounts payable
directly or indirectly to Governmental Authorities for such Recovery Event or
Litigation Award to the extent required by such Governmental Authorities or
Contractual Obligations; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash proceeds from the sale or other
disposition of any non-cash consideration (but only as and when such cash is
actually received) received by any Credit Party or any Subsidiary in any Asset
Disposition, Equity Issuance, Debt Issuance, Recovery Event or Litigation Award
and any cash released from escrow as part of the purchase price in connection
with any Asset Disposition.


“Non-Cash and Other Adjustments” shall mean (i) charges associated with
environmental reserve adjustments and (ii) all non-cash expenses or income
incurred outside the normal course of business of the Credit Parties including
litigation settlements and awards and charges associated with impairments of
tangible and intangible assets.


“Note” or “Notes” shall mean the Revolving Notes, the Swingline Notes, the
Credit-Linked Note and/or the Term Loan Notes, collectively, separately or
individually, as appropriate.


“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.3(b)(i), as appropriate, in substantially the form of the
notice of borrowing attached hereto as Schedule 2.1(b)(i).


“Notice of Conversion” shall have the meaning set forth in Section 2.11.


“Obligations” shall mean, collectively, Loans, Revolving LOC Obligations and
Credit-Linked LOC Obligations and all other obligations of the Credit Parties to
the Administrative Agent and the Lenders under the Credit Documents.


“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Parties” shall have the meaning set forth in Section 10.7(c).


“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.


 
25

--------------------------------------------------------------------------------

 
 
“Participant” has the meaning assigned to such term in clause (d) of Section
9.6.


“Participation Interests” shall mean Revolving Participation Interests or
Credit-Linked Participations, individually or collectively as the context may
require.


“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.16 to this Credit Agreement.


“Patents” shall mean all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all applications for letters patent of the United
States or any other country, now existing or hereafter arising, and all
provisionals, divisions, continuations and continuations-in-part and substitutes
thereof, including, without limitation, any thereof referred to in Schedule 3.16
to this Credit Agreement.


“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.


“Performance Based Letters of Credit” shall mean letters of credit backing
advanced deposits or performance based contracts.




 
26

--------------------------------------------------------------------------------

 


“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Securities or economic interests of a
Person that is incorporated, formed or organized in the United States or (b) any
division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 6.3, so long as (i) no
Default or Event of Default shall then exist or would exist after giving effect
thereto, (ii) the Credit Parties shall demonstrate to the reasonable
satisfaction of the Administrative Agent and the Required Lenders that, after
giving effect to the acquisition on a pro forma basis, the Credit Parties are in
compliance with each of the financial covenants set forth in Section 5.9,
(iii) the Administrative Agent, on behalf of the Lenders, shall have received
(or shall receive in connection with the closing of such acquisition) a first
priority (subject to Permitted Liens) perfected security interest in all
property (including, without limitation, Capital Stock) acquired with respect to
the Target in accordance with the terms of Sections 5.10 and 5.12 and the
Target, if a it would be a Material Domestic Subsidiary, shall have executed a
Joinder Agreement in accordance with the terms of Section 5.10, (iv) the
Administrative Agent and the Lenders shall have received (A) a description of
the material terms of such acquisition and (B) if the total consideration
(including without limitation earn out obligations, deferred compensation,
non-competition arrangements and the amount of Indebtedness and other
liabilities assumed by the Credit Parties and their Subsidiaries) to be paid by
the Credit Parties and their Subsidiaries in connection with such acquisition
exceeds $25,000,000, (1) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date
and (2) consolidated projected income statements of the Borrower and its
consolidated Subsidiaries (giving effect to such acquisition), all in form and
substance reasonably satisfactory to the Administrative Agent, (v) the Target
shall have earnings before interest, taxes, depreciation, amortization and
non-cash and pension plan income or expenses for the four fiscal quarter period
prior to the acquisition date in an amount greater than $0, (vi) such
acquisition shall not be a “hostile” acquisition and the appropriate approvals
of the applicable Credit Party and the Target shall have been obtained,
(vii) after giving effect to such acquisition, there shall be at least
$50,000,000 of borrowing availability under the Revolving Committed Amount and
(viii) the aggregate (A) cash consideration (including, without limitation, earn
out obligations, deferred compensation and payments under non-competition
arrangements) paid (or to be paid) by the Credit Parties and their Subsidiaries
in connection with any such acquisition shall not exceed $25,000,000 and (B)
total consideration (including, without limitation, (1) the maximum amount of
earnout obligations, (2) deferred compensation, (3) payments under
non-competition arrangements and (4) the amount of Indebtedness and other
liabilities assumed by the Credit Parties and their Subsidiaries) paid (or to be
paid) by the Credit Parties and their Subsidiaries in connection with any such
acquisition shall not exceed $100,000,000.  Notwithstanding the foregoing, for
one or more acquisitions by a Credit Party that, in the aggregate, have total
consideration that is less than or equal to $5,000,000 during the term of this
Credit Agreement, the Credit Parties shall only be required to comply with
clauses (i) and (ii) above.


“Permitted Investments” shall mean:


(a)           cash and Cash Equivalents;


(b)           Investments set forth on Schedule 1.1(b), which Investments shall
not exceed the amount thereof on the Closing Date (after giving effect to the
Transactions consummated on the Closing Date), in each case as such Investments
may be adjusted due to appreciation, repayment of principal, payment of
interest, return of capital or similar circumstances; provided, however, any
such Investment consisting of intercompany Indebtedness owed by a Credit Party
to a Subsidiary that is not a Credit Party shall not be repaid in cash or Cash
Equivalents and shall not be renewed, extended, refinanced or replaced; provided
further, however, the Credit Parties shall be permitted to write-off Investments
consisting of intercompany Indebtedness owing by Subsidiaries that are not
Credit Parties to the extent such Indebtedness was existing prior to the Closing
Date;


(c)           receivables owing to the Credit Parties or any of their
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;


 
27

--------------------------------------------------------------------------------

 
 
(d)           (i) loans and advances to employees for relocation and related
expenses and (ii) loans and advances to employees in the ordinary course of
business in an aggregate principal amount not exceeding $1,500,000; provided
that such loans and advances shall comply with all applicable Requirements of
Law;


(e)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;


(f)           Investments (including debt securities) received as consideration
for Permitted Real Estate Sales to the extent such Investments, together with
all other non-cash consideration received for such Permitted Real Estate Sales,
do not exceed $30,000,000 in the aggregate;


(g)           Hedging Agreements permitted hereunder;


(h)           deposits in a customary fashion in the ordinary course of
business;


(i)           Investments in and unsecured loans to any Credit Party (other than
a Permitted Real Estate Entity) by any Credit Party or any of its Subsidiaries;
provided, however, that in the case of such intercompany loan or advance by a
Credit Party to another Credit Party, each such loan shall be evidenced by an
Intercompany Note payable to the Credit Party, in form and substance
satisfactory to Administrative Agent, which Intercompany Notes shall be
delivered and pledged to the Administrative Agent as part of the Collateral;


(j)           Permitted Acquisitions and Investments assumed in connection with
Permitted Acquisitions;


(k)           Guaranty Obligations permitted pursuant to Section 6.1(h) and
6.1(k);


(l)           Investments related to costs associated with
discontinued  operations in an aggregate amount not to exceed $10,000,000;


(m)           Investments in Permitted Real Estate Entities consisting of cash
or Cash Equivalents in an amount not to exceed $35,000,000; provided that at the
time of and immediately after giving effect to such Investment, the Borrower and
its Subsidiaries (other than Permitted Real Estate Entities) have cash and/or
Revolving Availability of not less than $50,000,000;


(n)           Permitted Real Estate Transfers; and


 
28

--------------------------------------------------------------------------------

 


(o)           additional loans, advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof in an aggregate amount not to
exceed $15,000,000 outstanding at any time.


“Permitted Liens” shall mean:


(a)           Liens created by or otherwise existing under or in connection with
this Credit Agreement or the other Credit Documents in favor of the Secured
Parties;


(b)           Liens in favor of a Hedging Agreement Provider in connection with
a Secured Hedging Agreement; provided that such Liens shall secure the Credit
Party Obligations and the obligations under such Secured Hedging Agreement on a
pari passu basis;


(c)           Liens securing purchase money indebtedness and Capital Lease
Obligations (and refinancings thereof) to the extent permitted under Section
6.1(c); provided, that (i) any such Lien attaches to such property concurrently
with or within  (120) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;


(d)           Customary Permitted Liens;


(e)           Liens existing on the Closing Date listed on Schedule 1.1(c)
hereto and any extension, renewal or replacement thereof but only if the
principal amount of the Indebtedness (including, for purposes of this clause
(e), any additional Indebtedness incurred pursuant to revolving commitments in
an amount not in excess of the available commitment as set forth on
Schedule 6.1(b) secured thereby) is not increased and such Liens do not extend
to or cover any other property or assets;


(f)           Liens securing Indebtedness permitted pursuant to Section
6.1(d); provided, that any such Lien does not extend to any other property
(other than accessions and additions to the property secured thereby);


(g)           Liens on special tooling assets and Intellectual Property of
Aerojet as required by the terms of the contract with Lockheed Martin regarding
the Atlas Program;


(h)           Liens securing the financing of insurance premiums associated with
insurance coverage obtained in the normal course of business not to exceed
$7,000,000 in the aggregate at any time outstanding;


(i)           Liens incurred by a Permitted Real Estate Entity; and


(j)           additional Liens incurred by the Borrower or its Subsidiaries
(other than the Permitted Real Estate Entities) which do not secure Indebtedness
for money borrowed so long as the value of the property subject to such Liens,
and the obligations secured thereby, do not exceed $5,000,000 in the aggregate
at any one time outstanding.


 
29

--------------------------------------------------------------------------------

 
 
In connection with the granting of Liens of the type described in clause (c)
above by the Borrower or any of its Subsidiaries, at the reasonable request of
the Borrower, and at the Borrower’s expense, the Administrative Agent shall take
(and is hereby authorized to take) any actions reasonably requested by the
Borrower in connection therewith (including, without limitation, by executing
appropriate lien releases in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).


“Permitted Real Estate Entity” shall mean a Subsidiary or Joint Venture (a)
established by a Credit Party for the purpose of enhancing the value of and/or
selling one or more real properties of the Credit Parties and (b) designated as
a “Permitted Real Estate Entity” by the Borrower in accordance with Section 5.16
of this Credit Agreement.


“Permitted Real Estate Entity Distribution” shall mean (a) any dividend or other
distribution, direct or indirect, made to a Credit Party on account of any
shares of any class of Capital Stock of any Permitted Real Estate Entity, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, made to a
Credit Party of any shares of any class of Capital Stock of any Permitted Real
Estate Entity, now or hereafter outstanding and (c) any payment made to a Credit
Party to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of any
Permitted Real Estate Entity, now or hereafter outstanding


“Permitted Real Estate Sales” shall mean the sale of any owned real property of
a Credit Party (a) subject to a Lien in favor of the Administrative Agent for
the benefit of the Lenders or (b) not listed on Schedule 1.1(f) (as such
schedule may be updated from time to time with the consent of the Administrative
Agent), in each case, that satisfies the following requirements:  (i) no Default
or Event of Default shall exist at the time of such sale or be caused by such
sale, (ii) such sale is for Fair Market Value, (iii) the Net Cash Proceeds of
such sale are applied to the Loans to the extent required pursuant to Section
2.9(b), and (iv) solely with respect to any real property subject to a Lien in
favor of the Administrative Agent, the Borrower is in compliance with the Loan
to Value Test after giving effect to such Permitted Real Estate Sale.


“Permitted Real Estate Transfers” shall mean (a) the contribution, sale or other
transfer of any owned real property of a Credit Party set forth on Schedule
1.1(f) (as such schedule may be updated from time to time with the consent of
the Administrative Agent) to a Permitted Real Estate Entity and (b) the
contribution, sale or other transfer of any owned real property by a Permitted
Real Estate Entity or any other entity in which such Permitted Real Estate
Entity has a direct or indirect ownership interest; provided that in the case of
clause (a) above, such contribution, sale or transfer satisfies the following
requirements:  (i) no Default or Event of Default shall exist at the time of
such sale or be caused by such sale and (ii) such sale is for Fair Market Value.
 
 
30

--------------------------------------------------------------------------------

 


“Permitted Real Property Encumbrances” shall mean (a) those liens, encumbrances
and other matters affecting title to any Mortgaged Property listed in the
applicable Mortgage Policy in respect thereof (or any update thereto) and found,
on the date of delivery of such Mortgage Policy to the Administrative Agent in
accordance with the terms hereof, reasonably acceptable by the Administrative
Agent, (b) as to any particular real property at any time, such easements,
encroachments, covenants, restrictions, rights of way, minor defects,
irregularities or encumbrances on title which do not, in the reasonable opinion
of the Administrative Agent, materially impair such real property for the
purpose for which it is held by the mortgagor or owner, as the case may be,
thereof, or the Lien held by the Administrative Agent, (c) municipal and zoning
laws, regulations, codes and ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the mortgagor
or owner, as the case may be, of such real property, (d) general real estate
taxes and assessments not yet delinquent, and (e) such other items to which the
Administrative Agent may consent.


“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Borrower, a Subsidiary
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.


“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement dated as
of the Closing Date given by the Borrower and the Guarantors to the
Administrative Agent, for the benefit of the Secured Parties, as the same may
from time to time be amended, restated, amended and restated, supplemented or
otherwise modified in accordance with the terms hereof and thereof.


“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.


“Properties” shall have the meaning set forth in Section 3.10(a).


“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).


“Recovery Event” shall mean the receipt by the Credit Parties or any of their
Subsidiaries (other than a Permitted Real Estate Entity) of any cash insurance
proceeds or condemnation or expropriation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets other than obsolete property or
assets no longer used or useful in the business of the Credit Parties or any of
their Subsidiaries.


“Register” shall have the meaning set forth in Section 9.6(c).


“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.


 
31

--------------------------------------------------------------------------------

 


“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.


“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.


“Required Lenders” shall mean, at any time, Lenders holding in the aggregate
more than fifty percent (50%) of (a) the sum of (i) the Revolving Commitments
and (ii) the Credit-Linked Commitments or (b) if the Commitments have been
terminated, the sum of the outstanding Revolving Loans, Term Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders the Commitments of such Lender or, after
termination of the Commitments, the outstanding Revolving Loans, Term Loans and
Participation Interests of such Lender.


“Required Secured Parties” shall mean, at any time, Lenders and Hedging
Agreement Providers holding in the aggregate more than fifty percent (50%) of
(a) the sum of (i) the Revolving Commitments, (ii) the Credit-Linked Commitments
and (iii) the termination value of all Secured Hedging Agreements (whether or
not actually terminated) or (b) if the Commitments have been terminated, the sum
of (i) the outstanding Revolving Loans, Term Loans and Participation Interests
and (ii) the termination value of all Secured Hedging Agreements; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Secured Parties the
Commitments of such Lender or, after termination of the Commitments, the
outstanding Revolving Loans, Term Loans and Participation Interests of such
Lender.


“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.


“Responsible Officer” shall mean, as to (a) the Borrower, (i) with respect to
the execution and delivery of this Agreement, the Notes, the Security Documents,
any Notice of Borrowing or a certificate pursuant to Section 4.1(h), 4.1(q) or
5.2(b) and with respect to any provision of a Credit Document that refers to the
“knowledge” of a Responsible Officer, the Chief Executive Officer, Chief
Financial Officer, the President or any Vice President of the Borrower and (ii)
with respect to the execution and delivery of any other Credit Document or
certificate, any duly authorized officer of the Borrower or representative
thereof designated by a duly authorized officer, or (b) any other Credit Party,
any duly authorized officer thereof.
 
 
32

--------------------------------------------------------------------------------

 


“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of any
Credit Party or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (d) any payment with respect to any earnout obligation, (e) any
payment, prepayment, redemption or similar payment with respect to any
Subordinated Debt of any Credit Party or any of its Subsidiaries and (f) to the
extent not included in the corporate overhead of such Credit Party or such
Subsidiary, the payment by any Credit Party or any of its Subsidiaries of any
extraordinary management, advisory or consulting fee to any Person or the
payment of any extraordinary salary, bonus or other form of compensation to any
Person who is directly or indirectly a significant partner, shareholder, owner
or executive officer of any such Person.


“Revolving Availability” shall mean, on any date, the sum of (a) the aggregate
Revolving Committed Amount minus (b) the aggregate amount of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations.


“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.


“Revolving Commitment Fee” shall have the meaning set forth in Section 2.7(a).


“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on its Lender
Commitment Letter or in the Register, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 9.6(c).


“Revolving Commitment Period” shall mean (a) with respect to Revolving Loans,
the period from and including the Closing Date to but excluding the Revolving
Commitment Termination Date and (b) with respect to Revolving Letters of Credit,
the period from and including the Closing Date to but excluding the date that is
thirty (30) days prior to the Revolving Commitment Termination Date.


“Revolving Commitment Termination Date” shall mean the date that is five (5)
years after the Closing Date.


“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).


“Revolving Issuing Lender” shall mean, with respect to any Revolving Letter of
Credit, the Administrative Agent or such other Lender as requested by the
Borrower and approved by the Administrative Agent, or any other Person that was
the Administrative Agent or a Lender at the time it issued such Revolving Letter
of Credit but has ceased to be the Administrative Agent or a Lender under the
Credit Agreement.


 
33

--------------------------------------------------------------------------------

 


“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment on such date.


“Revolving Letters of Credit” shall mean any letter of credit issued by the
Revolving Issuing Lender pursuant to Section 2.2(a), as such letter of credit
may be amended, modified, extended, renewed   or replaced from time to time.


“Revolving Loan” shall have the meaning set forth in Section 2.1.


“Revolving LOC Commitment” shall mean the commitment of the Revolving Issuing
Lender to issue Revolving Letters of Credit and with respect to each Revolving
Lender, the commitment of such Revolving Lender to purchase participation
interests in the Letters of Credit up to such Revolving Lender’s LOC Commitment
as specified in its Lender Commitment Letter or in the Register, as such amount
may be reduced from time to time in accordance with the provisions hereof.


“Revolving LOC Commitment Fee” shall have the meaning set forth in Section
2.7(b).


“Revolving LOC Committed Amount” shall have the meaning set forth in Section
2.2(a).


“Revolving LOC Fronting Fee” shall have the meaning set forth in Section 2.7(b).
 
“Revolving LOC Obligations” shall mean, at any time, the sum of (i) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Revolving Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Revolving Letters of Credit plus
(ii) the aggregate amount of all drawings under Revolving Letters of Credit
honored by the Revolving Issuing Lender but not theretofore reimbursed.


“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower (if any) made by the Borrower pursuant to Section 2.1(e) and payable to
the order of any of the Revolving Lenders evidencing the Revolving Loans
provided by any such Revolving Lender, individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
amended and restated, supplemented, extended, renewed or replaced from time to
time.


“Revolving Participation Interest” shall mean a participation interest purchased
by a Revolving Lender in LOC Obligations as provided in Section 2.2(c) and in
Swingline Loans as provided in Section 2.3.


“Rio Del Oro Property” shall mean the Mortgaged Property identified as “Rio Del
Oro” on Schedule 1.1(e).


“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.


 
34

--------------------------------------------------------------------------------

 


“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and made publicly available from time
to time.


“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC and made publicly
available from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.


“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.


“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.


“Secured Parties” shall mean the Lenders and the Hedging Agreement Providers.


“Security Agreement” shall mean the Amended and Restated Security Agreement
dated as of the Closing Date given by the Borrower and the Guarantors to the
Administrative Agent, for the benefit of the Secured Parties, as amended,
restated, amended and restated, modified or supplemented from time to time in
accordance with its terms.


“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgage Instruments and such other documents executed and delivered and/or
filed in connection with the attachment and perfection of the Administrative
Agent’s security interests and liens arising thereunder, including, without
limitation, UCC financing statements and patent, trademark and copyright
filings.


“Senior Secured Consolidated Funded Debt” shall mean, on any date of
determination, Consolidated Funded Debt secured by a Lien on assets of the
Borrower or any of its Subsidiaries, other than Subordinated Debt.


“Senior Secured Leverage Ratio” shall mean the ratio of (a) Senior Secured
Consolidated Funded Debt (including, without limitation, the Term Loan as
increased pursuant to Section 2.22 and Revolving Loans) to (b) Consolidated
EBITDAP (excluding Consolidated EBITDAP related to real property sold prior to
the date of determination) for the twelve-month period ending as of the most
recent fiscal quarter end.


“Shortfall Amount” shall mean, for any period of determination, the amount by
which the interest that would be payable for such fiscal period for a LIBOR Rate
borrowing in the amount of the Credit-Linked Deposits and with a one month or
three month interest period (as such interest period is determined by the
Administrative Agent from time to time) exceeds the return on the investment of
the Credit-Linked Deposits in the Credit-Linked Account for such period.


“Significant Subsidiary” shall mean any Domestic Subsidiary or Foreign
Subsidiary of any Credit Party the Consolidated Total Assets of which exceeds
$500,000.


 
35

--------------------------------------------------------------------------------

 
 
“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.


“Specified Sales” shall mean the sale, transfer, lease or other disposition of
(a) inventory and materials in the ordinary course of business and (b) cash into
Cash Equivalents or Cash Equivalents into cash.


“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
(including, without limitation, the Existing Subordinated Notes) which by its
terms is specifically subordinated in right of payment to the prior payment of
the Credit Party Obligations and contains subordination and other terms
acceptable to the Administrative Agent.


“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Credit Agreement shall refer to a Subsidiary or Subsidiaries of the
Borrower.


“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.3(a), as such amounts may be reduced from time to time in accordance
with the provisions hereof.


“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).


“Swingline Lender” shall mean the Administrative Agent and any successor
swingline lender.


“Swingline Loan” shall have the meaning set forth in Section 2.3(a).


“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


 
36

--------------------------------------------------------------------------------

 


“Term Loan” shall mean any term loan made by a Credit-Linked Lender from and
after the Closing Date pursuant to Section 2.4(a), any term loan into which a
Credit-Linked Purchase is converted pursuant to Section 2.5(d)(ii) or any term
loan incurred in accordance with Section 2.22.


“Term Loan Commitment” shall mean, with respect to each Credit-Linked Lender,
the commitment of such Credit-Linked Lender to make Term Loans in a principal
amount equal to such Credit-Linked Lender’s Term Loan Commitment Percentage of
the Term Loan Committed Amount.


“Term Loan Commitment Percentage” shall mean, for any Lender, the percentage
identified as its Term Loan Commitment Percentage in its Lender Commitment
Letter or in the Register, as such percentage may be modified in connection with
any assignment made in accordance with the provisions of Section 9.6.


“Term Loan Committed Amount” shall have the meaning set forth in Section 2.4(a).


“Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of the
Borrower (if any) made by the Borrower pursuant to Section 2.4(d) and payable to
the order of any of the Credit-Linked Lenders evidencing the Term Loans provided
by any such Credit-Linked Lender, individually or collectively, as appropriate,
as such promissory notes may be amended, modified, restated, amended and
restated, supplemented, extended, renewed or replaced from time to time.


“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.16 to this Credit
Agreement.


“Trademarks” shall mean all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all renewals thereof including, without limitation,
any thereof referred to in Schedule 3.16.


“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.  A Tranche with respect to LIBOR Rate Loans may sometimes
be referred to as a “Eurodollar Tranche”.


“Transactions” shall mean the closing of this Credit Agreement and the other
Credit Documents and the consummation of the other transactions contemplated
hereby to occur in connection with such closing (including, without limitation,
the borrowing of the Term Loans and the payment of fees and expenses in
connection with all of the foregoing).


 
37

--------------------------------------------------------------------------------

 
 
“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.


“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.


“UCP” shall have the meaning set forth in Section 2.2(g).


“Unreimbursed Drawing” shall have the meaning set forth in Section 2.5(d)(ii).


“Voting Securities” shall mean any class of Capital Stock of a Person pursuant
to which the holders thereof have, at the time of determination, the general
voting power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).


“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association, together with its successors and/or assigns.


“WCM” shall mean Wachovia Capital Markets, LLC, together with its successors and
assigns.


“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity in respect thereof by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.


Section 1.2                      Other Definitional Provisions.


The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Credit Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections and
Schedules shall be construed to refer to Articles and Sections of and Schedules
to, this Credit Agreement, (e) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


 
38

--------------------------------------------------------------------------------

 
 
Section 1.3                      Accounting Terms.


Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any covenant in Section 5.9 to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Section 5.9 for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.


The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.


Section 1.4                      Time References.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


Section 1.5                      Execution of Documents.


Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.
 
 
39

--------------------------------------------------------------------------------

 


ARTICLE II
 
THE LOANS; AMOUNT AND TERMS


Section 2.1                      Revolving Loans.


(a)           Revolving Commitment.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrower from time to time for the purposes hereinafter set forth; provided,
however, that (i) with regard to each Revolving Lender individually, the sum of
such Revolving Lender’s Revolving Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding Revolving LOC Obligations shall not exceed such Revolving
Lender’s Revolving Commitment and (ii) with regard to the Revolving Lenders
collectively, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect.  For
purposes hereof, the aggregate principal amount available for Revolving Loan
borrowings hereunder shall be EIGHTY MILLION DOLLARS ($80,000,000) (as such
aggregate maximum amount may be reduced from time to time as provided in Section
2.8, the “Revolving Committed Amount”).  Revolving Loans may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, the Revolving Loans made on either of the
two (2) Business Days immediately following the Closing Date may only consist of
Alternate Base Rate Loans.  LIBOR Rate Loans shall be made by each Revolving
Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic
Lending Office.  No Revolving Loans shall be made on the Closing Date.


(b)           Revolving Loan Borrowings.


(i)           Notice of Borrowing.  The Borrower may request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than
1:00 P.M. on the date of the requested borrowing in the case of Alternate Base
Rate Loans, and on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans.  Each such Notice of Borrowing shall
be irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed and (D) whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s)
therefor.  If the Borrower shall fail to specify in any such Notice of Borrowing
(1) an applicable Interest Period in the case of a LIBOR Rate Loan, then such
notice shall be deemed to be a request for an Interest Period of one month, or
(2) the Type of Revolving Loan requested, then such notice shall be deemed to be
a request for an Alternate Base Rate Loan hereunder.  The Administrative Agent
shall give notice to each Revolving Lender promptly upon receipt of each Notice
of Borrowing, the contents thereof and each such Revolving Lender’s share
thereof.


 
40

--------------------------------------------------------------------------------

 
 
(ii)           Minimum Amounts.  Each Revolving Loan that is made as an
Alternate Base Rate Loan shall be in a minimum aggregate amount of
$1,000,000 and integral multiples of $100,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less).  Each Revolving
Loan that is made as a LIBOR Rate Loan shall be in a minimum aggregate amount of
$2,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less).


(iii)           Advances.  Each Revolving Lender will make its Revolving
Commitment Percentage of each Revolving Loan borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, by 3:00 P.M. (1:00 P.M. in the
case of LIBOR Rate Loans) on the date specified in the applicable Notice of
Borrowing, in Dollars and in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent on the date specified in the applicable Notice of Borrowing
(by the end of business Eastern Time on such date) by crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.


(c)           Repayment.  Subject to the terms of this Credit Agreement,
Revolving Loans may be borrowed, repaid and reborrowed during the Revolving
Commitment Period.  The principal amount of all Revolving Loans shall be due and
payable in full on the Revolving Commitment Termination Date.


(d)           Interest.  Subject to the provisions of Section 2.10(b), Revolving
Loans shall bear interest as follows:


(i)            Alternate Base Rate Loans.  During such periods as Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and


(ii)           LIBOR Rate Loans.  During such periods as Revolving Loans shall
be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest
at a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.


 
41

--------------------------------------------------------------------------------

 


Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.


(e)           Revolving Notes.  The Borrower’s obligation to pay each Revolving
Lender’s Revolving Loans shall be evidenced, upon such Revolving Lender’s
request, by a Revolving Note made payable to such Revolving Lender in
substantially the form of Schedule 2.1(e).


Section 2.2                      Revolving Letter of Credit Subfacility.


(a)           Issuance.  Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the Revolving
Issuing Lender may reasonably require, during the Revolving Commitment Period
the Revolving Issuing Lender shall issue, and the Revolving Lenders shall
participate in, standby Revolving Letters of Credit for the account of the
Borrower from time to time upon request in a form acceptable to the Revolving
Issuing Lender; provided, however, that (i) the aggregate amount of Revolving
LOC Obligations shall not at any time exceed FIFTY MILLION DOLLARS ($50,000,000)
(the “Revolving LOC Committed Amount”), (ii) with regard to each Revolving
Lender individually, the sum of such Revolving Lender’s Revolving Commitment
Percentage of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding Revolving LOC Obligations shall not
exceed such Revolving Lender’s Revolving Commitment, (iii) with regard to the
Revolving Lenders collectively, the sum of the aggregate principal amount of
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
Revolving LOC Obligations shall not exceed the Revolving Committed Amount then
in effect, (iv) all Revolving Letters of Credit shall be denominated in Dollars
and (v) Revolving Letters of Credit may be issued for any lawful corporate
purposes, including in connection with workers’ compensation and other insurance
programs.  Except as otherwise expressly agreed upon by all the Revolving
Lenders, no Revolving Letter of Credit shall have an original expiry date more
than twelve (12) months from the date of issuance; provided, however, so long as
no Default or Event of Default has occurred and is continuing and subject to the
other terms and conditions to the issuance of Revolving Letters of Credit
hereunder, the expiry dates of Revolving Letters of Credit may be extended
annually or periodically from time to time on the request of the Borrower or by
operation of the terms of the applicable Revolving Letter of Credit to a date
not more than twelve (12) months from the date of extension; provided, further,
that no Revolving Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date that is ten (10) days prior to the
Revolving Commitment Termination Date.  Each Revolving Letter of Credit shall
comply with the related LOC Documents.  The issuance and expiry date of each
Revolving Letter of Credit shall be a Business Day.  Any Revolving Letter of
Credit issued hereunder shall be in a minimum original face amount of $100,000
or such lesser amount as approved by the Revolving Issuing Lender.


(b)           Notice and Reports.  The request for the issuance of a Revolving
Letter of Credit shall be submitted to the Revolving Issuing Lender and the
Administrative Agent at least three (3) Business Days prior to the requested
date of issuance.  The Revolving Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Revolving Letters of Credit which are then issued
and outstanding and any activity with respect thereto which may have occurred
since the date of any prior report, and including therein, among other things,
the account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred.  The Revolving Issuing Lender
will further provide to the Administrative Agent promptly upon request copies of
the Revolving Letters of Credit.


 
42

--------------------------------------------------------------------------------

 
 
(c)           Participations.  Each Revolving Lender, upon issuance of any
Revolving Letter of Credit (or upon a Person becoming a Revolving Lender
hereunder), shall be deemed to have purchased, without recourse to the Revolving
Issuing Lender, and the Revolving Issuing Lender shall be deemed to have granted
without recourse to the Revolving Issuing Lender, a risk participation from the
Revolving Issuing Lender in such Revolving Letter of Credit and the obligations
arising thereunder and any collateral relating thereto, in each case in an
amount equal to its Revolving Commitment Percentage of the maximum amounts
available to be drawn under such Revolving Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Revolving Issuing Lender therefor and
discharge when due, its Revolving Participation Interest by paying its Revolving
Commitment Percentage of the amounts drawn under such Revolving Letter of
Credit.  Without limiting the scope and nature of each Revolving Lender’s
participation in any Revolving Letter of Credit, to the extent that the
Revolving Issuing Lender has not been reimbursed as required hereunder or under
any LOC Document, each such Revolving Lender shall fund its Revolving
Participation Interest therein by paying to the Revolving Issuing Lender its
Revolving Commitment Percentage of such unreimbursed drawing in same day funds
on the day of notification by the Revolving Issuing Lender of an unreimbursed
drawing pursuant to and in accordance with the provisions of subsection (d)
hereof.  The obligation of each Revolving Lender to so pay the Revolving Issuing
Lender shall be absolute and unconditional and shall not be affected by the
occurrence of a Default, an Event of Default or any other occurrence or
event.  Any such payment shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the Revolving Issuing Lender under any Revolving
Letter of Credit, together with interest as hereinafter provided.
 
 
43

--------------------------------------------------------------------------------

 


(d)           Reimbursement.  In the event of any drawing under any Revolving
Letter of Credit, the Revolving Issuing Lender will promptly notify the Borrower
and the Administrative Agent.  The Borrower shall reimburse the Revolving
Issuing Lender on the day of drawing under any Revolving Letter of Credit
(either with the proceeds of a Revolving Loan obtained hereunder or otherwise)
in same day funds as provided herein or in the LOC Documents if the Borrower
shall have been given notice of such drawing by 12:00 Noon and otherwise on the
next Business Day after such drawing if the Borrower shall have been given
notice of such drawing after 12:00 Noon.  If the Borrower shall be given notice
of a drawing by 12:00 Noon and shall fail to reimburse the Revolving Issuing
Lender on the same date of such notice, the unreimbursed amount of such drawing
shall bear interest from the date of notice until payment in full at a per annum
rate equal to the ABR Default Rate.  If the Borrower shall be given notice of a
drawing after 12:00 Noon, the unreimbursed amount of such drawing shall bear
interest from the date of notice until the next Business Day at a per annum rate
equal to the Alternate Base Rate plus the Applicable Percentage and if the
Borrower shall fail to reimburse the Revolving Issuing Lender on such next
Business Day, the unreimbursed amount of such drawing shall bear interest from
the Business Day succeeding the date of notice until payment in full at a per
annum rate equal to the ABR Default Rate.  Unless the Borrower shall immediately
notify the Revolving Issuing Lender and the Administrative Agent of its intent
to otherwise reimburse the Revolving Issuing Lender, the Borrower shall be
deemed to have requested a Mandatory LOC Borrowing in the amount of the drawing
as provided in subsection (d) hereof, the proceeds of which will be used to
satisfy the reimbursement obligations.  The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrower may claim or have against the Revolving Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Revolving Letter of
Credit drawn upon or any other Person, including without limitation any defense
based on any failure of the Borrower to receive consideration or the legality,
validity, regularity or unenforceability of the Revolving Letter of Credit;
provided that the Borrower shall not be deemed to have waived any claims it may
have against the Revolving Issuing Lender, the Administrative Agent, the
Lenders, the beneficiary of the Revolving Letter of Credit drawn upon or any
other Person and may separately pursue such claims after payment of such
reimbursement obligations.  The Revolving Issuing Lender will promptly notify
the Administrative Agent (which shall promptly notify the Revolving Lenders) of
the amount of any unreimbursed drawing and each Revolving Lender shall promptly
fund its Revolving Participation Interest therein by paying to the
Administrative Agent for the account of the Revolving Issuing Lender, in Dollars
and in immediately available funds, the amount of such Revolving Lender’s
Revolving Commitment Percentage of such unreimbursed drawing.  Such payment
shall be made on the day such notice is received by such Revolving Lender from
the Revolving Issuing Lender if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the day such notice is received.  If such Revolving Lender does
not pay such amount to the Revolving Issuing Lender in full upon such request,
such Revolving Lender shall, on demand, pay to the Administrative Agent for the
account of the Revolving Issuing Lender interest on the unpaid amount during the
period from the date of such drawing until such Revolving Lender pays such
amount to the Revolving Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds
Effective Rate and thereafter at a rate equal to the Alternate Base Rate.  Each
Revolving Lender’s obligation to make such payment to the Revolving Issuing
Lender, and the right of the Revolving Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.


 
44

--------------------------------------------------------------------------------

 


(e)           Repayment with Revolving Loans.  On any day on which the Borrower
shall have requested, or been deemed to have requested, a Revolving Loan to
reimburse a drawing under a Revolving Letter of Credit, the Administrative Agent
shall give notice to the Revolving Lenders that a Revolving Loan has been
requested or deemed requested in connection with a drawing under a Revolving
Letter of Credit, in which case a Revolving Loan borrowing comprised entirely of
Alternate Base Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”)
shall be made (without giving effect to any termination of the Commitments
pursuant to Section 7.2) pro rata based on each Revolving Lender’s respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2) and the proceeds thereof
shall be paid directly to the Revolving Issuing Lender for application to the
respective Revolving LOC Obligations.  Each Revolving Lender hereby irrevocably
agrees to make such Revolving Loans on the day such notice is received by the
Revolving Lenders from the Administrative Agent if such notice is received at or
before 2:00 P.M., otherwise such payment shall be made at or before 12:00 Noon
on the Business Day next succeeding the day such notice is received, in each
case notwithstanding (i) the amount of Mandatory LOC Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv)
failure for any such request or deemed request for Revolving Loan to be made by
the time otherwise required in Section 2.1(b), (v) the date of such Mandatory
LOC Borrowing, or (vi) any reduction in the Revolving Committed Amount after any
such Revolving Letter of Credit may have been drawn upon.  In the event that any
Mandatory LOC Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the occurrence of
a Bankruptcy Event), then each such Revolving Lender hereby agrees that it shall
forthwith fund (as of the date the Mandatory LOC Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) its Revolving Participation Interests in
the outstanding Revolving LOC Obligations; provided, further, that in the event
any Revolving Lender shall fail to fund its Revolving Participation Interest on
the day the Mandatory LOC Borrowing would otherwise have occurred, then the
amount of such Revolving Lender’s unfunded Revolving Participation Interest
therein shall bear interest payable by such Revolving Lender to the Revolving
Issuing Lender upon demand, at the rate equal to, if paid within two (2)
Business Days of such date, the Federal Funds Effective Rate, and thereafter at
a rate equal to the Alternate Base Rate.


(f)           Modification, Extension.  The issuance of any supplement,
modification, amendment, renewal, or extension to any Revolving Letter of Credit
shall, for purposes hereof, be treated in all respects the same as the issuance
of a new Revolving Letter of Credit hereunder.


(g)           Uniform Customs and Practices.  The Revolving Issuing Lender shall
have the Letters of Credit be subject to The Uniform Customs and Practice for
Documentary Credits, as published as of the date of issue by the International
Chamber of Commerce (the “UCP”), in which case the UCP may be incorporated
therein and deemed in all respects to be a part thereof.


 
45

--------------------------------------------------------------------------------

 


(h)           Designation of Subsidiaries as Account Parties.  Notwithstanding
anything to the contrary set forth in this Agreement, a Revolving Letter of
Credit issued hereunder may contain a statement to the effect that such
Revolving Letter of Credit is issued for the account of a Subsidiary of the
Borrower; provided that, notwithstanding such statement, the Borrower shall be
the actual account party for all purposes of this Agreement for such Revolving
Letter of Credit and such statement shall not affect the Borrower’s
reimbursement obligations hereunder with respect to such Revolving Letter of
Credit.


Section 2.3                      Swingline Loan Subfacility.


(a)           Swingline Commitment.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Swingline Lender, in its
individual capacity, agrees to make certain revolving credit loans to the
Borrower (each a “Swingline Loan” and, collectively, the “Swingline Loans”) for
the purposes hereinafter set forth; provided, however, (i) the aggregate amount
of Swingline Loans outstanding at any time shall not exceed TEN MILLION DOLLARS
($10,000,000) (the “Swingline Committed Amount”), and (ii) the sum of the
aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding Revolving LOC Obligations shall not exceed the
Revolving Committed Amount.  Swingline Loans hereunder may be repaid and
reborrowed in accordance with the provisions hereof.


(b)           Swingline Loan Borrowings.


(i)           Notice of Borrowing and Disbursement.  The Swingline Lender will
make Swingline Loans available to the Borrower on any Business Day upon delivery
of a Notice of Borrowing by the Borrower to the Administrative Agent not later
than 2:00 P.M. on such Business Day.  Swingline Loan borrowings hereunder shall
be made in minimum amounts of $100,000 and in integral amounts of $100,000 in
excess thereof.  Such borrowing will then be made available to the Borrower by
the Swingline Lender on the date specified in the applicable Notice of Borrowing
(by the end of business Eastern Time on such date) by crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Swingline Lender and in like funds
as received by the Administrative Agent.
 
 
46

--------------------------------------------------------------------------------

 


(ii)           Repayment of Swingline Loans.  Each Swingline Loan borrowing
shall be due and payable on the Revolving Commitment Termination Date.  The
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Borrower and the Administrative Agent, demand repayment of its Swingline
Loans by way of a Revolving Loan borrowing, in which case the Borrower shall be
deemed to have requested a Revolving Loan borrowing comprised entirely of
Alternate Base Rate Loans in the amount of such Swingline Loans; provided,
however, that in the following circumstances, any such demand shall also be
deemed to have been given one Business Day prior to each of (1) the Revolving
Commitment Termination Date, (2) the occurrence of any Bankruptcy Event, (3)
upon acceleration of the Credit Party Obligations hereunder, whether on account
of a Bankruptcy Event or any other Event of Default, and (4) the exercise of
remedies in accordance with the provisions of Section 7.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as “Mandatory Swingline
Borrowing”).  Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such request or deemed request on account of
each Mandatory Swingline Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (I) the amount
of the Mandatory Swingline Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (II) whether any
conditions specified in Section 4.2 are then satisfied, (III) whether a Default
or an Event of Default then exists, (IV) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in Section
2.1(b)(i), (V) the date of such Mandatory Swingline Borrowing, or (VI) any
reduction in the Revolving Committed Amount or termination of the Revolving
Commitments immediately prior to such Mandatory Swingline Borrowing or
contemporaneously therewith.  In the event that any Mandatory Swingline
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each Revolving Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Revolving Lender to share in such Swingline Loans
ratably based upon its respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to Section
7.2); provided that (x) all interest payable on the Swingline Loans shall be for
the account of the Swingline Lender until the date as of which the respective
participation is purchased, and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Revolving Lender
shall be required to pay to the Swingline Lender interest on the principal
amount of such participation purchased for each day from and including the day
upon which the Mandatory Swingline Borrowing would otherwise have occurred to
but excluding the date of payment for such participation, at the rate equal to,
if paid within two (2) Business Days of the date of the Mandatory Swingline
Borrowing, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Alternate Base Rate.


(c)           Interest on Swingline Loans.  Subject to the provisions of Section
2.11(b), Swingline Loans shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Percentage for Revolving Loans that are
Alternate Base Rate Loans.  Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.


 
47

--------------------------------------------------------------------------------

 


(d)           Swingline Note.  The Swingline Loans shall be evidenced by a duly
executed promissory note of the Borrower to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.3(d).


Section 2.4                      Credit-Linked Facility—Term Loan Subfacility.


(a)           Term Loan.  Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each
Credit-Linked Lender severally agrees to make available to the Administrative
Agent on the Closing Date such Credit-Linked Lender’s Credit-Linked Commitment
Percentage of Term Loans in Dollars in the aggregate principal amount of
SEVENTY-FIVE MILLION DOLLARS ($75,000,000) (as such amount may be increased by
any Credit-Linked Purchase that is converted to Term Loans pursuant to Section
2.5(d)(ii) or increased by any Incremental Term Loan pursuant to Section 2.22,
the “Term Loan Committed Amount”) for the purposes hereinafter set forth;
provided, however, (i) with regard to each Credit-Linked Lender individually,
the sum of such Credit-Linked Lender’s Credit-Linked Commitment Percentage of
the aggregate principal amount of the outstanding Term Loans plus outstanding
Credit-Linked LOC Obligations shall not at any time exceed such Credit-Linked
Lender’s Credit-Linked Commitment and (ii) with regard to the Credit-Linked
Lenders collectively, the sum of the aggregate principal amount of the
outstanding Term Loans plus outstanding Credit-Linked LOC Obligations shall not
at any time exceed the Credit-Linked Committed Amount then in effect.  Upon
receipt by the Administrative Agent of the proceeds of the Term Loan made on the
Closing Date, such proceeds will then be made available to the Borrower by the
Administrative Agent by crediting the account of the Borrower on the books of
the office of the Administrative Agent specified in Section 9.2, or at such
other office as the Administrative Agent may designate in writing, with the
aggregate of such proceeds made available to the Administrative Agent by the
Credit-Linked Lenders and in like funds as received by the Administrative Agent
(or by crediting such other account(s) as directed by the Borrower).  Each Term
Loan may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a
combination thereof, as the Borrower may request.  Amounts repaid or prepaid on
any Term Loan may not be reborrowed.  LIBOR Rate Loans shall be made by each
Credit-Linked Lender at its LIBOR Lending Office and Alternate Base Rate Loans
at its Domestic Lending Office.


(b)           Repayment of Term Loans.  The principal amount of the Term Loans
shall be repaid in twenty-three (23) consecutive calendar quarterly installments
and on the Credit-Linked Maturity Date as follows, unless accelerated sooner
pursuant to Section 7.2:
 
 
48

--------------------------------------------------------------------------------

 

 
Principal Amortization Payment Dates
Term Loan Principal Amortization Payment
August 31, 2007
$187,500
November 30, 2007
$187,500
February 28, 2008
$187,500
May 31, 2008
$187,500
August 31, 2008
$187,500
November 30, 2008
$187,500
February 28, 2009
$187,500
May 31, 2009
$187,500
August 31, 2009
$187,500
November 30, 2009
$187,500
February 28, 2010
$187,500
May 31, 2010
$187,500
August 31, 2010
$187,500
November 30, 2010
$187,500
February 28, 2011
$187,500
May 31, 2011
$187,500
August 31, 2011
$187,500
November 30, 2011
$187,500
February 28, 2012
$187,500
May 31, 2012
$187,500
August 31, 2012
$187,500
November 30, 2012
$187,500
February 28, 2013
$187,500
Credit-Linked Maturity Date
Remaining principal amount of Term Loans



The outstanding principal amount of the Term Loans and all accrued but unpaid
interest and other amounts payable with respect to the Term Loans shall be
repaid on the Credit-Linked Maturity Date.   In addition, the amounts set forth
above shall be increased on a pro rata basis by the amount of any Term Loan
incurred pursuant to Section 2.22


(c)           Interest on the Term Loans.  Subject to the provisions of Section
2.11, the Term Loan shall bear interest as follows:


(i)           Alternate Base Rate Loans.  During such periods as the Term Loans
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Percentage; and


(ii)           LIBOR Rate Loans.  During such periods as the Term Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.


Interest on the Term Loans shall be payable in arrears on each Interest Payment
Date.


(d)           Term Loan Notes.  The Borrower’s obligation to pay each
Credit-Linked Lender’s portion of the Term Loans shall be evidenced, upon such
Credit-Linked Lender’s request, by a Term Loan Note made payable to such
Credit-Linked Lender in substantially the form of Schedule 2.4(d).


 
49

--------------------------------------------------------------------------------

 
 
Section 2.5                      Credit-Linked Facility – Letter of Credit
Subfacility.


(a)           Issuance.  Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the
Credit-Linked Issuing Lender may reasonably require, during the Credit-Linked
Commitment Period the Credit-Linked Issuing Lender shall issue, and the
Credit-Linked Lenders shall participate in, standby Credit-Linked Letters of
Credit for the account of the Borrower from time to time upon request in a form
acceptable to the Credit-Linked Issuing Lender; provided, however, that (i) the
aggregate amount of Credit-Linked LOC Obligations shall not at any time exceed
the lesser of (A) ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000) (as
reduced from time to time in accordance with the terms of Section 2.5(d)(ii) or
Section 2.8(a), the “Credit-Linked LOC Committed Amount”) and (B) the principal
amount of the Credit-Linked Deposit, (ii) with regard to each Credit-Linked
Lender individually, (A) the sum of such Credit-Linked Lender’s Credit-Linked
Commitment Percentage of the outstanding Credit-Linked LOC Obligations shall not
exceed such Credit-Linked Lender’s Credit-Linked Deposit and (B) the sum of such
Credit-Linked Lender’s Credit-Linked Commitment Percentage of the aggregate
principal amount of the outstanding Term Loans plus outstanding Credit-Linked
LOC Obligations shall not at any time exceed such Credit-Linked Lender’s
Credit-Linked Commitment, (iii) with regard to the Credit-Linked Lenders
collectively, the sum of the aggregate principal amount of outstanding Term
Loans plus outstanding Credit-Linked LOC Obligations shall not at any time
exceed the Credit-Linked Committed Amount then in effect, (iv) no Credit-Linked
Letter of Credit may be issued without the Administrative Agent confirming in
writing to any Credit-Linked Issuing Lender (other than the Administrative Agent
in its capacity as a Credit-Linked Issuing Lender) that, after giving effect to
the issuance of such Credit-Linked Letter of Credit, the requirement set forth
in clause (iii) above shall be satisfied, (v) all Credit-Linked Letters of
Credit shall be denominated in Dollars and (vi) Credit-Linked Letters of Credit
shall be issued for any lawful corporate purposes, including in connection with
workers’ compensation and other insurance programs.  Except as otherwise
expressly agreed upon by all the Credit-Linked Lenders, no Credit-Linked Letter
of Credit shall have an original expiry date more than twelve (12) months from
the date of issuance; provided, however, the expiry dates of Credit-Linked
Letters of Credit may be extended annually or periodically from time to time at
the request of the Borrower or by operation of the terms of the applicable
Letter of Credit to a date not more than twelve (12) months from the date of
extension; provided, further, that (x) no Credit-Linked Letter of Credit, as
originally issued or as extended, shall have an expiry date extending beyond the
date that is ten (10) days prior to the Credit-Linked Maturity Date and (y) if
an Event of Default exists at the time such Credit-Linked Letter of Credit is to
be extended, the Credit-Linked Issuing Lender may or, at the direction of
Credit-Linked Lenders holding more than 50% of the Credit-Linked Commitments,
the Credit-Linked Issuing Lender shall refuse to extend such Credit-Linked
Letter of Credit, in which case such Credit-Linked Letter of Credit shall
terminate at the end of the current term thereof.  Each Credit-Linked Letter of
Credit shall comply with the related LOC Documents.  The issuance and expiry
date of each Credit-Linked Letter of Credit shall be a Business Day.  Any
Credit-Linked Letters of Credit issued hereunder shall be in a minimum original
face amount of $100,000 or such lesser amount as approved by the Credit-Linked
Issuing Lender.


 
50

--------------------------------------------------------------------------------

 
 
(b)           Notice and Reports.  The request for the issuance of a
Credit-Linked Letter of Credit shall be submitted to the Credit-Linked Issuing
Lender and the Administrative Agent at least three (3) Business Days prior to
the requested date of issuance.  The Credit-Linked Issuing Lender will promptly
upon request provide to the Administrative Agent for dissemination to the
Credit-Linked Lenders a detailed report specifying the Credit-Linked Letters of
Credit which are then issued by such Credit-Linked Issuing Lender and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred.  The Credit-Linked Issuing
Lender will further provide to the Administrative Agent promptly upon request
copies of the Credit-Linked Letters of Credit.


(c)           Participations.  Each Credit-Linked Lender, upon issuance of any
Credit-Linked Letter of Credit (or upon a Person becoming a Credit-Linked Lender
hereunder) and, in the case of each Existing Letter of Credit, on the Closing
Date, shall be deemed to have irrevocably purchased, without recourse to the
Credit-Linked Issuing Lender, and the Credit-Linked Issuing Lender shall be
deemed to have irrevocably granted without recourse to the Credit-Linked Issuing
Lender, a risk participation (a “Credit-Linked Participation”) from the
Credit-Linked Issuing Lender in such Credit-Linked Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount equal to its Credit-Linked Commitment Percentage of the maximum
amounts available to be drawn under such Credit-Linked Letter of Credit and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the Credit-Linked Issuing Lender
therefor and discharge when due, its Credit-Linked Commitment Percentage of the
obligations arising under such Credit-Linked Letter of Credit.  Without limiting
the scope and nature of each Credit-Linked Lender’s participation in any
Credit-Linked Letter of Credit, to the extent that the Credit-Linked Issuing
Lender has not been reimbursed as required hereunder or under any LOC Document,
each such Credit-Linked Lender shall fund its Credit-Linked Participation
Interest therein by paying to the Credit-Linked Issuing Lender, from funds
deposited by such Credit-Linked Lender into the Credit-Linked Deposit, its
Credit-Linked Commitment Percentage of such unreimbursed drawing in same day
funds on the day of notification by the Credit-Linked Issuing Lender of an
unreimbursed drawing pursuant to and in accordance with the provisions of
subsection (d) hereof.  The obligation of each Credit-Linked Lender to so pay
the Credit-Linked Issuing Lender shall be absolute and unconditional and shall
not be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event.


 
51

--------------------------------------------------------------------------------

 


(d)           Reimbursement; Funding of Participation Interests.


(i)           Reimbursement by Borrower.  In the event of any drawing under any
Credit-Linked Letter of Credit, the Credit-Linked Issuing Lender will promptly
notify the Borrower and the Administrative Agent.  Upon a drawing under a
Credit-Linked Letter of Credit, the Borrower shall, subject to the terms of this
subsection, reimburse the Credit-Linked Issuing Lender on the day of such
drawing (either with the proceeds of a Revolving Loan or otherwise) in same day
funds as provided herein or in the Credit-Linked Letter of Credit Documents if
the Borrower shall have been given notice of such drawing by 12:00 Noon and
otherwise on the next Business Day after such drawing if the Borrower shall have
been given notice of such drawing after 12:00 Noon.  If the Borrower shall be
given notice of a drawing by 12:00 Noon and shall fail to reimburse the
Credit-Linked Issuing Lender on the same date of such notice, the unreimbursed
amount of such drawing shall bear interest from the date of notice until the
first to occur of (A) the reimbursement of such drawing or (B) the conversion of
such Unreimbursed Drawing to a Term Loan pursuant to subsection (d)(ii) below at
a per annum rate equal to the ABR Default Rate.  If the Borrower shall be given
notice of a drawing after 12:00 Noon, the unreimbursed amount of such drawing
shall bear interest from the date of notice until the next Business Day at a per
annum rate equal to the Alternate Base Rate plus the Applicable Percentage and
if the Borrower shall fail to reimburse the Credit-Linked Issuing Lender on such
next Business Day, the unreimbursed amount of such drawing shall bear interest
from the Business Day succeeding the date of notice until the first to occur of
(A) the reimbursement of such drawing or (B) the conversion of such Unreimbursed
Drawing to a Term Loan pursuant to subsection (d)(ii) below at a per annum rate
equal to the ABR Default Rate.  Unless the Borrower shall promptly notify the
Credit-Linked Issuing Lender and the Administrative Agent of its intent to
otherwise reimburse the Credit-Linked Issuing Lender after receipt by the
Borrower of notice of a drawing, the Borrower shall be deemed to have requested
a Credit-Linked Purchase in the amount of such drawing as provided in subsection
(d)(ii) below, the proceeds of which will be used to satisfy the reimbursement
obligations.  The Borrower’s reimbursement obligations hereunder shall be
absolute and unconditional under all circumstances irrespective of any rights of
set-off, counterclaim or defense to payment the Borrower may claim or have
against the Credit-Linked Issuing Lender, the Administrative Agent, the Lenders,
the beneficiary of the Credit-Linked Letter of Credit drawn upon or any other
Person, including without limitation any defense based on any failure of the
Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Credit-Linked Letter of Credit; provided that the
Borrower shall not be deemed to have waived any claims it may have against the
Credit-Linked Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Credit-Linked Letter of Credit drawn upon or any other Person
and may separately pursue such claims after payment of such reimbursement
obligations.


 
52

--------------------------------------------------------------------------------

 


(ii)           Funding of Participation Interests by Credit-Linked Lenders;
Conversion to Term Loans.  After any drawing under any Credit-Linked Letter of
Credit and upon the earlier of (A) the failure of the Borrower to reimburse such
drawing in accordance with the terms of subsection (d)(i) hereof, (B) receipt by
the Credit-Linked Issuing Lender of notice from the Borrower that it will not
exercise its right to reimburse such drawing and (C) the occurrence or
continuation of a Default or an Event of Default, (1) in order to fund its
Credit-Linked Participation Interest in such unreimbursed drawing (an
“Unreimbursed Drawing”), each Credit-Linked Lender hereby authorizes the
Administrative Agent to pay the Credit-Linked Issuing Lender (such payment, a
“Credit-Linked Purchase”) in the amount of such Credit-Linked Lender’s
Credit-Linked Commitment Percentage of such Unreimbursed Drawing, solely from
such Credit-Linked Lender’s Credit-Linked Deposit, and such Credit-Linked Lender
hereby irrevocably authorizes the Administrative Agent to charge the
Credit-Linked Account for such purpose, (2) the Credit-Linked LOC Committed
Amount shall be automatically reduced by the amount of each Credit-Linked
Purchase and shall not be reinstated, (3) such Unreimbursed Drawing shall be
automatically converted to a funded Term Loan consisting of an Alternate Base
Rate Loan without any further act by the Borrower, the Credit-Linked Issuing
Lender, the Administrative Agent or any Credit-Linked Lender, which Term Loan
shall be subject to the terms and conditions of Section 2.4 and (4) the Term
Loan Committed Amount shall be automatically permanently increased by the amount
of each Credit-Linked Purchase.  The Credit-Linked Issuing Lender will promptly
notify the Administrative Agent (which shall notify the Credit-Linked Lenders)
of the amount of any Unreimbursed Drawing.  Each Credit-Linked Lender’s
obligation to fund its Credit-Linked Participation Interest in any Unreimbursed
Drawing by paying to the Credit-Linked Issuing Lender its Credit-Linked
Commitment Percentage of any Unreimbursed Drawing, and the right of the
Credit-Linked Issuing Lender to receive the same, shall be absolute and
unconditional, shall be made without any offset, abatement, withholding or
reduction whatsoever and shall not be affected by any circumstance whatsoever
and without regard to (I) whether any conditions specified in Section 4.2 are
then satisfied, (II) whether a Default or an Event of Default then exists, (III)
the date of such Credit-Linked Purchase and Term Loan, (IV) any reduction in the
Credit-Linked Committed Amount after any such Credit-Linked Letter of Credit may
have been drawn upon, (V) the termination of this Credit Agreement or the
Commitments hereunder or (VI) the acceleration of the Credit Party Obligations
hereunder.


(e)           Repayment of Participations.


(i)           At any time after the Credit-Linked Issuing Lender has made a
payment under any Credit-Linked Letter of Credit and has received from the
Credit-Linked Account the proceeds of Credit-Linked Purchases by the
Credit-Linked Lenders in respect of such payment in accordance with Section
2.5(d) (which Credit-Linked Purchases have been converted to Term Loans in
accordance with such Section), if the Administrative Agent receives for the
account of the Credit-Linked Issuing Lender any payment in respect of the
related Unreimbursed Drawing or interest thereon for any period after such
Unreimbursed Drawing was paid with a Credit-Linked Purchase, the Administrative
Agent will distribute to such Credit-Linked Lender its Term Loan Commitment
Percentage thereof.  If the Credit-Linked Issuing Lender shall have received
from the Credit-Linked Account the proceeds of Credit-Linked Purchases by the
Credit-Linked Lenders and thereafter shall receive any direct payment from the
Borrower in respect of the Unreimbursed Drawing with respect to which such
Credit-Linked Purchases were made, the Credit-Linked Issuing Lender shall
immediately pay the amount received to the Administrative Agent for distribution
to the Credit-Linked Lenders in accordance with this Section 2.5(e).


 
53

--------------------------------------------------------------------------------

 
 
(ii)           If any payment received by the Administrative Agent for the
account of the Credit-Linked Issuing Lender pursuant to Section 2.5(e)(i) and
distributed to the Credit-Linked Lenders by the Administrative Agent is required
to be returned under any circumstance (including pursuant to any settlement
entered into by the Credit-Linked Issuing Lender), each Credit-Linked Lender
shall pay to the Administrative Agent for the account of the Credit-Linked
Issuing Lender its Credit-Linked Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Credit-Linked Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.


(f)           Modification, Extension.  The issuance of any supplement,
modification, amendment, renewal, or extension to any Credit-Linked Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Credit-Linked Letter of Credit hereunder.


(g)           Uniform Customs and Practices.  The Credit-Linked Issuing Lender
shall have the Letters of Credit be subject to The Uniform Customs and Practice
for Documentary Credits, as published as of the date of issue by the UCP in
which case the UCP may be incorporated therein and deemed in all respects to be
a part thereof.


(h)           Designation of Subsidiaries as Account Parties.  Notwithstanding
anything to the contrary set forth in this Agreement, a Credit-Linked Letter of
Credit issued hereunder may contain a statement to the effect that such
Credit-Linked Letter of Credit is issued for the account of a Subsidiary of the
Borrower; provided that, notwithstanding such statement, the Borrower shall be
the actual account party and borrower for all purposes of this Agreement for
such Credit-Linked Letter of Credit and any Credit-Linked Purchase and Term Loan
with respect to an Unreimbursed Drawing thereunder and such statement shall not
affect the Borrower’s reimbursement obligations hereunder with respect to such
Credit-Linked Letter of Credit and its repayment obligations hereunder with
respect to such Term Loan.


 
54

--------------------------------------------------------------------------------

 


(i)           Existing Letters of Credit.  Each Existing Letter of Credit shall
be deemed for all purposes of this Agreement and the other Credit Documents to
be a Credit-Linked Letter of Credit.  The Borrower’s reimbursement obligations
in respect of each Existing Letter of Credit, and each Credit-Linked Lender’s
Participation Interests therein, shall be governed by the terms of this Credit
Agreement.


(j)           Credit-Linked Note.  The Borrower’s reimbursement obligations with
respect to the Credit-Linked Letters of Credit issued pursuant to this Section
2.5 shall be evidenced by a Credit-Linked Note made payable to the Credit-Linked
Issuing Lender in substantially the form of Schedule 2.5(j).


(k)           Credit-Linked Interest.  In consideration of the Credit-Linked LOC
Commitment and the Credit-Linked Participations, the Borrower agrees to pay to
the Administrative Agent, for the ratable benefit of the Credit-Linked Lenders,
interest (the “Credit-Linked Interest”) in an amount equal to the sum of (i) the
Applicable Percentage for Term Loans that are LIBOR Rate Loans plus (ii) the
Shortfall Amount per annum on the average daily Credit-Linked LOC Committed
Amount.  The Credit-Linked Interest shall be payable at the end of each LIBOR
period used to determine the Shortfall Amount.


           Section 2.6                      Credit-Linked Deposits.


(a)           Funding of Credit-Linked Deposits.  Subject to the terms and
conditions set forth herein and in consideration of each Credit-Linked Lender’s
Credit-Linked Participation, each Credit-Linked Lender severally agrees to fund
such Lender’s Credit-Linked Deposit to the Administrative Agent in Dollars on
the Closing Date in an amount equal to its Credit-Linked Commitment for deposit
by the Administrative Agent in the Credit-Linked Account.  Each Credit-Linked
Lender’s Credit-Linked Deposit represents such Lender’s funded Credit-Linked
Participation.


(b)           Purpose of Credit-Linked Deposits.  The Credit-Linked Deposits
will be held by the Administrative Agent in its name in the Credit-Linked
Account, on behalf of the Credit-Linked Lenders and for the benefit of the
Credit-Linked Issuing Lender.  The Credit-Linked Account will be under the sole
dominion and control of the Administrative Agent and no Person other than the
Administrative Agent shall have the right of withdrawal from the Credit-Linked
Account nor any other right or power with respect to the Credit-Linked Deposits
or the Credit-Linked Account.  Unless returned to the Credit-Linked Lenders, the
Credit-Linked Deposits shall not be used for any purpose other than funding the
Credit-Linked Participations in the Credit-Linked Letters of Credit without the
prior written consent of each Credit-Linked Issuing Lender.


(c)           Actions of Administrative Agent.  In charging the Credit-Linked
Account or otherwise exercising any rights of set-off with respect thereto, the
Administrative Agent acts as the agent of the Credit-Linked Issuing Lender.


 
55

--------------------------------------------------------------------------------

 


(d)           Grant of Security Interest in Credit-Linked Account.  The
Administrative Agent hereby grants, and the Credit-Linked Lenders hereby grant
and hereby authorize the Administrative Agent to grant, to the Credit-Linked
Issuing Lender, a security interest in and Lien on the Credit-Linked Account,
the Credit-Linked Deposits and all cash, Cash Equivalents or other amounts or
investments from time to time in the Credit-Linked Account.  The foregoing
security interest and Lien shall secure the obligations of the Credit-Linked
Lenders to fund their Credit-Linked Participation Interests in any Unreimbursed
Drawing by paying the Credit-Linked Issuing Lender for such Unreimbursed
Drawing.  Each of the Administrative Agent and the Credit-Linked Lenders agree
to execute such agreements and documents and take such actions as may be
reasonably required by the Credit-Linked Issuing Lender to perfect and protect
the foregoing security interest and Lien.


(e)           Investment of Credit-Linked Deposits.  Pending the use of the
Credit-Linked Deposits to fund the Credit-Linked Lenders’ Credit-Linked
Participation Interests in Unreimbursed Drawings under the Credit-Linked Letters
of Credit, the Administrative Agent will invest such Credit-Linked Deposits and
will pay to Credit-Linked Lenders in arrears on the last Business Day of each
calendar quarter any return on such investment during the previous calendar
quarter up to an amount not to exceed LIBOR as of the last Business Day of such
previous calendar quarter.


(f)           Reduction of Credit-Linked Deposit.  If any Credit-Linked Purchase
is made with proceeds of the Credit-Linked Deposits, the Credit-Linked Deposits
shall be automatically permanently reduced by the amount of such Credit-Linked
Purchase.  If the Borrower elects to reduce the Credit-Linked LOC Committed
Amount pursuant to Section 2.8(a), the Credit-Linked Deposit shall be
automatically permanently reduced by a corresponding amount and the amount of
such reduction shall be returned to the Credit-Linked Lenders on a pro rata
basis by the Administrative Agent.


Section 2.7                      Fees.


(a)           Revolving Commitment Fee.  In consideration of the Revolving
Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a commitment fee (the “Revolving
Commitment Fee”) in an amount equal to the Applicable Percentage per annum on
the average daily unused amount of the Revolving Committed Amount.  For purposes
of computation of the Revolving Commitment Fee, Revolving LOC Obligations shall
be considered usage but Swingline Loans shall not be considered usage of the
Revolving Committed Amount.


(b)           Revolving LOC Fees.  In consideration of the Revolving LOC
Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a fee (the “Revolving LOC Commitment
Fee”) equal to the Applicable Percentage for Revolving Loans that are LIBOR Rate
Loans per annum on the average daily maximum amount available to be drawn under
each Revolving Letter of Credit from the date of issuance to the date of
expiration.  In addition to such Revolving LOC Commitment Fee, the Borrower
agrees to pay to the Revolving Issuing Lender, for its own account without
sharing by the Revolving Lenders, an additional fronting fee (the “Revolving LOC
Fronting Fee”) of one-quarter of one percent (0.25%) per annum on the average
daily maximum amount available to be drawn under each Revolving Letter of Credit
issued by it.


 
56

--------------------------------------------------------------------------------

 
 
(c)           Credit-Linked LOC Fronting Fees.  The Borrower agrees to pay to
the Credit-Linked Issuing Lender, for its own account without sharing by the
Credit-Linked Lenders, a fronting fee (the “Credit-Linked LOC Fronting Fee”) of
one-tenth of one percent (0.10%) per annum on the average daily maximum amount
available to be drawn under each Credit-Linked Letter of Credit (other than an
Existing Letter of Credit) issued by it.  The Credit-Linked LOC Fronting Fee
shall be payable at the time of issuance and of renewal of the applicable
Credit-Linked Letter of Credit.


(d)           Issuing Lender Fees.  In addition to the Revolving LOC Fronting
Fees and the Credit-Linked LOC Fronting Fees payable pursuant to this Section,
the Borrower shall pay to the Issuing Lender for its own account without sharing
by the other Lenders the reasonable and customary charges from time to time of
the Issuing Lender with respect to the amendment, transfer, administration,
cancellation and conversion of, and drawings under, the Letters of Credit
(collectively, the “Issuing Lender Fees”).


(e)           Administrative Fee.  The Borrower agrees to pay to the
Administrative Agent the annual administrative fee as described in the Fee
Letter.


(f)           Payment of Fees.  The Revolving Commitment Fees, Revolving LOC
Commitment Fees, Revolving LOC Fronting Fees and Issuing Lender Fees shall each
be payable quarterly in arrears on the last Business Day of each calendar
quarter.


Section 2.8                      Commitment Reductions.


(a)           Voluntary Reductions.  The Borrower shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount and the Credit-Linked LOC Committed Amount at any time or from time to
time upon not less than five (5) Business Days’ prior written notice to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that (i) no such reduction or termination of the
Revolving Committed Amount shall be permitted if after giving effect thereto,
and to any prepayments of the Revolving Loans made on the effective date
thereof, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations would exceed the Revolving Committed Amount then in effect and (ii)
no such reduction or termination of the Credit-Linked LOC Committed Amount shall
be permitted if after giving effect thereto, the outstanding Credit-Linked LOC
Obligations would exceed the Credit-Linked LOC Committed Amount then in effect
or the Credit-Linked Deposits at such time.


 
57

--------------------------------------------------------------------------------

 
 
(b)           Maturity Date.  The Revolving Commitments, the LOC Commitments and
the Swingline Commitment shall automatically terminate on the Revolving
Commitment Termination Date.  The Term Loan Commitment and the Credit-Linked LOC
Commitment shall automatically terminate on the Credit-Linked Maturity Date.


Section 2.9                      Prepayments.


(a)           Optional Prepayments.  The Borrower shall have the right to prepay
the Revolving Loans and the Term Loans in whole or in part from time to time as
the Borrower may elect; provided, however, that (i) each partial prepayment of
Term Loans shall be in a minimum principal amount of $1,000,000 and integral
multiples of $100,000 in excess thereof and (ii) each voluntary prepayment of
the Term Loan shall be applied to the remaining amortization payments thereof on
a pro rata basis.  The Borrower shall give at least three (3) Business Days’
(but not more than five (5) Business Days’) irrevocable notice in the case of
LIBOR Rate Loans and at least one (1) Business Day’s (but not more than five (5)
Business Days’) irrevocable notice in the case of Alternate Base Rate Loans, to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable).  Subject to the foregoing terms, amounts prepaid under this
Section 2.9(a) shall be applied first to Alternate Base Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities.  All prepayments
under this Section 2.9(a) shall be subject to Section 2.18, but otherwise
without premium or penalty.  Interest on the principal amount prepaid shall be
due and payable on any date that a prepayment is made hereunder through the date
of prepayment.


(b)           Mandatory Prepayments.


 
(i)
(A)
Revolving Committed Amount.  If at any time after the Closing Date, the sum of
the aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding Revolving LOC Obligations shall exceed the
Revolving Committed Amount then in effect, the Borrower immediately shall prepay
the Revolving Loans and Swingline Loans and (after all Revolving Loans and
Swingline Loans have been repaid) cash collateralize the Revolving LOC
Obligations in an amount sufficient to eliminate such excess.



 
(B)
Credit-Linked LOC Committed Amount.  If at any time after the Closing Date, the
aggregate amount of Credit-Linked LOC Obligations shall exceed the lesser of (1)
the Credit-Linked LOC Committed Amount and (2) the principal amount of the
Credit-Linked Deposit, the Borrower immediately shall cash collateralize the
Credit-Linked LOC Obligations in the amount of such excess.



(ii)           Excess Cash Flow.  Within one hundred ten (110) days after the
end of each fiscal year (commencing with the fiscal year ending November 30,
2008), if the Borrower’s Leverage Ratio as of the end of such fiscal year is (i)
greater than 3.0 to 1.0, the Borrower shall prepay the Loans in an aggregate
amount equal to 50% of the Excess Cash Flow for such fiscal year and (b) less
than or equal to 3.0 to 1.0, then no annual Excess Cash Flow prepayment shall be
required.  Any payments of Excess Cash Flow shall be applied as set forth in
clause (x) below.


 
58

--------------------------------------------------------------------------------

 


(iii)           Asset Dispositions. Promptly following any Asset Disposition (or
related series of Asset Dispositions), the Borrower shall prepay the Loans in an
aggregate amount equal to the Net Cash Proceeds derived from such Asset
Disposition (or related series of Asset Dispositions) (such prepayment to be
applied as set forth in clause (x) below); provided that (I) the Net Cash
Proceeds from Asset Dispositions in any fiscal year shall not be required to be
so applied until the aggregate amount of such Net Cash Proceeds is equal to or
greater than $1,000,000 for such fiscal year and (II) the Borrower shall be
permitted to reinvest up to $10,000,000 of Net Cash Proceeds received from Asset
Dispositions pursuant to clause (A) above in the aggregate in fixed or capital
assets so long as (x) no Default or Event of Default shall have occurred and be
continuing at the time of such Asset Disposition and at the time of such
reinvestment, (y) before or promptly after such Asset Disposition, the Borrower
delivers to the Administrative Agent a certificate stating that such Net Cash
Proceeds will be reinvested in accordance with the terms of this Section
2.8(b)(iii) and (z) such reinvestments occurs within 365 days of the receipt of
such Net Cash Proceeds.


(iv)           Permitted Real Estate Sales.  Promptly following any Permitted
Real Estate Sale or Permitted Real Estate Transfer by a Credit Party (other than
a Permitted Real Estate Entity), the Borrower shall prepay the Loans in an
aggregate amount equal to 50% of the Net Cash Proceeds derived from such
Permitted Real Estate Sale or Permitted Real Estate Transfer (such prepayment to
be applied as set forth in clause (x) below); provided that the Net Cash
Proceeds from Permitted Real Estate Sales and Permitted Real Estate Transfers in
any fiscal year shall not be required to be so applied until the aggregate
amount of such Net Cash Proceeds is equal to or greater than $2,500,000 for such
fiscal year.


(v)           Debt Issuances.  Promptly, upon receipt by any Credit Party or any
of its Subsidiaries of proceeds from any Debt Issuance, the Borrower shall
prepay the Loans in an aggregate amount equal to 100% of the Net Cash Proceeds
of such Debt Issuance (such prepayment to be applied as set forth in clause (x)
below).


(vi)           Issuances of Equity.  Promptly, upon receipt by any Credit Party
or any of its Subsidiaries of proceeds from any Equity Issuance, the Borrower
shall prepay the Loans in an aggregate amount equal to 50% of the Net Cash
Proceeds of such Equity Issuance (such prepayment to be applied as set forth in
clause (x) below).


 
59

--------------------------------------------------------------------------------

 


(vii)           Recovery Event.  To the extent Net Cash Proceeds received in
connection with any Recovery Event are not used to acquire fixed or capital
assets in replacement of the assets subject to such Recovery Event within
365 days of the receipt of such Net Cash Proceeds, immediately following the
365th day occurring after the receipt of such Net Cash Proceeds, the Borrower
shall prepay the Loans in an aggregate amount equal to 100% of such Net Cash
Proceeds (such prepayment to be applied as set forth in clause (x) below);
provided that (A) the Net Cash Proceeds from Recovery Events in any fiscal year
shall not be required to be so applied until the aggregate amount of such Net
Cash Proceeds is equal to or greater than $1,000,000 for such fiscal year, (B)
after the occurrence and during the continuation of a Default, any Net Cash
Proceeds shall be delivered to the Administrative Agent in escrow until the
earlier of (I) the cure of such Default at which time the Net Cash Proceeds
shall be used by the Borrower as set forth herein and (II) the occurrence of an
Event of Default at which time the Net Cash Proceeds shall be used to prepay the
Loans as set forth herein and (C) after the occurrence and during the
continuance of an Event of Default, any Net Cash Proceeds received in connection
with any Recovery Event shall be promptly used to prepay the Loans (such
prepayment to be applied as set forth in clause (x) below) and the Borrower and
its Subsidiaries shall not have the right to reinvest such Net Cash Proceeds.


(viii)           Litigation Award.  To the extent Net Cash Proceeds received in
connection with any Litigation Award are not reinvested in the business of the
Credit Parties within 365 days of the receipt of such Net Cash Proceeds,
immediately following the 365th day occurring after the receipt of such Net Cash
Proceeds, the Borrower shall prepay the Loans in an aggregate amount equal to
one 100% of such Net Cash Proceeds (such prepayment to be applied as set forth
in clause (ix) below); provided that (A) the Net Cash Proceeds from any
Litigation Award in any fiscal year shall not be required to be so applied until
the aggregate amount of such Net Cash Proceeds is equal to or greater than
$1,000,000 for such fiscal year, (B) after the occurrence and during the
continuation of a Default, any Net Cash Proceeds shall be delivered to the
Administrative Agent in escrow until the earlier of (I) the cure of such Default
at which time the Net Cash Proceeds shall be used by the Borrower as set forth
herein and (II) the occurrence of an Event of Default at which time the Net Cash
Proceeds shall be used to prepay the Loans as set forth herein and (C) after the
occurrence and during the continuance of an Event of Default, any Net Cash
Proceeds received in connection with any Litigation Award shall be promptly used
to prepay the Loans (such prepayment to be applied as set forth in clause (x)
below) and the Borrower and its Subsidiaries shall not have the right to
reinvest such Net Cash Proceeds.


(ix)           Permitted Real Estate Entity Distribution.  Promptly, upon
receipt by any Credit Party or any of its Subsidiaries of proceeds from any
Permitted Real Estate Entity Distribution, the Borrower shall prepay the Loans
in an aggregate amount equal to 50% of the Net Cash Proceeds of such Permitted
Real Estate Entity Distribution (such prepayment to be applied as set forth in
clause (x) below).


 
60

--------------------------------------------------------------------------------

 


(x)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.9(b) shall be applied as follows:


(A)           with respect to all amounts prepaid pursuant to Section 2.9(b)(i),
(1) first to the outstanding Swingline Loans, (2) second to the outstanding
Revolving Loans and (3) third to a cash collateral account in respect of
Revolving LOC Obligations; and


(B)           with respect to all amounts prepaid pursuant to Sections
2.9(b)(ii) through (viii), (1) first to the Term Loans (pro rata to the
remaining amortization payments set forth in Section 2.4(b)), (2) second to
outstanding Swingline Loans (without a corresponding permanent reduction in the
Revolving Committed Amount), (3) third to the outstanding Revolving Loans
(without a corresponding permanent reduction in the Revolving Committed Amount)
and (4) fourth any remaining amounts shall be paid to the Borrower.  Within the
parameters of the applications set forth above, prepayments shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities.  All prepayments under this Section 2.9(b) shall
be subject to Section 2.18 and be accompanied by interest on the principal
amount prepaid through the date of prepayment.


(c)           Hedging Obligations Unaffected.  Any repayment or prepayment made
pursuant to this Section 2.9 shall not affect the Borrower’s obligation to
continue to make payments under any Secured Hedging Agreement, which shall
remain in full force and effect notwithstanding such repayment or prepayment,
subject to the terms of such Secured Hedging Agreement.


Section 2.10                      Default Rate and Payment Dates.


(a)           If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.11 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.


(b)           Upon the occurrence, and during the continuance, of an Event of
Default, at the election of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall bear interest, payable on
demand (and monthly if demand is not made), at a per annum rate 2% greater than
the rate which would otherwise be applicable (or if no rate is applicable,
whether in respect of interest, fees or other amounts, then the ABR Default
Rate).


 
61

--------------------------------------------------------------------------------

 


(c)           Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to Section 2.10(b) shall
be payable from time to time on demand.


Section 2.11                      Conversion Options.


(a)           The Borrower may, in the case of Revolving Loans and the Term
Loans, elect from time to time to convert Alternate Base Rate Loans to LIBOR
Rate Loans by giving the Administrative Agent at least three (3) Business Days’
prior irrevocable written notice of such election, such notice to be in
substantially the form of the notice of conversion attached hereto as Schedule
2.11 (a “Notice of Conversion”).  In addition, the Borrower may elect from time
to time to convert LIBOR Rate Loans to Alternate Base Rate Loans by delivering
an irrevocable Notice of Conversion to the Administrative Agent by 1:00 P.M. one
Business Date prior to the proposed date of conversion.  If the date upon which
an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day.  All or any part of outstanding Alternate Base Rate Loans may be converted
as provided herein; provided that (i) no Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing and
(ii) partial conversions shall be in an aggregate principal amount of $2,000,000
or a whole multiple of $1,000,000 in excess thereof.  LIBOR Rate Loans may only
be converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period.  If the date upon which a LIBOR Rate Loan is to be converted to
an Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan.


(b)           Any LIBOR Rate Loans may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the Borrower with
the notice provisions contained in Section 2.12(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto.  If the Borrower shall fail to give timely notice of an
election to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans
is not permitted hereunder, such LIBOR Rate Loans shall be automatically
converted to Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto.


Section 2.12                      Computation of Interest and Fees.


(a)           Interest payable hereunder with respect to any Alternate Base Rate
Loan based on the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed.  All fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.


 
62

--------------------------------------------------------------------------------

 
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.


(c)           It is the intent of the Lenders and the Credit Parties to conform
to and contract in strict compliance with applicable usury law from time to time
in effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral.  In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans.  The right to
demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.


 
63

--------------------------------------------------------------------------------

 


Section 2.13                      Pro Rata Treatment and Payments.


(a)           Allocation of Payments Before Exercise of Remedies.  Each
borrowing of Revolving Loans and any reduction of the Revolving Commitments
shall be made pro rata according to the respective Revolving Commitment
Percentages of the Revolving Lenders.  Each borrowing of a Term Loan by
conversion of a Credit-Linked LOC Advance to a Term Loan and any reduction of
the Credit-Linked Commitments shall be made pro rata according to the respective
Credit-Linked Commitment Percentages of the Credit-Linked Lenders.  Unless
otherwise indicated herein, each payment under this Credit Agreement or any Note
shall be applied, first, to any fees then due and owing by the Borrower pursuant
to Section 2.7, second, to interest then due and owing hereunder and under the
Notes and, third, to principal then due and owing hereunder and under the
Notes.  Each payment on account of any fees pursuant to Section 2.7 shall be
made pro rata in accordance with the respective amounts due and owing (except as
to the Revolving LOC Fronting Fees, the Credit-Linked LOC Fronting Fees and the
Issuing Lender Fees, which fees shall be for the account of the applicable
Issuing Lender).  Each voluntary prepayment on account of principal of the Loans
shall be applied in accordance with the terms of Section 2.9(a).  Each mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.9(b).  All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.19(b)) and
shall be made to the Administrative Agent for the account of the Lenders, the
Issuing Lenders or the Swingline Lender, as the case may be, at the
Administrative Agent’s office specified on Section 9.2 in Dollars and in
immediately available funds not later than 1:00 P.M. on the date when due.  The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.


(b)           Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provisions of this Agreement to the
contrary, after the exercise of remedies (other than the invocation of default
interest pursuant to Section 2.10(b)) by the Administrative Agent or the Lenders
pursuant to Section 7.2 (or after the Commitments shall automatically terminate
and the Loans (with accrued interest thereon) and all other amounts under the
Credit Documents shall automatically become due and payable in accordance with
the terms of such Section), all amounts collected or received by the
Administrative Agent or any Lender on account of the Credit Party Obligations or
in respect of the Collateral shall be paid over or delivered as follows
(irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):


 
64

--------------------------------------------------------------------------------

 
 
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent and the Issuing Lenders in connection with enforcing the rights of the
Lenders under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;



 
SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lenders;



 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise enforcing its rights with respect to the Credit Party Obligations
owing to such Lender;



 
FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;



 
FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations, including the payment or cash collateralization of the outstanding
LOC Obligations and, with respect to any Secured Hedging Agreement, any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;



 
SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and



 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.



In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Secured Parties shall receive an amount
equal to its pro rata share (based on the proportion that the then outstanding
Loans and LOC Obligations held by such Lender or the outstanding obligations
payable to such Hedging Agreement Provider bears to the aggregate then
outstanding Loans, LOC Obligations and obligations payable under all Secured
Hedging Agreements) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” AND “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied to reimburse the Issuing Lender from time to time for any
drawings under such Letters of Credit.  Notwithstanding the foregoing terms of
this Section 2.13(b), only Collateral proceeds and payments under the Guaranty
with respect to Secured Hedging Agreements (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Secured Hedging Agreement.
 
 
65

--------------------------------------------------------------------------------

 
 
Section 2.14                      Non-Receipt of Funds by the Administrative
Agent.


(a)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received written notice from a Lender prior
to the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the applicable rate for the applicable
borrowing pursuant to the Notice of Borrowing.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Extension of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.


(b)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.


 
66

--------------------------------------------------------------------------------

 
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Extension of Credit set forth in Article IV are
not satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to Section
9.5(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any such payment under Section 9.5(c)
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.5(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


Section 2.15                      Inability to Determine Interest Rate.


Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  Unless
the Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans.  Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 
67

--------------------------------------------------------------------------------

 
 
Section 2.16                      Illegality.


Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans.  The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.  A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.


Section 2.17                      Yield Protection.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or
Issuing Lender;


(ii)           subject any Lender or Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or Issuing Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.19 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or Issuing Lender); or
 
 
68

--------------------------------------------------------------------------------

 
 
(iii)           impose on any Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or Issuing Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuing Lender, the Borrower will
pay to such Lender or Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Lender, as the case may be,
for such additional costs incurred or reduction suffered.  Each Lender agrees to
use reasonable efforts (including reasonable efforts to change its Domestic
Lending Office or LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this paragraph
of this Section; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender to be material.


(b)           Capital Requirements.  If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any lending
office of such Lender or such Lender’s or Issuing Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Lender’s capital or on the capital of
such Lender’s or Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.


 
69

--------------------------------------------------------------------------------

 


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation.


Section 2.18                      Indemnity.


The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure of the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) the failure of the
Borrower to make any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder.  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty (90) days following such default, prepayment or conversion and shall be
conclusive in the absence of manifest error); provided that if such certificate
is not be delivered to the Administrative Agent within ninety (90) days
following such Lender becoming aware of such default, prepayment or conversion,
such Lender shall only be entitled to receive payment pursuant to this Section
with respect to losses or expenses incurred by such Lender during the ninety
(90) days prior to the date such Lender delivers such certificate to the
Administrative Agent.  The agreements in this Section shall survive termination
of this Credit Agreement and payment in full of the Credit Party Obligations.


Section 2.19                      Taxes.


(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any Issuing Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.


(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.


 
70

--------------------------------------------------------------------------------

 


(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within fifteen (15)
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or an Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Lender, shall be conclusive absent manifest
error.


(d)           If the Borrower pays any additional amount pursuant to this
Section 2.19 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it.  In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by the
Borrower.  In the event that no refund or credit is obtained with respect to the
Borrower’s payments to such Lender pursuant to this Section 2.19, then such
Lender shall upon request provide a certification that such Lender has not
received a refund or credit for such payments.


(e)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(f)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.


 
71

--------------------------------------------------------------------------------

 


(g)           Foreign Lenders.  Without limiting the generality of the
foregoing, in the event that the Borrower is resident for tax purposes in the
United States of America, any Foreign Lender shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:


(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,


(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (i) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (ii) duly completed copies of  Internal Revenue Service Form W-8BEN, or


(iii)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.


(h)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or an Issuing Lender determines, in its reasonable discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall notify the Borrower of
such refund and pay to the Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or such Issuing Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such Issuing Lender in the event the Administrative Agent, such
Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.


 
72

--------------------------------------------------------------------------------

 
 
Section 2.20                      Indemnification; Nature of Issuing Lender’s
Duties.


(a)           In addition to its other obligations under Section 2.2 and Section
2.5, the Borrower hereby agrees to protect, indemnify, pay and save each Issuing
Lender and each Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that each Issuing Lender or such Lender may incur or be subject
to as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit or (ii) the failure of such Issuing Lender to honor a drawing under a
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions, herein called “Government
Acts”).


(b)           As between the Borrower and each Issuing Lender and each Lender,
the Borrower shall assume all risks of the acts, omissions or misuse of any
Letter of Credit by the beneficiary thereof.  Neither any Issuing Lender nor any
Lender shall be responsible:  (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of any Issuing Lender or any
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of each Issuing Lender’s rights or
powers hereunder.


(c)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Borrower.  It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
each Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrower, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority.  The
Issuing Lenders and the Lenders shall not, in any way, be liable for any failure
by any Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lenders and the Lenders.


 
73

--------------------------------------------------------------------------------

 
 
(d)           Nothing in this Section 2.20 is intended to limit the
reimbursement obligation of the Borrower contained in Section 2.2 and Section
2.5 hereof.  The obligations of the Borrower under this Section 2.20 shall
survive the termination of this Credit Agreement.  No act or omissions of any
current or prior beneficiary of a Letter of Credit shall in any way affect or
impair the rights of the Credit-Linked Issuing Lender and the Lenders to enforce
any right, power or benefit under this Credit Agreement.


(e)           Notwithstanding anything to the contrary contained in this Section
2.20, the Borrower shall have no obligation to indemnify any Issuing Lender or
any Lender in respect of any liability incurred by such Issuing Lender or such
Lender arising out of the gross negligence or willful misconduct of such Issuing
Lender (including action not taken by such Issuing Lender or such Lender), as
determined by a court of competent jurisdiction or pursuant to arbitration.


Section 2.21                      Replacement of Lenders.


If any Lender shall become affected by any of the changes or events described in
Sections 2.16, 2.17, 2.18 or 2.19 (any such Lender being hereinafter referred to
as a “Replaced Lender”) and shall petition the Borrower for any increased cost
or amounts thereunder, then in such case, the Borrower may, upon at least thirty
(30) Business Days’ notice to the Administrative Agent and such Replaced Lender
and so long as no Default or Event of Default has occurred and is continuing,
designate a replacement lender (a “Replacement Lender”) acceptable to the
Administrative Agent in its reasonable discretion, to which such Replaced Lender
shall, subject to its receipt (unless a later date for the remittance thereof
shall be agreed upon by the Borrower and the Replaced Lender) of all amounts
owed to such Replaced Lender under Sections 2.16, 2.17, 2.18 or 2.19, assign at
par all (but not less than all) of its rights, obligations, Loans and
Commitments hereunder; provided, that all amounts owed to such Replaced Lender
by the Borrower (except liabilities which by the terms hereof survive the
payment in full of the Loans and termination of this Agreement) shall be paid in
full as of the date of such assignment.  Upon any assignment by any Lender
pursuant to this Section 2.21 becoming effective, the Replacement Lender shall
thereupon be deemed to be a “Lender” for all purposes of this Agreement and such
Replaced Lender shall thereupon cease to be a “Lender” for all purposes of this
Agreement and shall have no further rights or obligations hereunder (other than
pursuant to Sections 2.16, 2.17, 2.18 or 2.19, and 9.5 while such Replaced
Lender was a Lender).  If any Replaced Lender shall refuse to assign its rights,
obligations, Loans and Commitment in accordance with the terms of this
Section 2.21, the Replaced Lender shall cease to be a “Lender” for all purposes
of this Agreement upon payment to the Replaced Lender of all amounts owing to
such Replaced Lender in accordance with the terms of this Section 2.21 without
any further action of such Replaced Lender and so long as no Default or Event of
Default shall have occurred and be continuing, the Borrower shall have the right
to designate a Replacement Lender acceptable to the Administrative Agent in its
reasonable discretion.


 
74

--------------------------------------------------------------------------------

 


Section 2.22                      Incremental Term Loan.


Subject to the terms and conditions set forth herein, the Borrower shall have
the right, at any time prior to the Credit-Linked Maturity Date, to incur
additional Indebtedness under this Credit Agreement in the form of an increase
to the Term Loan (the “Incremental Term Loan”) by the amount of $75,000,000. The
following terms and conditions shall apply to each Incremental Term Loan: (a) no
Default or Event of Default shall have occurred and be continuing at the time of
such increase, (b) the Borrower shall have received commitments from one or more
existing Lenders or one or more new lenders for such increase (with any new
lender to be reasonably acceptable to the Administrative Agent and the
Borrower), (c) the Borrower shall be in pro forma compliance with (i) the
financial covenants set forth in Section 5.9 and (ii) the Incurrence Test, in
each case after giving effect to such increase,  (d) the Administrative Agent
shall have received a satisfactory legal opinion of counsel to the Borrower and
such other documentation as it deems reasonably necessary to effectuate such
increase, (e) the Incremental Term Loan shall not have a shorter maturity than
the Term Loan, (f) the proceeds of the Incremental Term Loan shall only be used
to refinance the 9.50% Senior Subordinated Notes, (g) the Weighted Average Life
to Maturity of such Incremental Term Loan shall not be shorter than the Weighted
Average Life to Maturity of the Term Loan and (h) if the interest rate margin on
any Incremental Term Loan would be more than the Applicable Percentage for the
existing Term Loan, the Applicable Percentage on the existing Term Loan (and,
correspondingly, the Credit-Linked Interest) shall be increased such that the
Applicable Percentage on the existing Term Loan (and the Credit-Linked Interest)
is equal to the interest rate margin on such Incremental Term Loan.  The
Administrative Agent is authorized to enter into, on behalf of the Lenders, any
amendment to this Credit Agreement or any other Credit Document as may be
necessary to incorporate the terms of the Incremental Term Loan therein.




ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:


Section 3.1                      Financial Condition.


(a)           (i) The audited consolidated financial statements of the Borrower
and its consolidated Subsidiaries for the fiscal years ended November 30, 2004,
2005 and 2006, together with the related consolidated statements of income or
operations, equity and cash flows for the fiscal years ended on such dates, (ii)
the unaudited consolidated financial statements of the Borrower and its
consolidated Subsidiaries for the three-month period ending on February 28,
2007, together with the related consolidated statements of income or operations,
equity and cash flows for the three-month period ending on such date and (iii) a
pro forma balance sheet of the Borrower and its consolidated Subsidiaries as of
the last day of the quarter ended immediately prior to the Closing Date:


 
75

--------------------------------------------------------------------------------

 
 
(A)           were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;


(B)           fairly present the financial condition of the Borrower and its
consolidated Subsidiaries as of the date thereof (subject, in the case of the
unaudited financial statements, to normal year-end adjustments) and results of
operations for the period covered thereby;


(C)           show all material Indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and contingent
obligations, required to be shown on a balance sheet prepared in accordance with
GAAP; and


(D)           show all other material Indebtedness and other liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, in the notes (shown in accordance with GAAP) to the financial
statements referred to in Section 3.1(a)(i) and (ii) above.


(b)           The five-year projections of the Borrower and its consolidated
Subsidiaries delivered to the Lenders on or prior to the Closing Date have been
prepared in good faith based upon reasonable assumptions.


Section 3.2                      No Change.


Since November 30, 2006, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.


Section 3.3                      Corporate Existence.


Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite power and authority and the legal right to own and operate all its
material property, to lease the material property it operates as lessee and to
conduct the business in which it is currently engaged, and (c) is duly qualified
to conduct business and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except to the extent that such failure to
qualify could not reasonably be expected to have a Material Adverse Effect.
 
 
76

--------------------------------------------------------------------------------

 
 
Section 3.4                      Corporate Power; Authorization; Enforceable
Obligations.


Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is party.  No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by any of the Credit Parties (other than those which have been obtained) or with
the validity or enforceability of any Credit Document against any of the Credit
Parties (except such filings as are necessary in connection with the perfection
of the Liens created by such Credit Documents).  Each Credit Document to which
it is a party has been duly executed and delivered on behalf of the applicable
Credit Party.  Each Credit Document to which it is a party constitutes a legal,
valid and binding obligation of each such Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).


Section 3.5                      Compliance with Laws; No Conflict; No Default.


(a)           The execution, delivery and performance by each Credit Party of
the Credit Documents to which such Credit Party is a party, in accordance with
their respective terms, the borrowings hereunder and the Transactions do not and
will not, by the passage of time, the giving of notice or otherwise, (i) require
any Governmental Approval (other than such Governmental Approvals that have been
obtained or made and not subject to suspension, revocation or termination) or
violate any Requirement of Law relating to such Credit Party, (ii) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws, articles of organization, operating agreement or other
organizational documents of such Credit Party or any material indenture,
agreement or other instrument to which such Person is a party or by which any of
its properties may be bound or any Governmental Approval relating to such
Person, or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Liens arising under the Credit Documents.


(b)           Each Credit Party (i) (x) has all Governmental Approvals required
by law for it to conduct its business, each of which is in full force and
effect, (y) each such Governmental Approval is final and not subject to review
on appeal and (z) each such Governmental Approval is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, and (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Requirements of Law relating
to it or any of its respective properties, in each case except to the extent the
failure to obtain such Governmental Approval or failure to comply with such
Governmental Approval or Requirement of Law could not reasonably be expected to
have a Material Adverse Effect.  Each Credit Party possesses or has the right to
use, all leaseholds, licenses, easements and franchises and all authorizations
and other rights that are material to and necessary for the conduct of its
business.  Except to the extent noncompliance with the foregoing leaseholds,
easements and franchises could not reasonably be expected to have a Material
Adverse Effect, all of the foregoing are in full force and effect, and the
Credit Parties are in substantial compliance with the foregoing without any
known conflict with the valid rights of others.  No event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such Governmental Approval, leasehold, license, easement,
franchise or other right, which termination or revocation could, individually or
in the aggregate, reasonably be expected to have Material Adverse Effect.


 
77

--------------------------------------------------------------------------------

 
 
(c)           None of the Credit Parties is in default under or with respect to
any of its Material Contracts or under or with respect to any of its other
Contractual Obligations, or any judgment, order or decree to which it is a
party, in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.


Section 3.6                      No Material Litigation.


No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Credit Parties,
threatened by or against any Credit Party, any Subsidiary of a Credit Party or
any Permitted Real Estate Entity, or against any of their respective properties
or revenues, (a) with respect to the Credit Documents or any Loan or any of the
Transactions, or (b) which could reasonably be expected to have a Material
Adverse Effect.


Section 3.7                      Investment Company Act.


None of the Credit Parties is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.


Section 3.8                      Margin Regulations.


No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  The Credit
Parties (a) are not engaged, principally or as one of its important activities,
in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of such terms
under Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 and the
aggregate value of all “margin stock” owned by the Credit Parties taken as a
group does not exceed 25% of the value of their assets.


Section 3.9                      ERISA.


Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code, except to the
extent that any such occurrence or failure to comply would not reasonably be
expected to have a Material Adverse Effect.  No termination of a Single Employer
Plan has occurred resulting in any liability that has remained underfunded, and
no Lien in favor of the PBGC or a Plan has arisen, during such five-year period
which could reasonably be expected to have a Material Adverse Effect.  The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount which could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower, nor any Subsidiary of the Borrower nor
any Commonly Controlled Entity is currently subject to any liability for a
complete or partial withdrawal from a Multiemployer Plan that could reasonably
be expected to have a Material Adverse Effect.


 
78

--------------------------------------------------------------------------------

 
 
Section 3.10                      Environmental Matters.


(a)           Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, the facilities and properties owned,
leased or operated by any of the Credit Parties or their Subsidiaries (other
than Permitted Real Estate Entities) and properties subject to a Permitted Real
Estate Transfer pursuant to clause (a) of such definition (collectively, the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) could give rise
to liability under, any Environmental Law.


(b)           Except where such violation, contamination or non-compliance could
not reasonably be expected to have a Material Adverse Effect, the Properties and
all operations of any of the Credit Parties or their Subsidiaries (other than
Permitted Real Estate Entities) at the Properties are in compliance, and have in
the last five (5) years been in compliance, in all material respects with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the any of the Credit Parties and their
Subsidiaries (the “Business”).


(c)           Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, none of the Credit Parties or their
Subsidiaries (other than Permitted Real Estate Entities) has received any
written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the Business,
nor does any of the Credit Parties and their Subsidiaries (other than Permitted
Real Estate Entities) have knowledge of any such threatened notice.


(d)           Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which could give rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law.


 
79

--------------------------------------------------------------------------------

 
 
(e)           Except where such liability could not reasonably be expected to
have a Material Adverse Effect, no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of any Credit Party or any
of their Subsidiaries (other than Permitted Real Estate Entities), threatened,
under any Environmental Law to which any of the Credit Parties is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business which could
reasonably be expected to have a Material Adverse Effect.


(f)           Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties or their
Subsidiaries (other than Permitted Real Estate Entities) in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.


Section 3.11                      Use of Proceeds.


The proceeds of the Extensions of Credit will be used (i) to refinance certain
existing Indebtedness of the Borrower and its Subsidiaries, (ii) to fund the
Credit Linked Deposit, (iii) to pay any fees and expenses associated with this
Credit Agreement and other financings of the Borrower on the Closing Date, (iv)
to finance Permitted Acquisitions and (v) for working capital and other general
corporate purposes of the Borrower and its Subsidiaries.


Section 3.12                      Subsidiaries.


Set forth on Schedule 3.12 (as updated quarterly by the Borrower) is a complete
and accurate list of all Subsidiaries of the Credit Parties.  Information on
such Schedule includes the number of shares of each class of Capital Stock or
other equity interests outstanding; the number and percentage of outstanding
shares of each class of stock owned by the Credit Parties or any of their
Subsidiaries; the number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and similar rights.  The outstanding
Capital Stock and other equity interests of all such Subsidiaries is validly
issued, fully paid and non-assessable and is owned, free and clear of all Liens
(other than those arising under or contemplated in connection with the Credit
Documents).


Section 3.13                      Ownership.


Each of the Credit Parties is the owner of, and has good and marketable title
to, all of its respective assets, which, together with assets leased or licensed
by the Credit Parties, represents all assets individually or in the aggregate
material to the conduct of the businesses of the Credit Parties, taken as a
whole on the date hereof, and none of such assets is subject to any Lien other
than Permitted Liens.  Each Credit Party enjoys peaceful and undisturbed
possession under all of its material leases and all such material leases are
valid and subsisting and in full force and effect.  The Credit Parties have made
available complete and accurate copies of all material leases to the
Administrative Agent.


 
80

--------------------------------------------------------------------------------

 
 
Section 3.14                      Indebtedness.


Except as otherwise permitted under Section 6.1, the Credit Parties have no
Indebtedness.


Section 3.15                      Taxes.


Each of the Credit Parties and their Significant Subsidiaries has filed, or
caused to be filed, all tax returns (federal, state, local and foreign) required
to be filed and paid (a) all material amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (i) which
are not yet delinquent or (ii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  None of the Credit Parties is aware as of the Closing
Date of any proposed tax assessments against it or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.


Section 3.16                      Intellectual Property Rights.


Each of the Credit Parties and their Significant Subsidiaries owns, or has the
legal right to use, all Intellectual Property necessary for each of them to
conduct its business as currently conducted.  Set forth on Schedule 3.16 (as
updated quarterly by the Borrower) is a list of all Intellectual Property (other
than Intellectual Property of de minimus value) owned by each of the Credit
Parties and their Subsidiaries or that the Credit Parties or any of their
Significant Subsidiaries has the right to use.  Except as disclosed in Schedule
3.16 hereto, with respect to the material Intellectual Property of the Credit
Parties, (a) one or more of the Credit Parties has the right to use such
Intellectual Property in perpetuity and without payment of royalties, (b) all
material registrations with and applications to Governmental Authorities in
respect of such Intellectual Property are valid and in full force and effect and
are not subject to the taking of any interest therein, and no taxes or
maintenance fees payable with respect to such Intellectual Property to maintain
their validity or effectiveness are delinquent, and (c) there are no
restrictions on the direct or indirect transfer of any Contractual Obligation,
or any interest therein, held by any of the Credit Parties in respect of such
Intellectual Property.  None of the Credit Parties is in default (or with the
giving of notice or lapse of time or both, would be in default) in any material
respect under any license to use such Intellectual Property; no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Credit Parties or any of their Subsidiaries
know of any such claim; and, to the actual knowledge of the Credit Parties or
any of their Subsidiaries, the use of such Intellectual Property by the Credit
Parties or any of their Subsidiaries does not infringe on the rights of any
Person, except for such defaults, claims and infringements that in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  The Credit
Parties have recorded or deposited with and paid to the United States Copyright
Office, the Register of Copyrights, the Copyrights Royalty Tribunal or other
Governmental Authority, all notices, statements of account, royalty fees and
other documents and instruments required under the terms and conditions of any
Contractual Obligation of the Credit Parties and/or under Title 17 of the United
States Code and the rules and regulations issued thereunder (collectively, the
“Copyright Act”), and are not liable to any Person for copyright infringement
under the Copyright Act or any other law, rule, regulation, contract or license
as a result of their business operations.  Schedule 3.16 may be updated from
time to time by the Borrower to include new Intellectual Property by giving
written notice thereof to the Administrative Agent.


 
81

--------------------------------------------------------------------------------

 
 
Section 3.17                      Solvency.


After giving effect to the Transactions, the fair saleable value of each Credit
Party’s assets, measured on a going concern basis, exceeds all probable
liabilities, including those to be incurred pursuant to this Credit
Agreement.  After giving effect to the Transactions, none of the Credit Parties
has incurred, or believes that it will incur after giving effect to the
Transactions, debts beyond its ability to pay such debts as they become due.  In
executing the Credit Documents and consummating the Transactions, none of the
Credit Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Credit Parties is or will
become indebted.


Section 3.18                      Investments.


All Investments of each of the Credit Parties are Permitted Investments.


Section 3.19                      Location of Collateral.


Set forth on Schedule 3.19(a) is a list of the Properties of the Credit Parties
and their Significant Subsidiaries as of the Closing Date with street address,
county and state where located.  Set forth on Schedule 3.19(b) is a list of all
locations where any tangible personal property of the Credit Parties and their
Subsidiaries is located as of the Closing Date, including county and state where
located.  Set forth on Schedule 3.19(c) is the state of incorporation or
organization, chief executive office and principal place of business of each of
the Credit Parties as of the Closing Date.


Section 3.20                      No Burdensome Restrictions.


None of the Credit Parties is a party to any agreement or instrument or subject
to any other obligation or any charter or corporate restriction or any provision
of any applicable law, rule or regulation which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


Section 3.21                      Brokers’ Fees.


None of the Credit Parties and their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with the Credit Agreement and the loans hereunder, other than
the closing and other fees payable pursuant to this Credit Agreement and as set
forth in the Fee Letter.


 
82

--------------------------------------------------------------------------------

 
 
Section 3.22                      Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties as of the Closing Date, other than as set
forth in Schedule 3.22 hereto, and none of the Credit Parties is suffering or
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years, other than as set forth in Schedule
3.22 hereto.


Section 3.23                      Accuracy and Completeness of Information.


All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Credit Parties in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Credit Agreement or any other
Credit Document (other than any projection provided by the Borrower in good
faith), or any transaction contemplated hereby or thereby, is or will be true
and accurate in all material respects and not incomplete by omitting to state
any material fact necessary to make such information not misleading.  There is
no fact now known to any of the Credit Parties which has, or could reasonably be
expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of the Credit Parties furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by or on behalf of the Credit Parties to the
Administrative Agent and/or the Lenders.


Section 3.24                      Material Contracts.


Schedule 3.24 sets forth a complete and accurate list of all Material Contracts
of the Credit Parties and their Subsidiaries in effect as of the Closing
Date.  Other than as set forth in Schedule 3.24, each such Material Contract is,
and after giving effect to the Transactions will be, in full force and effect in
accordance with the terms thereof.  The Credit Parties and their Subsidiaries
have made available to the Administrative Agent a true and complete copy of each
Material Contract requested by the Administrative Agent.  Schedule 3.24 may be
updated from time to time by the Borrower to include new Material Contracts by
giving written notice thereof to the Administrative Agent.


Section 3.25                      Insurance.


The insurance coverage of the Credit Parties and their Subsidiaries as of the
Closing Date is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 3.25 and such insurance coverage complies with the
requirements set forth in Section 5.5(b).


Section 3.26                      Security Documents.


The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently (or will be, upon the execution of control agreements with respect
to deposit and securities accounts and the filing or recording of appropriate
financing statements, Mortgage Instruments and notices of grants of security
interests in Intellectual Property, in each case in favor of the Administrative
Agent on behalf of the Secured Parties) perfected security interests and Liens,
prior to all other Liens other than Permitted Liens.


 
83

--------------------------------------------------------------------------------

 
 
Section 3.27                      Regulation H.


No Mortgaged Property is a Flood Hazard Property, unless the requirements of
Section 4.1(e)(v) have been satisfied with respect to such Mortgaged Property.


Section 3.28                      Classification of Senior Indebtedness.


The Credit Party Obligations constitute “Senior Indebtedness” under and as
defined in any agreement governing any Subordinated Debt (including, without
limitation, the Existing Subordinated Notes) and the subordination provisions
set forth in each such agreement are legally valid and enforceable against the
parties thereto.


Section 3.29                      Anti-Terrorism Laws.


Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended.  Neither any Credit Party nor any or its Subsidiaries is in violation
of (a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act.  None of the Credit Parties (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.


Section 3.30                      Compliance with OFAC Rules and Regulations.


None of the Credit Parties or their Subsidiaries or their respective Affiliates
(a) is a Sanctioned Person, (b) has more than 15% of its assets in Sanctioned
Countries, or (c) derives more than 15% of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Countries.  No part of
the proceeds of any Extension of Credit hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.


Section 3.31                      Compliance with FCPA.


Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto.  None of the Credit Parties or their Subsidiaries has made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


 
84

--------------------------------------------------------------------------------

 
 
Notwithstanding any term of this Article III (or the definition of any defined
term used in this Article III) to the contrary and notwithstanding the status of
any Permitted Real Estate Entity as a consolidated Subsidiary of the Borrower,
the representations and warranties set forth in this Article III (other than the
representations and warranties set forth in Sections 3.2 and 3.6 and the defined
terms used in such Sections) shall not apply to or be construed to include any
Permitted Real Estate Entity unless such Permitted Real Estate Entity is a
Guarantor hereunder.


 
ARTICLE IV


CONDITIONS PRECEDENT


Section 4.1                      Conditions to Closing Date.


This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans, Term Loans and Swingline Loans on
the Closing Date and to fund its Credit-Linked Deposit is subject to, the
satisfaction of the following conditions precedent:


(a)           Execution of Credit Agreement and Credit Documents.  The
Administrative Agent shall have received (i) counterparts of this Credit
Agreement, (ii) for the account of each Lender with a Revolving Commitment
requesting a promissory note, a Revolving Note, (iii) for the account of the
Swingline Lender, the Swingline Note, (iv) for the account of each Credit-Linked
Issuing Lender, a Credit-Linked Note, (v) counterparts of the Security Agreement
and the Pledge Agreement and (vi) counterparts of any other Credit Document, in
each case conforming to the requirements of this Credit Agreement and executed
by duly authorized officers of the Credit Parties and the other parties thereto,
as applicable.


(b)           Authority Documents.  The Administrative Agent shall have received
the following:


(i)           Articles of Incorporation; Partnership Agreement.  Copies of the
articles of incorporation, partnership agreement or other charter documents of
each Credit Party certified to be true and complete as of a recent date by the
appropriate governmental authority of the state of its organization or
formation.


(ii)           Resolutions.  Copies of resolutions of the board of directors of
each Credit Party approving and adopting the Credit Documents and the
Transactions and authorizing execution and delivery thereof, certified by an
officer of such Credit Party as of the Closing Date to be true and correct and
in force and effect as of such date.
 
 
85

--------------------------------------------------------------------------------

 
 
(iii)           Bylaws.  A copy of the bylaws  or other operating agreement of
each Credit Party certified by an officer of such Credit Party as of the Closing
Date to be true and correct and in force and effect as of such date.


(iv)           Good Standing.  Copies of (i) certificates of good standing,
existence or its equivalent with respect to the each Credit Party certified as
of a recent date by the appropriate governmental authorities of the state of
incorporation and each other state in which the failure of such Credit Party to
be qualified to do business could reasonably be expected to have a Material
Adverse Effect and (ii) to the extent readily available, a certificate
indicating payment of all corporate and other franchise taxes certified as of a
recent date by the appropriate governmental taxing authorities.


(v)           Incumbency.  An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.


Each officer’s certificate delivered pursuant to this Section 4.1(b) shall be
substantially in the form of Schedule 4.1(b) hereto.
 
(c)           Legal Opinions of Counsel. The Administrative Agent shall have
received an opinion or opinions of counsel for the Credit Parties, dated as of
the Closing Date and addressed to the Administrative Agent and the Lenders, in
form and substance acceptable to the Administrative Agent.
 
(d)           Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:


(i)           searches of UCC filings in the jurisdiction of the chief executive
office and jurisdiction of formation of each Credit Party and each jurisdiction
where any Collateral is located or where a filing would need to be made in order
to perfect the Administrative Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and Liens that are to be
terminated on the Closing Date;


(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(iii)           searches of ownership of Intellectual Property in the
appropriate governmental offices;
 
 
86

--------------------------------------------------------------------------------

 
 
(iv)           such patent/trademark/copyright filings as requested by the
Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;


(v)           all stock certificates, if any, evidencing the Capital Stock
pledged to the Administrative Agent pursuant to the Pledge Agreement, together
with duly executed in blank undated stock powers attached thereto;


(vi)           all instruments and chattel paper in the possession of any of the
Credit Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral;


(vii)           duly executed consents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Lenders’ security interest in the
Collateral; and


(viii)           such duly executed account control agreements as requested by
the Administrative Agent with respect to Collateral for which a control
agreement is required for perfection of the Administrative Agent’s security
interest under the Uniform Commercial Code.


(e)           Real Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:


(i)           fully executed and notarized Mortgage Instruments or amendments to
Mortgaged Instruments, as the case may be, encumbering the Mortgaged Properties
(and assigning the leases and rents with respect to such Mortgaged Properties)
listed in Schedule 1.1(e);


(ii)           a title report obtained by the Credit Parties in respect of each
of the Mortgaged Properties listed in Schedule 1.1(e);


(iii)           a Mortgage Policy with respect to each of the Mortgaged
Properties listed in Schedule 1.1(e);


(iv)           an appraisal from an appraiser selected by the Administrative
Agent;


(v)           evidence as to (A) whether any Mortgaged Property listed in
Schedule 1.1(e) is in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards (a “Flood Hazard Property”)
and (B) if any such Mortgaged Property is a Flood Hazard Property, (1) whether
the community in which such Mortgaged Property is located is participating in
the National Flood Insurance Program, (2) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(x) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(y) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (z) copies
of insurance policies or certificates of insurance of the Credit Parties
evidencing flood insurance reasonably satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Lenders;
 
 
87

--------------------------------------------------------------------------------

 
 
(vi)           to the extent available or otherwise required by the
Administrative Agent in its reasonable discretion, a survey of each of the
Mortgaged Properties listed in Schedule 1.1(e) to the extent such survey is
required to delete any standard survey exception in the Mortgage Policy with
respect to such Mortgaged Property;


(vii)           to the extent available or otherwise required by the
Administrative Agent in its reasonable discretion, a Phase I environmental
report (and, if necessary, Phase II environmental report) or other environmental
report acceptable to the Administrative Agent with respect to each of the
Mortgaged Properties listed in Schedule 1.1(e); and


(viii)           an opinion of counsel to the Credit Parties for each
jurisdiction in which the Mortgaged Properties are located.


(f)           Liability and Casualty Insurance.  The Administrative Agent shall
have received copies of insurance policies or certificates of insurance
evidencing liability and casualty insurance (including, but not limited to,
business interruption insurance) meeting the requirements set forth herein or in
the Security Documents.  The Administrative Agent shall be named as loss payee
on all casualty insurance policies and as additional insured on all liability
insurance policies, in each case for the benefit of the Lenders.


(g)           Solvency Certificate.  The Administrative Agent shall have
received an officer’s certificate prepared by the chief financial officer of the
Borrower as to the financial condition, solvency and related matters of each of
the Credit Parties and the Credit Parties and their Significant Subsidiaries
taken as a whole, after giving effect to the initial borrowings under the Credit
Documents, in substantially the form of Schedule 4.1(g) hereto.


(h)           Account Designation Letter.  The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1(a)
hereto.


(i)           Organizational Structure.  The corporate and capital and ownership
structure of the Credit Parties and their Subsidiaries (after giving effect to
the Transactions) shall be as described in Schedule 3.12.  The Administrative
Agent shall be satisfied with the management structure, legal structure, voting
control, liquidity, total leverage and total capitalization of the Credit
Parties and their Significant Subsidiaries after giving effect to the
Transactions.
 
 
88

--------------------------------------------------------------------------------

 
 
(j)           Consents.  The Administrative Agent shall have received evidence
that all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.


(k)           Compliance with Laws.  The Transactions shall be in compliance
with all applicable laws and regulations (including all applicable securities
and banking laws, rules and regulations).


(l)           Bankruptcy.  There shall be no bankruptcy or insolvency
proceedings with respect to Credit Parties or any of their Subsidiaries.


(m)           Existing Indebtedness of the Credit Parties.  All of the existing
Indebtedness for borrowed money of the Borrower and its Subsidiaries (other than
Indebtedness permitted to exist pursuant to Section 6.1) shall be repaid in full
and all security interests related thereto shall be terminated on the Closing
Date.


(n)           Financial Statements.  The Administrative Agent and the Lenders
shall have received copies of the financial statements referred to in Section
3.1 hereof, each in form and substance satisfactory to it.


(o)           No Material Adverse Change.  Since November 30, 2006, there shall
not have occurred any event or development that has had or could reasonably be
expected to have a Material Adverse Effect.


(p)           Financial Condition Certificate.  The Administrative Agent shall
have received a certificate or certificates executed by a Responsible Officer of
the Borrower as of the Closing Date stating that (i) no pending litigation or
investigation exists affecting or relating to (x) any Credit Party or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, that has not been settled, dismissed, vacated, discharged or terminated
prior to the Closing Date or (y) this Agreement or the other Credit Documents
that have not been settled, dismissed, vacated, discharged or terminated prior
to the Closing Date and (ii) immediately after giving effect to this Credit
Agreement, the other Credit Documents, and all the Transactions contemplated to
occur on such date, (A) no Default or Event of Default exists, (B) all
representations and warranties contained herein and in the other Credit
Documents (i) that contain a materiality qualification shall be true and correct
and (ii) that do not contain a materiality qualification shall be true and
correct in all material respects, and (C) the Credit Parties are in pro forma
compliance with each of the initial financial covenants set forth in Section 5.9
(as evidenced through detailed calculations of such financial covenants on a
schedule to such certificate) as of May 31, 2007.
 
 
89

--------------------------------------------------------------------------------

 
 
(q)           Total Funded Debt. The Administrative Agent shall have received
evidence that, immediately after giving effect to the Transactions, Total Funded
Debt is less than or equal to $455,000,000.


(r)           Consolidated EBITDAP.  The Administrative Agent shall have
received evidence reasonably satisfactory thereto provided by the Credit Parties
that Consolidated EBITDAP is not less than $89,000,000 for the twelve (12) month
period ending as of February 28, 2007.


(s)           Patriot Act Certificate.  At least five (5) Business Days prior to
the Closing Date, the Administrative Agent shall have received a certificate
satisfactory thereto, substantially in the form of Schedule 4.1(s), for benefit
of itself and the Lenders, provided by the Borrower that sets forth information
required by the Patriot Act including, without limitation, the identity of the
Credit Parties, the name and address of the Credit Parties and other information
that will allow the Administrative Agent or any Lender, as applicable, to
identify the Credit Parties in accordance with the Patriot Act.


(t)           Fees.  The Administrative Agent and the Lenders shall have
received all fees, if any, owing pursuant to the Fee Letter and Section 2.7.


(u)           Additional Matters.  All other documents and legal matters in
connection with the Transactions shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.


Section 4.2                      Conditions to All Extensions of Credit.


The obligation of each Lender to make any Extension of Credit (other than the
obligation of each Lender to fund its portion of a Mandatory LOC Borrower or a
Mandatory Swingline Borrower, which shall be governed by the terms of Section
2.2 and Section 2.3, respectively) hereunder is subject to the satisfaction of
the following conditions precedent on the date of making such Extension of
Credit:


(a)           Representations and Warranties.  The representations and
warranties made by the Credit Parties herein, in the Security Documents or which
are contained in any certificate furnished at any time under or in connection
herewith (i) that contain a materiality qualification shall be true and correct
on and as of the date of such Extension of Credit as if made on and as of such
date (except for those which expressly relate to an earlier date) and (ii) that
do not contain a materiality qualification shall be true and correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date (except for those which expressly relate to an earlier
date).


(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Credit Agreement.
 
 
90

--------------------------------------------------------------------------------

 
 
(c)           Compliance with Commitments.  Immediately after giving effect to
the making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect, (ii)
the Revolving LOC Obligations shall not exceed the Revolving LOC Committed
Amount, (iii) the Swingline Loans shall not exceed the Swingline Committed
Amount and (iv) the sum of the aggregate principal amount of the outstanding
Term Loans plus outstanding Credit-Linked LOC Obligations shall not exceed the
Credit-Linked Committed Amount.


(d)           Additional Conditions to Revolving Loans.  If such Loan is made
pursuant to Section 2.1, all conditions set forth in such Section shall have
been satisfied.


(e)           Additional Conditions to Revolving Letters of Credit.  If such
Extension of Credit is made pursuant to Section 2.2, all conditions set forth in
such Section shall have been satisfied.


(f)           Additional Conditions to Swingline Loans.  If such Loan is made
pursuant to Section 2.3, all conditions set forth in such Section shall have
been satisfied.


(g)           Additional Conditions to Credit-Linked Letters of Credit.  If such
Extension of Credit is made pursuant to Section 2.5, all conditions set forth in
such Section shall have been satisfied.


Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (g) of this Section have been
satisfied.




ARTICLE V


AFFIRMATIVE COVENANTS


The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated and the Credit Party Obligations under the Credit
Documents have been paid in full, the Credit Parties shall, and shall cause each
of their Subsidiaries and the Permitted Real Estate Entities to:


Section 5.1                      Financial Statements.


Furnish to the Administrative Agent and each of the Lenders:
 
 
91

--------------------------------------------------------------------------------

 
 
(a)           Annual Financial Statements.  As soon as available after the end
of each fiscal year of the Borrower (commencing with the fiscal year ending
November 30, 2007), but in any event on or before the earlier of (i) the date
the Borrower is required to file its annual financial statements on Form 10-K
with the SEC and (ii) the date that is ninety (90) days after the end of such
fiscal year, a copy of (A) the Borrower’s annual financial statements on Form
10-K as filed with the SEC or (B) the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows of the Borrower and its consolidated Subsidiaries for such year, audited
by a firm of independent certified public accountants reasonably acceptable to
the Administrative Agent, setting forth in each case in comparative form the
figures for the preceding fiscal year, reported on without a “going concern” or
like qualification or exception, or qualification indicating that the scope of
the audit was inadequate to permit such independent certified public accountants
to certify such financial statements without such qualification; provided that
if any Permitted Real Estate Entity is not or ceases to be a consolidated
Subsidiary of the Borrower, the Borrower shall furnish to the Administrative
Agent and each of the Lenders annual audited financial statements for such
Permitted Real Estate Entity in accordance with time limits and other terms set
forth above;


(b)           Quarterly Financial Statements.  As soon as available after the
end of each of the first three fiscal quarters of the Borrower, but in any event
on or before the earlier of (i) the date the Borrower is required to file its
quarterly financial statements on Form 10-Q with the SEC and (ii) the date that
is forty-five (45) days after the end of such fiscal quarter, a copy of (A) the
Borrower’s quarterly financial statements on Form 10-Q as filed with the SEC or
(B) a company-prepared consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period and related
company-prepared consolidated statements of income and retained earnings and of
cash flows for the Borrower and its consolidated Subsidiaries for such quarterly
period and for the portion of the fiscal year ending with such period, in each
case setting forth in comparative form the figures for the corresponding period
or periods of the preceding fiscal year (subject to normal recurring year-end
audit adjustments); provided that if any Permitted Real Estate Entity ceases to
be a consolidated Subsidiary of the Borrower, the Borrower shall furnish to the
Administrative Agent and each of the Lenders quarterly financial statements for
such Permitted Real Estate Entity in accordance with time limits and other terms
set forth above; and


(c)           Annual Financial Plans.  (i) Concurrently with the delivery of the
financial statements referred to in clause (a) above, a consolidated budget and
cash flow projections prepared on a quarterly basis of the Borrower and its
consolidated Subsidiaries for the following fiscal year, and (ii) as soon as
practicable, a combined budget and cash flow projections for the Permitted Real
Estate Entities taken as a whole for the following fiscal year, in each case, in
form and detail reasonably acceptable to the Administrative Agent, such budget
to be prepared by the Borrower in a manner consistent with GAAP and to include
an operating and capital budget and a summary of the material assumptions made
in the preparation of such budget.  Such budget shall be accompanied by a
certificate of the treasurer or chief financial officer of the Borrower to the
effect that the budgets and other financial data are based on reasonable
estimates and assumptions, all of which such officer believes are fair in light
of the conditions which existed at the time the budget was made, have been
prepared on the basis of the assumptions stated therein, and reflect, as of the
time so furnished, the reasonable estimate of the Borrower and its consolidated
Subsidiaries of the budgeted results of the operations and other information
budgeted therein;
 
 
92

--------------------------------------------------------------------------------

 
 
all such financial statements referred to in subsections (a) and (b) above shall
(i) fairly present in all material respects the financial condition and results
from operations of the entities and for the periods specified and to be prepared
in reasonable detail and in accordance with GAAP (subject, in the case of
interim statements, to normal recurring year-end audit adjustments) applied
consistently throughout the periods reflected therein and further accompanied by
a description of, and an estimation of the effect on the financial statements on
account of, any change in the application of accounting principles as provided
in Section 1.3, if applicable and (ii) be deemed delivered for purposes of the
Section 5.1 when such financial statements are delivered to the SEC.


Section 5.2                      Certificates; Other Information.


Furnish to the Administrative Agent and each of the Lenders, to the extent not
publicly available through filings under the Securities Exchange Act of 1934:


(a)           concurrently with the delivery of the financial statements
referred to in Section 5.1(a) above, a certificate of the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary therefor no knowledge was obtained of any Default or
Event of Default, except as specified in such certificate;


(b)           concurrently with the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible
Officer substantially in the form of Schedule 5.2(b) (i) stating that (A) such
financial statements present fairly the financial position of the Borrower and
its consolidated Subsidiaries for the periods indicated in conformity with GAAP
applied on a consistent basis, (B) to the knowledge of such Responsible Officer,
each of the Credit Parties during such period observed or performed in all
material respects all of its covenants and other agreements, and satisfied in
all material respects every condition, contained in this Credit Agreement to be
observed, performed or satisfied by it, and (C) such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) providing calculations in reasonable detail required
to indicate compliance with Section 5.9 as of the last day of such period, which
calculations shall include detail regarding all material adjustments and amounts
added back in determining Consolidated EBITDAP;


(c)           within thirty (30) days after the same are sent, copies of all
financial statements and reports (other than those otherwise provided pursuant
to Section 5.1 and those which are of a promotional nature) and other financial
information which the Borrower sends to its shareholders;
 
 
93

--------------------------------------------------------------------------------

 
 
(d)           within one hundred (100) days after the end of each fiscal year of
the Borrower, a certificate containing information regarding (i) the calculation
of Excess Cash Flow and (ii) the amount of all Asset Dispositions, Debt
Issuances, and Equity Issuances that were made during the prior fiscal year and
amounts received in connection with any Recovery Event during the prior fiscal
year;


(e)           promptly upon receipt thereof, a copy or summary of any other
report, or “management letter” submitted or presented by independent accountants
to the Borrower or any of its Significant Subsidiaries in connection with any
annual, interim or special audit of the books of such Person;


(f)           promptly upon their becoming available, copies of any material
non-routine correspondence or official notices received by the Credit Parties or
any of their Subsidiaries from any federal, state or local governmental
authority which regulates the operations of the Credit Parties and their
Significant Subsidiaries; and


(g)           promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.


 
Documents required to be delivered pursuant to Section 5.1(a) or Section 5.1(b)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date received by the Administrative Agent by electronic
mail with all relevant attachments.  The Administrative Agent may post such
documents on the Borrower’s behalf on Syndtrak, Intralinks or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent upon its request.  Notwithstanding
anything contained herein, (A) the Borrower shall be entitled to deliver the
compliance certificate required by Section 5.2(b) by electronic mail and if so
delivered shall be deemed to have been delivered on the date received by the
Administrative Agent by electronic mail with all relevant attachments, and
(B) whether or not delivery of any compliance certificate required by
Section 5.2(b) is effected pursuant to the preceding clause (A), the Borrower
shall be required to provide paper copies of the compliance certificates
required by Section 5.2(b) to the Administrative Agent.



 
Section 5.3
Payment of Taxes; Other Obligations; Performance of Certain Other Agreements.



Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods) all its material taxes (Federal,
state, local and any other taxes) and other obligations and liabilities of
whatever nature and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such taxes, obligations and
liabilities, except when the amount or validity of any such taxes, obligations
and liabilities is currently being contested in good faith by appropriate
proceedings and reserves, if applicable, in conformity with GAAP with respect
thereto have been provided on the books of the Credit Parties.  Except as
otherwise provided below, each Credit Party shall faithfully keep and perform,
or cause to be kept and performed, all of the covenants, conditions, and
agreements contained in each material lease (including any equipment lease),
rental agreement, management contract, franchise agreement, construction
contract, technical services agreement or other material contract, license or
permit, now or hereafter existing, on the part of such Credit Party to be kept
and performed with respect to such Person’s real property subject to any
Mortgage Instrument (including performance of all covenants to be performed
under any and all leases of such real property or any part thereof) and shall at
all times use commercially reasonable efforts to enforce, with respect to each
other party to said agreements, all obligations, covenants and agreements by
such other party to be performed thereunder; provided that a Credit Party shall
not have any obligation under this Section 5.3 unless such Credit Party’s
performance or breach of its obligations with respect to any such covenants,
conditions or agreements could reasonably be expected to have a Material Adverse
Effect.  Subject to the terms of Section 6.8, nothing in this Section 5.3 should
be interpreted or construed to impose any limit on the ability of any Credit
Party to modify, amend or terminate any such agreements without prior notice to
or consent of the Agent or the Lenders, so long as any such modification,
amendment or termination could not reasonably be expected to have a Material
Adverse Effect.  In the event of any conflict between the provisions of this
Section 5.3 and the provisions of any Mortgage Instrument, the provisions of
this Section 5.3 shall control.
 
 
94

--------------------------------------------------------------------------------

 
 
Section 5.4                      Conduct of Business and Maintenance of
Existence.


Continue to engage in business of the same general type as now conducted by it
on the Closing Date and preserve, renew and keep in full force and effect its
existence and good standing take all reasonable action to maintain all rights,
privileges and franchises necessary in the normal conduct of its business;
comply with all Contractual Obligations and Requirements of Law applicable to it
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


Section 5.5                      Maintenance of Property; Insurance.


(a)           Keep all material property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence
excepted).


(b)           Maintain with financially sound and reputable insurance companies
insurance on all its property (including without limitation its
tangible Collateral) in at least such amounts and against at least such risks as
are usually insured against in the same geographical area by companies engaged
in the same or a similar business (including, without limitation, business
interruption insurance); and furnish to the Administrative Agent, upon written
request, full information as to the insurance carried.  Other than with respect
to insurance of a Permitted Real Estate Entity, the Administrative Agent shall
be named as loss payee or mortgagee, as its interest may appear, and the
Administrative Agent shall be named as an additional insured with respect to any
such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty (30)
days prior written notice before any such policy or policies shall be altered or
canceled, and that no act or default of any Credit Party or any other Person
shall affect the rights of the Administrative Agent or the Lenders under such
policy or policies.
 
 
95

--------------------------------------------------------------------------------

 
 
(c)           In case of any material loss, damage to or destruction of the
Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction.  In case of any
loss, damage to or destruction of the Collateral of any Credit Party or any part
thereof, such Credit Party, whether or not the insurance proceeds, if any,
received on account of such damage or destruction shall be sufficient for that
purpose, at such Credit Party’s cost and expense, will promptly repair or
replace the Collateral of such Credit Party so lost, damaged or destroyed unless
such Credit Party shall have reasonably determined that such repair or
replacement of the affected Collateral is not economically feasible or is not
deemed in the best business interest of such Credit Party.


Section 5.6                      Inspection of Property; Books and Records;
Discussions.


Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time, upon reasonable notice and as
often as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Credit Parties with officers
and employees of the Credit Parties and with their independent certified public
accountants (a representative of the Borrower may be present at any such meeting
with the independent certified public accountants).


Section 5.7                      Notices.


(a)           Promptly after any Credit Party obtains actual knowledge thereof,
provide written notice to the Administrative Agent (which shall transmit such
notice to each Lender as soon as practicable) of the occurrence of any Default
or Event of Default.


(b)           Promptly (but in no event later than two (2) Business Days after
any Credit Party obtains actual knowledge thereof) provide written notice of the
following to the Administrative Agent (which shall transmit such notice to each
Lender as soon as practicable):


(i)           the occurrence of any default or event of default under any
Contractual Obligation of any of the Credit Parties which could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim that
could reasonably be expected to result in liability to the Credit Parties in
excess of $5,000,000;
 
 
96

--------------------------------------------------------------------------------

 
 
(ii)           any litigation, or any investigation or proceeding (A) affecting
any of the Credit Parties which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (B) affecting or with respect to
this Credit Agreement or any other Credit Document;


(iii)           (A) the occurrence or expected occurrence of any Reportable
Event with respect to any Plan, a failure to make any material required
contribution to a Plan, the creation of any Lien in favor of the PBGC (other
than a Permitted Lien) or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (B) the institution
of proceedings or the taking of any other action by the PBGC or any Credit Party
or any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the terminating, Reorganization or Insolvency of, any Plan;


(iv)           any notice of any material violation received by any Credit Party
from any Governmental Authority including, without limitation, any notice of
material violation of Environmental Laws;


(v)           any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against any Credit Party which could
reasonably be expected to have a Material Adverse Effect;


(vi)           any attachment, judgment, lien, levy or order exceeding
$2,500,000 shall be assessed against any Credit Party other than Permitted
Liens;


(vii)           any of the events described in Section 7.1(f) with respect to a
Subsidiary that is not a Significant Subsidiary; and


(viii)           any other development or event which could reasonably be
expected to have a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.  In
the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.


Section 5.8                      Environmental Laws.


(a)           Comply in all material respects with all applicable Environmental
Laws and obtain and comply in all material respects with and maintain any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
 
 
97

--------------------------------------------------------------------------------

 
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and comply in all material respects with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws
except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect.


(c)           Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors,
from and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or the Properties, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence, unlawful acts or willful misconduct of the party seeking
indemnification therefor.  The agreements in this paragraph shall survive
repayment of the Notes and all other amounts payable hereunder.


Section 5.9                      Financial Covenants.


Commencing on the day immediately following the Closing Date, each of the Credit
Parties shall, and shall cause each of its Subsidiaries to, comply with the
following financial covenants (which shall be calculated on a quarterly basis in
connection with the delivery of the quarterly compliance certificate required by
Section 5.2(b)):


(a)           Leverage Ratio.  The Leverage Ratio during the following periods
shall be less than or equal to:


Period
Maximum Ratio
Closing Date through November 30, 2009
5.75 to 1.0
December 1, 2009 and thereafter
5.50 to 1.0



(b)           Interest Coverage Ratio.  The Interest Coverage Ratio shall be
greater than or equal 2.25 to 1.0.
  
Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenants set forth in this Section 5.9, after
consummation of any Permitted Acquisition, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the Target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period, subject to adjustments mutually
acceptable to the Borrower and the Administrative Agent and (B) Indebtedness of
a Target which is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period.
 
 
98

--------------------------------------------------------------------------------

 
 
Section 5.10                      Additional Guarantors.


Except as provided in Section 5.16 of this Credit Agreement, the Credit Parties
will cause each of their Material Domestic Subsidiaries, whether newly formed,
after acquired or otherwise existing, to promptly (and in any event within
thirty (30) days after such Material Domestic Subsidiary is formed or acquired
(or such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Joinder Agreement or other guaranty agreement in form and substance satisfactory
to the Administrative Agent.  In connection therewith, the Credit Parties shall
give notice to the Administrative Agent not less than ten (10) days prior to
creating a Material Domestic Subsidiary (or such shorter period of time as
agreed to by the Administrative Agent in its reasonable discretion), or
acquiring the Capital Stock of any other Person.  The Credit Party Obligations
shall be secured by, among other things, a first priority perfected security
interest in the Collateral of such new Guarantor and a pledge of 100% of the
Capital Stock owned by a Credit Party of such new Guarantor and its Domestic
Subsidiaries and 65% (or such higher percentage that would not result in adverse
tax consequences for the Borrower or such new Guarantor) of the voting Capital
Stock and 100% of the non-voting Capital Stock of its first-tier Foreign
Subsidiaries.  In connection with the foregoing, the Credit Parties shall
deliver to the Administrative Agent, with respect to each new Guarantor to the
extent applicable, substantially the same documentation required pursuant to
Sections 4.1(b)-(f) and 5.12 and such other documents or agreements as the
Administrative Agent may reasonably request.


Section 5.11                      Compliance with Law.


Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have a Material Adverse Effect.


Section 5.12                      Pledged Assets.


(a)           Each Credit Party (other than a Permitted Real Estate Entity) will
cause (i) 100% of the Capital Stock owned by it of each of its direct or
indirect Material Domestic Subsidiaries (other than any Permitted Real Estate
Entity) and 100% of the Capital Stock owned by it of each of its first-tier
Material Foreign Subsidiaries (not to exceed 65% of the aggregate Capital Stock
of such Material Foreign Subsidiary) and (ii) 100% of the Capital Stock owned by
the Borrower or any of its Subsidiaries of any Permitted Real Estate Entity to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.
 
 
99

--------------------------------------------------------------------------------

 
 
(b)           If, subsequent to the Closing Date, a Credit Party (other than a
Permitted Real Estate Entity) shall acquire any real property or any securities,
instruments, chattel paper or other personal property required for perfection to
be delivered to the Administrative Agent as Collateral hereunder or under any of
the Security Documents, the Borrower shall promptly (and in any event within
three (3) Business Days) after any Responsible Officer of a Credit Party
acquires knowledge of same notify the Administrative Agent of same.  Each Credit
Party shall, and shall cause each of its Subsidiaries to, take such action at
its own expense as reasonably requested by the Administrative Agent (including,
without limitation, any of the actions described in Section 4.1(d) or (e)
hereof) to ensure that the Administrative Agent has a first priority perfected
Lien to secure the Credit Party Obligations (subject to Permitted Liens) in (i)
all personal property of the Credit Parties located in the United States
(including, without limitation, take all actions necessary under the Federal
Assignment of Claims Act to ensure the Administrative Agent has a first priority
perfected Lien on any government receivables), (ii) to the extent deemed to be
material by the Administrative Agent or the Required Lenders in its or their
reasonable discretion, all other personal property of the Credit Parties,
subject in each case only to Permitted Liens, and (iii) to the extent deemed to
be material by the Administrative Agent or the Required Lenders in its or their
reasonable discretion, such real property of the Credit Parties located in the
United States.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, adhere to the covenants regarding the location of personal
property as set forth in the Security Documents.


Section 5.13                      Covenants Regarding Patents, Trademarks and
Copyrights.


(a)           Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Sections 5.1 and 5.2 hereof, the Borrower
shall notify the Administrative Agent if it knows or has reason to know that any
application, letters patent or registration relating to any material Patent,
Patent License, Trademark or Trademark License of the Credit Parties or any of
their Subsidiaries may become abandoned, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding the Borrower’s or any of its
Subsidiary’s ownership of any material Patent or Trademark, its right to patent
or register the same, or to enforce, keep and maintain the same, or its rights
under any material Patent License or Trademark License.


(b)           Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Sections 5.1 and 5.2 hereof, the Borrower
shall notify the Administrative Agent after it knows or has reason to know of
any adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
any court) regarding any material Copyright or Copyright License of the Credit
Parties or any of their Subsidiaries, whether (i) such material Copyright or
Copyright License may become invalid or unenforceable prior to its expiration or
termination, or (ii) the Borrower’s or any of its Subsidiary’s ownership of such
material Copyright, its right to register the same or to enforce, keep and
maintain the same, or its rights under such material Copyright License, may
become affected.
 
 
100

--------------------------------------------------------------------------------

 
 
(c)           (i)           Concurrently with the delivery of quarterly and
annual financial statements of the Borrower pursuant to Sections 5.1 and 5.2
hereof, the Borrower shall notify the Administrative Agent of any filing by any
Credit Party or any of its Subsidiaries (other than a Permitted Real Estate
Entity), either itself or through any agent, employee, licensee or designee, of
any application for registration of any Intellectual Property (other than
Intellectual Property of de minimus value) with the United States Copyright
Office or United States Patent and Trademark Office or any similar office or
agency in any other country or any political subdivision thereof.


(ii)           Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Sections 5.1 and 5.2 hereof, the Borrower
shall provide the Administrative Agent and its counsel a complete and correct
list in all material respects of all new Copyright Licenses, Patent Licenses and
Trademark Licenses (other than Copyright Licenses, Patent Licenses and Trademark
Licenses of de minimus value) not previously disclosed on Schedule 3.16 or
otherwise disclosed to the Administrative Agent pursuant to this Section
5.13(c)(ii).


(iii)           Upon request of the Administrative Agent, the Borrower shall
execute and deliver any and all agreements, instruments, documents, and papers
as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in the Intellectual Property and the
general intangibles (other than Intellectual Property of de minimus value)
referred to in clauses (i) and (ii), including, without limitation, the goodwill
of the Borrower or its Subsidiaries relating thereto or represented thereby (or
such other Intellectual Property or the general intangibles relating thereto or
represented thereby as the Administrative Agent may reasonably request).


(d)           The Credit Parties and their Subsidiaries will take all necessary
actions, including, without limitation, in any proceeding before the United
States Patent and Trademark Office or the United States Copyright Office, to
maintain each material item of Intellectual Property of the Credit Parties and
their Subsidiaries, including, without limitation, payment of maintenance fees,
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings;
provided that the Credit Parties shall have the right to abandon any item of
Intellectual Property which the Borrower determines is no longer of significant
value or useful or necessary to the business of the Borrower and its
Subsidiaries.
 
 
101

--------------------------------------------------------------------------------

 
 
(e)           In the event that any Credit Party becomes aware that any material
Intellectual Property is infringed, misappropriated or diluted by a third party
in any material respect, the Credit Parties shall notify the Administrative
Agent promptly after it learns thereof and shall, unless the Credit Parties
shall reasonably determine that such Intellectual Property is not material to
the business of the Credit Parties and their Subsidiaries taken as a whole or as
to which the Credit Parties reasonably conclude that the cost of such proceeding
or its likelihood of success does not justify its prosecution, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as the Credit Parties shall reasonably deem appropriate under the circumstances
to protect such Intellectual Property.


Section 5.14                      Landlord Waivers.


In the case of any personal property Collateral located at premises leased by a
Credit Party, the Credit Parties will provide the Administrative Agent with such
estoppel letters, consents and waivers from the landlords on such real property
to the extent (a) requested by the Administrative Agent and (b) the Borrower is
able to secure such letters, consents and waivers after using commercially
reasonable efforts (such letters, consents and waivers shall be in form and
substance reasonably satisfactory to the Administrative Agent).


Section 5.15                      Further Assurances/Post-Closing Covenants.


(a)           Public/Private Designation.  The Borrower will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrower to the
Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V and will designate Information Materials (i) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (ii) that
are not Public Information as “Private Information”.


(b)           Further Assurances.  Upon the reasonable request of the
Administrative Agent, promptly perform or cause to be performed any and all acts
and execute or cause to be executed any and all documents for filing under the
provisions of the Uniform Commercial Code or any other Requirement of Law which
are necessary or advisable to maintain in favor of the Administrative Agent, for
the benefit of the Secured Parties, Liens on the Collateral that are duly
perfected in accordance with the requirements of, or the obligations of the
Credit Parties under, the Credit Documents and all applicable Requirements of
Law.


(c)           Intellectual Property.  Within sixty days (60) days after the
Closing Date (or such extended period of time as agreed to by the Administrative
Agent), to the extent required by the Administrative Agent, the Credit Parties
shall provide evidence satisfactory to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, that all chain of
title issues (including unreleased security interests related to Liens that
have previously been terminated)  with respect to the Intellectual Property have
been corrected in the appropriate records of the United States Patent and
Trademark Office.
 
 
102

--------------------------------------------------------------------------------

 
 
(d)           Account Control Agreements.  Within sixty (60) days after the
Closing Date (or such extended period of time as agreed to by the Administrative
Agent), the Credit Parties shall deliver to the Administrative Agent, to the
extent required by Section 6.14 and not delivered to the Administrative Agent on
or prior to the Closing Date, such duly executed account control agreements with
respect to Collateral for which a control agreement is required for perfection
of the Administrative Agent’s security interest under the Uniform Commercial
Code.


(e)           Mortgage Documents.  Within ninety (90) days after the Closing
Date (or such extended period of time as agreed to by the Administrative Agent),
the Administrative Agent shall have received all of the documentation required
by Section 4.1(e) with respect to the real property located in Orange County,
VA.


Section 5.16                      Permitted Real Estate Entities.


(a)           Designation.  The Borrower may designate a Subsidiary as a
Permitted Real Estate Entity (the “Initial Permitted Real Estate Entity”) in
connection with the Initial Real Estate Transaction (as defined below).  At any
time and from time to time thereafter, the Borrower may designate one or more
Subsidiaries as Permitted Real Estate Entities so long as the Borrower is in
compliance with Section 6.1(k) of this Credit Agreement and clause (m) of the
definition of “Permitted Investments” both before and after giving effect to
such designation.  Subject to clause (d) below, a Credit Party may own all or
any portion of the Capital Stock and Voting Securities of a Permitted Real
Estate Entity.


(b)           Guaranty Requirement.  So long as a Permitted Real Estate Entity
is not a guarantor under any Existing Subordinated Notes, any other Subordinated
Debt, any senior notes or any other material Indebtedness of a Credit Party,
such Permitted Real Estate Entity shall not be required to comply with Section
5.10 of this Credit Agreement and be a Guarantor hereunder.


(c)           Collateral Matters.


(i)  Prior to the first anniversary of the Closing Date, the real property set
forth on Schedule 1.1(f) (as such schedule may be updated from time to time with
the consent of the Administrative Agent) may be contributed (the “Initial Real
Estate Transaction”) to the Initial Permitted Real Estate Entity and such
Initial Real Estate Transaction shall not be subject to the Loan to Value Test;
provided that to the extent the Initial Real Estate Transaction has not occurred
prior to the first anniversary of the Closing Date, the Credit Parties will
grant Liens to the Administrative Agent on certain owned real property set forth
on Schedule 1.1(f) (as such schedule may be updated from time to time with the
consent of the Administrative Agent) (and deliver such other documentation
required by the Administrative Agent consistent with the requirements set forth
in Section 4.1(e)) to secure the Credit Party Obligations, with exceptions to be
determined by the Administrative Agent in its reasonable discretion;
 
 
103

--------------------------------------------------------------------------------

 
 
(ii)  In addition to contributions set forth in clause (c)(i) above, the Credit
Parties may make additional Permitted Real Estate Transfers subject to
compliance by the Borrower with the Loan to Value Test (to the extent
applicable) after giving effect to any such Permitted Real Estate Transfer.


(iii)           Liens in favor of the Administrative Agent with respect to real
property owned by a Credit Party or a Permitted Real Estate Entity shall be
released in connection with any Permitted Real Estate Transfers permitted by
subclauses (i) and (ii) above.


(d)           Initial Ownership Requirement.  Notwithstanding the foregoing
clauses (a) – (c), the Credit Parties shall own collectively, more than 50% of
the Capital Stock and Voting Securities of each Permitted Real Estate Entity
(including the Initial Permitted Real Estate Entity) and each Subsidiary or
other entity in which a Permitted Real Estate Entity holds directly or
indirectly an ownership interest until approximately 2200 acres of the Rio Del
Oro Property is subject to the issuance by the California Environmental
Protection Agency, Department of Toxic Substances Control, of a certification of
completion pursuant to that certain Imminent and/or Substantial Endangerment
Determination and Consent dated June 30, 1994 or otherwise released pursuant
thereto, in each case, on terms that do not materially adversely impact the
value of such Property.


Notwithstanding any term of this Article V (or the definition of any defined
term used in this Article V) to the contrary and notwithstanding the status of
any Permitted Real Estate Entity as a consolidated Subsidiary of the Borrower,
the affirmative covenants set forth in this Article V (other than the covenants
set forth in Sections 5.4, 5.8 and 5.11 and the defined terms used in such
Sections) shall not apply to or be construed to include any Permitted Real
Estate Entity unless such Permitted Real Estate Entity is a Guarantor hereunder.




ARTICLE VI


NEGATIVE COVENANTS


The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated and the Credit Party Obligations under the Credit
Documents have been paid in full, that:


Section 6.1                      Indebtedness.


The Credit Parties will not, nor will they permit any Subsidiary or Permitted
Real Estate Entity to, contract, create, incur, assume or permit to exist any
Indebtedness, except:


(a)           Indebtedness arising or existing under this Credit Agreement and
the other Credit Documents;
 
 
104

--------------------------------------------------------------------------------

 
 
(b)           Indebtedness of the Credit Parties and their Subsidiaries existing
as of the Closing Date as set forth on Schedule 6.1(b) and any renewals,
refinancings or extensions thereof; provided, however, that (i) subject to
clause (ii) below, the principal amount of such Indebtedness as renewed,
refinanced or extended (as determined as of the date of the renewal, refinancing
or extension of such Indebtedness in accordance with GAAP), does not exceed the
principal amount of the Indebtedness refinanced thereby on such date plus costs
and fees incurred in connection with such renewal, refinancing or extension,
(ii) if such Indebtedness is owed by a Credit Party to a Subsidiary that is not
a Credit Party, such Indebtedness shall not be repaid in cash or Cash
Equivalents and shall not be renewed, extended, refinanced or replaced,
(iii)  the Weighted Average Life to Maturity of such Indebtedness is not
decreased and (iv) in the case of any such Indebtedness, as renewed, refinanced
or extended, which is in excess of $5,000,000, such Indebtedness is upon terms
and subject to documentation which is in form and substance reasonably
satisfactory to the Administrative Agent;


(c)           Indebtedness of the Credit Parties and their Subsidiaries (other
than Permitted Real Estate Entities) incurred or acquired after the Closing Date
consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price or cost of construction of an asset; provided that
(i) no such Indebtedness shall be refinanced for a principal amount in excess of
the principal balance outstanding thereon at the time of such refinancing; and
(ii) the aggregate amount of such Indebtedness outstanding at any time, together
with Indebtedness outstanding and permitted by Section 6.1(d) (without double
counting) shall not exceed $15,000,000;


(d)           Indebtedness of a Subsidiary of the Borrower issued and
outstanding on or prior to the date on which such Subsidiary was acquired by the
Borrower or a Subsidiary of the Borrower in a transaction constituting a
Permitted Acquisition (other than Indebtedness issued as consideration in, or to
provide all or any portion of the funds utilized to consummate such Permitted
Acquisition) and any extension, renewal or replacement thereof (including costs
and fees incurred in connection with such extension, renewal or replacement);
provided, that the aggregate amount of such Indebtedness outstanding at any time
shall not exceed $25,000,000;


(e)           Indebtedness of the Credit Parties and their Subsidiaries (other
than the Permitted Real Estate Entities) pursuant to the Existing Subordinated
Notes; provided that the Existing Subordinated Notes may be refinanced
(including costs and fees) or extended so long as (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (ii)
the principal amount of such Existing Subordinated Notes will not be increased
in connection with such refinancing or extension (except by an amount equal to
the costs and fees incurred in connection with such refinancing or extension),
(iii) the terms of the refinanced or extended notes shall be reasonably
satisfactory to the Administrative Agent and shall be substantially similar or
more favorable to the Credit Parties and their Subsidiaries (and the
subordination terms thereof shall be substantially similar or more favorable to
the Lenders) than the Existing Subordinated Notes, (iv) the maturity date of
such refinanced or extended notes shall be at least six (6) months after the
Credit-Linked Maturity Date and (v) the Weighted Average Life to Maturity of
such refinanced or extended notes is not decreased;
 
 
105

--------------------------------------------------------------------------------

 
 
(f)           unsecured Indebtedness incurred by the Credit Parties (other than
Permitted Real Estate Entities) and owed to any Credit Party; provided, however,
that in the case of such intercompany Indebtedness consisting of a loan or
advance by a Credit Party to another Credit Party, each such loan shall be
evidenced by an Intercompany Note payable to the Credit Party, in form and
substance satisfactory to Administrative Agent, which Intercompany Notes shall
be delivered and pledged to the Administrative Agent as part of the Collateral;


(g)           Indebtedness and obligations owing under Secured Hedging
Agreements and other Hedging Agreements entered into in order to manage existing
or anticipated interest rate or currency exchange rate risks and not for
speculative purposes;


(h)           Indebtedness of the Credit Parties and their Subsidiaries (other
than the Permitted Real Estate Entities) consisting of unsecured Guaranty
Obligations incurred to satisfy bonding obligations not in excess of $5,000,000
at any one time which arise in the ordinary course of business;


(i)           Indebtedness of the Borrower consisting of unsecured Guaranty
Obligations in favor of the United States Environmental Protection Agency which
are incurred on behalf of Aerojet in connection with environmental remediation;
provided, that such Guaranty Obligations permitted under this subsection shall
not at any time exceed $120,000,000;


(j)           additional unsecured Indebtedness for money borrowed of the Credit
Parties and their Subsidiaries (other than the Permitted Real Estate Entities)
not otherwise covered by the subsections set forth above; provided that the
aggregate outstanding principal amount of all such other Indebtedness permitted
under this subsection shall in no event exceed $20,000,000 at any time;


(k)           secured or unsecured Indebtedness of Permitted Real Estate
Entities in an aggregate amount not to exceed (i) $25,000,000 prior to
entitlement of all or substantially all of the real property owned by the
Permitted Real Estate Entities, (ii) $62,500,000 to the extent (A) both Parcel 1
and Parcel 2 as set forth on Schedule 1.1(f) are entitled, (B) Parcel 3 as set
forth on Schedule 1.1(f) is entitled or (C) other real property with a
documented value substantially equal to the values of the real property set
forth in (A) or (B) above and otherwise acceptable to the Administrative Agent
is entitled and, in each case, released from any material restrictions on
development and (iii) $100,000,000 after entitlement of all or substantially all
of the real property owned by the Permitted Real Estate Entities, in each case,
to the extent such Indebtedness is non-recourse to the Credit Parties (other
than the applicable Permitted Real Estate Entity); and
 
 
106

--------------------------------------------------------------------------------

 
 
(l)           Guaranty Obligations in respect of Indebtedness of a Credit Party
(other than a Permitted Real Estate Entity) to the extent such Indebtedness is
permitted to exist or be incurred pursuant to this Section 6.1 and any renewal,
refinancing or extension of such Guaranty Obligations to the extent such
Indebtedness is permitted to be renewed, refinanced or extended hereunder;
provided that if the Indebtedness with respect to which such Guaranty
Obligations relate is unsecured, such Guaranty Obligations shall also be
unsecured.


Section 6.2                      Liens.


The Credit Parties will not, nor will they permit any Subsidiary or Permitted
Real Estate Entity to, contract, create, incur, assume or permit to exist any
Lien with respect to any of their respective property or assets of any kind
(whether real or personal, tangible or intangible), whether now owned or
hereafter acquired, except for Permitted Liens.

 
Section 6.3                      Nature of Business.


The Credit Parties will not, nor will they permit any Subsidiary to, alter the
character of the business of the Credit Parties and their Subsidiaries, taken as
a whole, in any material respect from that conducted as of the Closing
Date (including the monetization of real estate).


Section 6.4                      Consolidation, Merger, Sale or Purchase of
Assets, etc.


The Credit Parties will not, nor will they permit any Subsidiary to:


(a)           dissolve, liquidate or wind up its affairs, consolidate or merge
with another Person, or sell, transfer, lease or otherwise dispose of its
property or assets or agree to do so at a future time except the following,
without duplication, shall be expressly permitted:


(i)           Specified Sales;


(ii)           the disposition of property or assets as a result of a Recovery
Event to the extent the Net Cash Proceeds therefrom are used to repay Loans
pursuant to Section 2.9(b)(vii) or repair or replace damaged property or to
purchase or otherwise acquire new assets or property in accordance with the
terms of Section 2.9(b)(vii);


(iii)           the sale, lease or transfer of property or assets from a Credit
Party to another Credit Party (other than a Permitted Real Estate Entity);
provided that prior to or simultaneously with any such sale, lease or transfer,
all actions required by the Administrative Agent shall be taken to insure the
continued perfection and priority of the Administrative Agent’s Liens on such
property and assets;
 
 
107

--------------------------------------------------------------------------------

 
 
(iv)           the consolidation, liquidation or merger of a Credit Party into
another Credit Party (other than a Permitted Real Estate Entity) or any
Subsidiary into a Credit Party (other than a Permitted Real Estate Entity);
provided that (A) prior to or simultaneously with any such consolidation,
liquidation or merger, all actions required by the Administrative Agent shall be
taken to insure the continued perfection and priority of the Administrative
Agent’s Liens on the property and assets of each such Credit Party and (B) if
such consolidation, liquidation or merger involves the Borrower, the Borrower
shall be the surviving entity;


(v)           the dissolution, liquidation or winding up of a Subsidiary that is
not a Credit Party; provided that prior to or simultaneously with any such
dissolution, liquidation or winding up, all assets of such Subsidiary are
transferred to a Credit Party (other than a Permitted Real Estate Entity) or, to
the extent required by law or binding contract, a creditor or creditors thereof;


(vi)           the termination of any Hedging Agreement permitted pursuant to
Section 6.1;


(vii)           the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business (A) which are overdue, or
(B) which the Borrower or such Subsidiary may reasonably determine are difficult
or uneconomic to collect but only in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing of receivables);


(viii)           the Borrower and its Subsidiaries may license its patents,
trade secrets, know-how and other intellectual property (the “Technology”);
provided that such license shall be assignable to the Administrative Agent or
any assignee of the Administrative Agent without the consent of the licensee and
no such license shall (A) transfer ownership of such Technology to any other
Person or (B) require the Borrower to pay any fees for any such use;


(ix)           the grant of certain rights pertaining to “Aggregates” to Granite
Construction Company pursuant to the Agreement Granting Right to Mine Aggregates
dated November 18, 2004 (the “Granite Agreement”);


(x)           the sale of real property and related assets by Permitted Real
Estate Entities;


(xi)           the sale of any Capital Stock or other equity interests of any
Permitted Real Estate Entity;


(xii)           Permitted Real Estate Sales;


(xiii)           Permitted Real Estate Transfers;
 
 
108

--------------------------------------------------------------------------------

 
 
(xiv)           the sale, transfer or other disposition of any assets that are
obsolete, worn out or no longer useful in any Credit Party’s or Subsidiary’s
business; and


(xv)           the sale, transfer, lease or other disposition of any other
assets, provided that the aggregate Net Cash Proceeds received from the sale of
all assets subject to this subsection which are not reinvested to acquire assets
to be used in such Person’s business shall not exceed $20,000,000 in any fiscal
year of the Borrower;


provided, that, with respect to subsections (i), (ii), (vii), (viii) and
(xv) above, at least 75% of the consideration received therefor by such Credit
Party, Subsidiary or Permitted Real Estate Entity shall be in the form of cash
or Cash Equivalents; and, provided, further, that the non-cash portion of any
such consideration shall be in compliance with the provisions of Section 6.5
hereof; or


(b)           purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person (other than
purchases or other acquisitions of inventory, leases, materials, property and
equipment in the ordinary course of business, except as otherwise limited or
prohibited herein), except for (i) transactions permitted pursuant to Section
6.4(a), (ii) Investments permitted pursuant to Section 6.5 and (iii) Permitted
Acquisitions.


Section 6.5                      Advances, Investments and Loans.


The Credit Parties will not, nor will they permit any Subsidiary to, lend money
or extend credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any Person except for Permitted Investments.


Section 6.6                      Transactions with Affiliates.


The Credit Parties will not, nor will they permit any Subsidiary or Permitted
Real Estate Entity to, enter into any transaction or series of transactions
(other than compensation, bonus and benefit arrangements for employees approved
by the board of directors of the Borrower, and reasonable and customary
directors’ fees, indemnification and similar arrangements and payments
thereunder), whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate.


Section 6.7                      Ownership of Subsidiaries; Restrictions.


The Credit Parties will not, nor will they permit any Subsidiary to, create,
form or acquire any Subsidiaries, except for (a) Material Domestic Subsidiaries
which are joined as Additional Credit Parties in accordance with the terms
hereof, (b) Domestic Subsidiaries formed or acquired as a Permitted Investment
or otherwise approved by the Administrative Agent and (c) Foreign Subsidiaries
formed or acquired as a Permitted Investment or otherwise approved by the
Administrative Agent; provided that the Credit Parties and their Subsidiaries
may form or otherwise create any Permitted Real Estate Entity so long as, prior
to such formation or creation, the Administrative Agent is satisfied with the
corporate and capital structure of such Permitted Real Estate Entity.  The
Credit Parties will not sell, transfer, pledge or otherwise dispose of any
Capital Stock or other equity interests in any of its Subsidiaries, nor will it
permit any of its Subsidiaries to issue, sell, transfer, pledge or otherwise
dispose of any of their Capital Stock or other equity interests, except in a
transaction permitted by Section 6.4(a).
 
 
109

--------------------------------------------------------------------------------

 
 
 
Section 6.8
Fiscal Year; Organizational Documents; Material Contracts; Accounting Policies.



(a)           No Credit Party will, nor will they permit any of its Subsidiaries
to, (i) change its fiscal year, (ii) amend, modify or change its articles of
incorporation, certificate of designation (or corporate charter or other similar
organizational document), operating agreement, bylaws (or other similar
document) or other agreements related to its Capital Stock in any respect
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders, (iii) amend, modify, cancel or terminate or fail to renew or
extend (if renewable or extendable by its terms) or permit the amendment,
modification, cancellation or termination of any of its Material Contracts in
any respect materially adverse to the interests of the Lenders without the prior
written consent of the Required Lenders, or (iv) change its state of
incorporation, organization or formation or have more than one state of
incorporation, organization or formation.


(b)           The Borrower shall not, nor shall it permit any of its
Subsidiaries to make or permit to be made any change in accounting policies
affecting the presentation of financial statements or reporting practices from
those employed by it on the date hereof; unless (i) such change is required or
permitted by GAAP and (ii) such change is disclosed to the Lenders through the
Administrative Agent or otherwise.


Section 6.9                      Limitation on Restricted Actions and
Impediments to Foreclosure.


(a)           The Credit Parties will not, nor will they permit any Subsidiary
or Permitted Real Estate Entity to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any encumbrance or restriction on
the ability of any such Person to (a) pay dividends or make any other
distributions to any Credit Party on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor or encumber its assets
to the extent required by the Credit Documents, except (in respect of any of the
matters referred to in clauses (a)-(d) above) for such encumbrances or
restrictions existing under or by reason of (i) this Credit Agreement and the
other Credit Documents, (ii) applicable law and regulations, (iii) any document
or instrument governing Indebtedness incurred pursuant to Section 6.1(c);
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (iv) any Permitted
Lien or any document or instrument governing any Permitted Lien; provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (v) any such encumbrance or restriction
consisting of customary non-assignment provisions in leases or licenses
restricting leasehold interests or licenses, as applicable, entered into in the
ordinary course of business or (vi) with respect to a Permitted Real Estate
Subsidiary, customary provisions in joint venture agreements and other similar
agreements that restrict the transfer of ownership interests in such joint
venture or provisions limiting the disposition or distribution of assets or
property (other than dividends on a pro rata basis based on ownership
percentage), which limitation is applicable only to the assets that are the
subject of such agreements.
 
 
110

--------------------------------------------------------------------------------

 
 
(b)           The Credit Parties will not, nor will they permit any Subsidiary
or Permitted Real Estate Entity to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any encumbrance or restriction on
the ability of the Administrative Agent to foreclose on, or exercise any other
remedy with respect to, the Capital Stock of such Credit Party, Subsidiary or
Permitted Real Estate Entity that is pledged to the Administrative Agent
pursuant to a Security Document in accordance with the terms of the Credit
Documents, except for such encumbrances or restrictions existing under or by
reason of applicable law and regulations.


Section 6.10                      Restricted Payments.


The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
payable to the Borrower (directly or indirectly through its Subsidiaries) and,
in the case of a Restricted Payment by a Permitted Real Estate Entity, to the
Borrower (directly or indirectly through its Subsidiaries) and to each other
owner of Capital Stock of such Permitted Real Estate Entity on a pro rata basis
based on their relative ownership interests, (c) subject to the subordination
terms of such Subordinated Debt, (i) to make regularly scheduled interest
payments on the Existing Subordinated Notes, (ii) so long as no Event of Default
has occurred and is continuing and no Default or Event of Default would result
therefrom, to refinance the Existing Subordinated Notes on substantially similar
or more favorable terms to the Lenders and on terms reasonably satisfactory to
the Administrative Agent,  and (iii) so long as (A) no Default or Event of
Default has occurred and is continuing or would result therefrom and (B) the
Borrower has cash and Cash Equivalents of not less than $25,000,000 after giving
effect to any such Restricted Payments, to redeem (with funds other than Loan
proceeds) the 4.00% Convertible Notes and/or the 2.25% Convertible Notes to the
extent required by the mandatory redemption provisions of the indentures
therefor as in effect on the Closing Date, (d) so long as no Event of Default
has occurred and is continuing and no Default or Event of Default would result
therefrom, to pay earnout obligations incurred as part of the consideration for
a Permitted Acquisition and (e) so long as no Default or Event of Default has
occurred and is continuing and no Default or Event of Default would result
therefrom, to repurchase Capital Stock upon the termination of employment,
death, permanent disability or retirement of employees or management in an
aggregate amount not to exceed $2,000,000 annually.
 
 
111

--------------------------------------------------------------------------------

 
 
Section 6.11                      Amendment of Subordinated Debt.


The Credit Parties will not, nor will it permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Subordinated Debt (including, without
limitation, the Existing Subordinated Notes) in a manner that is adverse to the
interests of the Lenders.


Section 6.12                      Sale Leasebacks.


The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any of their Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than the
Borrower or any of its Subsidiaries) or (b) which the Borrower or any of its
Subsidiaries intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Borrower or any
of its Subsidiaries to any Person (other than the Borrower or any of its
Subsidiaries) in connection with such lease, except for such sale leasebacks in
the amount of $15,000,000 in the aggregate during the term of this Agreement.


Section 6.13                      No Further Negative Pledges.


The Credit Parties will not, nor will they permit any Subsidiary or Permitted
Real Estate Entity to, enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation, except (a) pursuant to this Credit Agreement and the other
Credit Documents and (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, and (c) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien; provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien.


Section 6.14                      Accounts.


The Credit Parties and their Significant Subsidiaries will not maintain deposit
and securities accounts (other than pension accounts) with Persons, other than
the Administrative Agent, the Lenders and other Persons that have entered into a
control agreement with the Administrative Agent, in form and substance
satisfactory to the Administrative Agent, with respect to the accounts held with
such Person, that contain an aggregate balance at any time of more than
$10,000,000.
 
 
112

--------------------------------------------------------------------------------

 
 
Notwithstanding any term of this Article VI (or the definition of any defined
term used in this Article VI) to the contrary and notwithstanding the status of
any Permitted Real Estate Entity as a consolidated Subsidiary of the Borrower,
the negative covenants set forth in this Article VI (other than the negative
covenants set forth in Sections 6.1, 6.2, 6.6, 6.9 and 6.13 and the defined
terms used in such Sections) shall not apply to or be construed to include any
Permitted Real Estate Entity unless such Permitted Real Estate Entity is a
Guarantor hereunder.




ARTICLE VII


EVENTS OF DEFAULT


Section 7.1                      Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)           Payment Default.  The Borrower shall fail to pay any principal on
any Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms thereof or hereof; or the Borrower shall
fail to reimburse any Revolving Issuing Lender or any Credit-Linked Issuing
Lender, as appropriate, for any LOC Obligations or any Credit-Linked LOC
Obligations when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms hereof; or the Borrower shall fail to
pay any interest on any Loan or Note or any fee or other amount payable
hereunder when due (whether at maturity, by reason of acceleration or otherwise)
in accordance with the terms thereof or hereof and such failure shall continue
unremedied for three (3) Business Days; or any Guarantor shall fail to pay on
the Guaranty in respect of any of the foregoing or in respect of any other
Guaranty Obligations thereunder.


(b)           Misrepresentation.  Any representation or warranty made or deemed
made herein, in the Security Documents or in any of the other Credit Documents
or which is contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Credit
Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made.


(c)           Covenant Default.  (i) Any Credit Party shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Sections 5.4, 5.7, 5.9 or Article VI hereof; (ii) any Credit Party
shall fail to perform, comply with or observe any term, covenant or agreement
applicable to it contained in Sections 5.1(a), 5.1(b), 5.2(b), 5.2(d) or 5.2(e)
and such breach or failure to comply is not cured within five (5) days of its
occurrence or (iii) any Credit Party shall fail to comply with any other
covenant contained in this Credit Agreement or the other Credit Documents or any
other agreement, document or instrument among any Credit Party, the
Administrative Agent and the Lenders or executed by any Credit Party in favor of
the Administrative Agent or the Lenders (other than as described in Sections
7.1(a) or 7.1(c)(i) above), and such breach or failure to comply is not cured
within thirty (30) days of its occurrence.
 
 
113

--------------------------------------------------------------------------------

 
 
(d)           Debt Cross-Default.  Any Credit Party or any Subsidiary thereof
shall (i) default in any payment of principal of or interest on any Indebtedness
(other than the Loans, Reimbursement Obligations and the Guaranty) in a
principal amount outstanding of at least $5,000,000 for the Credit Parties and
their Subsidiaries in the aggregate beyond any applicable grace period (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness was created; (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than the
Loans, Reimbursement Obligations and the Guaranty) in a principal amount
outstanding of at least $5,000,000 in the aggregate for the Credit Parties and
their Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or (iii) breach or default any Secured Hedging Agreement (subject to
any grace period therein).


(e)           Other Cross-Defaults.  The Credit Parties or any of their
Subsidiaries shall default in (i) the payment when due under any Material
Contract or (ii) in the performance or observance, of any obligation or
condition of any Material Contract and such failure to perform or observe such
other obligation or condition results in the termination of such Material
Contract.


(f)           Bankruptcy Default.  (i) The Credit Parties or any of their
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to have it judged
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts (provided that the Borrower may wind up or dissolve
Subsidiaries in accordance with the terms of Section 6.4(a)), or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Credit
Parties or any of their Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the any
Credit Party or any of its Subsidiaries any case, proceeding or other action of
a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days (provided
that no Lender shall be required to make an Extension of Credit during such
sixty (60) day period); or (iii) there shall be commenced against any Credit
Party or any of its Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof
(provided that no Lender shall be required to make an Extension of Credit during
such 60 day period); or (iv) the Credit Parties or any of their Subsidiaries
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii) or (iii)
above; or (v) the Credit Parties or any of their Subsidiaries shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due.  Notwithstanding the foregoing, with respect to any
Subsidiary that is not a Significant Subsidiary, none of the events above shall
constitute a Default or an Event of Default unless such event shall not have
been cured by the Borrower or applicable Subsidiary or waived by the Required
Lenders within sixty (60) days of such event occurring.
 
 
114

--------------------------------------------------------------------------------

 
 
(g)           Judgment Default.  One or more judgments, orders, decrees or
arbitration awards shall be entered against the Credit Parties or any of their
Subsidiaries involving in the aggregate a liability (to the extent not paid when
due or covered by insurance) of $5,000,000 or more and all such judgments,
orders, decrees or arbitration awards shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within thirty (30) days
from the entry thereof.


(h)           ERISA Default.  (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of the Borrower, any of its Subsidiaries or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
Trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower, any of its Subsidiaries or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Required Lenders is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any Multiemployer Plan or (vi) any other similar event or condition shall occur
or exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect.


(i)           Change of Control.  A Change of Control shall have occurred.


(j)           Failure of Credit Documents.  This Credit Agreement (including the
Guaranty) or any other Credit Document or any provision hereof or thereof shall
cease to be in full force and effect (other than in accordance with its terms)
or to give the Administrative Agent and/or the Lenders the security interests,
liens, rights, powers and privileges purported to be created thereby, or any
Credit Party or any Person acting by or on behalf of any Credit Party shall (i)
deny or disaffirm any Credit Party’s obligations under this Credit Agreement or
any other Credit Document or (ii) assert the invalidity or lack of perfection or
priority of any Lien granted to the Administrative Agent pursuant to the
Security Documents.
 
 
115

--------------------------------------------------------------------------------

 
 
(k)           Hedging Agreement.  Any termination payment shall be due by a
Credit Party under any Hedging Agreement and such amount is not paid within the
later to occur of five (5) Business Days after the due date thereof or the
expiration of grace periods, if any, in such Hedging Agreement.


(l)           Subordinated Debt.  Any default (which is not waived or cured
within the applicable period of grace) or event of default shall occur under any
Subordinated Debt (including, without limitation, the Existing Subordinated
Notes) or the subordination provisions contained therein shall cease to be in
full force and effect or to give the Lenders the rights, powers and privileges
purported to be created thereby.


Section 7.2                      Acceleration; Remedies.


Upon the occurrence and during the continuation of an Event of Default, then,
and in any such event, (a) if such event is a Bankruptcy Event (other than a
Subsidiary that is not a Significant Subsidiary), automatically the Commitments
shall immediately terminate and the Loans (with accrued interest thereon), and
all other amounts under the Credit Documents (including without limitation the
maximum amount of all contingent liabilities under Letters of Credit) shall
immediately become due and payable, and the Borrower shall immediately pay to
the Administrative Agent cash collateral as security for the Revolving LOC
Obligations and the Credit-Linked LOC Obligations for subsequent drawings under
then outstanding Revolving Letters of Credit and Credit-Linked Letters of Credit
in an amount equal to the maximum amount which may be drawn under such Letters
of Credit then outstanding, and (b) if such event is any other Event of Default,
subject to the terms of Section 8.5, with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, take any or all of the
following actions:  (i) by notice to the Borrower declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) by notice of default to the Borrower declare the Loans (with accrued
interest thereon) and all other amounts owing under this Credit Agreement and
the Notes to be due and payable forthwith and direct the Borrower to pay to the
Administrative Agent cash collateral as security for the Revolving LOC
Obligations and Credit-Linked LOC Obligations for subsequent drawings under then
outstanding Revolving Letters of Credit or Credit-Linked Letters of Credit in an
amount equal to the maximum amount of which may be drawn under such Letters of
Credit then outstanding, whereupon the same shall immediately become due and
payable; and/or (iii) exercise on behalf of the Lenders all of its other rights
and remedies under this Credit Agreement, the other Credit Documents and
applicable law.  Except as expressly provided above in this Section 7.2,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Credit Parties

 
 
116

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII


THE ADMINISTRATIVE AGENT


Section 8.1                      Appointment and Authority.


Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wachovia
to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Lender,
and neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.


Section 8.2                      Nature of Duties.


Anything herein to the contrary notwithstanding, none of the
Bookrunners,  Arrangers or other agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.  Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender.  Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


Section 8.3                      Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
 
117

--------------------------------------------------------------------------------

 
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


Section 8.4                      Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
118

--------------------------------------------------------------------------------

 
 
Section 8.5                      Notice of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.


Section 8.6                      Non-Reliance on Administrative Agent and Other
Lenders.


Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.


Section 8.7                      Indemnification.


The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Commitment Percentages in
effect on the date on which indemnification is sought under this Section, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Credit Party Obligations) be imposed on, incurred
by or asserted against any such indemnitee in any way relating to or arising out
of any Credit Document or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by any such indemnitee under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from such indemnitee’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction.  The agreements in this Section
shall survive the termination of this Agreement and payment of the Notes, any
Reimbursement Obligation and all other amounts payable hereunder.
 
 
119

--------------------------------------------------------------------------------

 
 
Section 8.8                      Administrative Agent in Its Individual
Capacity.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


Section 8.9                      Successor Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, or an Affiliate of any such bank.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or the Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 9.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
 
120

--------------------------------------------------------------------------------

 
 
Section  8.10                      Collateral and Guaranty Matters.


(a)           The Lenders irrevocably authorize and direct the Administrative
Agent:


(i)           to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Revolving Commitments and payment in full of all Credit Party Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any sale or other disposition permitted under
Section 6.4 or otherwise pursuant to this Credit Agreement, or (iii) subject to
Section 9.1, if approved, authorized or ratified in writing by the Required
Lenders;


(ii)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Credit Document to the holder of any Lien on
such Collateral that is permitted by Section 6.2; and


(iii)           to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder, including, without limitation, the release of
any Permitted Real Estate Entity as a Guarantor in accordance with the terms of
Section 5.10.


(b)           In connection with a termination or release pursuant to this
Section, the Administrative Agent shall promptly execute and deliver to the
applicable Credit Party, at the Borrower’s expense, all documents that the
applicable Credit Party shall reasonably request to evidence such termination or
release.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.
 
 
ARTICLE IX


MISCELLANEOUS
 
 
121

--------------------------------------------------------------------------------

 
 
Section 9.1                      Amendments, Waivers and Release of Collateral.


Neither this Credit Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may the
Borrower or any Guarantor be released except in accordance with the provisions
of this Section 9.1.  The Required Lenders may, or, with the written consent of
the Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower or any other Credit Party written amendments, supplements
or modifications hereto and to the other Credit Documents for the purpose of
adding any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower or any other
Credit Party hereunder or thereunder (it being understood that the Guarantor’s
consent shall not be required for any amendment to any Credit Document other
than amendments to Article X of this Credit Agreement) or (b) waive, on such
terms and conditions as the Required Lenders may specify in such instrument, any
of the requirements of this Credit Agreement or the other Credit Documents or
any Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, waiver, supplement, modification or release
shall:


(i)           reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.11(a) which
shall be determined by a vote of the Required Lenders) or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the written consent of each
Lender directly affected thereby; provided that, it is understood and agreed
that no waiver, reduction or deferral of a mandatory prepayment required
pursuant to Section 2.9(b), nor any amendment of Section 2.9(b) or the
definitions of Asset Disposition, Debt Issuance, Equity Issuance, Permitted Real
Estate Sale, Permitted Real Estate Transfer, Permitted Real Estate Entity
Distribution, Excess Cash Flow, or Recovery Event, shall constitute a reduction
of the amount of, or an extension of the scheduled date of, any principal
installment of any Loan or Note; or


(ii)           amend, modify or waive any provision of this Section 9.1 or
reduce the percentage specified in the definition of Required Lenders, without
the written consent of all the Lenders; or


(iii)           amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or


(iv)           release the Borrower or all or substantially all of the
Guarantors from their respective obligations hereunder or under the Guaranty,
without the written consent of all of the Lenders and any Hedging Agreement
Provider; or
 
 
122

--------------------------------------------------------------------------------

 
 
(v)           release all or substantially all of the Collateral without the
written consent of all of the Secured Parties; or


(vi)           subordinate the Loans to any other Indebtedness without the
written consent of all of the Lenders; or


(vii)           permit a Letter of Credit to have an original expiry date more
than twelve (12) months from the date of issuance without the consent of each of
the Revolving Lenders or Credit-Linked Lenders, as applicable; provided, that
the expiry date of any Letter of Credit may be extended in accordance with the
terms of Section 2.2(a) or Section 2.5(a), as applicable; or


(viii)           permit the Borrower to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents; or


(ix)           amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of the Required Lenders or all the Lenders as
appropriate; or


(x)           amend, modify or waive the order in which Credit Party Obligations
are paid in Section 2.9(b)(x) or the pro rata treatment of payments in Section
2.13(a), without the written consent of each Lender directly affected thereby;
provided that, notwithstanding the foregoing, such order or treatment may be
modified without the consent of each Lender directly affected thereby (but with
the consent of the Required Lenders) to permit additional extensions of credit
constituting (A) term loans to share ratably with the Term Loan in the
application of repayment or prepayments pursuant to Section 2.9 or Section 2.13
with the consent of the Required Lenders, or (B) revolving loans to share
ratably with the Revolving Loans in the application of repayments or prepayments
pursuant to Section 2.9 or Section 2.13 with the consent of the Required
Lenders; or


(xi)           amend, modify or waive the order in which Credit Party
Obligations are paid in Section 2.13(b) or the definition of “Credit Party
Obligations” to delete or otherwise modify the treatment of any obligations
referenced in such definition without the written consent of each Secured Party
directly affected thereby; provided that, notwithstanding the foregoing, such
order may be modified without the consent of each Secured Party directly
affected thereby to permit additional extensions of credit approved by the
Required Lenders to share ratably with the Credit Party Obligations; or


(xii)           amend, modify or waive the definition of “Secured Hedging
Agreement”, “Hedging Agreement Provider” or “Secured Party” without the consent
of each Hedging Agreement Provider; or
 
 
123

--------------------------------------------------------------------------------

 
 
(xiii)           without the written consent of the Revolving Lenders holding in
the aggregate more than 50% of the Revolving Commitments (or if the Revolving
Commitments have been terminated, 50% of the outstanding Revolving Loans and
Revolving Participation Interests), amend, modify or waive any provision
specific to the revolving credit facility, swingline subfacility and revolving
letter of credit subfacility provided under Sections 2.1, 2.2 and 2.3; or


(xiv)           without the written consent of the Credit-Linked Lenders holding
in the aggregate more than 50% of the Credit-Linked Commitments (or if the
Credit-Linked Commitments have been terminated, 50% of the outstanding Term
Loans and Credit-Linked Participation Interests), amend, modify or waive any
provision specific to the credit-linked facilities provided under Sections 2.4
and 2.5.


provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, any Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, such Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.


Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.


Notwithstanding any of the foregoing to the contrary, the consent of the Credit
Parties shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.


Section 9.2                      Notices.


Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein or (c) the day following the day on which the same has been delivered
prepaid to a reputable national overnight air courier service, in each case,
addressed as follows in the case of the Borrower, the other Credit Parties and
the Administrative Agent, and as set forth on Schedule 9.2 in the case of the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Notes:
 
 
124

--------------------------------------------------------------------------------

 
 
The Borrower
and the other
Credit Parties:
GenCorp Inc.
P.O. Box 537012
Sacramento, CA 95813-7012
Attention: Chief Financial Officer
Telephone: (916) 351-8585
Telecopier: (916) 351-8668


 
With a copy to: 
S. Kay McNab
Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois  60601-9703
Telephone: (312) 558-5959
Telecopier: (312) 558-5700
 

The Administrative
Agent:
Wachovia Bank, National Association, as Administrative Agent
Charlotte Plaza
201 South College Street, CP8
Charlotte, North Carolina  28288-0680
Attention: Syndication Agency Services
Telecopier: (704) 388-2833
Telephone: (704) 715-2210


 
with a copy to: 
Wachovia Bank, National Association
One South Broad
Mailcode PA4843
Philadelphia, Pennsylvania 19107
Attention: William F. Fox
Telecopier: (267) 321-6700
Telephone: (267) 321-6612

 
provided, that notices given by the Borrower pursuant to Section 2.1 or Section
2.12 hereof shall be effective only upon receipt thereof by the Administrative
Agent.


Notices to a Lender shall be delivered to it at its address (or telecopier
number) set forth in its Administrative Questionnaire.
 
 
125

--------------------------------------------------------------------------------

 
 
Section 9.3                      No Waiver; Cumulative Remedies.


No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Section 9.4                      Survival of Representations and Warranties.


All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.


Section 9.5                      Payment of Expenses and Taxes; Indemnity.


(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all reasonable fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender and the Swingline Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Swingline Loan or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender (including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Lender), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender, any Issuing Lender or the
Swingline Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
 
126

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Issuing
Lender and the Swingline Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Credit Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any liability under Environmental
Law related in any way to the Borrower or any of its Subsidiaries, or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) result from a claim
brought by the Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.


(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), any Issuing Lender, Swingline Lender or such Related
Party, as the case may be, such Lender’s Commitment Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), any Issuing Lender or Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), any Issuing Lender or Swingline Lender in
connection with such capacity.
 
 
127

--------------------------------------------------------------------------------

 
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.


(e)           Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.


Section 9.6                      Successors and Assigns; Participations;
Purchasing Lenders.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
 
128

--------------------------------------------------------------------------------

 
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $3,000,000, in the case of any assignment in
respect of a revolving facility, or $1,000,000, in the case of any assignment in
respect of a term facility, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).


(ii)           Proportionate Amounts.


(A)           Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Tranches on a non-pro rata basis.


(B)           With respect to an assignment by a Credit-Linked Lender, such
assignment shall be made on a pro rata basis among such Credit-Linked Lender’s
Credit-Linked LOC Commitment and outstanding Term Loan.


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) a Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a Term Loan
Commitment to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.
 
 
129

--------------------------------------------------------------------------------

 
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.


(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.17 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
 
130

--------------------------------------------------------------------------------

 
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders, Issuing Lender and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.17 and 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.19 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.19 as though it were a Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)           The Credit-Linked Deposit funded by any Credit-Linked Lender
pursuant to Section 2.6 shall not be released in connection with any assignment
of its Credit-Linked Commitment but shall instead be purchased by the relevant
assignee and continue to be held for application in accordance with the terms of
Section 2.6 in respect of the Credit-Linked Commitment assigned to such
assignee.


Section 9.7                      Right of Set-off; Sharing of Payments.


(a)           If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Credit Party against any and all of the obligations of the
Borrower or such Credit Party now or hereafter existing under this Agreement or
any other Credit Document to such Lender or such Issuing Lender, irrespective of
whether or not such Lender or such Issuing Lender shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of the Borrower or such Credit Party may be contingent or unmatured or are owed
to a branch or office of such Lender or such Issuing Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender, each Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender or their respective
Affiliates may have.  Each Lender and each Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
 
131

--------------------------------------------------------------------------------

 
 
(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and (ii)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:


(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)           the provisions of this paragraph shall not be construed to apply
to (A)any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).
 
 
132

--------------------------------------------------------------------------------

 
 
(c)           Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


Section 9.8                      Table of Contents and Section Headings.


The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.


Section 9.9                      Counterparts.


(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Subject to the provisions set forth in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.


(b) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


Section 9.10                      Integration; Effectiveness; Continuing
Agreement.


(a)           This Credit Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Credit Agreement and those of any other Credit Document, the provisions of
this Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Credit Document shall not be deemed a conflict with this Credit
Agreement.  Each Credit Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
 
 
133

--------------------------------------------------------------------------------

 
 
(b)           This Credit Agreement shall become effective at such time when all
of the conditions set forth in Section 4.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower, the Guarantors and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrower, the Guarantors, the Administrative Agent
and each Lender and their respective successors and permitted assigns.


(c)           This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Loans, Revolving LOC Obligations,
Credit-Linked LOC Obligations, interest, fees and other Credit Party Obligations
(other than those obligations that expressly survive the termination of this
Credit Agreement) have been paid in full and all Commitments and Letters of
Credit have been terminated.  Upon termination, the Credit Parties shall have no
further obligations (other than those obligations that expressly survive the
termination of this Credit Agreement) under the Credit Documents and the
Administrative Agent shall, at the request and expense of the Borrower, deliver
all the Collateral in its possession to the Borrower and release all Liens on
the Collateral; provided that should any payment, in whole or in part, of the
Credit Party Obligations be rescinded or otherwise required to be restored or
returned by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.


Section 9.11                      Severability.


Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 9.12                      Governing Law.


This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.
 
 
134

--------------------------------------------------------------------------------

 
 
Section 9.13                      Consent to Jurisdiction and Service of
Process.


(a)           Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by applicable law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Credit
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.


(b)           Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.2.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.


(c)           Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.


Section 9.14                      Confidentiality.


Each of the Administrative Agent, the Lenders and the Issuing Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, trustees, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder, under any other Credit Document or Secured Hedging Agreement or any
action or proceeding relating to this Agreement, any other Credit Document or
Secured Hedging Agreement or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(ii) an investor or prospective investor in securities issued by an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such securities issued by the Approved Fund, (iii) a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for securities issued by an Approved Fund, or
(iv) a nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the Borrower or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
 
135

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Section 9.15                      Acknowledgments.


The Borrower and the other Credit Parties each hereby acknowledges that:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;


(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and


(c)           no joint venture exists among the Lenders or among the Borrower or
the other Credit Parties and the Lenders.
 
 
136

--------------------------------------------------------------------------------

 
 
Section 9.16                      Waivers of Jury Trial; Waiver of Consequential
Damages.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


Section 9.17                      Patriot Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.




ARTICLE X


GUARANTY


Section 10.1                      The Guaranty.


In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Secured Hedging Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder and any
Secured Hedging Agreement, each of the Guarantors hereby agrees with the
Administrative Agent, the Lenders and the Hedging Agreement Providers as
follows:  each Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all indebtedness of the Borrower to the Administrative Agent, the
Lenders and the Hedging Agreement Providers.  If any or all of the indebtedness
becomes due and payable hereunder or under any Secured Hedging Agreement, each
Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Secured Parties or their respective order, or demand,
together with any and all reasonable expenses which may be incurred by the
Administrative Agent or the Secured Parties in collecting any of the Credit
Party Obligations.  The word “indebtedness” is used in this Article X in its
most comprehensive sense and means any and all advances, debts, obligations and
liabilities of the Borrower arising in connection with this Credit Agreement,
the other Credit Documents or any Secured Hedging Agreement, including
specifically all Credit Party Obligations, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.
 
 
137

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Bankruptcy Laws).


Section 10.2                      Bankruptcy.


Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Secured Parties whether or not due or payable by the Borrower
upon the occurrence of any of the events specified in Section 7.1(f), and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Secured Parties, or order, on
demand, in lawful money of the United States.  Each of the Guarantors further
agrees that to the extent that the Borrower or a Guarantor shall make a payment
or a transfer of an interest in any property to the Administrative Agent or any
Secured Party, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrower or a Guarantor, the estate of the
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.


Section 10.3                      Nature of Liability.


The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking (except to the
extent received and applied to the reduction by payment of the Credit Party
Obligations)or maximum liability of a guarantor or of any other party as to the
Credit Party Obligations of the Borrower, or (c) any payment on or in reduction
of any such other guaranty or undertaking, or (d) any dissolution, termination
or increase, decrease or change in personnel by the Borrower, or (e) any payment
made to the Administrative Agent or any Secured Party on the Credit Party
Obligations which the Administrative Agent or such Secured Party repays the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.
 
 
138

--------------------------------------------------------------------------------

 
 
Section 10.4                      Independent Obligation.


The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.


Section 10.5                      Authorization.


Each of the Guarantors authorizes the Administrative Agent and each Secured
Party without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Credit Party Obligations or any part thereof in accordance with
this Agreement and any Secured Hedging Agreement, as applicable, including any
increase or decrease of the rate of interest thereon, (b) take and hold security
from any Guarantor or any other party for the payment of this Guaranty or the
Credit Party Obligations and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as the Administrative Agent and the Lenders in their discretion may determine
and (d) release or substitute any one or more endorsers, Guarantors, the
Borrower or other obligors.


Section 10.6                      Reliance.


It is not necessary for the Administrative Agent or any Secured Party to inquire
into the capacity or powers of the Borrower or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any Credit
Party Obligations made or created in reliance upon the professed exercise of
such powers shall be guaranteed hereunder.


Section 10.7                      Waiver.


(a)           Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent or any Secured Party to (i) proceed against the Borrower,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Borrower, any other guarantor or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s or any Secured
Party’s power whatsoever.  Each of the Guarantors waives any defense based on or
arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Credit Party Obligations (other than
contingent indemnity obligations), including without limitation any defense
based on or arising out of the disability of the Borrower, any other guarantor
or any other party, or the unenforceability of the Credit Party Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower other than payment in full of the Credit Party
Obligations.  The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable law), or exercise any
other right or remedy the Administrative Agent or any Lender may have against
the Borrower or any other party, or any security, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Credit Party Obligations have been paid in full and the Commitments have been
terminated.  Each of the Guarantors waives any defense arising out of any such
election by the Administrative Agent or any of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.
 
 
139

--------------------------------------------------------------------------------

 
 
(b)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.


(c)           Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code, or
otherwise) to the claims of any Secured Party against the Borrower or any other
guarantor of the Credit Party Obligations of the Borrower owing to such Secured
Party (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Credit Party Obligations shall have been paid in full and the
Commitments have been terminated.  Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent or any Secured Party now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Secured Parties to secure payment of the Credit Party Obligations of the
Borrower until such time as the Credit Party Obligations (other than contingent
indemnity obligations) shall have been paid in full and the Commitments have
been terminated.
 
 
140

--------------------------------------------------------------------------------

 
 
Section 10.8                      Limitation on Enforcement.


The Secured Parties agree that this Guaranty may be enforced only by the action
of the Administrative Agent acting upon the instructions of the Required Secured
Parties and that no Secured Party shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Secured Parties under the terms of this Credit Agreement and under any
Secured Hedging Agreement.  The Secured Parties further agree that this Guaranty
may not be enforced against any director, officer, employee or stockholder of
the Guarantors.


Section 10.9                      Confirmation of Payment.


The Administrative Agent and the Lenders will, upon request after payment of the
indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.




[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
141

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.



BORROWER:  
GENCORP, INC.,
an Ohio corporation
         
 
By:
/s/ William M. Lau    
Name: 
William M. Lau     
Title:
Vice President and Treasurer          

 
 

GUARANTORS: 
AEROJET-GENERAL CORPORATION,
an Ohio corporation
         
 
By:
/s/ William M. Lau     
Name: 
William M. Lau     
Title:
Vice President and Treasurer           



 

 
AEROJET ORDNANCE TENNESSEE, INC.,
a Tennessee corporation
         
 
By:
/s/ Diane L. Wallace    
Name: 
Diane L. Wallace     
Title:
Vice President           

 
 
 

--------------------------------------------------------------------------------

 
 


ADMINISTRATIVE AGENT
AND LENDERS:
WACHOVIA BANK, NATIONAL
ASSOCIATION,
as Administrative Agent and as a Lender
         
 
By:
/s/ Willam F. Fox    
Name: 
Willam F. Fox     
Title:
Director           

 
 
 
 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A.,
 
as Syndication Agent and as a Lender
 
 
By:
/s/ Richard C. Smith
 
Name:
RICHARD C. SMITH
 
Title:
EXECUTIVE DIRECTOR
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
Wells Fargo Bank, National Association
 
as a Lender
 
 
By:
/s/ D M Contreras
 
Name:
D M Contreras
 
Title:
Vice President
 



 
 
 

--------------------------------------------------------------------------------

 
 
 
National City Bank
 
as a Lender
 
 
By:
/s/ Tom Gurbach
 
Name:
Tom Gurbach
 
Time:
Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
CIT Group/Equipment Finance
 
as a Lender
 
 
By:
/s/ Anbrew Giangrave
 
Name:
ANBREW GIANGRAVE
 
Title:
MANAGING DIRECTOR
   
CIT GROUP
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1.1(a)


[FORM OF]
ACCOUNT DESIGNATION LETTER


________ __, ____
Wachovia Bank, National Association,
as Administrative Agent
201 South College Street
NC0680/CP8
Charlotte, North Carolina  28288-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:


This Account Designation Letter is delivered to you by GenCorp Inc., an Ohio
corporation (the “Borrower”), under the Amended and Restated Credit Agreement,
dated as of June 21, 2007 (as amended, restated, amended and restated or
otherwise modified, the “Credit Agreement”), by and among the Borrower, the
Material Domestic Subsidiaries of the Borrower from time to time party thereto
(the “Guarantors”), the lenders from time to time party thereto (the “Lenders”),
and Wachovia Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”).  Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:


[______________________]
ABA Routing Number [_______]
Account #[__________]


Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions to be delivered separately.


This Account Designation Letter may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Account Designation Letter
as of the day and year first above written.



 
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           

 
 

 
 

--------------------------------------------------------------------------------

 
                                             


Schedule 1.1(b)
Investments
 
OWNER
INVESTMENT
AMOUNT
 
GenCorp Inc.
 
Bria Communications Corp.
(formerly Metallurgical Industries Inc.)
 
 
$0
 
RKO General Inc.
 
Palisades-Amsterdam Communications Inc.
 
 
$0
 
RKO General Inc.
 
Skyvision Corporation
 
 
$0
 
Aerojet-General Corporation
 
 
Megabar Explosives Corp
 
$0
 
Aerojet-General Corporation
 
 
Kistler Aerospace Corporation
 
$0

 
OTHER


Additional intercompany accounting balances between the Credit Parties and
Subsidiaries

 
 
 

--------------------------------------------------------------------------------

 


 
Schedule 1.1(c)
Liens






1.           Those certain liens contained in that certain master settlement
agreement and release by and between American States Water Company, Southern
California Water Company, Aerojet General Corporation and Cordova Chemical
Company dated October, 2004.


2.           Those Liens and other encumbrances contained in that certain
Agreement Granting Right to Mine Aggregates by and between Aerojet-General
Corporation and Granite Construction Company dated on or about November 19,
2004, as amended from time to time.


3.           Those liens if any under the 1989 Partial Consent Decree (PCD)
requiring Aerojet to conduct a Remedial Investigation Feasibility Study of a
portion of Aerojet's Sacramento Site, as amended from time to time.


4.           Deed of Trust with Assignment of Rents dated on or about January
2007 by GenCorp Inc., to and in favor of First American Title Insurance Company,
as trustee for the benefit of McDermont Ranch LLC, covering certain real
property located in the City of Chino Hills, County of San Bernardino, State of
California.  The Deed of Trust is made and delivered for the purpose of securing
payment of indebtedness by GenCorp in the principal amount of $2,800,000.
 
5.           Security Deposit by Aerojet-General Corporation in the amount of
$29,564 with respect to the lease of Aerojet’s Washington DC office at 1150
Connecticut Avenue, Suite 1025.


6.           Security Deposit in the amount of $745 relating to the Aerojet
lease for the premises located at Americenter of Southfield, Suite 139,
Southfield, MI.


7.           Security Deposit in the amount of $4,360 relating to the Aerojet
lease for the premises located at Building A-15, Freeport Center, Clearfield,
Utah 84016.


8.           Security Deposit in the amount of $15,355.80 relating to the
Aerojet lease for the premises located at 2929 E 54th Street, Vernon, CA 90058.


9.           Security Deposit in the amount of $5,686.75 relating to the Aerojet
lease for the premises located at 11241 Willow Road NE, Kirkland, WA.


10.           Security Deposit in the amount of $10,652.40 relating to the
Aerojet lease for the premises located at 11601 Willows Road, Redmond, WA.


11.           Cash deposited with Bank of Nova Scotia in the amount of
$8,351,886 to cash collateralize its Standby Letter of Credit (LOC) No. SM152381
for ACE American Insurance Company.


12.  See chart below.
 
 
 

--------------------------------------------------------------------------------

 
 


Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings

 
AEROJET ORDNANCE TENNESSEE, INC.
 
Wachovia Bank, National Association, as Administrative Agent
 
Blanket Lien
6/18/2007
TN
Department of State
12/10/2004
#104067014
 
 
AEROJET-GENERAL CORPORATION
 
Main San Gabriel Basin Watermaster
 
Precautionary Filing Re: Escrow Agreement
6/8/2007
OH
Secretary of State
7/9/2002
#OH00051629700
 
 
AEROJET-GENERAL CORPORATION
 
CIT Communications Finance Corporation
 
Specific Equipment
In Lieu Filing
6/8/2007
OH
Secretary of State
9/30/2002
#OH00054757421
 
AEROJET-GENERAL CORPORATION
Mellon Trust of California
 
Precautionary Filing
Re: Trust Agreement
6/8/2007
OH
Secretary of State
10/10/2002
#OH00055195945
 
AEROJET-GENERAL CORPORATION
Wells Fargo Equipment Finance, Inc.
 
Specific Equipment
6/8/2007
OH
Secretary of State
4/18/2003
#OH00062539499
 
 
AEROJET-GENERAL CORPORATION
 
Pullman Bank and Trust
 
Specific Equipment
6/8/2007
OH
Secretary of State
10/1/2003
#OH00069061029
Assignment 11/24/03

 
 
 

--------------------------------------------------------------------------------

 
 


Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings

 
 
AEROJET-GENERAL CORPORATION
 
CIT Communications Finance Corporation
 
Specific Equipment
6/8/2007
OH
Secretary of State
10/9/2003
#OH00069362845
 
 
AEROJET-GENERAL CORPORATION
 
Manufacturer's Lease Plans, Inc.
 
Specific Equipment
6/8/2007
OH
Secretary of State
4/29/2004
#OH00076646543
Amendment 06/30/04
 
AEROJET-GENERAL CORPORATION
 
Pacific Rim Capital, Inc.
 
Specific Equipment
6/8/2007
OH
Secretary of State
9/9/2004
#OH00081371880
 
 
AEROJET-GENERAL CORPORATION
 
CIT Technologies Corporation
 
Specific Equipment
6/8/2007
OH
Secretary of State
9/13/2004
#OH00081430513
 
AEROJET-GENERAL CORPORATION
Wachovia Bank, National Association, as Administrative Agent
 
Blanket Lien
6/8/2007
OH
Secretary of State
12/8/2004
#OH00084338732
Amendment 12/01/05; Amendment 02/15/06; Amendment 11/20/06
 
AEROJET-GENERAL CORPORATION
 
US Express Leasing, Inc.
 
Specific Equipment
6/8/2007
OH
Secretary of State
12/30/2005
#OH00097207386
 

 
 
 

--------------------------------------------------------------------------------

 
 


Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings

 
AEROJET GENERAL CORPORATION
Banc of America Leasing & Capital, LLC
 
Specific Equipment
6/8/2007
OH
Secretary of State
10/16/2006
#OH00107638948
 
AEROJET GENERAL CORP
Magid Glove & Safety Mfg Company LLC
 
Specific Equipment
6/8/2007
OH
Secretary of State
11/1/2006
#OH00108303273
 
GENCORP INC
CIT Technology Corporation
 
Specific Equipment
6/8/2007
OH
Secretary of State
9/18/2001
#OH00038728864
Amendment 12/10/01; Amendment 12/10/01
GENCORP, INC. D/B/A GDX AUTOMOTIVE
Ross Leasing and Consulting Corporation
 
Specific Equipment
6/8/2007
OH
Secretary of State
12/13/2001
#OH00042647707
 
GENCORP, INC
Citicorp Del Lease, Inc.
 
Specific Equipment
6/8/2007
OH
Secretary of State
3/27/2002
#OH00046974663
 
GENCORP INC
Tennant Financial Services
 
Specific Equipment
6/8/2007
OH
Secretary of State
4/26/2002
#OH00048461032
 

 
 
 

--------------------------------------------------------------------------------

 
 


Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings

 
GENCORP, INC.
Information Leasing Corporation
 
Specific Equipment
6/8/2007
OH
Secretary of State
5/1/2002
#OH00048655750
Amendment 05/22/02; Assignment 01/02/03
GENCORP INC.
Dell Financial Services
 
Specific Equipment
6/8/2007
OH
Secretary of State
10/15/2002
#OH00055304413
 
GENCORP, INC.
Michigan Heritage Bank
 
Specific Equipment
6/8/2007
OH
Secretary of State
1/17/2003
#OH00059115456
 
GENCORP INC.
General Electric Capital Corporation
 
Specific Equipment
6/8/2007
OH
Secretary of State
3/14/2003
#OH00061042031
 
GENCORP INC.
Wells Fargo Equipment Finance, Inc.
 
Specific Equipment
6/8/2007
OH
Secretary of State
4/18/2003
#OH00062539722
 
GENCORP INC.
Wells Fargo Equipment Finance, Inc.
 
Specific Equipment
6/8/2007
OH
Secretary of State
5/12/2003
#OH00063620079
 

 
 
 

--------------------------------------------------------------------------------

 
 


Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings

 
GENCORP INC.
Les Schwab Tire Centers of Washington, Inc.
 
Specific Equipment
6/8/2007
OH
Secretary of State
6/30/2004
#OH00079014890
 
GENCORP INC.
Wachovia Bank, National Association, as Administrative Agent
 
Blanket Lien
6/8/2007
OH
Secretary of State
12/8/2004
#OH00084338510
 
GENCORP INC.
Cisco Systems Capital Corporation
 
Specific Equipment
6/8/2007
OH
Secretary of State
7/25/2006
#OH00104750963
 
GENCORP INC.
Cisco Systems Capital Corporation
 
Specific Equipment
6/8/2007
OH
Secretary of State
11/3/2006
#OH00108404964
 


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(d)
Existing Letters of Credit





         
Auto
Issuing Bank
LC No.
LC Type
 Amount
Expiry Date
Extension
           
JPMorgan/Chase
CTCS-248993
Standby
 $500,000.00
11/30/2007
Yes
           
Wachovia Bank
SM211371
Standby
 $1,365,000.00
01/05/2008
Yes
           
Wachovia Bank
SM212041
Standby
 $1,125,000.00
02/16/2008
Yes
           
Wachovia Bank
SM219063
Standby
 $20,695,512.00
03/28/2008
Yes
           
Wachovia Bank
SM219062
Standby
 $3,104,018.00
04/07/2008
Yes
           
Wachovia Bank
SM212328
Standby
 $16,957,222.72
04/01/2008
Yes
           
Wachovia Bank
SM219109
Standby
 $140,357.00
03/28/2008
Yes
           
Wachovia Bank
SM220856W
Standby
 $8,271,942.00
07/13/2007
Yes
           
Wachovia Bank
SM220950W
Standby
 $10,000,000.00
07/25/2007
Yes
           
Wachovia Bank
SM224595W
Standby
 $1,645,287.00
03/19/2008
Yes
           
Wachovia Bank
SM225425
Standby
 $208,209.47
04/26/2008
Yes
             
Total
$64,012,548.19
   

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 1.1(e)
Mortgaged Properties
 
Location of Property
Sacramento Parcel Number
Other Description
Deed of Trust1
Base Map2
Title Report3
     
Sacramento, CA
1
8
1
       
Sacramento, CA
2 and 3 (appurtenant easement parcel)
64
 
3 and 4 (appurtenant easement parcel)
Folsom Sphere of Influence
     
Sacramento, CA
4
10
2
Rio Del Oro
     
Chino Hills, CA
na
       
Redmond, WA
na
       
Orange County, VA
na
 

 
________________________ 
1 Parcel Number as referenced in the Amended and Restated Deed of Trust to be
recorded pursuant to this Credit Agreement.
 
2 Parcel Number as referenced in that certain Base Map, Aerojet - General
Corporation, Sacramento County, California, dated January 10, 2007, prepared by
MacKay & Somps Civil Engineers, Inc.
 
3 Parcel Number as referenced in that certain Preliminary Report No.
NCS-300329-SAC1 (Amended/Updated through June 8, 2007), issued by First American
Title Insurance Company.
 
4 The appurtenant easement parcel (Parcel 3 of Deed of Trust, Parcel 4 of Title
Report) is not shown on the Base Map.
 
 
 

--------------------------------------------------------------------------------

 
 
[map1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(f)
Contributed Real Properties
 
Location of Property
Sacramento Parcel Number1
Other Description
     
Sacramento, CA
1
Westborough
     
Sacramento, CA
2
Westborough Park /
Some of Easton Place
     
Sacramento, CA
3
Most of Glenborough



________________________ 
1 Parcel Number as referenced in that certain Base Map, Aerojet - General
Corporation, Sacramento County, California, dated January 10, 2007, prepared by
MacKay & Somps Civil Engineers, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
[map2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1.1(g)
Litigation




1.           See litigation and environmental matters discussed in the
Borrower’s (i) Form 10-K for fiscal 2006, and (ii) Form 10-Q for the quarterly
period ending February 28, 2007.


2.           Allegations that Aerojet, GE, Boeing, Northrop, Lockheed and the
California Air National Guard and others may have discharged solvents from
Ontario International Airport to the Cucamonga Creek channel and ultimately the
groundwater.


3.           Any action relating to the Borrower’s receipt of a “Notification
of, and Invitation to Participate In, Ottawa Site, Lucas County, Ohio, and
Monroe County, Michigan, Natural Resource Damage Assessment.”


4.           Indemnity request by GDX Holdings LLC dated November 30, 2006
regarding BMW warranty claim.


5.           Gatter et al v. Aerojet-General Corporation, California Superior
Court, Los Angeles (April 2007).



 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(h)
Discontinued Operations
 
GDX manufacturing facility in Chartres, France closed in November 30, 2003


GDX Automotive business sold on August 31, 2004


Fine Chemicals business sold on November 30, 2005


Turbo product line sold on November 17, 2006

 
 
 

--------------------------------------------------------------------------------

 




Schedule 2.1(b)(i)


[FORM OF]
NOTICE OF BORROWING




  ____________, ____


Wachovia Bank, National Association,
as Administrative Agent
201 South College Street
NC0680/CP8
Charlotte, North Carolina  28288-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:


Pursuant to Section [2.1(b)(i)][2.3(b)(i)] of the Amended and Restated Credit
Agreement, dated as of June 21, 2007 (as amended, restated, amended and restated
or otherwise modified, the “Credit Agreement”), by and among GenCorp Inc., an
Ohio corporation (the “Borrower”), the Material Domestic Subsidiaries of the
Borrower from time to time party thereto (the “Guarantors”), the lenders from
time to time party thereto (the “Lenders”), and Wachovia Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”), the Borrower hereby requests the following (the “Proposed Borrowing”):


I.           Revolving Loans be made as follows:


 
 
Date
 
 
Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(One, two, three, six or twelve months - for LIBOR Rate only)
                       

 
 
NOTE:
BORROWINGS MUST BE IN MINIMUM AGGREGATE DOLLAR AMOUNTS OF (A) WITH RESPECT TO
LIBOR RATE LOANS, $2,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF AND (B)
WITH RESPECT TO ALTERNATE BASE RATE LOANS, $1,000,000 AND $100,000 INCREMENTS IN
EXCESS THEREOF.





II.           Swingline Loans be made on [date] as follows:


Swingline Loans requested:


(1)           Total Amount of Swingline
Loans                                                          $ ______________ 




 
NOTE:
SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN INTEGRAL
AMOUNTS OF $100,000 IN EXCESS THEREOF.



Terms defined in the Credit Agreement shall have the same meanings when used
herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:
 
 
 

--------------------------------------------------------------------------------

 
(A)           the representations and warranties made by the Credit Parties in
the Credit Agreement, in the Security Documents or which are contained in any
certificate furnished at any time under or in connection therewith (i) that
contain a materiality qualification shall be true and correct on and as of the
date of such Proposed Borrowing as if made on and as of such date (except for
those which expressly relate to an earlier date) and (ii) that do not contain a
materiality qualification shall be true and correct in all material respects on
and as of the date of the Proposed Borrowing as if made on and as of such date;


(B)           no Default or Event of Default shall have occurred and be
continuing on the date of the Proposed Borrowing, or after giving effect to the
Proposed Borrowing; and


(C)           immediately after giving effect to the making of the Proposed
Borrowing (and the application of the proceeds thereof), (i) the sum
of outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
Revolving LOC Obligations shall not exceed the Revolving Committed Amount then
in effect, (ii) the Revolving LOC Obligations shall not exceed the Revolving LOC
Committed Amount, (iii) the Swingline Loans shall not exceed the Swingline
Committed Amount and (iv) the sum of the aggregate principal amount of the
outstanding Term Loans plus outstanding Credit-Linked LOC Obligations shall not
exceed the Credit-Linked Committed Amount.


(C)           [If a Revolving Loan is requested] All conditions set forth in
Section 2.1 shall have been satisfied.


(D)           [If a Swingline Loan is requested] All conditions set forth in
Section 2.4 shall have been satisfied.


This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.
 



 
Very truly yours,
         
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           

 
 
 
 

--------------------------------------------------------------------------------

 


 
Schedule 2.1(e)


[FORM OF]
REVOLVING NOTE




 
___________, ____



FOR VALUE RECEIVED, the undersigned, GENCORP INC., an Ohio corporation (the
“Borrower”) hereby unconditionally promises to pay, on the Revolving Commitment
Termination Date (as defined in the Credit Agreement referred to below), to the
order of ___________ (the “Lender”) at the office of Wachovia Bank, National
Association located at 201 South College Street, NC0690/CP-8, Charlotte, North
Carolina 28288-0680, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the undersigned pursuant to Section 2.1 of
the Credit Agreement referred to below.  The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof and,
to the extent permitted by law, accrued interest in respect hereof from time to
time from the date hereof until payment in full of the principal amount hereof
and accrued interest hereon, at the rates and on the dates set forth in the
Credit Agreement.


The holder of this Revolving Note is authorized to endorse the date and amount
of each Revolving Loan in accordance with Section 2.1 of the Credit Agreement
and each payment of principal and interest with respect thereto and its
character as a LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, which endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.


This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement, dated as of June 21, 2007 (as amended, restated, amended and
restated or otherwise modified, the “Credit Agreement”), by and among the
Borrower, the Material Domestic Subsidiaries of the Borrower from time to time
party thereto (the “Guarantors”), the Lenders from time to time party thereto
and Wachovia Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”), and the holder is entitled to the benefits
thereof.  Capitalized terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Revolving Note shall become, or may be declared to be, immediately due
and payable, all as provided therein.  In the event this Revolving Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.


This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 



 
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to
Revolving Note
 
LOANS AND PAYMENTS OF PRINCIPAL
 
 
 
 
Date
 
Amount
of
Loan
 
Type
of
Loan1
 
 
Interest
Rate
 
 
Interest
Period
 
 
Maturity
Date
Principal
Paid
or
Converted
 
 
Principal
Balance
 
 
Notation
 Made By
                 
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________

 
_______________________ 
1 The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 2.2(d)


[FORM OF]
TERM LOAN NOTE




 
_________, ____



FOR VALUE RECEIVED, the undersigned, GENCORP INC., an Ohio corporation (the
“Borrower”) hereby unconditionally promises to pay, on the Term Loan Maturity
Date (as defined in the Credit Agreement referred to below), to the order of
___________ (the “Lender”) at the office of Wachovia Bank, National Association
at 201 South College Street, NC0680/CP8, Charlotte, North Carolina 28288-0680,
in lawful money of the United States of America and in immediately available
funds, the aggregate unpaid principal amount of the Term Loan made by the Lender
to the undersigned pursuant to Section 2.4 of the Credit Agreement referred to
below.  The undersigned further agrees to pay interest in like money at such
office on the unpaid principal amount hereof and, to the extent permitted by
law, accrued interest in respect hereof from time to time from the date hereof
until payment in full of the principal amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.


The holder of this Term Loan Note is authorized to endorse the date and amount
of each payment of principal and interest with respect to the Term Loan
evidenced by this Note and the portion thereof that constitutes a LIBOR Rate
Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, which endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed (absent error); provided, however, that the
failure to make any such endorsement shall not affect the obligations of the
undersigned under this Note.


This Note is one of the Term Loan Notes referred to in the Amended and Restated
Credit Agreement, dated as of June 21, 2007 (as amended, restated, amended and
restated or otherwise modified, the “Credit Agreement”), by and among the
Borrower, the Material Domestic Subsidiaries of the Borrower from time to time
party thereto (the “Guarantors”), the Lenders from time to time party thereto
and Wachovia Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”), and the holder is entitled to the benefits
thereof.  Capitalized terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Term Loan Note shall become, or may be declared to be, immediately due
and payable, all as provided therein.  In the event this Term Loan Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.


This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 



 
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           

 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE 1
to
Term Loan Note


LOANS AND PAYMENTS OF PRINCIPAL
 
 
 
 
Date
 
Amount
of
Loan
 
Type
of
Loan1
 
 
Interest
Rate
 
 
Interest
 Period
 
 
Maturity
Date
Principal
Paid
or
Converted
 
 
Principal
Balance
 
 
Notation
 Made By
                 
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________


_______________________ 
1 The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 2.3(d)


[FORM OF]
SWINGLINE NOTE
 
 
 _________, ____


FOR VALUE RECEIVED, the undersigned, GENCORP INC., an Ohio corporation (the
“Borrower”) hereby unconditionally promises to pay on the Revolving Commitment
Termination Date (as defined in the Credit Agreement referred to below), to the
order of  (the “Swingline Lender”) at the office of Wachovia Bank, National
Association at 201 South College Street, NC0680/CP8, Charlotte, North
Carolina  28288-0680, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all
Swingline Loans made by the Swingline Lender to the undersigned pursuant to
Section 2.3 of the Credit Agreement referred to below.  The undersigned further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof and, to the extent permitted by law, accrued interest in respect
hereof from time to time from the date hereof until payment in full of the
principal amount hereof and accrued interest hereon, at the rates and on the
dates set forth in the Credit Agreement.


The holder of this Swingline Note is authorized to endorse the date and amount
of each Swingline Loan in accordance with Section 2.3 of the Credit Agreement
and each payment of principal and interest with respect thereto and its
character as an Alternate Base Rate Loan or otherwise on Schedule 1 annexed
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, which endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.


This Note is the Swingline Note referred to in the Amended and Restated Credit
Agreement, dated as of June 21, 2007 (as amended, restated, amended and restated
or otherwise modified, the “Credit Agreement”), by and among the Borrower, the
Material Domestic Subsidiaries of the Borrower from time to time party thereto
(the “Guarantors”), the Lenders from time to time party thereto and Wachovia
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”), and the holder is entitled to the benefits
thereof.  Capitalized terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Swingline Note shall become, or may be declared to be, immediately due
and payable, all as provided therein.  In the event this Swingline Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.


This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 



 
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to
Swingline Note
 
LOANS AND PAYMENTS OF PRINCIPAL
 
 
 
 
Date
Amount
of
Loan
Type
of
Loan
Interest
Rate
Principal
Paid
Principal
Balance
 
Notation
Made By
             
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________

 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 2.5(j)


FORM OF
CREDIT-LINKED NOTE




 
_________, ____



FOR VALUE RECEIVED, the undersigned, GENCORP INC., an Ohio corporation (the
“Borrower”) hereby unconditionally promises to pay to ___________ (the
“Credit-Linked Issuing Lender”) at the office of Wachovia Bank, National
Association at 201 South College Street, NC0680/CP8, Charlotte, North Carolina
28288-0680, in accordance with, and to the extent required by, the terms of the
Credit Agreement referred to below, the amount of each drawing under a
Credit-Linked Letter of Credit issued by such Credit-Linked Issuing Lender.


The Borrower promises to pay interest on the unpaid amount of each drawing under
a Credit-Linked Letter of Credit issued by such Credit-Linked Issuing Lender
from the date of such drawing until such amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) at the rates and on the
dates set forth in the Credit Agreement.


The holder of this Credit-Linked Note is authorized to endorse the date and
amount of each drawing under a Credit-Linked Letter of Credit issued by such
Credit-Linked Issuing Lender and payments with respect thereto in accordance
with Section 2.5 of the Credit Agreement on Schedule 1 annexed hereto and made a
part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof, which endorsement shall constitute prima facie evidence of
the accuracy of the information endorsed (absent error); provided, however, that
the failure to make any such endorsement shall not affect the obligations of the
undersigned under this Note.


This Note is one of the Credit-Linked Notes referred to in the Amended and
Restated Credit Agreement, dated as of June 21, 2007 (as amended, restated,
amended and restated or otherwise modified, the “Credit Agreement”), by and
among the Borrower, the Material Domestic Subsidiaries of the Borrower from time
to time party thereto (the “Guarantors”), the Lenders from time to time party
thereto and Wachovia Bank, National Association, as administrative agent for the
Lenders (the “Administrative Agent”), and the holder is entitled to the benefits
thereof.  Capitalized terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Credit-Linked Note shall become, or may be declared to be, immediately
due and payable, all as provided therein.  In the event this Credit-Linked Note
is not paid when due at any stated or accelerated maturity, the Borrower agrees
to pay, in addition to principal and interest, all costs of collection,
including reasonable attorneys’ fees.


This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.


All parties now and hereafter liable with respect to this Credit-Linked Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
 
 
 

--------------------------------------------------------------------------------

 
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 



 
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           

 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
to
Credit-Linked Note


LOANS AND PAYMENTS OF PRINCIPAL
 
 
 
 
Date
 
Amount
of
Loan
 
Type
of
Loan
 
 
Interest
Rate
 
 
Principal
Paid
 
 
Principal
Balance
 
 
Notation
Made By
             
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________

 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 2.11


[FORM OF]
NOTICE OF CONVERSION/EXTENSION


__________, _____


Wachovia Bank, National Association,
as Administrative Agent
201 South College Street
NC0680/CP8
Charlotte, North Carolina  28288-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:


Pursuant to Section 2.11 of the Amended and Restated Credit Agreement, dated as
of June 21, 2007 (as amended, restated, amended and restated or otherwise
modified, the “Credit Agreement”), by and among GenCorp Inc., an Ohio
corporation (the “Borrower”), the Material Domestic Subsidiaries of the Borrower
from time to time party thereto (the “Guarantors”), the lenders from time to
time party thereto (the “Lenders”), and Wachovia Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”), the Borrower
hereby requests ____ conversion or ____ extension of the following Loans be made
as follows (the “Proposed Conversion/Extension”):


Applicable Loan
Current Interest Rate and Interest Period
Date
 
Amount to be converted/
extended
Requested Interest
Rate
(Alternate Base Rate/LIBOR Rate)
Requested Interest
Period
(One, two, three, six or twelve months -- for LIBOR Rate only)
                                   



 
NOTE:
PARTIAL CONVERSIONS MUST BE IN MINIMUM AMOUNTS OF $2,000,000 OR A WHOLE MULTIPLE
OF $1,000,000 IN EXCESS THEREOF.



Terms defined in the Credit Agreement shall have the same meanings when used
herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Conversion/Extension:


(A)           the representations and warranties made by the Credit Parties in
the Credit Agreement, in the Security Documents or which are contained in any
certificate furnished at any time under or in connection therewith (i) that
contain a materiality qualification shall be true and correct on and as of the
date of such Proposed Conversion/Extension as if made on and as of such date
(except for those which expressly relate to an earlier date) and (ii) that do
not contain a materiality qualification shall be true and correct in all
material respects on and as of the date of the Proposed Conversion/Extension as
if made on and as of such date;


(B)           no Default or Event of Default will have occurred and be
continuing on the date of the Proposed Conversion/Extension, or after giving
effect to the Proposed Conversion/Extension; and
 
 
 

--------------------------------------------------------------------------------

 
 
(C)           immediately after giving effect to the making of the Proposed
Borrowing (and the application of the proceeds thereof), (i) the sum
of outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
Revolving LOC Obligations shall not exceed the Revolving Committed Amount then
in effect, (ii) the Revolving LOC Obligations shall not exceed the Revolving LOC
Committed Amount, (iii) the Swingline Loans shall not exceed the Swingline
Committed Amount and (iv) the sum of the aggregate principal amount of the
outstanding Term Loans plus outstanding Credit-Linked LOC Obligations shall not
exceed the Credit-Linked Committed Amount.
 



 
Very truly yours,
         
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 3.12
 
Subsidiaries


[table.jpg]

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 3.16
Intellectual Property


 
Copyrights  - None


Copyright Licenses - None


Patents - See Below


Patent Licenses – See Below


Trademarks - See Below


Trademark Licenses - None

 
 
 

--------------------------------------------------------------------------------

 
 
Issued Patents - US


Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
 
Title

United States
Granted
09/899,813
7/5/2001
6,568,171
5/27/2003
ROCKET VEHICLE THRUST AUGMENTA
United States
Granted
09/910,440
7/19/2001
6,547,182
4/15/2003
SOLID ROCKET MOTOR BOLTED THRU
United States
Granted
06/850709
4/11/1986
4757961
7/19/1988
TORQUE BALANCED RATE GYPO DERI
United States
Granted
06/942,553
12/16/1986
4782758
11/8/1988
IMPROVED AMMUNITION ROUND
United States
Granted
06/825,122
2/3/1986
4681038
7/21/1987
IMPROVED AMMUNITION CARTRIDGE
United States
Granted
06/938,204
12/4/1986
4738610
4/19/1988
ISOSTATIC PRESS USING A SHAPE
United States
Granted
06/925280
10/30/1986
4711152
12/8/1987
APPARATUS FOR TRANSMITTING DAT
United States
Granted
07/021280
3/3/1987
4776281
10/11/1988
COMBUSTIBLE PUSH ROD FOR LAUNC
United States
Granted
07/239805
9/2/1988
4869442
9/28/1989
SELF DEPOLYING AIRFOIL
United States
Granted
08/843903
4/17/1997
5760378
6/2/1998
METHOD OF INDUCTIVE BONDING SI
United States
Granted
09/569432
5/12/2000
6427069
7/30/2002
BALANCED ALL-WAVELENGTH SUB-MI
United States
Granted
07/878222
5/4/1992
5578789
11/26/1996
ENERGETIC PLASTICIZERS FOR POL
United States
Granted
08/377572
1/23/1995
5463019
10/31/1995
POLYMERS AND COPOLYMERS FROM 3
United States
Granted
08/469329
6/5/1995
5489700
2/6/1996
3-AZIDOMETHYL-3-NITRATOMETHYLO
United States
Granted
08/082332
6/24/1993
5420311
5/30/1995
DIFLUOROAMINO OXETANES AND POL
United States
Granted
07/939350
9/2/1992
5272249
12/21/1993
DIFLUOROAMINO OXETANES AND POL
United States
Granted
07/939172
9/2/1992
5789617
8/4/1998
NEOPENTYL DIFLUOROAMINO COMPOU
United States
Granted
07/989401
12/11/1992
5362848
11/8/1994
PREPARATION AND POLYMERIZATION
United States
Granted
08/330480
10/28/1994
5663289
9/2/1997
PREPARATION AND POLYMERIZATION
United States
Granted
08/226919
4/13/1994
5468841
11/21/1995
POLYMERIZATION OF ENERGETIC, C
United States
Granted
08/727868
10/8/1996
5873239
2/23/1999
NUCLEAR ROCKET ENGINE INCORPOR
United States
Granted
08/324058
10/14/1994
5636512
6/10/1997
NUCLEAR ROCKET FEED SYSTEM INC
United States
Granted
08/424693
4/19/1995
5,655,702
8/12/1997
SACRIFICIAL BONDING AND FORMIN
United States
Granted
08/147591
11/4/1993
5456425
10/10/1995
MULTIPLE PINTLE NOZZLE PROPULS
United States
Granted
08/532382
9/22/1995
5637772
6/10/1997
FLUORINATED DIAMINES AND POLYM
United States
Granted
08/325891
10/17/1994
5491973
2/20/1996
SELF-ACTUATING CONTROL FOR ROC

 
 
 

--------------------------------------------------------------------------------

 
 


Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
 
Title

United States
Granted
07/320142
3/7/1989
5220039
6/15/1993
ENERGETIC AZIDE PLASTICIZER
United States
Granted
07/563918
6/27/1990
5532390
7/2/1996
ENERGETIC AZIDE PLASTICIZER
United States
Granted
07/479556
2/13/1990
5030763
7/9/1991
PREPARATION OF ETHYLENEDIAMINE
United States
Granted
07/595114
10/9/1990
5034073
7/23/1991
INSENSITIVE HIGH EXPLOSIVE
United States
Granted
07/172622
3/24/1988
4882904
11/28/1989
TWO STAGE ROCKET COMBUSTOR
United States
Granted
07/317166
2/28/1989
4936091
6/26/1990
TWO STAGE ROCKET COMBUSTOR
United States
Granted
07/950869
9/24/1992
5327721
7/12/1994
EJECTOR RAMJET
United States
Granted
07/692440
4/29/1991
5220787
6/22/1993
SCRAMJET INJECTOR
United States
Granted
09/541176
4/3/2000
6402091
6/11/2002
FLOW-THROUGH THRUST TAKEOUT AP
United States
Granted
09/371973
8/10/1999
6,746,651
6/8/2004
AXIAL FLOW CATALYST PACK
United States
Granted
08/334708
11/4/1994
5523424
6/4/1996
SOLVENT-FREE PROCESS FOR THE S
United States
Granted
10/388,266
3/12/2003
6,832,471
12/21/2004
EXPANDER CYCLE ROCKET ENGINE W
United States
Granted
10/729,866
12/5/2003
7,008,111
3/7/2006
FLUIDICS BASED FLUID BEARING
United States
Granted
10/308,645
12/2/2002
6,802,179
10/12/2004
NOZZLE WITH SPIRAL INTERNAL CO
United States
Granted
10/359,434
2/5/2003
6,799,417
10/5/2004
DIVERSION OF COMBUSTION GAS WI
United States
Granted
09/149,630
9/8/1998
6,062,143
5/16/2000
Distributed Charge Inflator Sy
United States
Granted
06/889,451
7/23/1986
4,800,716
1/31/1989
EFFICIENCY ARCJET THRUSTER WIT
United States
Granted
07/154405
2/10/1988
4,907,407
3/13/1990
LIFETIME ARCJET THRUSTER
United States
Granted
07/552,711
7/12/1990
5,111,656
5/12/1992
ARCJET NOZZLE HAVING IMPROVED
United States
Granted
8/261365
6/16/1994
5,481,869
1/9/1996
TWO STAGE PRESSURIZATION SYSTE
United States
Granted
08/081,013
6/22/1993
5,386,775
2/7/1995
Azide-Free Gas Generant Compos
United States
Granted
07/941,620
9/8/1992
5,568,723
10/29/1996
Long life catalytic gas genera
United States
Granted
08/120,615
9/10/1993
5,464,961
10/7/1995
ARCJET ANODE
United States
Granted
08/132,980
10/7/1993
5,485,722
1/23/1996
CATALYTIC DECOMPOSITION OF HYD
United States
Granted
08/132734
10/6/1993
5,471,833
12/5/1995
ROCKET PROPELLANT PRESSURIZATI
United States
Granted
08/415802
4/3/1995
5,465,795
11/14/1995
Fire suppressing apparatus for
United States
Granted
08/468678
6/6/1995
5,609,210
3/11/1997
Apparatus and method for suppr
United States
Granted
08/082137
6/24/1993
5,449,041
9/12/1995
Apparatus and method for suppr
United States
Granted
08/248932
5/25/1994
5,423,384
6/13/1995
APPARATUS FOR SUPPRESSING A FI
United States
Granted
08/704214
8/28/1996
5,613,562
3/25/1997
Apparatus for suppressing a fi
United States
Granted
08/685,877
7/24/1996
5,901,551
5/11/1999
CONVERGING CONSTRICTOR FOR AN

 
 
 

--------------------------------------------------------------------------------

 
 
Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
 
Title

United States
Granted
08/405,124
3/16/1995
5,562,130
10/8/1996
Hazardous Chemical Transfer Mo
United States
Granted
08/092,299
7/15/1993
5,513,087
4/30/1996
ARCJET STARTUP USING A SHUNT O
United States
Granted
08/543,659
10/16/1995
5,605,039
2/25/1997
PARALLEL ARCJET STARTER SYSTEM
United States
Granted
09/058,314
4/9/1998
6,173,565
1/16/2001
Three Axis Thruster
United States
Granted
09/504599
2/15/2000
6,217,788
4/17/2001
Fire suppression composition a
United States
Granted
09/034,711
3/4/1998
6,082,464
7/4/2000
Dual stage fire extinguisher
United States
Granted
09/115190
7/14/1998
6,095,251
8/1/2000
Dual stage fire extinguisher
United States
Granted
09/143,294
8/28/1998
6,031,334
2/29/2000
METHOD AND APPARATUS FOR SELEC
United States
Granted
09/437,795
10/10/1999
6,518,693
2/11/2003
Method and apparatus for Magne
United States
Granted
09/414,223
10/7/1999
6,342,092
1/29/2002
Apparatus to separate gas from
United States
Granted
09/952709
9/14/2001
6,432,178
8/13/2002
Apparatus to separate gas from
United States
Granted
09/191,749
11/13/1998
6,208,080
3/27/2001
MAGNETIC FLUX SHAPING IN ION A
United States
Granted
09/674,463
1/29/2001
6,612,105
9/2/2003
UNIFORM GAS DISTRIBUTION IN IO
United States
Granted
09/251,530
2/17/1999
6,215,124
4/10/2001
Multistage Ion Accelerators Wi
United States
Granted
09/015359
1/29/1998
6,024,889
2/15/2000
CHEMICALLY ACTIVE FIRE SUPPRES
United States
Granted
09/937,868
3/7/2000
6,702,033
3/9/2004
HYBRID FIRE EXTINGUISHER
United States
Granted
09/625,598
7/26/2000
6,507,142
1/14/2003
Innovative plume shield for Io
United States
Granted
10/085,884
2/27/2002
6,612,243
9/2/2003
Fire Extinguisher
United States
Granted
10/241,820
9/10/2002
6,982,520
1/3/2006
HALL EFFECT THRUSTER WITH ANOD
United States
Granted
11/233,401
9/21/2005
7,164,227
1/16/2007
HALL EFFECT THRUSTER WITH ANOD
United States
Granted
09/112,390
7/9/1998
6,397,580
6/4/2002
High performance rocket engine
United States
Granted
10/104,327
3/22/2002
6,588,199
7/8/2003
HIGH PERFORMANCE ROCKET ENGINE
United States
Granted
09/076,032
5/11/1998
6,079,101
6/27/2000
ROCKET ENGINE WITH ONE-PIECE C
United States
Granted
09/076,031
5/11/1998
6,138,450
10/31/2000
ROCKET ENGINE WITH INTEGRAL CO
United States
Granted
09/076,033
5/11/1998
6,138,451
10/31/2000
ROCKET ENGINE WITH COMBUSTION
United States
Granted
07/088558
8/24/1987
4,785,748
11/22/1988
Method Sudden Expansion (SUE)
United States
Granted
10/024,099
12/17/2001
6810964
11/2/2004
PRESSURIZATION SYSTEM FOR FIRE
United States
Granted
10/800,066
3/12/2004
7,082,999
8/1/2006
PRESSURIZATION SYSTEM FOR FIRE
United States
Granted
07/659,619
2/25/1991
5,111,184
5/5/1992
TAMPER-PROOF DEVICE FOR DETECT
United States
Granted
07/641,706
1/15/1991
5,122,213
6/16/1992
PRESTRESSED ARTICLE AND METHOD
United States
Granted
07/704,102
5/22/1991
5,124,196
6/23/1992
PRESTRESSED ARTICLE AND METHOD

 
 
 

--------------------------------------------------------------------------------

 
 


Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
 
Title

United States
Granted
07/784,874
10/31/1991
5,285,592
2/15/1994
MOTOR CASE WITH COMPOSITE OVER
United States
Granted
08/758,867
12/2/1996
5,831,155
11/3/1998
APPARATUS AND METHOD FOR SIMUL
United States
Granted
08/745,641
11/8/1996
5,784,877
7/28/1998
ROCKET-RAMJET ENGINE CASING PO
United States
Granted
09/059,560
4/14/1998
6,265,330
7/24/2001
NON-ABSESTOS INSULATION FOR RO
United States
Granted
09/156,880
9/18/1998
6,066,213
5/23/2000
MINIMUM SMOKE PROPELLANT COMPO
United States
Granted
09/201,790
12/1/1998
6,126,763
10/3/2000
MINIMUM SMOKE PROPELLANT COMPO
United States
Granted
09/178,764
10/26/1998
6,142,417
11/7/2000
SELF-DEPLOYING AIR INLET FOR A
United States
Granted
09/294,134
4/20/1999
6,228,192
5/8/2001
DOUBLE BASE PROPELLANT CONTAIN
United States
Granted
09/502,773
2/11/2000
6,354,220
3/12/2002
UNDERWATER EXPLOSIVE DEVICE
United States
Granted
05/783,919
3/24/1977
6,736,912
5/18/2004
COMBUSTIBLE COMPOSITIONS FOR A
United States
Granted
09/363,013
7/29/1999
6,984,273
1/10/2006
PREMIXED LIQUID MONOPROPELLANT
United States
Granted
10/038,858
1/8/2002
6,681,560
1/27/2004
NOZZLE THROAT AREA CONTROL APP
United States
Granted
10/042,391
1/11/2002
6,952,995
10/11/2005
APPARATUS AND METHOD FOR PASSI
United States
Granted
10/120,830
4/12/2002
6,662,629
12/16/2003
PROPELLANT TEST APPARATUS
United States
Granted
10/145,540
5/15/2002
6,808,572
10/26/2004
SOLID PROPELLANT FORMULATIONS
United States
Granted
10/377,773
3/4/2003
6,748,868
6/15/2004
SOLID PROPELLANT FORMULATIONS
United States
Granted
10/377,775
3/4/2003
6,782,827
8/31/2004
SOLID PROPELLANT FORMULATIONS
United States
Granted
07/775,526
10/15/1991
5,170,007
12/8/1992
TAILORABLE ROLL-BONDED INSENSI
United States
Granted
09/166,942
10/6/1998
6,024,810
2/15/2000
CASTABLE DOUBLE BASE SOLID ROC
United States
Granted
09/203,608
12/2/1998
6,174,587
1/16/2001
SHOCK ATTENUATION BARRIER
United States
Granted
09/346,686
7/2/1999
6,330,793
12/18/2001
EROSION RESISTANT ROCKET NOZZL
United States
Granted
09/431,083
11/1/1999
6,200,664
3/13/2001
EXPLOSION BARRIER
United States
Granted
09/109,156
7/2/1998
6,045,726
4/4/2000
FIRE SUPPRESSANT
United States
Granted
09/466,777
12/20/1999
6,328,906
12/11/2001
METHOD FOR THE GAS-INFLATION A
United States
Granted
09/451,115
11/30/1999
6,277,296
8/21/2001
FIRE SUPPRESSANT COMPOSITIONS
United States
Granted
10/784,482
2/19/2004
7,216,474
5/15/2007
INTEGRATED AIR INLET SYSTEM FO
United States
Granted
10/823,380
4/13/2004
7,155,898
1/2/2007
THRUST VECTOR CONTROL SYSTEM F
United States
Granted
07/060,814
6/12/1987
4,753,150
6/28/1988
BRAIDING APPARATUS

 
 
 

--------------------------------------------------------------------------------

 
 


Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
 
Title

United States
Granted
07/365,363
6/13/1989
4,903,574
2/27/1990
FIBER SPOOL APPARATUS





Issued Patents - Foreign




Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
 
Title

Ukraine
Granted
2004020744
6/28/2002
74456
12/15/2005
ROCKET VEHICLE THRUST AUGMENTA
Spain
Granted
913791
3/7/2000
1181076
2/28/2007
HYBRID FIRE EXTINGUISHER
South Africa
Granted
96/1249
2/16/1996
96/1249
11/27/1996
THRUST CHAMBERS
Russian Federation
Granted
2004103185
6/28/2002
2265132
7/5/2005
ROCKET VEHICLE THRUST AUGMENTA
Japan
Granted
04-154011
4/30/1992
2553280
8/22/1996
SCRAMJET INJECTOR
Japan
Granted
222591/93
9/7/1993
3282755
3/1/2002
Long life catalytic gas genera
Japan
Granted
08-535728
5/9/1996
3011771
12/10/1999
MOTOR CASE WITH COMPOSITE OVER
Japan
Granted
146699/88
6/13/1988
2565855
10/3/1996
BRAIDING APPARATUS
Italy
Granted
93114356.4
9/7/1993
587126
4/14/1998
Long life catalytic gas genera
Italy
Granted
96902366.2
2/15/1996
809755
10/13/1999
THRUST CHAMBERS
Israel
Granted
111453
10/30/1994
111453
10/14/1997
MULTIPLE NOZZLE PROPULSION CON
Israel
Granted
101578
4/13/1992
101578
10/21/1994
SCRAMJET INJECTOR
Israel
Granted
140037
6/15/1999
140037
4/25/2005
Method and apparatus for selec
Israel
Granted
145690
3/7/2000
145690
5/21/2005
HYBRID FIRE EXTINGUISHER
Israel
Granted
117141
2/15/1996
117141
10/17/2000
CHAMBERS FOR BIPROPELLANT LIQU
Great Britain
Granted
9422305.5
11/4/1994
2283537
1/7/1998
MULTIPLE PINTLE NOZZLE PROPULS
Great Britain
Granted
9208312
4/15/1992
2255628
1/11/1995
IMPROVED SCRAMJET INJECTOR
Great Britain
Granted
8901954.1
1/30/1989
2227525
10/13/1993
EFFICIENCY ARCJET THRUSTER WIT
Great Britain
Granted
94920166.9
6/13/1994
705120
4/17/2002
Apparatus and method for suppr
Great Britain
Granted
99931754.8
6/3/1999
1082540
8/21/2002
Magnetic Flux Shaping in Ion A
Great Britain
Granted
98124617.6
12/23/1998
951923
3/31/2004
Chemically active fire suppres
Great Britain
Granted
913791
3/7/2000
1181076
2/28/2007
HYBRID FIRE EXTINGUISHER
Great Britain
Granted
2803317.3
12/16/2002
1470329
10/19/2005
NOZZLE THROAT AREA CONTROL APP
Great Britain
Granted
96902366.2
2/15/1996
809755
10/13/1999
THRUST CHAMBERS
Germany
Granted
P4214088.9
4/29/1992
4214088
11/21/1996
SCRAMJET INJECTOR
Germany
Granted
P3902825.9
1/31/1989
3902825.9
11/11/1993
EFFICIENCY ARCJET THRUSTER WIT
Germany
Granted
931114356.4
9/7/1993
69317720.9
4/14/1998
LONG LIFE CATALYTIC GAS GENERA
Germany
Granted
94920166.9
6/13/1994
69430426.3
4/17/2002
Apparatus and method for suppr

 
 
 

--------------------------------------------------------------------------------

 
 


Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
 
Title

Germany
Granted
99931754.8
6/3/1999
69902589.3
8/21/2002
Magnetic Flux Shaping in Ion A
Germany
Granted
99937151.1
6/3/1999
69903425
10/9/2002
Uniform Gas Distribution In Io
Germany
Granted
98124617.6
12/23/1998
69822786.7
3/31/2004
Chemically active fire suppres
Germany
Granted
913791
3/7/2000
1181076
2/28/2007
HYBRID FIRE EXTINGUISHER
Germany
Granted
20803317.3
12/16/2002
60206804
10/19/2005
NOZZLE THROAT AREA CONTROL APP
Germany
Granted
96902366.2
2/15/1996
69604650.4
10/13/1999
THRUST CHAMBERS
France
Granted
9413124
11/3/1994
2712031
8/6/1999
MULTIPLE PINTLE NOZZLE PROPULS
France
Granted
9205236
4/28/1992
9205236
11/10/1994
SCRAMJET INJECTOR
France
Granted
8901078
1/27/1989
8901078
1/22/1993
EFFICIENCY ARCJET THRUSTER WIT
France
Granted
94920166.9
6/13/1994
705120
4/17/2002
Apparatus and method for suppr
France
Granted
99931754.8
6/3/1999
1082540
8/21/2002
MAGNETIC FLUX SHAPING IN ION A
France
Granted
98124617.6
12/23/1998
951923
3/31/2004
Chemically active fire suppres
France
Granted
913791
3/7/2000
1181076
2/28/2007
HYBRID FIRE EXTINGUISHER
France
Granted
2803317.3
12/16/2002
1470329
10/19/2005
NOZZLE THROAT AREA CONTROL APP
France
Granted
96902366.2
2/15/1996
809755
10/13/1999
THRUST CHAMBERS
European Patent Convention
Granted
913791
3/7/2000
1181076
2/28/2007
HYBRID FIRE EXTINGUISHER
European Patent Convention
Granted
4018370.9
3/7/2000
1488829
4/18/2007
HYBRID FIRE EXTINGUISHER
Canada
Granted
2165320
6/13/1994
2165320
11/15/2005
APPARATUS AND METHOD FOR SUPPR
Canada
Granted
2501474
4/12/2005
2501474
10/17/2006
Apparatus and method for suppr
Canada
Granted
2501448
4/12/2005
2501448
10/17/2006
APPARATUS AND METHOD FOR SUPPR
Canada
Granted
2501457
4/12/2005
2501457
10/17/2006
Apparatus and method for suppr
Canada
Granted
2501443
4/12/2005
2501443
10/17/2006
APPARATUS AND METHOD FOR SUPPR
Canada
Granted
485,301
6/26/1985
1,237,864
6/14/1988
APPARATUS AND METHOD FOR EXTRU
Australia
Granted
97269/98
12/21/1998
751975
9/5/2002
CHEMICALLY ACTIVE FIRE SUPPRES





Patent Applications - US




Jurisdiction
Status
Application No
Application Date
Title
United States
Filed
60/833,132
7/24/2006
CATALYSTS FOR IGNITION AND DEC
United States
Filed
07/397938
8/24/1989
APPARATUS AND METHOD FOR LIMIT
United States
Filed
07/227100
8/1/1988
NOVEL SOLID PROPELLANT-TO-CASE
United States
Filed
06/208265
6/17/1988
CENTER PERFORATED SOLID PROPEL
United States
Filed
08/443139
5/17/1995
PLASTIC PLATELET FUEL CELLS EM

 
 
 

--------------------------------------------------------------------------------

 
 
 
United States
Filed
11/226,127
9/13/2005
THRUST AUGMENTED NOZZLE FOR EX
United States
Filed
10/794,390
3/2/2004
ROCKET ENGINE CHAMBER WITH LAY
United States
Filed
10/825,076
4/15/2004
VEHICLE FIRE EXTINGUISHER
United States
Filed
09/076,105
5/12/1998
MINIMUM SMOKE PROPELLANT COMPO
United States
Filed
08/393,776
2/24/1995
ROCKET MOTOR CASE USING PLANK
United States
Filed
09/119,516
7/21/1998
ROCKET MOTOR CASE USING PLANK
United States
Filed
08/811,598
2/26/1997
ROCKET MOTOR CASE USING PLANK
United States
Filed
08/145,410
11/2/1993
SECURITY DEVICE
United States
Filed
09/803,662
3/12/2001
INSENSITIVE NITROCELLULOSE-BAS
United States
Filed
10/402,139
3/31/2003
IRIDIUM CATALYZED LIQUID HYDRO
United States
Filed
10/376,297
3/3/2003
CONTROLLED AUTOIGNITION PROPEL
United States
Filed
10/200,597
7/23/2002
CONTROLLED AUTOIGNITION PROPEL
United States
Filed
09/373,997
8/12/1999
DIE CAST CONNECTOR ADAPTER AND
United States
Filed
60/534,760
1/6/2004
Phlegmatization of High Energy
United States
Filed
11/287,297
11/28/2005
NOZZLE ASSEMBLY FOR ROCKET AND
United States
Filed
10/837,516
4/30/2004
SINGLE PHASE TUNGSTEN ALLOY FO
United States
Filed
11/363,573
2/27/2006
PISTON TANK WITH COMPOUND PIST
United States
Filed
11/531,630
9/13/2006
NOZZLE WITH TEMPERATURE-RESPON
United States
Filed
10/638,547
8/12/2003
GAS GENERANT COMPOSITIONS AND
United States
Filed
10/966,954
10/15/2004
HERMETICALLY SEALED GAS PROPEL
United States
Filed
10/756,837
1/13/2004
HERMETICALLY SEALED GAS PROPEL
United States
Filed
11/259,946
10/26/2005
USE OF CONTROLLED ATMOSPHERE P
United States
Filed
11/123,374
5/6/2005
MULTIPLE PHASE ROCKET SUPPLY F
United States
Filed
11/437,279
5/18/2006
HELICON HALL THRUSTER
United States
Filed
11/195,546
8/2/2005
THROTTLEABLE SWIRLING INJECTOR
United States
Filed
11/471,283
6/19/2006
HYBRID FIRE EXTINGUISHER FOR E
United States
Filed
11/531,655
9/13/2006
PINTLE-CONTROLLED PROPUSION SY
United States
Filed
11/334,778
1/17/2006
NOZZLES WITH ROTATABLE SECTION
United States
Filed
tbd
6/12/2007
CO-SINTERED MULTI-SYSTEM TUNGS
United States
Filed
60/815,730
6/20/2006
CO-SINTERED MULTI-SYSTEM TUNGS
United States
Filed
11/640,646
12/18/2006
COMBINED CYCLE INTEGRATED COMB
United States
Filed
tbd
5/14/2007
SLOW COOK OFF ROCKET IGNITER
United States
Filed
11/582,589
10/18/2006
CORE BURNING FOR SCRAMJET ENGI
United States
Filed
60/869,876
12/13/2006
TWO PIECE FACE SEALING AFT CLO
United States
Filed
11/640,646
11/10/2006
COMBINED CYCLE INTEGRATED MISS
United States
Filed
60/902,584
2/21/2007
DEEP THROTTLING ROCKET ENGINES
United States
Filed
60/909,029
3/30/2007
PINTLE-CONTROLLED PROPULSION S

 
 
 

--------------------------------------------------------------------------------

 
 
Patent Applications – Foreign




Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
Title

Taiwan
Filed
81108684
10/15/1992
TAILORABLE ROLL-BONDED INSENSI
Phillipines
Filed
US95/13325
8/17/2001
FUEL CELLS EMPLOYING INTEGRATE
Patent Cooperation Treaty
Filed
US96/06877
8/17/2001
PLASTIC PLATELET FULE CELLS EM
Patent Cooperation Treaty
Filed
PCT/US03/038332
12/1/2003
NOZZLE WITH SPIRAL INTERNAL CO
Patent Cooperation Treaty
Filed
US2006/035218
9/8/2006
THRUST AUGMENTATION IN PLUG NO
Patent Cooperation Treaty
Filed
US/2005/038613
10/26/2005
USE OF CONTROLLED ATMOSPHERE P
Patent Cooperation Treaty
Filed
US2006/023864
6/19/2006
HYBRID FIRE EXTINGUISHER FOR E
Mexico
Filed
3216
10/5/1999
CASTABLE DOUBLE BASE SOLID ROC
Mexico
Filed
961949
5/22/1996
SYSTEM AND METHOD FOR REGULATI
Mexico
Filed
PA/a/2005/010679
4/15/2004
VEHICLE FIRE EXTINGUISHER
Mexico
Filed
10042
4/14/1999
NON-ASBESTOS INSULATION FOR RO
Mexico
Filed
10590
4/19/2000
FAMILY OF PROPELLANT COMPOSITI
Mexico
Filed
PA/a/2005/010813
4/15/2004
HERMETICALLY SEALED GAS PROPEL
Malaysia
Filed
PI9601331
10/10/1995
FUEL CELLS EMPLOYING INTEGRATE
Korea South
Filed
7006406/2001
12/2/1999
SHOCK ATTENUATION BARRIER
Japan
Filed
08-129985
5/24/1996
SYSTEM AND METHOD FOR REGULATI
Japan
Filed
502895/95
6/13/1994
Apparatus and method for suppr
Japan
Filed
2000-555473
6/15/1999
Method and apparatus for selec
Japan
Filed
2000-552397
6/3/1999
MAGNETIC FLUX SHAPING IN ION A
Japan
Filed
373932/98
12/28/1998
Chemically active fire suppres
Japan
Filed
2006-510055
4/15/2004
VEHICLE FIRE EXTINGUISHER
Japan
Filed
2001-534595
10/26/2000
EXPLOSION BARRIER
Japan
Filed
2007-508402
4/7/2005
THRUST VECTOR CONTROL SYSTEM F
Israel
Filed
178790
4/15/2005
SINGLE PHASE TUNGSTEN ALLOY FO
Great Britain
Filed
621410
4/15/2005
SINGLE PHASE TUNGSTEN ALLOY FO
Germany
Filed
1.12E+11
4/15/2005
SINGLE PHASE TUNGSTEN ALLOY FO
European Patent Convention
Filed
2749714.8
6/28/2002
ROCKET VEHICLE THRUST AUGMENTA
European Patent Convention
Filed
910201.3
2/15/2000
FIRE SUPPRESSION COMPOSITION A
European Patent Convention
Filed
99930265.6
6/15/1999
METHOD AND APPARATUS FOR SELEC
European Patent Convention
Filed
7000443.7
1/10/2007
HYBRID FIRE EXTINGUISHER

 
 
 

--------------------------------------------------------------------------------

 
 


Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
Title

European Patent Convention
Filed
4759541.8
4/15/2004
VEHICLE FIRE EXTINGUISHER
European Patent Convention
Filed
926082.9
4/19/2000
FAMILY OF PROPELLANT COMPOSITI
European Patent Convention
Filed
3818242.4
7/22/2003
CONTROLLED AUTOIGNITION PROPEL
European Patent Convention
Filed
3715919.1
1/8/2003
APPARATUS AND METHOD FOR PASSI
European Patent Convention
Filed
99968842.7
10/5/1999
CASTABLE DOUBLE BASE SOLID ROC
European Patent Convention
Filed
5851149.4
2/16/2005
INTEGRATED AIR INLET SYSTEM FO
European Patent Convention
Filed
5805024.6
4/7/2005
THRUST VECTOR CONTROL SYSTEM F
European Patent Convention
Filed
4759548.3
4/15/2004
HERMETICALLY SEALED GAS PROPEL
European Patent Convention
Filed
5857823.8
10/26/2005
USE OF CONTROLLED ATMOSPHERE P
Canada
Filed
2,518,534
4/15/2004
VEHICLE FIRE EXTINGUISHER
Canada
Filed
2367454
4/19/2000
FAMILY OF PROPELLANT COMPOSITI
Canada
Filed
2344232
10/5/1999
CASTABLE DOUBLE BASE SOLID ROC
Canada
Filed
2,518,537
4/15/2004
HERMETICALLY SEALED GAS PROPEL
Austria
Filed
A9150/2005
4/15/2005
SINGLE PHASE TUNGSTEN ALLOY FO





Patent Licenses




Jurisdiction
Aerojet Status
Licensor/Licensee
Patent No
Grant Date
Title
United States
Licensee
Licensed from Busek, Inc., Natick, MA
6,150,764
11/21/2000
Tandem Hall Field Plasma Accel
United States
Licensee
6,075,321
6/13/2000
Hall Field Plasma Accelertor W
United States
Licensor
Licensed to General Dynamics OTS, Redmond, WA
5,423,384
6/13/1995
APPARATUS FOR SUPPRESSING A FI
United States
Licensor
5,613,562
3/25/1997
APPARATUS FOR SUPPRESSING A FI
United States
Licensee
Licensed from General Dynamics OTS, Redmond, WA
5,641,938
2/8/2016
THERMALLY STABLE GAS GENERATING COMPOSITION
United States
Licensee
5,866842
7/18/2016
LOW  TEMPERATURE AUTOIGNITING PROPELLANT COMPOSITION
       
Multiple see below
Licensee
Licensed from American Pacific Corporation
PLEASE SEE BELOW

 
 
 

--------------------------------------------------------------------------------

 

 
Licensed from American Pacific Corporation
Country
Patent No.
Issue Date
Appln. No.
 Filng Date
Title
CANA
 
2100218
7-9-1993
PREPARATION AND POLYMERIZATION OF  PERFLUOROALKOXY ALKYLENE OXIDES TO  PREPARE
HYDROPHOBIC POLYETHERS
CANA
 
2210204
1-16-1996
POLYMERS AND PREPOLYMERS FROM MONO-SUBSTITUTED FLOURINATED OXETANE MONOMERS
FRAN
2694297
7-7-1995
9308517
7-9-1993
PREPARATION AND POLYMERIZATION OF PERFLUOROALKOSY AKLYLENE OXIDES TO PREPARE
HYDROPHOBIC POLYTHERS
GBRI
2269816
10-30-1996
9314107.5
7-8-1993
PREPARATION AND POLYMERIZATION OF PERFLUOROALKOSY AKLYLENE OXIDES TO PREPARE
HYDROPHOBIC POLYTHERS
GERM
 
P4323307.4
7-12-1993
PREPARATION AND POLYMERIZATION OF PERFLUOROALKOSY AKLYLENE OXIDES TO PREPARE
HYDROPHOBIC POLYTHERS
JAPA
3335427
8-2-2002
170179/93
7-9-1993
PREPARATION AND POLYMERIZATION OF PERFLUOROALKOSY AKLYLENE OXIDES TO PREPARE
HYDROPHOBIC POLYTHERS
JAPA
 
08-521881
1-16-1996
POLYMERS AND PREPOLYMERS FROM MONO-SUBSTITUED FLUORINATED OXETANE MONOMERS
JAPA
 
2003-326937
1-16-1996
DIV
POLYMERS AND PREPOLYMERS FROM MONO-SUBSTITUED FLUORINATED OXETANE MONOMERS
TAIW
NI-69639
5-15-1995
82108480
10-13-1993
PREPARATION AND POLYMERIZATION OF PERFLUOROALKOSY AKLYLENE OXIDES TO PREPARE
HYDROPHOBIC POLYTHERS
USA
6380351
4-30-2002
09/521,258
3-8-2000
COPOLYMERS AND COPREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE
MONOMERS AND TETRAHYDROFURAN
USA
6417314
7-9-2002
 09/520,815
3-8-2000
FLUORINATED POLYURETHANE ELASTOMERS PREPARED FROM POLYETHER PREPOLYMERS
FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
6448368
9-10-2002
09/521,263
3-8-2000
POLYMERS AND PREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE
MONOMERS
USA
6891013
5-10-2005
09/520,476
3-8-2000
FLUORINATED POLYURETHANE ELASTOMERS PREPARED FROM POLYETHER PREPOLYMERS
FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS AND
TETRAHYDROFURAN
USA
 
 10/678,663
10-2-2003
FLUORINATED THERMOSET POLYURETHANE ELASTOMERS PREPARED FROM POLYETHER
PREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
6037483
3-14-2000
08/477,168
6-7-1995
SOLVENT-FREE PROCESS FOR THE PREPARATION OF MONO-SUBSTITUTED FLUORINATED
OXETANE MONOMERS

 
 
 

--------------------------------------------------------------------------------

 
 
USA
5668250
9-16-1997
08/483,219
6-7-1995
POLYETHER COPREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE
MONOMERS AND TETRAHYDROFURAN
USA
5703194
12-30-1997
08/483,220
6-7-1995
FLUORINATED THERMOSET POLYURETHANE ELASTOMERS PREPARED FROM POLYETHER
CO-PREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS AND
TETRAHYDROFURAN
USA
5668251
9-16-1997
08/539,405
10-5-1995
PREPARATION OF CO-PREPOLYMERS FROM MONO-SUBSTITUTED FLUORINATED MONOMERS AND
TETRAHYDROFURAN
USA
5650483
7-22-1997
08/539,555
10-5-1995
PREPARATION OF MONO-SUBSTITUTED FLUORINATED OXETANE PREPOLYMERS
USA
5654450
8-5-1997
08/539,696
10-5-1995
MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
 
08/783,963
1-15-1997
FLUORINATED THERMOSET POLYURETHANE ELASTOMERS PREPARED FROM POLYETHER
PREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
5807977
9-15-1998
08/371,914
1-12-1995
POLYMERS AND PREPOLYMERS FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
5637772
6-10-1997
08/532,382
9-22-1995
FLUORINATED DIAMINES AND POLYMERS FORMED THEREFROM
CANA
 
2379371
7-13-2000
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE MONOMERS
EPC
 
00947321.6
7-13-2000
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE MONOMERS
JAPA
 
 2001-511522
7-13-2000
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE MONOMERS
USA
6825316
11-30-2004
10/291,139
11-8-2002
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE AND TETRAHYDROFURAN
MONOMERS
USA
6479623
11-12-2002
09/615,160
7-13-2000
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE MONOMERS
EPC
 
96903699.5
1-16-1996
POLYMERS AND PREPOLYMERS FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
WIPO
 
96/01077
1-16-1996
POLYMERS AND PREPOLYMERS FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS

 
 
 

--------------------------------------------------------------------------------

 
 
USA
 
60/144,375
7-16-1999
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE MONOMERS
WIPO
 
00/19097
07-13-2000
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE MONOMERS
USA
 
10/999,362
11-29-2004
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE AND TETRAHYDROFURAN
MONOMERS
EPC
 
982547.2
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
POLA
 
 P355329
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
 
 09/473,518
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
 
 10/316,412
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
 
09/727,637
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
 
 10/109,190
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
 
 10/108,916
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
 
 10/108,318
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
5,674,951
 
ABRASION-RESISTANT AND LOW FRICTION COATING COMPOSITIONS
CANA
 
2,369,142
RADIATION-CURABLE COATINGS CONTAINING POLYFLUOROOXETANE
EPC
 
937662.5
RADIATION-CURABLE COATINGS CONTAINING POLYFLUOROOXETANE
JAPA
 
 2001-506708
RADIATION-CURABLE COATINGS CONTAINING POLYFLUOROOXETANE
PCT
 
 US00/13998
RADIATION-CURABLE COATINGS CONTAINING POLYFLUOROOXETANE
USA
 
 10/316,440
RADIATION-CURABLE COATINGS CONTAINING POLYFLUOROOXETANE
USA
 
 09/397,715
RADIATION-CURABLE COATINGS CONTAINING POLYFLUOROOXETANE
CANA
 
2447132
POLYMERIC SURFACTANTS DERIVED FROM CYCLIC MONOMERS HAVING PENDANT FLUORINATED
CARBON GROUPS.
CHIN
 
2801483.9
POLYMERIC SURFACTANTS DERIVED FROM CYCLIC MONOMERS HAVING PENDANT FLUORINATED
CARBON GROUPS.
EPC
 
2769705.1
POLYMERIC SURFACTANTS DERIVED FROM CYCLIC MONOMERS HAVING PENDANT FLUORINATED
CARBON GROUPS.

 
 
 

--------------------------------------------------------------------------------

 
 
JAPA
 
 2002-589539
POLYMERIC SURFACTANTS DERIVED FROM CYCLIC MONOMERS HAVING PENDANT FLUORINATED
CARBON GROUPS.
KORS
 
7000590/2003
POLYMERIC SURFACTANTS DERIVED FROM CYCLIC MONOMERS HAVING PENDANT FLUORINATED
CARBON GROUPS.
PCT
 
 US02/14774
POLYMERIC SURFACTANTS DERIVED FROM CYCLIC MONOMERS HAVING PENDANT FLUORINATED
CARBON GROUPS.
USA
 
 10/142,229
POLYMERIC SURFACTANTS DERIVED FROM CYCLIC MONOMERS HAVING PENDANT FLUORINATED
CARBON GROUPS.
USA
 
09/855,053
FLUROINATED SHORT CARBON ATOM SIDE CHAIN AND POLAR GROUP CONTAINING POLYMER, AND
FLOW, OR LEVELLING, OR WETTING AGENTS THEREOF
USA
 
 10/657,056
POLYMERIC SURFACTANTS DERIVED FROM CYCLIC MONOMERS HAVING PENDANT FLUORINATED
CARBON GROUPS
PCT
 
 US02/38873
OXETANE BLOCK-CONTAINING COPOLYMERS
TAIW
 
91136170
OXETANE BLOCK-CONTAINING COPOLYMERS
USA
 
 10/015,734
POLYMERIC BLOCKS OF AN OXETANE OLIGOMER, POLYMER OR COPOLYMER, CONTAINING EITHER
SIDE CHAINS TERMINATED BY FLUORINATED ALIPHATIC GROUPS, AND HYDROCARBON POLYMERS
OR COPOLYMERS
USA
6,579,966
 
CURED POLYESTERS CONTAINING FLUORINATED SIDE CHAINS
USA
 
 09/698,554
CURED POLYESTERS CONTAINING FLUORINATED SIDE CHAINS
PCT
 
 US03/07300
COATINGS DERIVED FROM POLYESTERS CROSSLINKED WITH MELAMINE FORMALEDEHYDE
USA
 
 10/267,061
POLYESTER COETHERIFIED MELAMINE FORMALEDEHYDE COPOLYMERS
USA
 
 10/091,754
TWO STAGE THERMOFORMABLE FLUORINATED POLYOXETANE-POLYESTER COPOLYMERS


 
 
 

--------------------------------------------------------------------------------

 




Trademarks - U.S. and Foreign


           MARK
COUNTRY
APP. NO
REG. NO.
CURRENT OWNER
STATUS
 
         
AEROJET
United States
479744
426781
Aerojet-General Corporation
Registered
AEROJET
Canada
185619
20655
Aerojet-General Corporation
Registered
AEROJET
France
98/725.975
98/725.975
Aerojet-General Corporation
Registered
AEROJET
France
1.623.233
1.623.233
Aerojet-General Corporation
Registered
AEROJET GENERAL
Canada
252438
119877
Aerojet-General Corporation
Registered
AEROJET GENERAL
France
98/746910
98/746910
Aerojet-General Corporation
Registered
AEROJET-GENERAL
France
1279390
1279390
Aerojet-General Corporation
Registered
AEROJET-GENERAL
France
1.486.136
1.486.136
Aerojet-General Corporation
Registered
AEROJET-GENERAL
Germany
8898
804275
Aerojet-General Corporation
Registered
AEROJET GENERAL
Italy
22414 C/79
377731
Aerojet-General Corporation
Registered
ARCITE
United States
72075531
699654
Aerojet-General Corporation
Registered
ARCITE
Japan
 
3096814
Aerojet-General Corporation
Docket
ARCITE
South Korea
 
 
Aerojet-General Corporation
Docket

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.19(a)
Location of Real Property
 
Owned Properties:


1. 
GenCorp Inc.



70 General Street
Lawrence, MA  01842


11260 Pyrites Way
Gold River, CA  95670


2. 
Aerojet-General Corporation



Highway 50 and Aerojet Road
Rancho Cordova, CA  95742


(no Mailing Address)
Garfield Flats, NV


End of Woodview Road
Route 4, Box 454E
Chino Hills, CA  91709


McDermont Ranch
Chino Hills, CA  91709


2724 Zinfandel Drive
Rancho Cordova, CA 95670


11441 Willows Road N.E
Redmond, WA 98052


Orange, VA
7499 Pine Stake Road
Culpeper, VA 22701


3. 
Aerojet Ordnance Tennessee



1367 Old State Route 34
Jonesborough, TN  37659
 
 
 

--------------------------------------------------------------------------------

 

 
4. 
RKO General, Inc.



Mt. Lee
(No Street Address)
Hollywood, CA


Leased Properties


5. 
GenCorp Inc.



620 Coolidge Drive, Suite 100
Folsom, CA  95630


620 Coolidge Drive, Suite 165
Folsom, CA  95630


6. 
Aerojet-General Corporation



460 East Carson Plaza Dr.
Carson, CA 90746


1150  Connecticut Ave. NW
Suite 1025
Washington, DC  20036


1500 Perimeter Parkway
Suite 110
Huntsville, Al  35806


604 Spring Street
Socorro, NM 87801
(ref – two leases  between Holm O. Bursum III)


801 Leroy Street
Socorro, NM 87801
(ref - three Leases - New Mexico Institute of Mining & Technology)


 
(No Street Address)

San Bernardino County
California
(ref –Paige)


Bldg. 93
15320 N.E. 92nd
Redmond, WA  98052
 
 
 

--------------------------------------------------------------------------------

 

 
Bldg. 41
11241 Willow Road NE
Redmond, WA  98052


Bldg. 91, Suite 100
11601 Willows Road
Redmond, WA  98052


Americenter of Southfield
Suite 139
Southfield, MI


Americenter of Southfield
Suite 140
Southfield, MI


Gainesville, VA
Bldg. 300
5731 Wellington Road
Gainesville, VA 20155


Gainesville, VA
Bldg. 450
5731 Wellington Road
Gainesville, VA 20155


Clearfield, Utah
P.O. Box 160370
Building A-15, Freeport Center
Clearfield, Utah 84016


Vernon, CA
P.O. Box 58227
2929 E 54th Street
Vernon, CA 90058


5215 S. Boyle Ave (Portion of Building)
Vernon, CA  90058


Camden, AR
Highland Industrial Park
P.O. Box 1036
Camden, AR 71711
(two leases)
 
 
 

--------------------------------------------------------------------------------

 

 
20750 Ventura Blvd.
Suite 410
Woodland Hills, CA  91364


Prospect Green Building
10951 White Rock Road
Rancho, Cordova, CA  95670


Bldg. 05-122
AMPAC Fine Chemicals
Highway 50 and Aerojet Road
Rancho, Cordova, CA  95742
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 3.19(b)
Location of Collateral






Real Estate Collateral


Aerojet-General Corporation


Highway 50 and Aerojet Road
Rancho Cordova, CA  95742


End of Woodview Road
Route 4, Box 454E
Chino Hills, CA  91709


11441 Willows Road N.E
Redmond, WA 98052


Orange, VA
7499 Pine Stake Road
Culpeper, VA 22701






Inventory and Fixed Asset Collateral


Owned Properties


1. 
GenCorp Inc.



11260 Pyrites Way
Gold River, CA 95670


2. 
Aerojet Ordnance Tennessee



1367 Old State Route 34
Jonesborough, TN  37659


Leased Properties


1. 
GenCorp Inc.



620 Coolidge Drive, Suite 100
Folsom, CA  95630
 
 
 

--------------------------------------------------------------------------------

 

 
2. 
Aerojet-General Corporation



460 East Carson Plaza Dr.
Carson, CA 90746


1150  Connecticut Ave. NW
Suite 1025
Washington, DC  20036


1500 Perimeter Parkway
Suite 110
Huntsville, Al  35806


604 Spring Street
Socorro, NM 87801
(ref – two leases  between Holm O. Bursum III)


801 Leroy Street
Socorro, NM 87801
(ref - three Leases - New Mexico Institute of Mining & Technology)


Bldg. 93
15320 N.E. 92nd Street
Redmond, WA 98052


Bldg. 41
11241 Willows Road NE
Redmond, WA 98052


Bldg. 91, Suite 100
11601 Willows Road
Redmond, WA 98052


Bldg. 300
5731 Wellington Road
Gainesville, VA 20155


Bldg. 450
5945 Wellington Road
Gainesville, VA 20155


Clearfield, Utah
P.O. Box 160370
Building A-15, Freeport Center
Clearfield, Utah 84016
 
 
 

--------------------------------------------------------------------------------

 

 
Vernon, CA
P.O. Box 58227
2929 E 54th Street
Vernon, CA 90058


5215 S. Boyle Ave (Portion of Building)
Vernon, CA  90058


Camden, AR
Highland Industrial Park
P.O. Box 1036
Camden, AR 71711
(two leases)


20750 Ventura Blvd.
Suite 410
Woodland Hills, CA 91364


Prospect Green Building
10951 White Rock Road
Rancho Cordova, CA  95670


Bldg. 05-122
AMPAC Fine Chemicals
Highway 50 and Aerojet Road
Rancho Cordova, CA 95742
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 3.19(c)
Chief Executive Offices; Jurisdictions of Organization and Qualification
 

Chief Executive Office
Jurisdiction of
Organization
and Qualification
    GenCorp
Inc.                                                                           
Ohio     Highway 50 and Aerojet Road
Rancho Cordova, CA  95670
      Aerojet-General Corporation  Ohio    
Highway 50 and Aerojet Road
Rancho Cordova, CA  95670
      Aerojet Ordnance Tennessee  Tennessee    
1367 Old State Route 34
Jonesborough, TN  37659
 

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 3.22
Labor Matters
 
Collective Bargaining Agreements


·
Agreement between Aerojet-General Corporation/International Union of  Operating
Engineers, Stationary Engineers, Local No. 39 – Sacramento facility 8/16/2005 –
8/15/2008.

 
·
Agreement between Aerojet-General Corporation/International Assoc. of 
Machinists & Aerospace Workers, District Lodge No. 725 & Local Lodge No. 812 –
Sacramento facility 8/16/2005 – 8/15/2008.

 
·
Agreement between Aerojet-General Corporation/International Assoc. of Machinists
& Aerospace Workers, District Lodge No. 725 & Local Lodge No. 946 – Sacramento
facility 6/16/2005 – 6/15/2008

 
Strikes
 
There have been no strikes with the above Unions since 1987.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.24
Material Contracts
 

 Contract Name  Customer     Contract/PO Number        Atlas V SRM   United
Launch Alliance (ULA)    RH9-095027

 
Indentures Relating to:


9.50% Senior Subordinated Notes
4.00% Convertible Notes
2.25% Convertible Notes
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.25
Insurance
 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
INSURANCE PROGRAM SUMMARY


AS OF


June 1, 2007
 

 
Prepared by:


GenCorp Inc. and Marsh USA Inc.

 

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-1-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Section
Page No.
   
Casualty
3-17
•
Commercial General Liability
 
•
Automobile Liability
 
•
Workers’ Compensation/Employers’ Liability
 
•
Umbrella Liability
 
•
Excess Liability
 
•
Physical Damage – Atlas V Trailers
 
•
Nuclear Energy Liability
       
Property
18-25
•
Property
 
•
Critical Earthquake
       
Foreign Liability
26-29
•
International Casualty
     
FinPro
30-63
•
Primary Directors & Officers Liability
 
•
Excess Directors & Officers Liability
 
•
Primary Fiduciary Liability
 
•
Crime Insurance
 
•
Primary Kidnap & Ransom Liability
     
Aviation
64-67
•
Aviation Products Liability
 
•
Excess Aviation Liability
     
Marine
68-70
•
Transit
     
Business Travel Accident
71-74
     
Environmental Coverage
75-76
•
Financial Assurance
     
Terrorism Coverage Matrix
77-80

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-2-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
[sgraph1.jpg]
 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-3-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Commercial General Liability


Carrier:
ACE American Insurance Company
 
Policy Number:
HDO G23718042 (GenCorp Inc. and Aerojet-General Corp.)
 
Policy Period:
December 1, 2006 – December 1, 2007
 
Limits of Liability:
$                     4,000,000General Aggregate
$                     4,000,000Products/Completed Operations Aggregate
$                     2,000,000Personal & Advertising Injury Limit
$                     2,000,000Each Occurrence
$                     2,000,000Fire Damage Limit (any one fire)
$                            5,000Medical Expense Limit (any one person)
$                     4,000,000Employee Benefits, Aggregate
$                     2,000,000Employee Benefits, Each Claim
 
Deductible:
$                     1,000,000Each Occurrence
$                     1,000,000Each Claim, Employee Benefits
 
Premium:
$117,366
 
Coverages:
Terms and Conditions include but not limited to:
· Named Insured Endorsement
· Composite Rate Endorsement
· Additional Insured – Specified Employees Professional Health Care Services
· Aircraft Products-Completed Operations Exclusion
· Broad Form Named Insured
· Fellow Employee Coverage
· Partnership, Joint Venture or Limited Liability Company as Named Insured –
Excess 
   Insurance – BPOU LLC
· Pyramiding of Limits
· Non-Owned Watercraft Liability
· 90 Days Notice of Cancellation, 10 Days for Non-Payment of premium
· Deductible Endorsement (ALAE included in deductible)
· Unintentional Failure to Disclose
· Waiver of Transfer of Rights of Recovery Against Others to Us
· Asbestos Exclusion
· Lead Exclusion
· Employment-Related Practices Exclusion
· Silica, Dust and Particulate Matter Exclusion
· War Liability Exclusion
· Alienated Premises
· Employee Benefits Liability
· Fire, Explosion, Smoke and Water Damage Legal Liability

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-4-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Commercial General Liability


Coverages (cont.):
· Pollution Exclusion – Named Perils Exception
· Knowledge of Occurrence
· Additional Insured – Vendors
· Nuclear Energy Liability Exclusion Endorsement
· Additional Insured – Designated Person or Organization
· Disclosure of Premium and Estimated Premium for Certified Acts of Terrorism
Coverages
   (pursuant to terrorism risk insurance act of 2002)
· Notification of Premium Adjustment
· State Amendatory endorsements

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-5-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Commercial General Liability


Carrier:
ACE American Insurance Company
 
Policy Number:
OGL G23718054
 
Policy Period:
December 1, 2006 – December 1, 2007
 
Named Insured:
General Investment Fund Real Estate Holding Company
 
Limits of Liability:
$                     2,000,000General Aggregate
$                     2,000,000Products/Completed Operations Aggregate
$                     1,000,000Personal & Advertising Injury Limit
$                     1,000,000Each Occurrence
$                          50,000Fire Damage Limit (any one fire)
$                            5,000Medical Expense Limit (any one person)
 
Deductible:
$                          10,000Each Occurrence
 
Premium:
$13,496
 
Coverages:
Terms and Conditions include but not limited to:
· Composite Rate Endorsement
· Amendment of Insuring Agreement – Known Injury or Damage
· Employment-Related Practices Exclusion
· Financial Services Exclusion
· 90 day Notice of Cancellation – 10 days for non-payment of premium
· Absolute Pollution Exclusion
· Silica, Dust and Particulate Matter Exclusion
· Deductible Endorsement (ALAE Included in Deductible)
· Asbestos Exclusion
· Fungi or Bacteria Exclusion
· Nuclear Energy Liability Exclusion Endorsement (Broad Form)
· War Liability
· Cap of losses from certified acts of terrorism
· State Amendatory endorsements

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-6-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Automobile Liability


Carrier:
ACE American Insurance Company
 
Policy Number:
ISA H08228437 (GenCorp Inc. and Aerojet-General Corp.)
 
Policy Period:
December 1, 2006 – December 1, 2007
 
Limits of Liability:
$                     2,000,000Combined Single Limit
                      StatutoryPersonal Injury Protection
 
Uninsured / Underinsured Motorist
                      Statutory/Reject Where Possible
 
Deductible:
$                        150,000Per Occurrence
 
Premium:
$                        151,288
 
Coverages:
Terms and Conditions include but not limited to:
· Named Insured Endorsement
· Composite Rate Endorsement
· Deductible Endorsement (ALAE Included in Deductible)
· Knowledge of an Accident
· 90 day Notice of Cancellation – 10 days notice for non-payment of premium
· Notice of Occurrence
· Additional Insured – Designated Persons or Organizations
· Limited Mexico Coverage
· Unintentional Errors and Omissions
· Nuclear Energy Liability Exclusion Endorsement
· Drive Other Car Coverage – Broadened Coverage for Named Individuals
· Fellow Employee Coverage
· Hired Autos Specified as Covered Autos You Own
· Pollution Liability – Broadened Coverage for Covered Autos
· Employees as Insureds
· War Exclusion
· MCS 90
· Additional Insured - Lessor
· Amendatory Endorsement – Trailers designed primarily for travel on public
roads
· Waiver of Transfer of Rights of Recovery Against Others
· Notification of Premium Adjustment
· State Amendatory Endorsements

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-7-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Workers’ Compensation / Employer’s Liability


Carrier:
ACE American Insurance Company
 
Policy Number:
WLR C44458032 (GenCorp Inc. and Aerojet-General Corp.)
 
Policy Period:
December 1, 2006 – December 1, 2007
 
Limits of Liability:
Workers’ Compensation
Statutory
 
Employer’s Liability
$                     2,000,000Bodily Injury by Accident
$                     2,000,000Bodily Injury by Disease – Policy Limit
$                     2,000,000Bodily Injury by Disease – Each Employee
 
 
Deductible:
$                        500,000Per Occurrence
 
Premium:
$519,812
 
Coverages:
Terms and Conditions include but not limited to:
· Federal Employers’ Liability Act Coverage Endorsement
· Longshore and Harbor Workers’ Compensation Act Coverage Endorsement
· Non-Appropriated Fund Instrumentalities Act Coverage Endorsement
· Outer Continental Shelf Lands Act Coverage Endorsement
· Maritime Coverage Endorsement
· Voluntary Compensation Maritime Coverage Endorsement
· Voluntary Compensation and Employers Liability Coverage Endorsement
· Waiver of Our Right to Recover from Others Endorsement
· Terrorism Risk Insurance Act
· Notification of Premium Adjustment
· Deductible Endorsement (ALAE Included in Deductible)
· 90 day Notice of Cancellation – 10 days for non-payment of premium
· Sole Proprietors, Partners, Officers and Other Coverage endorsement
· State Amendatory Endorsements

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-8-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Umbrella Liability


Carrier:
National Union Fire Insurance Company of Pittsburgh, PA
 
Policy Number:
BE4485816
 
Policy Period:
December 1, 2006 – December 1, 2007
 
Limits of Liability:
$                   50,000,000    General Aggregate
$                   50,000,000    Products/Completed Operations Aggregate
$                   50,000,000    Each Occurrence
$                        250,000CrisisResponse Sublimit of Insurance
$                          50,000Excess Casualty CrisisFund Limit of Insurance
Excess of Scheduled Underlying Limits
 
Self-Insured Retention:
$                          10,000Each Occurrence
 
Policy Form:
Umbrella Prime Commercial Umbrella Liability Policy with CrisisResponse (80517)
 
Premium:
$270,000
 
Coverages:
Terms and Conditions include but not limited to:
· Employee Benefits Liability Claims Made – follow form
· Industrial Aid Aircraft Limitation Endorsement – Subject to $100,000,000 Self
Insured
   Retention, Each Occurrence
· Foreign Liability Limitation Endorsement (with Total Terrorism Exclusion
Applicable 
   to Specified Countries)
· Cross Suits Exclusion
· Violation of Communication or Information Law Exclusion
· Aircraft Products and Grounding Exclusion
· Fungus Exclusion
· Knowledge of Occurrence
· Notice of Occurrence
· Named Peril & Time Element Pollution – Subject to $2,000,000 Self Insured
Retention, 
   Each Occurrence
· Economic or Trade Sanctions Condition
· Silica Exclusion
· Financial Institutions Exclusion
· California Cancellation and Non-renewal Amendatory
· MTBE and Other Fuel Oxygenates Exclusion (applies only to General Investment 
   Fund)
· Medical Services Exclusion (with exception for incidental medical malpractice)
· Residential Construction Operations Exclusion
· Duties in the Event of an Occurrence, Claim or Suit and Schedule A – Approved 
   Crisis Management Firms
· Miscellaneous Changes Endorsement

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-9-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Umbrella Liability


Coverages (cont.):
· UM/UIM Endorsement
· MCS 90
· Subsidence Exclusion
· Contractors Limitation Exclusion
· Act of Terrorism Self-Insured Retention ($2,000,000 SIR, each occurrence)

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-10-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Excess Liability


Carrier:
Great American Assurance Company
 
Policy Number:
EXC 9251068-01
 
Policy Period:
December 1, 2006 – December 1, 2007
 
Limits of Liability:
$25,000,000                       Excess $50,000,000
 
Premium:
$85,750
 
Coverages:
Terms and Conditions include but not limited to:
· Crisis Response and Crisis Communication Management Insurance Exclusion
· Follow Form Coverage
· Cap on Losses from Certified Acts of Terrorism
· Conditional Exclusion of Terrorism (Relating to Disposition of Federal
Terrorism Act 
   of 2002) – Following Form
· Disclosure of Premium and Estimated Premium for Certified Acts of Terrorism 
   Coverage (Pursuant to Terrorism Risk Insurance Act of 2002)
· 90 day notice of cancellation – 10 days for non-payment of premium


 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-11-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Excess Liability
(includes Punitive Damages)


Carrier:
Chubb Atlantic Indemnity Ltd.
 
Policy Number:
3310-14-83
 
Policy Period:
December 1, 2006 – December 1, 2007
 
Limits of Liability:
$25,000,000                       Excess $75,000,000
 
Premium:
$78,500
 
Coverages:
Terms and Conditions include but not limited to:
· Compliance with Applicable Trade Sanctions Endorsement
· Mandatory Policy Provisions Endorsement
· Waiver of Pre-Answer Bonds Endorsement
· Disclosures and Representations Endorsement

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-12-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Excess Liability
(includes Punitive Damages)


Carrier:
STARR Excess International
 
Policy Number:
5105913
 
Policy Period:
December 1, 2006 – December 1, 2007
 
Limits of Liability:
$150,000,000                     Excess $100,000
 
Premium:
$368,000
 
Coverages:
Terms and Conditions include but not limited to:
· Arbitration and Choice of Law – Affirmative on Punitives
· Cancellation Endorsement – 60 days / 10 days for non-payment of premium
· Changes in Followed Policy
· Notice of Claim Reporting
· Payment of Premium
· Unimpaired Aggregate
· Exclusionary Endorsement – Crisis Response and Excess Casualty Crisis Fund
· Minimum Earned Premium
· Lead Exclusion
· Non Followed Endorsement - MCS 90, State Amendatory, UM/UIM, Schedule A 
   Approved Crisis Management Firms

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-13-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Physical Damage – Atlas V Trailers


Carrier:
Lexington Insurance Company
 
Policy Number:
4282777
 
Policy Period:
February 1, 2007 – February 1, 2008
 
Named Insured:
GenCorp Inc.
 
Limits of Liability:
$                        500,000Any One Trailer
$                     3,000,000Any One Occurrence
 
Deductible:
$                          50,000
 
Premium:
$22,000 Subject to $5,500 Minimum Premium
 
Coverages:
Terms and Conditions include but not limited to:
· Vehicle Physical Damage #PR9830
· Pollution, Contamination, Debris Removal Exclusion #PR9015
· Occurrence Limit of Liability #PR9014
· OFAC Endorsement #PR9885
· Standard Property Conditions #PR9019
· Property Endorsement #PR9514
· Mold/Fungus Exclusion #LX9512
· War Risk and Terrorism Exclusion #PR9513
· Property Millennium #Y69859

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-14-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Nuclear Energy Liability


Carrier:
American Nuclear Insurers
 
Policy Number:
NS-0091
 
Policy Period:
January 1, 2007 – January 1, 2008
(continuous from January 1, 1959)
 
Limits, Terms & Conditions:
Please refer to the policy.
 
Premium:
$40,857

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-15-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
GENCORP INC.
SCHEDULE OF INSURANCE


Type of Coverage
Carrier
Policy Number
Term
Limits of Liability
Premium
CASUALTY COVERAGE
Commercial General Liability
Including Products Liability
 
(One Policy for GenCorp & Aerojet General)
ACE American Insurance Co.
HDO G23718042
12/1/06 – 12/1/07
$4,000,000 General Aggregate
$4,000,000 Products & C.O. Aggregate
$2,000,000 Personal & Advertising Injury
$2,000,000 Each Occurrence
$2,000,000 Fire Damage (any one fire)
$5,000 Medical Expense (any one person)
$4,000,000 Employee Benefits, Aggregate
$2,000,000 Employee Benefits, Each Claim
 
Deductible
$1,000,000Each Occurrence
$1,000,000Each Claim, Employee Benefits
 
$117,366
Commercial General Liability
(as respects General Investment Fund)
ACE American Insurance Co.
OGL G23718054
12/1/06 – 12/1/07
$2,000,000 General Aggregate
$2,000,000 Products & C.O. Aggregate
$1,000,000 Personal & Advertising Injury
$1,000,000 Each Occurrence
$ 50,000 Fire Damage (any one fire)
$ 5,000 Medical Expense (any one person)
 
Deductible
$ 10,000 Per Occurrence
 
$13,496
Automobile Liability
 
(One Policy for GenCorp & Aerojet General)
ACE American Insurance Co.
ISA H080228437
12/1/06 – 12/1/07
$2,000,000 Combined Single Limit
Statutory Personal Injury Protection
Statutory/ Uninsured/Underinsured Motorist
 
Reject Where
Possible
 
Deductible
$150,000 Per Occurrence
$151,288
Workers’ Compensation & Employer’s Liability
 
(One Policy for GenCorp & Aerojet General)
ACE American Insurance Co.
WLR C44458032
12/1/06 – 12/1/07
Workers’ Compensation
Statutory
 
Employer’s Liability
$2,000,000 Bodily Injury by Accident
$2,000,000 Bodily Injury by Disease – Policy Limit
$2,000,000 Bodily Injury by Disease – Each Employee
 
Deductible
$500,000 Per Occurrence
 
$519,812
Umbrella Liability
National Union Fire Ins. Co. of Pittsburgh, PA
BE 4485816
12/1/06 – 12/1/07
$50,000,000 General Aggregate
$50,000,000 Products/Completed Operations Aggr.
$50,000,000 Each Occurrence
 
Self-Insured Retention
$ 10,000 Each Occurrence
$270,000
Excess Liability
Great American Assurance Co.
EXC 9251068-01
12/1/06 – 12/1/07
$25,000,000 Excess $50,000,000
 
$85,750
Excess Liabilty
(includes Punitive Damages)
Chubb Atlantic Indemnity Ltd.
33101483
12/1/06 – 12/1/07
$25,000,000 Excess $75,000
 
$78,500
Excess Liability
(includes Punitive Damages)
STARR Excess International
5105913
12/1/06 – 12/1/07
$150,000,000 Excess $100,000
 
$368,000

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-16-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
SCHEDULE OF INSURANCE


Type of Coverage
Carrier
Policy Number
Term
Limits of Liability
Premium
CASUALTY COVERAGE
Punitive Damage Wrap
STARR Excess International
5201607
12/1/06 – 12/1/07
$50,000,000 Excess of Primaries
Per Occurrence, Aggregate
 
$27,000
Punitive Damage Wrap
Magna Carta
MCPD 201763
12/1/06 – 12/1/07
$25,000,000 Excess $50,000,000
Per Occurrence, Aggregate
 
$25,000
Physical Damage – Atlas V Trailers
Lexington Insurance Co.
4282777
2/1/07 – 2/1/08
$500,000Any One Trailer
$3,000,000Any One Occurrence
 
$22,000 (flat)
Nuclear Energy Liability
American Nuclear Insurers
NS-0091
1/1/07 – 1/1/08
(continuous from Jan. 1, 1959)
See Policy
$40,587.00

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-17-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Global Property Program Structure
September 1, 2006-07
 

--------------------------------------------------------------------------------

 
FM Global: 100% of $1 Billion Limit
Excess of Deductibles
Property: Factory Mutual Policy #UR758
Major Sublimits
$250,000,000 Terrorism and Non-Certified Terrorism
$100,000,000 Flood (Annual Aggregate) except $2,000,000 for Locations at 4245 &
4247 W. Thomas Rd., Phoenix, AZ
$100,000,000 Earthquake (Annual Aggregate)
Earthquake Excluded for: Alaska, California and Hawaii, New Madrid Seismic Zones
(Appendix B), Pacific Northwest Seismic Zones (Appendix C)
              and Miscellaneous Unnamed Locations
 

--------------------------------------------------------------------------------

 
 
Deductibles: $500,000 Combined All Coverages, Except:

-  
Terrorism (for locations outside the US):  The greater of the Policy Deductible,
or if applicable, the Location Deductible

-  
Data, Programs or Software: 2 Days Equivalent, Minimum $500,000 Combined All
Coverages

-  
Computer Systems-Non Physical Damage:  2 Days Equivalent, Minimum $500,000
Combined All Coverages

-  
Wind: 3% of the PD Value and 3% of the 12 month TE Value, subject to Minimum
Deductible of $500,000 per location, combined all coverages and will apply
separately at each location irrespective of any other deductibles applying for
Locations in High Hazard Zones as described in Wind Group A, Appendix D

2% of the PD Value and 2% of the 12 month TE Value, subject to Minimum
Deductible of $500,000 per Location, combined all coverages and will apply
separately at each location irrespective of any other deductibles applying for
Locations in High Hazard Zones as described in Wind Group B, Appendix D
 

--------------------------------------------------------------------------------

 
IRI
100% of $25 Million Limit Excess of Deductibles at the following facilities:
  Redmond, WA
  Rancho Cordova, CA
  Hazelwood, MO
  Irvine, CA
  Vernon, CA
  Benicia, CA
  Vandenburg AFB, CA
  El Segundo, CA
•  Combined Limit – Extra Expense & Expediting Expenses $10 Million
•  Rents - $10 Million
•  Extended Period of Indemnity - $10 Million not to exceed 90 Consecutive Days
•  Fine Arts - $5 Million
•  Debris Removal – lesser of 25% of the combined PD/TE value at the location
where damage occurred or $25 Million
•  Civil Authority - $2 Million (coverage provided for 14 consecutive days and
within 1 statute mile)
•  Ingress/Egress - $2 Million (coverage provided for 14 consecutive days and
within 1 statute mile)
•  Mold - $500,000 per occurrence, annual aggregate
 
Deductibles:
5% Combined Property Damage/Time Element Values
Benicia, CA minimum $250,000
Irvine, CA minimum $500,000
Vandenburg AFB, CA minimum $250,000
Vernon, CA minimum $250,000
El Segundo, CA minimum $250,000


2% Combined Property Damage/Time Element Values
Rancho Cordova, CA minimum $500,000
Redmond, WA (Willows Rd) minimum $500,000
Redmond, WA (E. 92nd Street) minimum $500,000
Rancho Cordova, CA (Pyrites Way) minimum $250,000


1% Combined Property Damage/Time Element Values
Hazelwood, MO minimum $250,000

 

--------------------------------------------------------------------------------

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-18-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Property


Carrier:                         Factory Mutual Insurance Company


Policy No.:                     UR758


Policy Term:                 September 1, 2006 – September 1, 2007


Named Insured:
GenCorp Inc. and any subsidiary, and GenCorp Inc.’s interest in any partnership
or joint venture in which GenCorp Inc. has management control or ownership as
now constituted or hereafter is acquired, as the respective interest of each may
appear; all hereafter referred to as the “Insured”, including legal
representatives.



Limits of
Liability:
$1,000,000,000
Policy Limit – For Property Damage and Time Element, including Boiler &
Machinery, except:



Earthquake Sublimits of Liability
 
 
$100,000,000
Per Occurrence/Annual Aggregate, excluding Earthquake for property located in
High Hazard Zones, New Madrid Seismic Zone, Pacific Northwest Seismic Zone, and
Miscellaneous Unnamed Locations covered under IRI High Hazard quake policy



 
Flood Sublimits of Liability

 
 
$100,000,000
Per Occurrence/Annual Aggregate, except

 
 
$2,000,000
Location 16 (4245 W. Thomas Road, Phoenix, AZ) and

 
 
Location 18 (4247 W. Thomas Road, Phoenix, AZ)

 
 
$1,000,000
Miscellaneous Unnamed Locations; Automatic Coverage; Dependent Time Element;
Errors and Omissions; Miscellaneous Personal Property; Off Premises Storage for
Property Under Construction; Service Interruption Property Damage and Service
Interruption Time Element combined; Annual Aggregate

 


 
Other Coverages and/or Sublimits of Liability

 
 
$100,000,000
Accounts Receivable 90 Days, not to exceed

 

 
$100,000,000
Automatic Coverage, except for Flood as noted above

 
 
$100,000,000
Coinsurance Deficiency and Currency Devaluation (adjust property values within
30 days after date of currency’s devaluation)

 
 
$20,000,000
Dependent Time Element, not to exceed $10,000,000 limit per Dependent Time
Element location

 
 
Included
Control of Damaged Property

 
 
$10,000,000
Data, Programs or Software and Computer Systems-Non Physical Damage combined

 

 
Included
Debris Removal

 

 
Included
Decontamination Costs

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-19-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Property
 
Limits of
$100,000,000
Deferred Payments

Liability (cont.):
Included
Demolition and Increased Cost of Construction

 
 
$100,000,000
Errors and Omissions

 


 
Other Coverages and/or Sublimits of Liability (cont.)

 
 
$100,000,000
Expediting Costs and Extra Expense combined

 
 
90 Days
Extended Period of Indemnity

 
 
$100,000,000
Fine Arts

 
 
30 Days, not to exceed

 
$10,000,000
Ingress/Egress

 
 
$250,000
Land and Water Contaminant or Pollutant Cleanup, Removal and Disposal (annual
aggregate)

 
 
$25,000,000
Miscellaneous Personal Property, per location

 
 
$25,000,000
Miscellaneous Unnamed Locations, except as noted above under Flood and
“Terrorism and Non-Certified Act of Terrorism”

 
 
$10,000,000
Neighbor’s Recourse and Tenant’s Liability

 
 
$100,000,000
Non-admitted Increased Tax Liability

 
 
$25,000,000
Off Premises Storage for Property Under Construction

 







$25,000 plus 50% of the
amount recoverable under
this coverage in excess
of $25,000
 
Professional Fees

 
 
$25,000,000
Service Interruption – Property Damage and Time Element combined, not to exceed

 
 
$5,000,000
Service Interruption – Property Damage and Time Element combined for voice, data
or video

 
 
Blanket
Terrorism for “Certified” Terrorism

 
 
$250,000,000
“Terrorism and Non-Certified Terrorism” combined, for Property Damage and Time
Element combined for all locations in the United States of America, Annual
Aggregate, except,

 
 
$1,000,000
Miscellaneous Unnamed Locations, Miscellaneous Personal Property, Off Premises
Storage for Property Under Construction and Temporary Removal of Property
combined for Property Damage and Time Element combined

 
 
$1,000,000
Flood Property Damage and Time Element combined when caused

 
 
by or resulting from Terrorism and Non Certified Terrorism combined

 
 
“Terrorism and Non-Certified Terrorism”.

 
 
$5,000,000
Terrorism for all locations outside the United States of America, Annual
Aggregate, except,

 

 
$1,000,000  
Miscellaneous Unnamed Locations, Miscellaneous Personal Property, Off Premises
Storage for Property Under Construction and Temporary

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-20-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Property
 
Limits of
$100,000,000
Deferred Payments

Liability (cont.):    
Removal of Property combined for Property Damage and Time Element combined

 
 
$1,000,000
Flood Property Damage and Time Element combined when caused

 
by or resulting from Terrorism.

 
These limits do not include the Actual Cash Value portion of fire
damage caused by Terrorism.
 
 
$10,000,000
Transportation

 
 
$100,000,000
Valuable Papers & Records



Waiting Period:
24 Hour Period
Service Interruption

 
48 Hour Period
Data, Programs or Software Coverage

 
48 Hour Period
Computer Systems-Non Physical Damage



Deductibles:
$500,000
Policy Deductible, combined all coverages, except



 
2 Day Equivalent,

 
Subject to minimum

 
deductible of $500,000,

 
combined all coverages
Computer Systems-Non Physical Damage

 
2 Day Equivalent,
 
Subject to minimum

 
deductible of $500,000,
Data, Programs or Software (loss by malicious introduction of machine

 
combined all coverages
code or instruction)

 
 
3% of the 100% Property

 
Damage and 3% of 12 Months

Time Element Values, subject

 
to minimum deductible of
Wind in High Hazard Zones for Wind Group A as defined in

 
$500,000 per location,
Appendix D of policy, and will apply separately at each

 
combined all coverages
location irrespective of any other deductibles applying



 
2% of the 100% Property

 
Damage and 2% of 12 Months

 
Time Element Values, subject

 
to minimum deductible of
Wind in High Hazard Zones for Wind Group B as defined in

 
$500,000 per location,
Appendix D of policy, and will apply separately at each

 
combined all coverages
location irrespective of any other deductibles applying

 
 

 
The greater of the policy
Terrorism and Actual Cash Value portion of Fire Damage caused by

 
Deductible, or if applicable, the
Terrorism for locations outside the United States, its territories and

 
Location deductible
possessions and the Commonwealth of Puerto Rico

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-21-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Property


Terms & Conditions:
60 Days Notice of Cancellation, except 10 Days Non-Payment
Difference in Conditions
Earthquake Occurrence Definition – 72 Hours
Protection and Preservation of Property
Tax Treatment of Profits
Temporary Removal of Property
Fungus, Mold or Mildew Exclusion
Nuclear Reaction or Radiation or Radioactive Contamination Exclusion
Hostile or Warlike Action Exclusion
Joint Loss Endorsement
Lender’s Loss Payable Endorsement
Valuation Clause
Refer to Policy for other Terms and Conditions



Premium:
$1,342,826 property
$ 41,776 terrorism



$1,384,602 Total Premium
 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-22-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Critical Earthquake


Named Insured:
GenCorp, General Investment Funds Real Estate Holding Company, All Trustees and
Separate Pension Trusts Thereof and of GenCorp; and Any and All Other
Subsidiary, Affiliated and Associated Companies and Legal Entities in which
GenCorp now has or may acquire a Financial Interest as now or may hereafter be
constituted.
 
Carrier:
Westport Insurance Corporation (Industrial Risk Insurers)
 
Policy Number:
31-3-71380
 
Policy Period:
September 1, 2006 – September 1, 2007
 
Limits of Liability:
$25,000,000Critical Earthquake for Real & Personal Property, and Business
Interruption (annual aggregate)
$10,000,000Combined Limit – Extra Expense and Expediting Expense
Lesser of 25% of loss or
$25,000,000Debris Removal, subject to 180 days reporting requirement
$ 10,000,000
or 90 Consecutive DaysExtended Period of Indemnity
$2,000,000Ingress/Egress (lesser of limit shown or Actual Loss Sustained for 14
Consecutive Days from the date of loss and within 1 mile
$2,000,000Civil Authority (lesser of limit shown or Actual Loss Sustained for 14
Consecutive Days from the date of loss and within 1 mile
$500,000Mold Resulting from Covered Cause of Loss, per occurrence, annual
aggregate
$10,000,000Rent
$25,000,000Accounts Receivable
$5,000,000Fine Arts
 
Deductibles:
2% Property Damage &
Time Element Values
combined                          Earthquake – Minimum Deductible shall be no
less than the following:
$                        500,000Rancho Cordova, CA
(Highway 50 and Aerojet)
$                        500,000Redmond, WA
(Willows Road)
$                        500,000Redmond, WA
(East 92nd St.)
$                        250,000Rancho Cordova, CA
(Pyrites Way)

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-23-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Critical Earthquake


Deductibles (cont.):
5% Property Damage &
Time Element Values
combined                           Earthquake – Minimum Deductible shall be no
less than the following:
$                         500,000Irvine, CA
$                         250,000Benicia, CA
$                         250,000Vandenburg AFB, CA
$                         250,000Vernon, CA
$                         250,000El Segundo, CA
1% Property Damage &
Time Element Values
combined                           Earthquake – Minimum Deductible shall be no
less than the following:
$                         250,000Hazelwood, MO
 
Premium:
$590,000
 
Locations:
Irvine, CA; Rancho Cordova, CA; Benicia, CA; Redmond, WA; Vandenburg AFB, CA;
Rancho Cordova (Pyrites Way), CA; Vernon, CA; New Hazelwood, MO; El Segundo, CA
 
Peril:
Earthquake Only
 
Terms & Conditions:
30 Days Notice of Cancellation, except 10 Days Non-Payment
Electronic Date Recognition Clause
25% Minimum Earned Premium
Cyber Risk Exclusion
No Coverage is provided for ensuing Fire, Sprinkler Leakage or Explosion
(covered under the FM property policy)
War Risk, Nuclear, Pollution, B&M Exclusion
Occurrence Definition – 72 hours
Described Premises Definition
Satellite and Infrastructure Exclusion
No coverage for Newly Acquired Property or Miscellaneous Unnamed Locations
No coverage provided for the 1900 Complex in Sacramento, CA
Terrorism, Chemical, Biological, and Radiological Loss Exclusions

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-24-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
SCHEDULE OF INSURANCE
 
Type of Coverage
Carrier
Policy Number
Term
Limits of Liability
Premium
PROPERTY COVERAGE
Property
Factory Mutual Insurance Co.
UR758
9/1/06 – 9/1/07
Policy Limit
$1,000,000,000
$1,384,602
(includes $41,776 for terrorism)
 
Critical Earthquake
Westport Insurance Corp.
(Industrial Risk Insurers)
31-3-71380
9/1/06 – 9/1/07
Policy Limit
$25,000,000 Annual Aggregate
 
Critical Earthquake for Real & Personal Property and Business Interruption.
$590,000

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-25-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GenCorp Inc.
International Liability Program Structure
December 1, 2006 - 2007



--------------------------------------------------------------------------------

 
Master GenCorp Umbrella
$250,000,000 USD



--------------------------------------------------------------------------------

 

General Liability
$1,000,000                      Each Occurrence
$2,000,000                      General Aggregate
$2,000,000                      Products/Completed Operations Annual Aggregate
$2,000,000                      Personal and Advertising Injury Annual Aggregate
$1,000,000                      Premises Damage Legal Liability, Per Occurrence
$     10,000                      Medical Expense Limit, Any One Person


Contingent Auto Liability
$2,000,000                      Each Accident
$     10,000                      Auto Medical Payments, Each Person/Each
Accident


Employee Benefits Liability – CLAIMS MADE
$1,000,000                      Each Claim, Annual Aggregate


Foreign Voluntary Workers’ Compensation
$   250,000                      Repatriation Each Employee/Policy Limit


Executive Assistance
$   250,000                      Policy Limit for Medical Assistance


Employers Liability
$1,000,000                      Bodily Injury by Accident, Each Accident
$1,000,000                      Bodily Injury by Disease (incl. “Endemic
Disease”), Each Employee
$1,000,000                      Bodily Injury by Disease (incl. “Endemic
Disease”), Policy Limit



--------------------------------------------------------------------------------

 

Deductibles
Employee Benefits Liability                      $1,000 Each and Every Claim



--------------------------------------------------------------------------------

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-26-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



International Casualty


Carrier:
ACE American Insurance Company
 
Policy Number:
PHFD 36901238
 
Policy Period:
December 1, 2006 – December 1, 2007
 
Limits of Liability:
COMMERCIAL LIABILITY COVERAGE
 
General Liability
$                     1,000,000Each Occurrence
$                     2,000,000Products/Completed Operations Annual Aggregate
$                     2,000,000Personal & Advertising Injury Annual Aggregate
$                     1,000,000Premises Damage Legal Liability (Per Occurrence)
$                          10,000Medical Expense Limit (Any One Person)
$                     2,000,000General Aggregate
 
Contingent Auto Liability (Owned, Hired and Hired/Non-Owned)
$                     2,000,000Contingent Auto Liability (Each Accident)
$                          10,000Auto Medical Payments (Each Person/Each
Accident)
 
Employee Benefits Liability – Claims Made Form
$                     1,000,000Each Claim
$                     1,000,000Annual Aggregate
 
Deductible:
$                            1,000Employee Benefits Liability, Each and Every
Claim
 
Premium:
$4,827 including Terrorism
 
Coverages:
CGL Form
Bodily Injury and Property Damage
Personal and Advertising Injury
Medical Payments
Extended Bodily Injury
Contractual Liability for “Insured Contracts”
Host Liquor Liability
Non-Owned Watercraft Liability (under 50 feet)
Broad Form Property Damage Liability
Premises Damage Legal Liability
Incidental Medical Malpractice
Employees as Insureds
Volunteer Workers as Insureds
Managers or Lessors of Premises as Insureds
Explosion, Collapse and Underground Coverage
Additional Insured – Broad Form Vendors
Ninety Days Notice of Cancellation except 10 days for non-payment of premium
· Separation of Insureds

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-27-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



International Casualty


Coverages:
 
CGL Form (cont.)
Newly Acquired Organizations (180 days reporting provision)
Notice of Accident
Knowledge of Occurrence
Unintentional Errors or Omissions
Liberalization Clause
Pro-rata Cancellation by either party
Coverage includes non-admitted  coverage for GenCorp’s US Export sales of
$12,000,000
Fellow Employee Exclusion Deleted
· Broad Named Insured wording
 
Limits of Liability:
EMPLOYER’S RESPONSIBILITY COVERAGE
 
Foreign Voluntary Workers’ Compensation (contingent)
U.S. Nationals:                                         State of Hire
Third Country Nationals:                       Country of Hire
Local Nationals:                                       Non-Statutory Employers
Liability Only
 
$                     250,000Repatriation Each Employee/Policy Limit
 
Executive Assistance
$                     250,000Policy Limit for Medical Assistance
 
Employers Liability
$1,000,000Each Accident – Bodily Injury by Accident
$1,000,000Each Employee – Bodily Injury by Disease including “endemic disease”
$1,000,000Policy Limit – Bodily Injury by Disease including by “endemic disease”
 
Coverages:
· Trip Travel
· Reverse Trip Travel
 
Exclusions:
· Aircraft Products – Completed Operations
Asbestos or Asbestos-Containing Products or Materials
Absolute Pollution Exclusion
German Environmental Impairment Liability Exclusion
· Silica or Silica-Related Dust
 
Territory:
Worldwide excluding United States of America (including its territories and
possessions), Canada and Puerto Rico; and any country or jurisdiction which is
the subject of trade or economic sanctions imposed by the laws or regulations of
the United States of America.

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-28-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
SCHEDULE OF INSURANCE




Type of Coverage
Carrier
Policy Number
Term
Limits of Liability
Premium
INTERNATIONAL CASUALTY COVERAGE
Foreign General & Auto Liab.
Foreign Workers’ Comp. and
Employer’s Liability (excluding Defense Base Act employees)
ACE American Insurance Co.
PHFD36901238
12/1/06 – 12/1/07
General Liability
$2,000,000      Products/Completed Operations, Annual Aggregate
$1,000,000      Each Occurrence
$2,000,000      General Aggregate
$2,000,000      Personal & Advertising Injury, Annual Aggregate
$1,000,000      Premises Damage Legal Liability, Per Occurrence
$       10,000Medical Expense Limit, Any One Person
 
Contingent Auto Liability
$2,000,000      Each Accident for owned, hired and hired/non-owned automobiles
$       10,000Medical Payments, Each Accident
 
Employers Liability
$1,000,000      Each Accident, Bodily Injury by Accident
$1,000,000      Policy Limit, Bodily Injury by Disease including Endemic Disease
$1,000,000      Each Employee, Bodily Injury by Disease including Endemic
Disease
 
Employee Benefits Liability – Claims Made
$1,000,000      Each Claim
$1,000,000      Annual Aggregate
 
Foreign Voluntary Workers’ Compensation
$250,000         Repatriation Each Employee/Policy Limit
 
Executive Assistance
$250,000         Policy Limit for Medical Assistance
 
Deductible
$         1,000Employee Benefits Liability, Each and Every Claim
$4,827
(includes Terrorism)

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-29-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Executive Liability Program
October 1, 2006 – October 1, 2007
 
Directors and Officers Liability
Total $70 Million in Limits $(90 Million in Side A Limits)
Total Premium:  $1,233,751
 
Separate Side A Excess & Difference-in-Conditions
Independent Director Liability
$10 Million Excess of $80 Million
American International Specialty Lines Insurance Company
 
Separate Side A Excess & Difference-in-Conditions
$10 Million Excess of $70 Million
Federal Insurance Company
 
$10 Million Excess of $60 Million
Starr Excess
 
$10 Million Excess of $50 Million
Beazley
 
$10 Million Excess of $40 Million
Liberty
 
$10 Million Excess of $30 Million
St. Paul Mercury Ins. Co.
 
$10 Million Excess of $20 Million
National Union
 
$10 Million Excess of $10 Million
Zurich American
 
$10 Million Primary Limit
$2,000,000 Per Loss Deductible
Federal Insurance Company

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-30-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Primary Directors and Officers Liability
 
Carrier:
 
Chubb (Federal Insurance Company)
 
Policy Number:
8160-8904
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
This policy covers past, present, and future Directors and Officers for wrongful
acts committed or allegedly committed in their capacity as Directors or
Officers. “Wrongful Acts” include any error, misstatement, misleading statement,
act, omission, neglect, or breach of duty.  Additionally, coverage has been
extended to provide entity coverage for securities claims.
 
Aggregate Limit
of Liability:
 
$10,000,000
 
Per Loss Deductible:
 
 
 
Premium:
 
$2,000,000   Claims other than Securities Claims
$2,000,000   Securities Claims
$0                 Non-Indemnifiable Claims
 
$220,001
Reporting Provisions:
This policy is written on a claims-made basis.  In order to trigger coverage a
claim must be made against the insured during the policy period (or within the
extended reporting period, if exercised).  As a condition precedent to
exercising any right to coverage under this coverage section, the Insured must
give to the Company written notice of any Claim as soon as practicable, but in
no event later than:
 
(i)    The sixtieth day after the end of the Policy Period, if (A) this coverage
section is not terminated by the Company for nonpayment of premium and (B) the
Extended Reporting Period is not purchased; or
(ii)   the final day of the Extended Reporting Period, if purchased
 
provided, however, that is this section is terminated for nonpayment of premium,
the Insureds shall give to the Company written notice of any Claim before the
effective date of such termination
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-31-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Primary Directors and Officers Liability
 
Pending or Prior Litigation Date:
 
November 11, 1985
Continuity Date:
N/A
 
Territory:
Worldwide
 
Policy Form #:
14-02-7303 (Ed. 11/2002)
 
Endorsements:
General Terms & Conditions:
1. Limited Waiver of Subrogation
2. California Premium Endorsement
3. California Amendatory – Amends termination and change of terms and conditions
provisions to comply with state insurance regulations
4. Amend Termination of Prior Bonds or Policies
5. Compliance with Applicable Trade Sanction Laws – this policy does not apply
to the extent that trade or economic sanctions or other laws or regulations
prohibit the coverage provided by this insurance.
6. Amend Subsection 11 Termination of Policy or Coverage Section – This
endorsement amends the termination section of the policy to only make the policy
cancelable for non-payment of premium.  (Termination for any other reason must
be agreed upon by the GenCorp and Chubb.)
 
Directors and Officers Liability Section:
1. Side A Pollution Coverage - provides coverage for non-indemnifiable claims
under the pollution exclusion.  This version expands the exception to encompass
any non-indemnifiable claim, whether a derivative claim or not.
2. Amend Changes in Exposure
3. Insured v. Insured Exclusion Amended to provide a Carve-back for
Whistleblower claims as provided for under Sarbanes-Oxley Section 806.
4. Insured versus Insured Exclusion Amended to provide a Carve-back for IVI
claims brought in Non-common Law Countries (including Germany).  Note the IVI
Exclusion is triggered in the US, Canada, Australia, or any other common law
jurisdiction.
5. Amend Subsection 15 Reporting and Notice – This endorsement amends the notice
and reporting section to provide all claims must be reported as soon as
practicable, but no later than 60 days following termination of the policy
period.  There is no longer the 60 day reporting limitation after certain
individuals are made aware of the claim.
6. Amend Definition of Loss Paragraph (g)
7. Amend Definition of application

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-32-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Primary Directors and Officers Liability
 
Endorsements (cont.)
8. Amend Representations and Severability Endorsement - Severability of the
Application is amended to provide full severability for Side A
(non-indemnifiable claims) for innocent insureds, as well as for Side B
(corporate reimbursement claims).  The endorsement also explicitly states that
Side A Coverage will not be rescinded.
9. Professional Services Exclusion – Exclusion of claims arising from
professional services rendered by GenCorp in connection with the Insured’s
business as an insurer.
10. Additional “Insured Person” to include Tax Administrator of GenCorp; Tax
Administrator of Aerojet; and Treasury Administrator of GenCorp.
11. Shared Limit with Outside Directorship Liability Coverage Section – Note
that a separate coverage section immediately follows the last D&O endorsement.
Coverage applies to individuals serving on non-profit 501 (c) (3)
organizations.  (Excess of other indemnification and insurance.)
12. Additional “Insured Organization” to include GenCorp Foundation.
13. Amend Insured versus Insured to exclude claims for bankruptcy trustees,
receiver, liquidator, conservator, rehabilitator or similar official who has
been appointed to take control of, supervisor, manage or liquidate the Parent
Organization
14. Amended definition of “claim” to include criminal proceedings commenced by
the return of an indictment.
15. The fraud exclusion is narrowed in that it is now triggered by a “final
adjudication.”  Additionally, the allocation between a covered and uncovered
loss is amended to “relative legal and financial” exposure.
16. Amend Subsection 15(b) Reporting and Notice
17. Amended Insured v. Insured Provision – the policy will provide coverage for
the pre-existing (non Pirate nominated) directors and officers for a claim that
is brought by Pirate Capital with the assistance of a Pirate nominated board
member(s).
 
Outside Directorship Liability Section:
1. Shared Limit with Outside Directorship Liability Coverage Section
2. For-Profit Outside Directorship Liability – coverage is provided to those
individuals duly serving on the board(s) of outside For-Profit entities at the
request of GenCorp.  Coverage is afforded on a triple excess basis; first, over
the outside entity’s insurance; second, over its indemnification;  and third,
over GenCorp’s indemnification. Amend Representations and Severability
Endorsement –

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-33-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Primary Directors and Officers Liability
 
Endorsements (cont.)
 
Severability of the Application is amended to provide full severability for Side
A (non-indemnifiable claims) for innocent insureds.
3. Amend Claim Definition
4. Fraud Exclusion is amended by narrowing the trigger to a "final
adjudication."
5. The policy excludes the outside directorships of the 3 Pirate-nominated board
members.
 
Note:  If a Director or Officer serves on a For-Profit entity’s board as an
outside Director or Officer, Chubb will specifically schedule that entity and
individual on a case by case basis, subject to additional underwriting
information.
  
Additional Terms & Conditions that are Incorporated into the Policy Form:
v Spousal Liability Extension - Coverage extends to an Insured's spouse, but
only for wrongful acts committed by the Insured.
v Entity Coverage for securities claims with 100% defense cost allocation, and
100% allocation to the entity for costs other than defense.
v Investigative Costs coverage for derivative claims (sub-limited at $250,000)
v Automatic Acquisition Threshold amended to 10% (In the event that GenCorp
acquires an entity whose total assets are less than 10% of the insured's total
assets, coverage is automatic.)
v Foreign Equivalency coverage for those individuals in foreign countries
serving in the capacities of Directors or Officers, but whose titles are not
such.
 
Important Exclusions:
v Violations of ERISA, relating to the administration of employee benefit plans
for the purpose of providing benefits to employees of GenCorp.
v Bodily Injury/Property Damage, emotional distress, etc.
v Pollution claims. (see endorsement #1, above)
v Insured v. Insured claims (see endorsements #3, 4, & 10, above)
v Deliberately fraudulent acts or willful violation of a statute or regulation
v Personal Profiteering

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-34-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
First Excess Directors and Officers Liability
 
Policy Type:
First Excess Directors and Officers Liability / Outside Directorship Liability
 
Carrier:
Zurich American Insurance Company
 
Policy Number:
DOC 8229217 10
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
In the event that the limits of liability provided under the Primary Directors
and Officers Liability policy are exhausted, the limits provided under the First
Excess D&O policy will provide coverage for insured individuals, as well as the
entity (for securities claims).  In this event, this excess D&O will become the
primary layer of D&O insurance.
 
Aggregate Limit of Liability:
$10,000,000, excess of $10,000,000
   
Premium:
$177,500
   
Claim Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.  Additionally, in order to trigger coverage, the
Insureds shall, as a condition precedent to exercising their rights under this
policy, give to the Underwriter written notice of any claim or any situation
that could give rise to a claim under this policy or any Underlying Insurance in
the same manner required by the terms and conditions of the Primary Policy.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Other Reporting Requirements:
Notice must be given as soon as practicable in the event of:
 
(a) the termination of any Underlying Insurance;
(b) any additional or return premiums charged or allowed in connection with any
Underlying Insurance;  or
(c) any change to the Underlying Insurance by rewrite, endorsement, or
otherwise.
 
Endorsements:
1. State Amendatory
2. Delete Primary Coverage (Aggregate Impairment) will not follow sub-limited
primary coverage, i.e., investigative costs, but will recognize erosion of
limits
Excess of Chubb D&O & Outside Directorship Liability

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-35-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
First Excess Directors and Officers Liability
 
Endorsements (cont.):
3. Pending and Prior Litigation Exclusion (prior to
November 11, 1985)
 
4. Attachments to the Application (with Severability) – Provides full
severability to innocent insureds;  imputes knowledge to the entity when the
Chairman, CEO, CFO, President, or In-house General Counsel knew prior to the
inception that such financial statements were not truthful, complete and
accurate.
 
5. Reduction/Exhaustion of Underlying Limits

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-36-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Second Excess Directors and Officers Liability
 
Policy Type:
Second Excess Directors and Officers Liability
 
Carrier:
National Union Fire Insurance (AIG)
 
Policy Number:
673-96-66
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
In the event that the limits of liability provided under the Primary Directors
and Officers Liability and the First Excess policies are exhausted, the limits
provided under the Second Excess D&O policy will provide coverage for insured
individuals, as well as the entity (for securities claims).  In this event, this
excess D&O will become the primary layer of D&O insurance.
 
Aggregate Limit of Liability:
 
Premium:
$10,000,000, excess of $20,000,000
 
$142,000
 
Claim Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.  Additionally, in order to trigger coverage, the
Company or the Insureds shall, as a condition precedent to the obligations of
the Insurer under this policy, give written notice to the Insurer at the
following address:
 
National Union Fire Insurance Company of Pittsburgh, Pa.
175 Water Street
New York, NY 10038
 
In the same manner and to the extend permitted by the terms and conditions of
the Followed Policy, of any Claim made against the Insureds.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-37-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Second Excess Directors and Officers Liability
 
Other Reporting Requirements:
Notice must be given as soon as practicable, but in no event later than 30 days
after the Insured becoming aware of:
 
(a) the termination of any Underlying Insurance;
(b) any Underlying Insurer becoming subject to a receivership, liquidation,
dissolution, rehabilitation or any similar proceeding, or being taken over by
any regulatory authority; the Named Insured consolidating with or merging into,
or selling all or substantially all of its assets to any other person or entity,
acting alone or in concert;  or
(c) any person or entity, whether alone or in concert, acquires an amount of the
outstanding securities representing more than 50% of the voting power for the
election of the Directors of GenCorp, or acquiring voting rights of such an
amount of such securities.
 
Endorsements:
1. California Cancellation/ Nonrenewal Endorsement
2. OFAC Endorsement - the policy excludes claims arising from transacting
business in a country against which the US has economic or trade sanctions.
3. State Amendatory Inconsistent
4. Reliance Upon Other Carrier’s Application – due to the fact that AIG waived
its application and accepted the primary application in lieu of its own, it is
relying on the statements and representations made in the Chubb application.
5. Forms Index Endorsement

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-38-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Third Excess Directors and Officers Liability


Policy Type:
Third Excess Directors and Officers Liability
 
Carrier:
St. Paul Mercury Insurance Company
 
Policy Number:
ECO1200873
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
In the event that the limits of liability provided under the Primary, First, and
Second Excess Directors and Officers Liability policies are exhausted, the
limits provided under the Third Excess D&O policy will provide coverage for
insured individuals, as well as the entity (for securities claims).  In this
event, this excess D&O will become the primary layer of D&O insurance.
 
Aggregate Limit of Liability:
 
Premium:
 
$10,000,000, excess of $30,000,000
 
$115,000
 
Claim Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.  Additionally, in order to trigger coverage all
notices under any provision of this policy shall be in writing.  Notice to the
Insurer of any claim or circumstance shall be given to The St. Paul Companies,
Inc., 385 Washington Street, St. Paul, MN 55102-1396, Attention: Professional
E&O Claim Unit.  All other notices to the Insurer under this policy shall be
given to the same addressee but to the attention of the Financial and
Professional Services Unit.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Other Reporting Requirements:
Notice must be given as soon as practicable in the event of:
 
(a) the termination of any Underlying Insurance;
(b) any additional or return premiums charged or allowed in connection with any
Underlying Insurance;  or
(c) any change to the Underlying Insurance by rewrite, endorsement, or
otherwise.
 
Endorsements:
1. Pending and Prior Litigation Exclusion - 9/23/02
2. Excess of Chubb D&O and ODL
3. Reported Incidents Exclusion – Anything that has been reported under a prior
policy will not be covered under this policy.
4. California Premium Endorsement

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-39-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Third Excess Directors and Officers Liability
 
Endorsements (cont.)
5. Replace Subsection A. and B of Section 3.  Attachment and Limit of Liability
6. Terrorism coverage

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-40-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Fourth Excess Directors and Officers Liability
 
Policy Type:
Fourth Excess Directors and Officers Liability
 
Carrier:
Liberty Mutual Insurance Company
 
Policy Number:
190355-016
 
Policy Period:
October 1, 2005 – October 1, 2006
 
Description of Coverage:
 
In the event that the limits of liability provided under the Primary, First,
Second, and Third Excess Directors and Officers Liability policies are
exhausted, the limits provided under the Fourth Excess D&O policy will provide
coverage for insured individuals, as well as the entity (for securities
claims).  In this event, this excess D&O will become the primary layer of D&O
insurance.
 
Aggregate Limit of Liability:
 
Premium:
 
$10,000,000, excess of $40,000,000
 
$109,250
Claim Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Other Reporting Requirements:
Notice must be given as soon as practicable in the event of:
 
(a) the termination of any Underlying Insurance;
(b) any additional or return premiums charged or allowed in connection with any
Underlying Insurance;  or
(c) any change to the Underlying Insurance by rewrite, endorsement, or
otherwise.
 
Endorsements:
1. Excess of Chubb D&O & Outside Directorship Liability
2. Pending and Prior Litigation Exclusion (9/23/02)
3. Competitors Application Endorsement (relies on the statements made in the
applications and the supplements attached to such applications)
4. Non-follow of sub-limited coverage (with recognition of erosion of underlying
limits)
5. Cap on losses for Certified Acts of Terrorism Endorsement
6. Mutual Holding Company Endorsement

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-41-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Fifth Excess Directors and Officers Liability
 
Policy Type:
Fifth Excess Directors and Officers Liability
 
Carrier:
Beazley
 
Policy Number:
V101U806PNDM
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
In the event that the limits of liability provided under the Primary, First,
Second, Third, and Fourth Excess Directors and Officers Liability policies are
exhausted, the limits provided under the Fifth Excess D&O policy will provide
coverage for insured individuals, as well as the entity (for securities
claims).  In this event, this excess D&O will become the primary layer of D&O
insurance.
 
Aggregate Limit of Liability:
 
Premium:
 
$10,000,000, excess of $50,000,000
 
$105,000
Claim Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Other Reporting Requirements:
Notice must be given as soon as practicable in the event of:
 
(a) the termination of any Underlying Insurance;
(b) any additional or return premiums charged or allowed in connection with any
Underlying Insurance;  or
(c) any change to the Underlying Insurance by rewrite, endorsement, or
otherwise.
 
Endorsements:
1. Excess of Chubb D&O & Outside Directorship Liability
2. California Amendatory
3. Prior Notice Exclusion
4. Competitors Application Endorsement (relies on the statements made in the
applications and the supplements attached to such applications)
5. Pending and Prior Litigation Exclusion (9/23/02)
6. Terrorism coverage


 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-42-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Sixth Excess Directors and Officers Liability


Policy Type:
Sixth Excess Directors and Officers Liability
 
Carrier:
STARR Excess
 
Policy Number:
300 66 34
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
In the event that the limits of liability provided under the Primary, First,
Second, Third, Fourth, and Fifth Excess Directors and Officers Liability
policies are exhausted, the limits provided under the Sixth Excess D&O policy
will provide coverage for insured individuals, as well as the entity (for
securities claims).  In this event, this excess D&O will become the primary
layer of D&O insurance.
 
Aggregate Limit of Liability:
 
Premium:
 
$10,000,000, excess of $60,000,000
 
$100,000
Claim Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Other Reporting Requirements:
For all claims and circumstances that might lead to acclaim the Insured must
provide written notice in the same manner as required by the Primary Policy and
must be reported to the Insurer in writing via the entity named in Item 5.a. of
the Declarations.  Notice to any underlying carrier is not notice to the
Insurer.
 
Endorsements:
1. OFAC Endorsement - the policy excludes claims arising from transacting
business in a country against which the US has economic or trade sanctions.
2. Amendment to Clause III (more restrictive terms)

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-43-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Directors and Officers Liability


NOTE THIS POLICY ONLY PROVIDES COVERAGE FOR NON-INDEMNIFIABLE LOSS.


Policy Type:
Seventh Excess Side A Excess & Difference-in-Conditions
Directors and Officers Liability
 
Carrier:
Federal Insurance Company (Chubb)
 
Policy Number:
6802-6552
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
This policy sits excess over the Side A coverage of $70 Million in underlying
Side A D&O limits.  Furthermore, it provides a difference-in-conditions
provision, allowing it to drop down to the extent that its terms and conditions
are broader than the primary and first excess policies.  Additionally, it will
provide first dollar coverage ($0 deductible) in the event that indemnification
is wrongfully withheld (subject to subrogation).  Note that this policy is only
triggered by a Non-Indemnifiable claim.  It does not provide coverage for the
entity, nor for reimbursement costs to the entity for indemnification provided
to the Directors and Officers.
 
Limits of Liability:
 
Premium:
 
$10,000,000, excess of $70,000,000 (Side A Coverage only)
 
$150,000
Claim Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Other Reporting Requirements:
Notice must be given as soon as practicable in the event of:
 
(a) the termination of any Underlying Insurance;
(b) any additional or return premiums charged or allowed in connection with any
Underlying Insurance;  or
(c) any change to the Underlying Insurance by rewrite, endorsement, or
otherwise.
   
Endorsements:
1. D&O Elite Excess & Difference-in-Conditions Endorsement.
· To the extent that the underlying insurance provides written notification of
rescission or files a complaint seeking to rescind underlying insurance, this
policy will supplant such underlying coverage.
· To the extent that the insurer of the underlying insurance wrongfully refuses
in writing to indemnify any Insured Person for loss pursuant to the terms and
conditions of such underlying insurance, this policy will indemnify and will
supplant such underlying insurance.

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-44-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
· To the extent that the underlying insurance is deemed to be assets of the
Organization’s bankruptcy estate, this policy will drop down.
2. Deletion of the ERISA Exclusion
3. Pending or Prior Litigation Date - The policy will not respond to claims
arising from the same or substantially the same facts or circumstances that
pending or prior litigation is based upon. (5/1/05)
4. California Amendatory
5. Amend Section 19 – Role of the Parent Organization – The individual insureds
agree that the parent organization (GenCorp) will act on their behalf to pay
premium, report claims, negotiate coverage, etc.
6. Specific Matter Exclusion – This policy will not provide coverage for any
claim that is based upon, in whole, or in part (or the same or any substantially
similar fact, circumstance, situation, transaction, event, or
matter):  NOTE:  this exclusion is in process of being reviewed and will likely
be amended to the insured’s interest.
· Letter and shareholder proposal from Steel Partners II, L.P, dated 11/2/04
· Letters from Steel Partners II, L. P, dated 11/11/04,  11/15/04, 11/19/04.
· Shareholder Agreement between GenCorp and Steel Partners II, L.P., dated
2/15/05
· Letter from Gabelli Asset Management Inc., dated 11/11/04
· Letter from Pirate Capital, LLC, dated 11/13/04
· Letter from Casterigg Master Investments Ltd., dated 3/16/05

 
 
Updated 4/5/07.

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-45-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Side A Excess DIC Directors and Officers Liability


Policy Type:
Side A Excess Difference in Condition Independent Director Liability
 
Carrier:
AISLIC (American International Specialty Lines Insurance Company)
 
Policy Number:
965-00-45
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
This policy covers Independent Directors who sit on the Board of GenCorp, Inc.
Coverage includes liability arising from wrongful acts committed or allegedly
committed in their capacity as Independent Directors. “Wrongful Acts” include
any error, misstatement, misleading statement, act, omission, neglect, or breach
of duty.
 
This policy is only triggered when indemnification is legally or financially
impermissible.  In the event that coverage afforded under this policy is broader
than the terms and conditions of underlying policies, coverage will drop down
and its “difference in conditions” feature will be triggered.
 
Limit of Liability:
 
Premium:
 
$10,000,000 excess of $80,000,000
 
$115,000
Per Loss Deductible:
$0
 
Reporting Provisions:
This policy is written on a claims-made basis.  In order to trigger coverage,
the Company or the Insureds shall, as a condition precedent to the obligations
of the Insurer under this policy, give written notice to AIG Technical Services,
Inc., P.O. Box 1000, New York, NY 10268 to the attention of “D&O Claims Unit” in
the same manner and to the extend permitted by the terms and conditions of the
Followed Policy, of any Claim made against the Insured.  In all event, notice
shall include and reference this Policy Number as indicated in the
Declarations.  If mailed, the date of mailing shall constitute the date that
such notice was given and proof of mailing shall be sufficient proof of notice.
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Pending or Prior Litigation Date:
 
01/01/2006
Continuity Date:
 
N/A

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-46-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Side A Excess DIC Directors and Officers Liability
 
 
Territory:
Worldwide
 
Policy Form #:
81775 (03/03)
 
Endorsements:
1. Pending and Prior Litigation for Excess Limits $10M excess of $80M at
01/01/2006
2. Insured Person Endorsement – specifically lists GenCorp’s Independent
Directors (if any new members are elected to the board please advise
immediately).
3. Coverage Territory Endorsement (OFAC)
4. Forms Index Endorsement

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-47-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Executive Liability Program
October 1, 2006 – October 1, 2007


Fiduciary Liability
Total $45 Million in Limits




Total Premium: $539,100
 
$5 Million Excess of $40 Million
St. Paul Mercury Ins. Co.
 
$10 Million Excess of $30 Million
RLI Insurance
 
$10 Million Excess of $20 Million
National Union
 
$10 Million Excess of $10 Million
Zurich American
 
$10 Million Primary Limit
$250,000 Per Loss Deductible;
$1,500,000 Per Loss Deductible
for Employer Related Securities
Claims

 


This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-48-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Primary Fiduciary Liability

   
Carrier:
Federal Insurance Company (Chubb)
 
Policy Number:
8160-8904
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
This policy covers persons serving as past, present, or future fiduciary,
trustee, director, officer, or employee of the Sponsor Organization or of any
Sponsored Plan for wrongful acts committed or allegedly committed in their
capacity as aforementioned individuals. “Wrongful Acts” include any breach of
the responsibilities or duties imposed upon fiduciaries of the Sponsored Plan as
outlined by ERISA;  any matter claimed against the Sponsor Organization or
Insured person solely relating to service as a fiduciary;  or any negligent act,
error or omission in the administration of any plan.
 
Limit of Liability:
 
$10,000,000
 
Per Loss Deductible:
 
 
 
Premium:
 
$250,000 per loss for Indemnifiable Claims (Company Reimbursement);
$1.5M per loss for SEC Employer Securities Claims
$0 for Non-Indemnifiable Claims
 
$160,000
Reporting Provisions:
This policy is written on a claims-made basis.  In order to trigger coverage a
claim must be made against the insured during the policy period (or within the
extended reporting period, if exercised).  As a condition precedent to
exercising any right to coverage under this coverage section, the Insured must
give to the Company written notice of any Claim as soon as practicable, but in
no event later than the earliest of the following dates:
 
a. sixty days after the date on which any Organization’s chief financial
officer, in-house general counsel, risk manager, president, chief executive
officer or chair person first becomes aware that the Claim has been made;
b. if this coverage section expires (or is otherwise terminated) without being
renewed and if no Extended Reporting Period is purchased, sixty days after the
effective date of such expiration or termination; or
c. the expiration date of the Extended Reporting Period, if purchased.
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-49-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Primary Fiduciary Liability
 
Pending or Prior Litigation Date:
 
November 11, 1985
Continuity Date
 
N/A
Territory:
Worldwide
 
Policy Form:
14-02-7306 (Ed. 11/2002)
 
Endorsements:
General Terms & Conditions:
7. Limited Waiver of Subrogation
8. California Premium Endorsement – $547,501.00 Premium charged
9. California Amendatory – Amends termination and change of terms and conditions
provisions to comply with state insurance regulations
10. Amend Termination of Prior Bonds or Policies
11. Compliance with Applicable Trade Sanction Laws – this policy does not apply
to the extent that trade or economic sanctions or other laws or regulations
prohibit the coverage provided by this insurance.
12. Amend Subsection 11 Termination of Policy or Coverage Section – This
endorsement  amends the termination section of the policy to only make the
policy cancelable for non-payment of premium.  (Termination for any other reason
must be agreed upon by the GenCorp and Chubb.)
 
Fiduciary Liability Coverage Section:
1. Priority of Payments
2. Amend Subsection 11(b) Reporting and Notice
3. Amend Changes in Exposure Acquisition/Creation of Another Organization to 15%
of total assets
4. Benefits Due Exclusion – this was always excluded; however it is made clear
that loss resulting from the payment of plaintiff’s attorney fees is also
excluded.
5. Plan Purchaser Protection - provides enhanced coverage, specifically covering
claims resulting from and/or for bodily injury (BI), as respects a healthcare
benefit plan.
6. Amended Severability of the Application – only knowledge held by the CEO,
President, Chairman of the Board, CFO, or General Counsel will be imputed to the
organization itself.
7. Deletion of the "Reversion of Assets" Exclusion (this exclusion applies to
claims related to over-funded plans and the reversion of its assets to the
company.)
8. HIPAA Fines and Penalties assessed as a violation of HIPAA are covered up to
a $25,000 Sub-limit.

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-50-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Primary Fiduciary Liability
 
Endorsements (cont.)
9. Fraud Exclusion is amended by narrowing the trigger to a "final
adjudication."
10. The deductible for claims related to GenCorp securities is amended to $1.5
Million per loss.
11. Amended definition of subsidiary now includes entities in which GenCorp has
a 50% or more (as opposed to > 50%) of the outstanding securities or voting
rights to elect or appoint directors or managers.
   
Additional Terms & Conditions that are Incorporated into the Policy Form:
v Spousal Liability Extension - Coverage extends to an Insured's spouse, buy
only for wrongful acts committed by the Insured.
v Coverage for punitive damages where insurable by law in the jurisdiction most
favorable to the insured.
v UK Pension Scheme Endorsement – provides coverage for fines and penalties
assessed by OPRA (Occupational Pensions Regulatory Authority) pursuant to the
Pension Act of 1995 and the English Pension Scheme Act of 1993.
v CAP Penalties Extension - Coverage is broadened to include compliance fees
pursuant to any Closing Agreement Program (CAP) or Voluntary Compliance Program
as described by the IRS
 
Important Exclusions:
1. Benefits Due
2. Bodily Injury/Property Damage, Libel/Slander, emotional distress, etc.
3. Pollution claims
4. Deliberately fraudulent acts or willful violation of a statute or regulation.
5. Personal Profiteering
6. Failure to comply with mandated social programs, i.e. workers’ compensation,
unemployment, social security, or disability benefits.
 



This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-51-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



First Excess Fiduciary Liability


Policy Type:
First Excess Fiduciary Liability
 
Carrier:
Zurich American Insurance Company
 
Policy Number:
FLC 5260663 04
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
In the event that the limits of liability provided under the Primary Fiduciary
Liability policy are exhausted, the limits provided under the First Excess
Fiduciary Liability policy will provide coverage for insured individuals. In
this event, this excess Fiduciary Liability will become the primary layer of
Fiduciary Liability insurance.
 
Limit of Liability:
 
Premium:
 
$10,000,000, excess of $10,000,000
 
$121,600
Claim Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.  Additionally, in order to trigger coverage, the
Insureds shall, as a condition precedent to exercising their rights under this
policy, give to the Underwriter written notice of any claim or any situation
that could give rise to a claim under this policy or any Underlying Insurance in
the same manner required by the terms and conditions of the Primary Policy.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Other Reporting Requirements:
Notice must be given as soon as practicable in the event of:
 
(d) the termination of any Underlying Insurance;
(e) any additional or return premiums charged or allowed in connection with any
Underlying Insurance;  or
(f) any change to the Underlying Insurance by rewrite, endorsement, or
otherwise.
 
Endorsements:
1. State Amendatory Endorsement
2. Excess of Chubb Fiduciary
3. Will not follow form over the sub-limited coverages, i.e., HIPAA and CAP
Penalties, but will recognize erosion of limits
4. Pending and Prior Litigation Exclusion June 15, 1986
5. Delete Primary Coverage (Aggregate Impairment)

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-52-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Second Excess Fiduciary Liability


Policy Type:
Second Excess Fiduciary Liability
 
Carrier:
National Union Fire Insurance Co. (AIG)
 
Policy Number:
673-95-30
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
In the event that the limits of liability provided under the Primary and First
Excess Fiduciary Liability policies are exhausted, the limits provided under the
Second Excess Fiduciary Liability policy will provide coverage for insured
individuals. In this event, this excess Fiduciary Liability will become the
primary layer of Fiduciary Liability insurance.
 
Limit of Liability:
 
Premium:
 
$10,000,000, excess of $20,000,000
 
$112,000
Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.  Additionally, in order to trigger coverage, the
Company or the Insureds shall, as a condition precedent to the obligations of
the Insurer under this policy, give written notice to the Insurer at the
following address:
National Union Fire Insurance Company of Pittsburgh, Pa.
175 Water Street
New York, NY 10038
 
In the same manner and to the extend permitted by the terms and conditions of
the Followed Policy, of any Claim made against the Insureds.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Other Reporting Requirements:
Notice must be given as soon as practicable, but in no event later than 30 days
after the Insured becoming aware of:
 
(d) the termination of any Underlying Insurance;
(e) any Underlying Insurer becoming subject to a receivership, liquidation,
dissolution, rehabilitation or any similar proceeding, or being taken over by
any regulatory authority;
(f) the Named Insured consolidating with or merging into, or selling all or
substantially all of its assets to any other person or entity, acting alone or
in concert;  or any person or entity, whether alone or in concert, acquires
an    amount of the outstanding securities representing more


 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-53-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Second Excess Fiduciary Liability


Other Reporting Requirements (cont.)
than 50% of the voting power for the election of the Directors of GenCorp, or
acquiring voting rights of such an amount of such securities.
   
Endorsements:
1. California Cancellation/Nonrenewal Endorsement
2. OFAC Endorsement - the policy excludes claims arising from transacting
business in a country against which the US has economic or trade sanctions.
3. Forms Index Endorsement

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-54-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Third Excess Fiduciary Liability


Policy Type:
Third Excess Fiduciary Liability
 
Carrier:
RLI Insurance Co.
 
Policy Number:
EPG0003666
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
In the event that the limits of liability provided under the Primary, First
Excess and Second Excess Fiduciary Liability policies are exhausted, the limits
provided under the Third Excess Fiduciary Liability policy will provide coverage
for insured individuals. In this event, this excess Fiduciary Liability will
become the primary layer of Fiduciary Liability insurance.
 
Limit of Liability:
 
Premium:
 
$10,000,000, excess of $30,000,000
 
$101,500
Claim Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.
 
All notices to the Insurer under this Policy shall be given, in writing, to the
following address:
 
RLI Insurance Company
9025 North Lindbergh Drive
Peoria, Illinois 61615-1431
 
Such notice shall be effective on the date of receipt by the Insurer at such
address.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Other Reporting Requirements:
Additionally, in order to trigger coverage, the Insureds shall, as a condition
precedent to exercising their rights under this Policy, give to the Insurer
written notice of any of the following events as soon as practicable, but in no
event later than thirty (30) days after such event:
 
(a) the alteration or cancellation of any Underlying Insurance;
(b) any notice by the Insureds under any underlying Insurance;
(c) any additional or return premiums charged or paid in connection with any
Underlying Insurance; and
the exhaustion of the limit of liability under any Underlying Insurance.

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-55-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Third Excess Fiduciary Liability


Endorsements:
1. Continuity Endorsement – 11/11/85
2. Reliance on Primary Carrier’s Application
3. Follow Form Endorsement (except of D&O, ODL, & Crime)
4. Follow Form Discovery (follows primary terms)
5. Follow Form Termination (follows primary terms)

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-56-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Fourth Excess Fiduciary Liability


Policy Type:
Fourth Excess Fiduciary Liability
 
Carrier:
St. Paul Mercury Insurance Co.
 
Policy Number:
ECO1200872
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Description of Coverage:
 
In the event that the limits of liability provided under the Primary, First
Excess, Second Excess and Third Excess Fiduciary Liability policies are
exhausted, the limits provided under the Fourth Excess Fiduciary Liability
policy will provide coverage for insured individuals. In this event, this excess
Fiduciary Liability will become the primary layer of Fiduciary Liability
insurance.
 
Limit of Liability:
 
Premium:
 
$5,000,000, excess of $40,000,000
 
$44,000
Claim Reporting Provisions:
This policy is written on a claims-made basis and follows form of the primary
policy reporting provisions.  Additionally, in order to trigger coverage all
notices under any provision of this policy shall be in writing.  Notice to the
Insurer of any claim or circumstance shall be given to The St. Paul Companies,
Inc., 385 Washington Street, St. Paul, MN 55102-1396, Attention: Professional
E&O Claim Unit.  All other notices to the Insurer under this policy shall be
given to the same addressee but to the attention of the Financial and
Professional Services Unit.
 
Be advised that late reporting may result in a disclaimer of coverage letter
from the insurer.
 
Other Reporting Requirements:
Notice must be given as soon as practicable in the event of:
(a) the termination of any Underlying Insurance;
(b) any additional or return premiums charged or allowed in connection with any
Underlying Insurance;  or
(c) any change to the Underlying Insurance by rewrite, endorsement, or
otherwise.
 
Endorsements:
Certified Acts of Terrorism Exclusion Endorsement
Excess of Chubb Fiduciary
Pending and Prior Litigation Exclusion – 11/11/98.
California Premium Endorsement – $44,000.00 Premium charged

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-57-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Crime Insurance
 
Carrier:
Federal Insurance Company (Chubb)
 
Policy Number:
8160-8904
 
Policy Period:
October 1, 2006 – October 1, 2007
 
Coverage Forms:
 
Per Loss Limit:
Per Loss Deductible:
 
Employee Theft Coverage
Premises Coverage
Transit Coverage
Depositor’s Forgery Coverage
Computer Fraud Coverage
Funds Transfer Fraud Coverage
Money Orders and Counterfeit Currency
Credit Card Forgery
Coverage for loss sustained by third parties
Expense Coverage
Telephone Fraud Coverage
 
$15,000,000
$15,000,000
$15,000,000
$15,000,000
$15,000,000
$15,000,000
$     500,000
$     500,000
$     500,000
$     250,000
$     500,000
$500,000
$500,000
$500,000
$500,000
$500,000
$500,000
$  10,000
$  10,000
$  10,000
$           0
$500,000
 
Premium:
 
Territory:
 
$72,000
 
Worldwide
Reporting Provisions:
This policy provides coverage for loss that occurs or is discovered during the
policy period.  Upon discovery of loss, GenCorp must give written notice to the
Insurer at the earliest practicable moment, and in no event later than ninety
days after such discovery.  (Note that the Telephone Toll Fraud endorsement
provides that notice must be given no later than 60 days following discovery.)
 
In the event that a loss occurs under an insuring agreement, the limit of
liability is replenished to provide coverage for another unrelated loss.
 
Policy Form:
14-02-7307 (Ed. 11/2002)
   
Endorsements:
General Terms & Conditions:
1. Limited Waiver of Subrogation
2. California Premium Endorsement
3. California Amendatory – Amends termination and change of terms and conditions
provisions to comply with state insurance regulations
4. Amend Termination of Prior Bonds or Policies
5. Compliance with Applicable Trade Sanction Laws – this

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-58-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Crime Insurance
 
Endorsements (cont.)
policy does not apply to the extent that trade or economic sanctions or other
laws or regulations prohibit the coverage provided by this insurance.
6. Amend Subsection 11 Termination of Policy or Coverage Section – This
endorsement amends the termination section of the policy to only make the policy
cancelable for non-payment of premium.  (Termination for any other reason must
be agreed upon by the GenCorp and Chubb.)
 
Crime Insurance Section:
1. Telephone Fraud Coverage Endorsement – Provides coverage for Telephone Fraud
Financial Loss sustained by an Insured resulting from Remote Access Fraud
2. Amend Definition of Executive Endorsement – Provides coverage for Trustees
3. Amend Definition of Employee Endorsement – Provides coverage for former
employees retained as consultants (pursuant to a written contract)
4. ERISA Compliance – Provides coverage for those employee benefit plans that
are required to be bonded under the Employee Retirement Income Security Act of
1974.  The definition of “ERISA Plan” is amended to include the scheduled plans
per the endorsement.
5. Amend Definition of Employee Endorsement – Provides coverage for independent
contractor while in the regular service of an insured organization in the
ordinary course of business whose services are under the exclusive direction of
the insured organization pursuant to a written contract.
6. Deductible Levels for Money Orders and Counterfeit Currency, Credit Card
Forgery, and Client Coverage (loss sustained by third parties) is
$10,000.  Deductible for Expense Cover is $0.
7. Amend Definition of Employee Endorsement – Provides coverage for employees on
military leave.
8. Joint Venture coverage – coverage is provided for loss sustained by joint
venture, but only up to GY’s ownership interest.
9. Amend Definition of Employee – include those while on military leave
10. Amended Definition of Employee – includes those directors while serving as
an audit committee member.
11. Blanket Joint Payee - Loss of Money, Securities, or Property owned by a
Client shall be payable to GenCorp and the Client as Joint Payees.
12. Amended Definition of Subsidiary – now includes any organization the GenCorp
owns 50% or more (as opposed to > than 50%).

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-59-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
GENCORP INC.
SCHEDULE OF INSURANCE
Executive Risk Coverage


 
 
Type of Insurance
Carrier
Policy Number
 
 
Policy Term
Limit (millions)
Annual Premium
 
Directors & Officers Coverage
 
Primary Directors and Officers Liability
Federal Insurance Company (Chubb)
8160-8904
 
 
10/1/06 – 10/1/07
$10 M
$220,000
1st Excess D&O
Zurich American Insurance Company
DOC-8229217-10
 
10/1/06 – 10/1/07
10 x 10
$177,500
2nd Excess D&O
National Union Fire Ins. Company
673-96-66
 
10/1/06 – 10/1/07
10 x 20
$142,000
3rd Excess D&O
St. Paul Mercury Insurance Company
EC01200873
 
10/1/06 – 10/1/07
10 x 30
$115,000
4th Excess D&O
Liberty Mutual Insurance Company
190355-016
 
10/1/06 – 10/1/07
10 x 40
$109,250
5th Excess D&O
Beazley
V101U806PNDM
10/1/06 – 10/1/07
10 x 50
$105,000
6th Excess D&O
Starr Excess
3006634
10/1/06 – 10/1/07
10 X 60
$100,000
7th Excess D&O (Side A Excess DIC)
Federal Insurance Company (Chubb)
6802-6552
 
10/1/06 – 10/1/07
10 X 70
$150,000
8th Excess D&O (Side A Excess DIC for Independent Directors)
AISLIC (AIG)
625-70-02
 
10/1/06 – 10/1/07
10 X 80
$115,000
Outside Directorship Liability
Federal Insurance Company (Chubb)
8160-8904
 
10/1/06 – 10/1/07
$10 M
$1
Total
$1,233,751


 

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-60-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
SCHEDULE OF INSURANCE


 
 
Type of Insurance
Carrier
Policy Number
 
 
Policy Term
Limit (millions)
Annual Premium
 
Fiduciary Liability Coverage
Primary Fiduciary Liability
Federal Insurance Company (Chubb)
8160-8904
 
10/1/06 – 10/1/07
$10 M
$160,000
1st Excess Fiduciary Liability
Zurich American Insurance Company
FLC 5260663-04
 
10/1/06 – 10/1/07
10 x 10
$121,600
2nd Excess Fiduciary Liability
National Union Fire Ins. Company
673-95-30
 
10/1/06 – 10/1/07
10 x 20
$112,000
3rd Excess Fiduciary Liability
RLI Insurance
EPG 0003666
 
10/1/06 – 10/1/07
10 x 30
$101,500
4th Excess Fiduciary Liability
St. Paul Mercury Insurance Company
EC01200872
 
10/1/06 – 10/1/07
5 x 40
$44,000
Total
$539,100

 

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-61-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
SCHEDULE OF INSURANCE


 
 
Type of Insurance
Carrier
Policy Number
 
 
Policy Term
Limit (millions)
Annual Premium
 
Crime Coverage
Crime Insurance
Federal Insurance Company (Chubb)
8160-8904
 
10/1/06 – 10/1/07
$15 M
$72,000

 

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-62-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Aviation Products Liability


FORM:
J(A) (NMA2421). 2006/2007 ABC Wording LSW1420F and Non-Ownership and Working
Parties Wordings as expiring Policy No. 875/A6F014900.
   
INSURED:
GENCORP, and as more fully defined in the ABC Form
 
Highway 50 and Aerojet Road
Rancho Cordova
California 95670
U.S.A.
 
Further acquisitions held covered subject to full details at terms to be agreed
by Underwriters.
   
PERIOD:
1st June 2007 to June 2008 both days at 12.01 am local standard time at the
address of the Insured
   
INTEREST:
In respect of the Insured's Legal Liability arising out of all of their Aviation
Products including Working Parties Liability and Non-Owned Aircraft Liability.
   
SUM INSURED:
A Combined Single Limit in respect of Personal Injury / Property Damage of
USD500,000,000 any one occurrence and in the aggregate annually and including
within that limit USD125,000,000 any one grounding and in the aggregate annually
resulting from an occurrence.
   
SITUATION:
Anywhere however in respect of Non-Owned Aircraft Liability the geographical
limits are restricted to Worldwide.
   
CONDITIONS:
AVN46B Noise and Pollution and Other Perils Exclusion Clause but section 1(b)
does not apply to pollution and/or contamination of products sold or supplied by
the Insured.
 
AVN48B War Hijacking and Other Perils Exclusion Clause (Aviation)
It is hereby understood and agreed to include Extended Coverage Endorsement
(Aviation Liabilities) AVN 52E reinstating all paragraphs other than
(b).  Sub-limit USD 150,000,000 in the aggregate.
 
Date Recognition Exclusion Clause AVN2000A
Date Recognition Limited Coverage Clause AVN2002A

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-63-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Aviation Products Liability


CONDITIONS
(cont.):
Grounding Definition as expiry
Asbestos Exclusion Clause 2488 AGM00003
Spacecraft Products Endorsement LSW1422F.
Foreign Military Hull Endorsement LSW1423F
 
Coverage hereunder is extended to include:
i) Property Damage (including Loss of Use) to Aircraft Products consisting of
Missiles, Spacecraft and Military Aircraft sold to Governments other than to the
Government of the U.S.A.
ii) Insureds Legal Liability arising out of the pre launch or launch activities
under their contract with Kistler Aerospace Corp.
iii) Commercial testing of Launch Vehicle Stages, Engines and Subassemblies.
 
Policy definition of ‘OWNED BY’ amended as expiring.
 
It is agreed that OMNOVA Solutions, Inc. is included hereunder as a named
Insured with respect to aviation products produced prior to 1st October 1999.
 
Non-owned Aircraft Liability as expiry
The maximum declared seating capacity for Non-Owned aircraft liability is 50
seats or to be agreed by Underwriters.
 
Agreed include requirements of previously agreed endorsements as previous
policies as far as applicable.
 
Additional Insureds, Contractual Agreements, Subrogation Waivers, Supplementary
Coverages and Hold Harmless Agreements as may be required hereon.
 
AVN72 Contracts (Rights of Third Parties) Act 1999 Exclusion Clause.
 
Several Liability Notice LSW 1001 08/94 (Insurance)


 

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-64-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Aviation Products Liability


Premiums in US Dollars




Insurers, Participation and Premium Insurers
 
Participation
Policy
Number
Annual
100% Premium
Participation Premium
         
Lloyd's of London, Various London and Foreign Companies
100%
A7F014900
USD494,812
USD494,812
                               
100.00%
   
USD494,812

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-65-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
SCHEDULE OF INSURANCE




Type of Coverage
Carrier
Policy Number
Term
Limits of Liability
Premium
AVIATION COVERAGE
Aircraft Products Liability
Lloyd’s of London Und., London and Foreign Companies (100%)
 
A7F014900
6/1/07 – 6/1/08
USD500,000,000 Included
USD494,812

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-66-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Ocean Marine/Foreign Inland Transit
(“All Risks” of physical loss or damage)


U.S./Canada Inland Transit
(“All Risks” of physical loss or damage)


Warehouse (Inventory) and Exhibition
(“All Risks” of physical loss or damage)


Carrier:
American Home Assurance Company
 
Policy Number:
87189 C
 
Policy Period:
April 1, 2007 to April 1, 2008 Policy Period
Original Inception December 1, 1998 with coverage continuous until cancelled
 
Limits of Liability:
Ocean Marine/Foreign Inland Transit
$5,000,000By any one conveyance, or in any one place at any one time
 
In respect of the above limit, however, this policy shall not be liable for:
(a) More than $20,000 in any one package by mail or parcel post;
(b) More than $250,000 by any one barge (except as a connecting conveyance).
 
U.S./Canada Inland Transit
$5,000,000While in the custody of any Truckman or Trucking Company
$5,000,000While in the custody of any Railroad or the Railway-Express Agency
(including while on ferries and/or in railroad cars on transfers or lighters)
$5,000,000While in the custody of a Scheduled Air Transportation Carrier
$5,000,000While in trucks, trailers or semi-trailers owned, leased or operated
by or for the Insured
$5,000,000For all land shipments made to or from Aerojet Corp.
     
Shipments valued in excess of these limits must be reported to Marsh in advance
of shipment, in order to make arrangements for adequate additional coverage.
 
Warehouse
$      500,000    Any one unnamed location.
 
Exhibition
$        25,000    Any one exhibition.

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-67-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Deductible:
Ocean Marine/Foreign Inland Transit
                 NILOcean Marine
                 NILForeign Inland Transit
 
U.S./Canada Inland Transit
$           75,000per occurrence for contingent Altas V shipments
$             5,000per occurrence all other shipments
 
Warehouse
$         100,000    per occurrence
 
Exhibition
$             5,000    per occurrence
   
TRIA:
Purchased for a Flat Annual Premium as outlined below.
 
Valuation:
Valuation of Atlas V’s is “replacement cost if replaced for the original sale”.
 
Premium:
$             7,900Ocean Marine/Foreign Inland Transit Annual Deposit Premium
with a 25% Swing Clause audit trigger
$             2,100    War Risk Annual Deposit Premium with a 25% Swing Clause
audit trigger
$           25,700    U.S./Canada Inland Transit Annual Deposit Premium with a
25% Swing Clause audit trigger
$             3,400    Warehouse/Exhibition – Flat Annual Premium
$                980    TRIA – Flat Annual Premium
$           40,080Total Annual Premium
 
Ocean/Foreign Inland Transit Rates         .038 per $100 value
U.S./Canada Inland Transit Rates              .02 per $100 value
Ware Risk Rates                                           .01 per $100 value
 
Commission
15%

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-68-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
SCHEDULE OF INSURANCE




Type of Coverage
Carrier
Policy Number
Term
Limits of Liability
Premium
MARINE COVERAGE
Ocean Marine / Foreign Inland Transit
 
 
 
 
 
 
 
 
U.S. / Canada Inland Transit
American Home Assurance Co.
87189 C
4/1/07 – 4/1/08
(anniversary date)
 
 
 
 
 
 
 
 
12/1/98 – continuous until cancelled (inception date)
Section One
$5,000,000By any one conveyance, or in any one place at any one time.
 
 
 
 
 
 
 
Section Two
$5,000,000(See Summary / Policy)
Section One
$10,000
Annual deposit premium w/25% Swing Clause audit trigger.
 
Section Two
$29,100
Annual deposit premium w/25% Swing Clause audit trigger.
 
$980 TRIA
Flat annual

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-69-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Business Travel Accident


CARRIER:                           Zurich


POLICY NO.:                      GTU2907717


POLICY TERM:                  March 1, 2006 – March 1, 2009




Plan Features
Loss of Life
Qualifying Injury
Eligible Insureds
   
Class 1:    All U.S. and Canadian Officers and Employees of the Policyholder
whose annual earnings* are $100,000 or more, and Directors of the Policyholder
Principal Sum:  $400,000 Domestic Travel
$800,000 Foreign Travel
See Schedule
     
Class 2:    All U.S. and Canadian Officers and Employees of the Policyholder
whose annual earnings* are at least $50,000 but less than $100,000
Principal Sum:  $300,000 Domestic Travel
$700,000 Foreign Travel
See Schedule
     
Class 3:   All U.S. and Canadian Officers and Employees of the Policyholder
whose annual earnings* are at least $25,000 but less than $50,000
Principal Sum:  $250,000 Domestic Travel
$650,000 Foreign Travel
See Schedule
     
Class 4:   All other U.S. and Canadian Officers and Employees of the
Policyholder not included in Class 1, 2 or 3
Principal Sum:  $200,000 Domestic Travel
$600,000 Foreign Travel
See Schedule
 
*"Annual Earnings" means the annual base salary including commission received
from the Policyholder for the twelve months immediately preceding the date of
accident.  Earnings shall not include overtime and bonuses.  For employees with
less one year of service, earnings shall be based on the average estimated
annualized income including seasonal fluctuations where appropriate.
     
Class 5:   All employees on file with the Policyholder normally covered by
inclusion in Classes 1, 2, 3 and 4 while they are stationed outside the U.S.
(U.S. Employees) or Canada (Canadian Employees)
Principal Sum - $400,000
See Schedule

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-70-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Business Travel Accident


Eligible Insureds — Continued
   
Class 6:   All Consultants and Guests of the Policyholder traveling at the
request of the Policyholder and for whom a public conveyance fare has been paid
Principal Sum - $250,000
See Schedule
 
Aggregate Limit
$7,000,000 Per Aircraft Accident (Separate sub aggregates apply to War Risk,
Bomb Explosion Scare or Threat, and Felonious Assault)
     
Benefit Reduction Schedule
The benefits will reduce to the following percentage of the Principal Sum:
Age 69 or younger—100%
70-74—80%
75-79—55%
80-84—35%
85 and older—20%
Exclusions - See Policy for Additional Exclusions/Conditions
Disease, illness or infection
 
Taking part in any felony
   
Suicide, attempted suicide or intentional injury
Any aircraft Owned/Controlled/Leased by the Policyholder or one of its employees
including a member of an insured's household
Any Insured Person while acting as pilot, operator, member of the crew or cabin
attendant of an aircraft
Any aircraft being used for or in connection with aerial photography, for tests
or experimental purposes, requiring a special permit or waiver
Any aircraft operated by the Policyholder or one of its employees including a
member of an insured's household
Any conveyance used in a race or speed test
Seat Belt Benefit not paid if driver in which the insured is riding is under the
influence of alcohol or under the influence of any controlled substance
Skydiving, parasailing, hang gliding, bungee-jumping
Pregnancy, including childbirth
   
Active military service
   

 
Coverage Provisions
 
24 Hour Accident Protection
Class 5
24 Hour Business Only Accident Protection
Classes 1-4
Land, Sea or Air Common Carrier Hazards
Class 6
Permanent Total Disability
1% Monthly payment up to 111 payments
(Classes 1-4 ); Terminates at age 70
Policy Territory
Worldwide
Beneficiary Designation
Yes
Newly Acquired Companies Covered
Automatic, subject to 90 days reporting requirement for groups with more than
100 employees
Exposure and Disappearance
Yes
Seat Belt Benefit
20% of Principal Sum up to $25,000 Maximum Benefit

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-71-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Business Travel Accident



 
War Risk
Act of war, declared or undeclared, excluding the U.S.A. Insured’s country of
residence, and countries endorsed
Hijacking / Skyjacking
Actual or attempted
Bomb Explosion, Scare or Threat
Excludes explosion resulting from any act of war in the U.S.A. or Canada;
acceptance of a known explosive cargo
Emergency Travel Assistance Services
Includes Medical Evacuation; Repatriation of Remains
Accident Medical Expense
Excess of any other valid and collectible insurance; $50,000 Maximum Benefit; $0
Deductible (Class 6)
(Classes 1-4 while on Foreign travel)
Felonious Assault
On Premises Coverage; Applies only to the crimes or attempted crimes of robbery,
theft, holdup, kidnapping
Coma Benefit
1% Monthly Benefit; up to 100 months
Extra-Ordinary Commutation
Must be a stop in service of one or more public transit systems regularly used
by the Insured (Classes 1-4)
Family Travel (Foreign) / Relocation Trips
Spouse @ $100,000; Child(ren) @ $100,000;
(Classes 1-4 and 6)
Sojourn / Personal Deviation
Side trip must be incidental to the business trip
(Classes 1-5)
   
Qualifying Injury Schedule -  Loss Of:
Life -- Principal Sum
 
Both Hands, or Both Feet, or Sight of Both Eyes -- Principal Sum
 
One Hand and One Foot -- Principal Sum
 
One Hand and Sight of One Eye, or One Foot and Sight of One Eye -- Principal Sum
 
Speech and Hearing  -- Principal Sum
 
One Hand, or One Foot, or Sight of One Eye -- One-Half Principal Sum
 
Speech or Hearing  -- One-Half Principal Sum
 
Thumb and Index Finger -- One-Quarter Principal Sum
     
For Loss Of Use Of:
Loss of Use of Four Limbs -- Principal Sum
 
Loss of Use of Three Limbs -- Three-Fourths Principal Sum
 
Loss of Use of Two Limbs -- Two-Thirds Principal Sum
 
Loss of Use of One Limb -- One-Half Principal Sum
   
Premium:
$33,890 three year premium

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-72-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
SCHEDULE OF INSURANCE




Type of Coverage
Carrier
Policy Number
Term
Limits of Liability
Premium
EMPLOYEE BENEFITS COVERAGE
Business Travel Accident
Zurich Insurance Co.
GTU2907717
3/1/06 – 3/1/09
$250,000to $400,000 Loss of Life Principal Sum – Based on classification of
Employee.
$33,890
Three year premium


 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-73-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Pollution and Remediation Legal Liability (Financial Assurance)


Carrier:
XL Environmental – Indian Harbor Insurance Company
   
Policy Number:
PEC002056701
   
Policy Period:
February 28, 2007 – February 28, 2008
   
Named Insured:
Aerojet General Corporation, A GenCorp Company
   
Locations:
Five (5) Locations:
1) Portions of RCRA Units C, J, L, T, and R, Sacramento, CA;
2) Open Burn/Open Demolition Unit, Orange, VA;
3) Open Burn/Open Demolition Unit, Chino Hills, CA;
4) Hazardous Waste Storage Facility Azusa, CA; and
5) Open Burn/Open Demolition Unit, Camden, AR.
 
Limits of Liability:
· $4,000,000 Each Incident and $8,000,000 Aggregate
· $1,000,000 Each Legal Defense and $2,000,000 Aggregate for all Legal Defense
Expenses
   (Outside of the Limits)
   
Deductible:
Fronted Policy
   
Premium:
$117,647
   
Coverage Description:
Terms and conditions include, but not limited to pay on behalf coverage for
claims for bodily injury, property damage, and remediation costs associated with
pollution conditions at covered locations. Coverage is on a claims-made and
reported basis.
Endorsements:
· Notice to Policy Holders - California
· Notice to Policy Holders – Privacy Policy
· Notice to Policy Holders – U.S Treasury Department’s Office of Foreign Assets 
   Control
· In Witness Endorsement
· California Service of Process
· Pollution and Remediation Legal Liability Schedule Endorsement
· Additional Named Insured Endorsement (GenCorp, Inc.)
· Broad Insured Endorsement
· Amendatory Endorsement – Defense Outside Limits
· 100% Minimum Earned Premium Endorsement
· Exclusion for Terrorism Endorsement
· Californian DTSC Endorsement

 

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-74-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
SCHEDULE OF INSURANCE




Type of Coverage
Carrier
Policy Number
Term
Limits of Liability
Premium
ENVIRONMENTAL COVERAGE
Pollution and Remediation Legal Liability
Indian Harbor Insurance Company (XL Group)
PEC002056701
2/28/07 – 2/28/08
 
$4,000,000 Each Incident/$8,000,000 Aggregate with $2,000,000 Legal Defense
Expenses outside of the Limits
$117,647


 

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-75-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
TERRORISM COVERAGE MATRIX
 
Type of Coverage
Carrier
Policy Number
Term
Terrorism Risk Insurance Act of 2002
(TRIA)
       
Accepted
Declined
Premium
CASUALTY COVERAGE
Commercial General Liability
Including Products Liability
 
(One Policy for GenCorp & Aerojet General)
ACE American Insurance Co.
HDO G23718042
12/1/06 – 12/1/07
YES
 
$2,347
Commercial General Liability
(as respects General Investment Fund)
ACE American Insurance Co.
OGL G23718054
12/1/06 – 12/1/07
YES
 
Included in premium
Automobile Liability
 
(One Policy for GenCorp & Aerojet General)
ACE American Insurance Co.
ISA H080228437
12/1/06 – 12/1/07
 
YES
 
Workers’ Compensation & Employer’s Liability
 
(One Policy for GenCorp & Aerojet General)
ACE American Insurance Co.
WLR C44458032
12/1/06 – 12/1/07
YES
 
$21,374
Umbrella Liability
National Union Fire Ins. Co. of Pittsburgh, PA
BE 4485816
12/1/06 – 12/1/07
YES
 
$2,674
Excess Liability
 
Great American Assurance Co.
EXC 9251068-01
12/1/06 – 12/1/07
YES
 
$429
Excess Liabilty
(includes Punitive Damages)
Chubb Atlantic Indemnity Ltd.
3310-14-83
12/1/06 – 12/1/07
YES
 
Included in premium
Excess Liability
(includes Punitive Damages)
STARR Excess International
5105913
12/1/06 – 12/1/07
YES
 
Included in premium

 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-76-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
TERRORISM COVERAGE MATRIX




Type of Coverage
Carrier
Policy Number
Term
Certified
Non-Certified
       
Accepted
Declined
Premium
Accepted
Declined
Premium
PROPERTY COVERAGE
Property
Factory Mutual Insurance Co.
UR758
9/1/06 – 9/1/07
YES
 
$41,776
YES
 
Included
                   
Type of Coverage
Carrier
Policy Number
Term
Certified
Non-Certified
       
Accepted
Declined
Premium
Accepted
Declined
Premium
INTERNATIONAL CASUALTY COVERAGE
Foreign General & Auto Liability
Foreign Workers’ Comp. and
Employer’s Liability (excluding Defense Base Act employees)
ACE American Insurance Co.
PHFD 36901238
12/1/06 – 12/1/07
N/A
   
YES
 
Included


 

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-77-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
TERRORISM COVERAGE MATRIX




Type of Coverage
Carrier
Policy Number
Term
Terrorism Coverage
       
Accepted
Declined
Premium
Taxes & Surcharges
EXECUTIVE RISK COVERAGE
Primary Directors & Officers Liability
 
Federal Insurance Co.
8160-8904
10/1/06– 10/1/07
Silent
 
$0
(1)
Directors & Officers/Outside Directorship Liability
(1st  Layer)
 
Zurich American Insurance Co.
DOC 8229217 10
10/1/06 – 10/1/07
YES
 
$1,775
(1)
Directors & Officers Liability
(2nd  Layer)
 
National Union Fire Ins. Co.
(AIG)
6739666
10/1/06 – 10/1/07
YES
 
$1,420
(1)
Directors & Officers Liability
(3rd Layer)
 
St. Paul Mercury Insurance Co.
ECO1200873
10/1/06 – 10/1/07
Included
 
$0
(1)
Directors & Officers Liability
(4th  Layer)
 
Liberty Mutual Insurance Co.
190355016
10/1/06 – 10/1/07
Included
 
$0
(1)
Directors & Officers Liability
(5th  Layer)
 
Beazley
V101U806PNDM
10/1/06 – 10/1/07
Included
 
$0
(1)
Directors & Officers Liability
(6th  Layer)
 
Starr Excess
3006634
10/1/06 – 10/1/07
Included
 
$0
(1)
Side A Excess & DIC Directors & Officers Liability
(7th Layer)
 
Federal Insurance Company
6802-6552
10/1/06 – 10/1/07
Silent
 
$0
(1)
Side A D&O Excess DIC for Independent Directors
 
American International Specialty Lines Insurance Co.
9650045
10/1/06 – 10/1/07
Included
 
$0
(1)
Primary Fiduciary Liability
 
Federal Insurance Co.
8160-8904
10/1/06 – 10/1/07
Silent
 
$0
(1)
Fiduciary Excess Liability
(1st Layer)
 
Zurich American Insurance Co.
FLC 5260663 04
10/1/06 – 10/1/07
YES
 
$1,216
(1)
Fiduciary Excess Liability
(2nd Layer)
 
National Union Fire Ins. Co.
(AIG)
6739530
10/1/06 – 10/1/07
YES
 
$1,149
(1)
Fiduciary Excess Liability
(3rd Layer)
 
RLI Insurance Co.
EPG0003666
10/1/06 – 10/1/07
Included
 
$0
(1)
Fiduciary Excess Liability
(4th  Layer)
 
St. Paul Mercury Insurance Co.
ECO1200872
10/1/06 – 10/1/07
Included
 
$0
(1)
Crime Insurance
 
Federal Insurance Co.
8160-8904
10/1/06 – 10/1/07
Silent
 
$0
(1)
Primary Kidnap & Ransom Liability
 
Liberty Ins. Underwriters, Inc.
(PIA)
202344-015
9/23/05 – 10/1/08
Included
 
$0
(1)

 
(1) Effective January 1, 2003, the state of California has assessed a 2% CA
Premium Surcharge to all liability policies that are placed with admitted
carriers.  The purpose of the surcharge is to replenish the California Insurance
Guarantee Association, which is available to insureds in the event that an
admitted carrier becomes insolvent and is unable to pay an otherwise covered
claim.  Taxes and Surcharges are not included in the premium amounts listed in
the above report.
 

 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-78-

--------------------------------------------------------------------------------

 
[gchead.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GENCORP INC.
TERRORISM COVERAGE MATRIX




Type of Coverage
Carrier
Policy Number
Term
Terrorism Coverage
       
Accepted
Declined
Premium
Taxes & Surcharges
AVIATION COVERAGE
Aircraft Products Liability (1)
Lloyd’s of London Und.
London and Foreign Companies (100%)
 
A6F014900
6/1/06 – 6/1/07
 
YES
                   
Type of Coverage
Carrier
Policy Number
Term
Terrorism Coverage
       
Accepted
Declined
Premium
Taxes & Surcharges
MARINE COVERAGE
Ocean Marine / Foreign Inland Transit
 
 
 
 
 
 
 
 
U.S. / Canada Inland Transit
American Home Assurance Co.
87189 C
4/1/07 – 4/1/08
(anniversary date)
 
 
 
 
 
 
 
 
12/1/98 – continuous until cancelled (inception date)
YES
 
$980 Flat Annual
 



(1) GenCorp confirms Terrorism Coverage was declined
 
 
This summary is for convenience and information purposes only, and should not be
construed to supersede the actual language of the policy. Please look to the
policy itself when coverage questions arise.
[gcfoot.jpg]
 
-79-

--------------------------------------------------------------------------------

 
 
Schedule 4.1(b)


[FORM OF]
SECRETARY’S CERTIFICATE


[CREDIT PARTY]


__________ __, ____


Pursuant to Section 4.1(b) of the Amended and Restated Credit Agreement, dated
as of June 21, 2007 (as amended, restated, amended and restated or otherwise
modified, the “Credit Agreement”), by and among GenCorp Inc., an Ohio
corporation (the “Borrower”), the Material Domestic Subsidiaries of the Borrower
from time to time party thereto (the “Guarantors”), the lenders from time to
time party thereto (the “Lenders”), and Wachovia Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”),  the
undersigned ____________ of [CREDIT PARTY] hereby certifies as follows:


1.           Attached hereto as Exhibit A is a true and complete copy of the
[articles of incorporation] [certificate of formation] [certificate of limited
partnership] of [CREDIT PARTY] and all amendments thereto as in effect on the
date hereof.


2.           Attached hereto as Exhibit B is a true and complete copy of the
[bylaws] [operating agreement] [partnership agreement] of [CREDIT PARTY] and all
amendments thereto as in effect on the date hereof.


3.           Attached hereto as Exhibit C is a true and complete copy of
resolutions duly adopted by the board of directors of [CREDIT PARTY] on
___________ ____.  Such resolutions have not in any way been rescinded or
modified and have been in full force and effect since their adoption to and
including the date hereof, and such resolutions are the only corporate
proceedings of [CREDIT PARTY] now in force relating to or affecting the matters
referred to therein.


4.           The following persons are the duly elected and qualified officers
of [CREDIT PARTY], holding the offices indicated next to the names below on the
date hereof, and the signatures appearing opposite the names of the officers
below are their true and genuine signatures, and each of such officers is duly
authorized to execute and deliver on behalf of [CREDIT PARTY] the Credit
Agreement, the Notes and the other Credit Documents to be issued pursuant
thereto:
 
Name
Office
Signature
                 


 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the day and
year first above written.
 


 
 
   
Name: 
     
Title:
           

 


I, _______________________, the _______________________ of [CREDIT PARTY],
hereby certify that ____________________ is the duly elected and qualified
_______________________ of [CREDIT PARTY] and that his/her true and genuine
signature is set forth above.

 
 
 
   
Name: 
     
Title:
           

 
 
 

--------------------------------------------------------------------------------

 


Schedule 4.1(g)


[FORM OF]
SOLVENCY CERTIFICATE


__________ __, ____


The undersigned chief financial officer of GenCorp Inc., an Ohio corporation
(the “Borrower”), is familiar with the properties, businesses, assets and
liabilities of the Credit Parties and is duly authorized to execute this
certificate on behalf of the Borrower.


Reference is made to that Amended and Restated Credit Agreement, dated as of
June 21, 2007 (as amended, restated, amended and restated or otherwise modified,
the “Credit Agreement”), by and among GenCorp Inc., an Ohio corporation (the
“Borrower”), the Material Domestic Subsidiaries of the Borrower from time to
time party thereto (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”), and Wachovia Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”).  All
capitalized terms used herein and not defined shall have the meanings provided
in the Credit Agreement.
 
 
The undersigned certifies that she has made such investigation and inquiries as
to the financial condition of the Credit Parties as the undersigned deems
necessary and prudent for the purpose of providing this Certificate.  The
undersigned acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of this Certificate in connection with the
making of Loans and other Extensions of Credit under the Credit Agreement.


The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.


BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the Loans and other Extensions of Credit made on the Closing
Date:


A.           Each of the Credit Parties is solvent and is able to pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business.


B.           None of the Credit Parties intends to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature in their ordinary course.


C.           The present fair saleable value of the consolidated assets of each
Credit Party and its Subsidiaries, measured on a going concern basis, is not
less than the amount that will be required to pay the probable liability on the
debts of such Credit Party and its Subsidiaries, on a consolidated basis, as
they become absolute and matured.


This Solvency Certificate may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.





 
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           

 
 
 

--------------------------------------------------------------------------------

 

                                               
Schedule 4.1(s)


[FORM OF]
PATRIOT ACT CERTIFICATE


__________ __, ____
 
I, [_______________], hereby certify that I am the duly elected, qualified and
acting [_______________] of the Borrower and am authorized to execute this
certificate on behalf of the Credit Parties.


Reference is made to that Amended and Restated Credit Agreement, dated as of
June 21, 2007 (as amended, restated, amended and restated or otherwise modified,
the “Credit Agreement”), by and among GenCorp Inc., an Ohio corporation (the
“Borrower”), the Material Domestic Subsidiaries of the Borrower from time to
time party thereto (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”), and Wachovia Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”).  All
capitalized terms used herein and not defined shall have the meanings provided
in the Credit Agreement.


I hereby certify on behalf of the Credit Parties that attached hereto on
Schedule A is true and complete information, as requested by the Administrative
Agent, on behalf of the Lenders, for compliance with The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law
October 26, 2001)), as amended or modified from time to time. (the “Patriot
Act”), including, without limitation, the legal name and address of the Borrower
and the other Credit Parties and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify the Borrower and
the Credit Parties in accordance with the Patriot Act.
 
This Patriot Act Certificate may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.
 



 
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           

 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule A
 
 
 
Legal Name of the Borrower:
 
 
State of Organization:
 
 
Type of Organization:
 
 
Address of Chief Executive Office:
 
 
Address of Principal Place of Business:
 
 
Organizational Identification Number:1
 
 
Federal Tax Identification Number:
 





 
Legal Name of Guarantor:
 
 
State of Organization:
 
 
Type of Organization:
 
 
Address of Chief Executive Office:
 
 
Address of Principal Place of Business:
 
 
Organizational Identification Number:
 
 
Federal Tax Identification Number:
 

[To be completed for each Guarantor]


[TO BE COMPLETED BY BORROWER]


This item does not apply to a Credit Party organized under the laws of Alabama,
Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York, Oklahoma,
South Carolina, Vermont or West Virginia.
 
 
 
__________________________

1 This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 5.2(b)


[FORM OF]
OFFICER’S COMPLIANCE CERTIFICATE


____________ __, ____


For the fiscal period ended _________________, _____.


I, ______________________, ______________________ of GenCorp Inc., an Ohio
corporation (the “Borrower”), hereby certify on behalf of the Credit Parties
that, with respect to the Amended and Restated Credit Agreement, dated as of
June 21, 2007 (as amended, restated, amended and restated or otherwise modified,
the “Credit Agreement”; capitalized terms used herein and not defined shall have
the meanings provided in the Credit Agreement), by and among the Borrower, the
Material Domestic Subsidiaries of the Borrower from time to time party thereto
(the “Guarantors”), the lenders from time to time party thereto (the “Lenders”),
and Wachovia Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”):


(a)           to my knowledge, each of the Credit Parties during the fiscal
period referred to above observed or performed in all material respects all of
its covenants and other agreements, and satisfied in all material respects every
condition, contained in the Credit Agreement to be observed, performed or
satisfied by it;
 
(b)           I have obtained no knowledge of the occurrence and continuance of
any Default or Event of Default has occurred under the Credit Agreement;2
 
(c)            attached hereto on Schedule 1 are calculations in reasonable
detail demonstrating compliance by the Credit Parties with the financial
covenants contained in Section 5.9 of the Credit Agreement as of the last day of
the fiscal period referred to above;


(d)           the financial information provided has been prepared in accordance
with GAAP applied consistently for the periods related thereto;


(e)           during the fiscal period referred to above, there have been no
changes in accounting policies as required by GAAP or otherwise;3 and
 
(f)           [to the extent this certificate is delivered in connection with
fiscal-year-end financial statements, set forth on a separate page attached
hereto are (i) calculations of Excess Cash Flow and (ii) the aggregate Net Cash
Proceeds of all Asset Dispositions, Debt Issuances and Equity Issuances that
were made during the fiscal year corresponding to such financial statements and
the aggregate cash proceeds received from Recovery Events during such fiscal
year.]


This Officer’s Compliance Certificate may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.
 
If a Default or Event of Default shall have occurred, an explanation of such
Default or Event of Default shall be provided on a separate page attached hereto
together with an explanation of the action taken or proposed to be taken by the
Borrower with respect thereto.

 
 
If a change in accounting policies as required by GAAP or otherwise shall have
occurred, an explanation of such change shall be provided on a separate page
attached hereto.

 
 
__________________________
 
2
If a Default or Event of Default shall have occurred, an explanation of such
Default or Event of Default shall be provided on a separate page attached hereto
together with an explanation of the action taken or proposed to be taken by the
Borrower with respect thereto.

3  
If a change in accounting policies as required by GAAP or otherwise shall have
occurred, an explanation of such change shall be provided on a separate page
attached hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this officer’s compliance
certificate as of the day and year first above written.
 



 
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           


 
 
 

--------------------------------------------------------------------------------

 
 
 
 Schedule 5.10


[FORM OF]
JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, is by
and among _____________________, a ______________________ (the “Subsidiary
Guarantor”), GenCorp Inc., an Ohio corporation (the “Borrower”) and Wachovia
Bank, National Association, in its capacity as administrative agent under that
certain Amended and Restated Credit Agreement (the “Administrative Agent”),
dated as of June 21, 2007 (as amended, restated, amended and restated or
otherwise modified, the “Credit Agreement”), by and among the Borrower, the
Material Domestic Subsidiaries of the Borrower from time to time party thereto
(the “Guarantors”), the Lenders from time to time party thereto and the
Administrative Agent.  Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.


The Subsidiary Guarantor is an Additional Credit Party, and, consequently, the
Credit Parties are required by Section 5.10 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.


Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:


1.            The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to and a “Guarantor” under the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the applicable Credit Documents, including without limitation (a)
all of the representations and warranties set forth in Article III of the Credit
Agreement and (b) all of the affirmative and negative covenants set forth in
Articles V and VI of the Credit Agreement.  Without limiting the generality of
the foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby
guarantees, jointly and severally together with the other Guarantors, the prompt
payment of the Credit Party Obligations in accordance with Article X of the
Credit Agreement.


2.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Security Agreement, and shall have all the rights
and obligations of an “Obligor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement.  The
Subsidiary Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Security
Agreement.


3.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” thereunder as if it had executed the Pledge
Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all the terms, provisions and conditions contained in the
Pledge Agreement.


4.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Security Document and the schedules and exhibits thereto.  The
information on the schedules to the Credit Agreement and the Security Documents
are hereby supplemented (to the extent permitted under the Credit Agreement or
Security Documents) to reflect the information shown on the attached Schedule A.


5.           The Borrower confirms that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect.  The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Credit Party Obligations,”
as used in the Credit Agreement, shall include all obligations of the Subsidiary
Guarantor under the Credit Agreement and under each other Credit Document.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement in order to effect the purposes of
this Agreement.


7.           This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


8.           This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws that would call for the application of the laws
of any other jurisdiction.  The terms of Sections 9.13, 9.14, and 9.16 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.


9.           This Agreement may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.




 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.



SUBSIDIARY GUARANTOR:  
[SUBSIDIARY GUARANTOR]
         
 
By:
     
Name: 
     
Title:
           


 

BORROWER: 
GENCORP INC.,
an Ohio corporation
         
 
By:
     
Name: 
     
Title:
           


                                               
Acknowledged, accepted and agreed:
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
  as Administrative Agent
       
By:
   
Name: 
   
Title:
         


                          
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A
to
Joinder Agreement


Schedules to Credit Agreement and Security Documents
 

 
 
 

--------------------------------------------------------------------------------

 




Schedule 6.1(b)
Indebtedness



Funded Debt                           9.50% Senior Subordinated Notes(2)   $
97,500,000               4.0% Convertible Notes (3)     125,000,000            
  2.25 % Convertible Notes (4)     146,400,000               Promissory Note (5)
    2,800,000               Total Funded Debt   $ 371,700,000  

 
Letters of
Credit                                                                                       


-
$72.4 million in outstanding commercial letters of credit expiring in 2007 and
2008,the majority of which may be renewed, and securing obligations for
environmental remediation and insurance coverage



-
Of this amount, $64.0 million are Credit-Linked Letters of Credit listed on
Schedule1.1(d) and $8.4 million are issued by The Bank of Nova Scotia



Guarantee
Obligations                                                                                       


-
Up to $120 million aggregate in guarantees by GenCorp Inc. of Aerojet's
obligationsto government agencies for environmental remediation activities



-
Guarantees, jointly and severally, by our material domestic subsidiaries of our
obligations under the 9.50% Senior Subordinated Notes



Notes:                                                                                       


(1)
Term Loan, bearing interest at various rates, due 2013



(2)
Senior Subordinated Notes, 9.50%, due 2013



(3)
Contingent Convertible Subordinated Notes, 4.00%, due 2024



(4)
Convertible Subordinated Debentures, 2.25%, due 2024



(5)
Promissory Note payable to McDermont Ranch LLC, 5.00%, final payment due January
2011

 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 9.2


LENDERS’ LENDING OFFICES




Lenders:
 
 
Credit Contact
 
Administrative Contact
   
WACHOVIA BANK, NATIONAL ASSOCIATION
 
Wachovia Bank, National Association
One Wachovia Center, DC-5
Charlotte, North Carolina  28288-0737
 
Attention: Scott Santa Cruz
Telephone:  (704) 383-1988
Facsimile: (704) 383-1611
 
and
 
Attention: Richard Nelson
Telephone: (704) 715-1455
Facsimile: (704) 383-7611
 
 
Wachovia Bank, National Association
201 South College Street
NC0680/CP8
Charlotte, North Carolina  28288-0680
 
Attention:  Syndication Agency Services
Telephone: (704) 374-2698
Facsimile: (704) 383-0288


 
 
 

--------------------------------------------------------------------------------

 


Schedule 9.6(c)


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]1  Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 

1. Assignor[s]:  ______________________________          
______________________________       2.
Assignee[s]:
______________________________           ______________________________  
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
      3.
Borrower:
GenCorp Inc., an Ohio corporation.
      4.
Administrative Agent:
Wachovia Bank, National Association, as the administrative agent under the
Credit Agreement.
      5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of June 21, 2007 among
GenCorp Inc., an Ohio corporation, the Material Domestic Subsidiaries of the
Borrower from time to time party thereto, the lenders and other financial
institutions from time to time party thereto, and Wachovia Bank, National
Association, as Administrative Agent.

 
Include bracketed language if there are either multiple Assignors or multiple
Assignees
 
__________________ 
1 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
 

--------------------------------------------------------------------------------

 
 
 

6.
Assigned Interest[s]:
 

 
Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
     
$
$
%
       
$
$
%
       
$
$
%
 



[7.           Trade Date:                                ______________]2




Effective Date:   _____________ ___, 20___.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

__________________  
2 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
 

--------------------------------------------------------------------------------

 




The terms set forth in this Assignment and Assumption are hereby agreed to:
 



 
ASSIGNOR[S]
[NAME OF ASSIGNOR]
         
 
By:
       
Title:
                 

 





